Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

dated as of August 11, 2020

among

OR Tech Financing I LLC,
as Borrower,

the Lenders Referred to Herein,


Alter Domus (US) LLC,


as Administrative Agent,

and

State Street Bank and Trust Company,
as Collateral Agent, Collateral Administrator, Custodian

and


Alter Domus (US) LLC,
Document Custodian

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I. DEFINITIONS AND INTERPRETATION

2

 

 

Section 1.1

Definitions2

 

 

Section 1.2

Accounting Terms and Determinations and UCC Terms58

 

 

Section 1.3

Assumptions and Calculations with respect to Collateral Loans58

 

 

Section 1.4

Cross-References; References to Agreements60

 

 

Section 1.5

Reference to Secured Parties61

 

Article II. THE LOANS

61

 

 

Section 2.1

The Commitments61

 

 

Section 2.2

Making of the Loans61

 

 

Section 2.3

Evidence of Indebtedness; Notes62

 

 

Section 2.4

Maturity of Loans63

 

 

Section 2.5

Interest Rates63

 

 

Section 2.6

Commitment Fees64

 

 

Section 2.7

Reduction of Commitments; Conversion; Prepayments64

 

 

Section 2.8

General Provisions as to Payments68

 

 

Section 2.9

Funding Losses68

 

 

Section 2.10

Computation of Interest and Fees69

 

 

Section 2.11

No Cancellation of Indebtedness69

 

Article III. CONDITIONS TO BORROWINGS

69

 

 

Section 3.1

Effectiveness of Commitments69

 

 

Section 3.2

Borrowings71

 

 

Section 3.3

Borrowings73

 

Article IV. REPRESENTATIONS AND WARRANTIES OF THE BORROWER

74

 

 

Section 4.1

Existence and Power; Consents74

 

 

Section 4.2

Power and Authority; Due Authorization; Execution and Delivery75

 

 

Section 4.3

No Violation75

 

 

Section 4.4

Litigation75

 

 

Section 4.5

Compliance with ERISA75

 

 

Section 4.6

Environmental Matters76

 

 

Section 4.7

Taxes76

 

 

Section 4.8

Full Disclosure76

 

 

Section 4.9

Solvency77

 

 

Section 4.10

Use of Proceeds; Margin Regulations77

 

 

Section 4.11

Governmental Approvals77

 

 

Section 4.12

Investment Company Act; Broker Dealer77

 

 

Section 4.13

Representations and Warranties in Loan Documents77

 

 

Section 4.14

Ownership of Assets78

 

NAI- 1513975326v2i

 

--------------------------------------------------------------------------------

 

 

Section 4.15

No Default78

 

 

Section 4.16

Labor Matters78

 

 

Section 4.17

Subsidiaries/Equity Interests; Sole Purpose; Separate Entity78

 

 

Section 4.18

Ranking78

 

 

Section 4.19

Representations Concerning Collateral78

 

 

Section 4.20

Ordinary Course81

 

 

Section 4.21

Anti-Money Laundering and Anti-Terrorism Finance Laws81

 

 

Section 4.22

Anti-Corruption Laws81

 

 

Section 4.23

Sanctions Laws81

 

 

Section 4.24

Reports Accurate82

 

 

Section 4.25

Compliance with Applicable Law82

 

 

Section 4.26

Exchange Act Compliance; Regulations T, U and X82

 

 

Section 4.27

Collection Accounts; Payment Accounts; Custodian Accounts82

 

Article V. AFFIRMATIVE AND NEGATIVE COVENANTS OF THE BORROWER

83

 

 

Section 5.1

Information83

 

 

Section 5.2

Payment of Obligations85

 

 

Section 5.3

Employees86

 

 

Section 5.4

Good Standing86

 

 

Section 5.5

Compliance with Laws86

 

 

Section 5.6

Inspection of Property, Books and Records; Audits; Etc.86

 

 

Section 5.7

Existence; Organizational Procedures86

 

 

Section 5.8

Subsidiaries; Equity Interest87

 

 

Section 5.9

Investments87

 

 

Section 5.10

Restriction on Fundamental Changes87

 

 

Section 5.11

ERISA88

 

 

Section 5.12

Liens88

 

 

Section 5.13

Business Activities88

 

 

Section 5.14

Fiscal Year; Fiscal Quarter88

 

 

Section 5.15

Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt Practices
Act; Sanctions Laws89

 

 

Section 5.16

Indebtedness89

 

 

Section 5.17

Use of Proceeds89

 

 

Section 5.18

Bankruptcy Remoteness; Separateness89

 

 

Section 5.19

Amendments, Modifications and Waivers to Collateral Loans90

 

 

Section 5.20

Hedging91

 

 

Section 5.21

Title Covenants92

 

 

Section 5.22

Further Assurances92

 

 

Section 5.23

Costs of Transfer Taxes and Expenses93

 

 

Section 5.24

Collateral Agent May Perform93

 

 

Section 5.25

Notice of Name Change94

 

 

Section 5.26

Delivery of Related Contracts94

 

 

Section 5.27

Delivery of Proceeds94

 

 

Section 5.28

Performance of Obligations94

 

 

Section 5.29

Limitation on Dividends94

 

NAI-1513975326v2

--------------------------------------------------------------------------------

 

 

Section 5.30

Renewal of Credit Estimates95

 

 

Section 5.31

Annual Rating Review95

 

 

Section 5.32

Amendment to Loan Documents95

 

 

Section 5.33

Transactions With Affiliates95

 

 

Section 5.34

Reports by Independent Accountants95

 

 

Section 5.35

Tax Matters as to the Borrower97

 

 

Section 5.36

Pool Concentrations97

 

 

Section 5.37

Beneficial Ownership Certification97

 

 

Section 5.38

Deposit of Misdirected Collections98

 

 

Section 5.39

Instructions Regarding Payments98

 

Article VI. EVENTS OF DEFAULT

98

 

 

Section 6.1

Events of Default98

 

 

Section 6.2

Remedies100

 

 

Section 6.3

Additional Collateral Provisions101

 

 

Section 6.4

Application of Proceeds105

 

 

Section 6.5

Capital Contributions107

 

Article VII. THE AGENTS

107

 

 

Section 7.1

Appointment and Authorization107

 

 

Section 7.2

Agents and Affiliates107

 

 

Section 7.3

Actions by Agent107

 

 

Section 7.4

Delegation of Duties; Consultation with Experts108

 

 

Section 7.5

Limitation of Liability of Agents108

 

 

Section 7.6

Indemnification113

 

 

Section 7.7

Credit Decision113

 

 

Section 7.8

Successor Agent113

 

Article VIII. ACCOUNTS AND COLLATERAL

114

 

 

Section 8.1

Collection of Money114

 

 

Section 8.2

Collection Account116

 

 

Section 8.3

Payment Account; Future Funding Reserve Account; Interest Reserve Account;
Lender Collateral Account; Closing Expense Account119

 

 

Section 8.4

Custodial Account123

 

 

Section 8.5

Acquisition of Collateral Loans and Eligible Investments125

 

 

Section 8.6

Release of Security Interest in Sold Collateral Loans and Eligible Investments;
Release of Security Interests Upon Termination125

 

 

Section 8.7

Method of Collateral Transfer126

 

 

Section 8.8

Continuing Liability of the Borrower127

 

 

Section 8.9

Reports128

 

 

Section 8.10

Certain ERISA Matters129

 

NAI-1513975326v2

--------------------------------------------------------------------------------

 

Article IX. APPLICATION OF MONIES

130

 

 

Section 9.1

Disbursements of Funds from Payment Account130

 

Article X. SALE OF COLLATERAL LOANS; ELIGIBILITY CRITERIA; CONDITIONS TO SALES
AND PURCHASES

133

 

 

Section 10.1

Sale of Collateral Loans133

 

 

Section 10.2

Eligibility Criteria135

 

 

Section 10.3

Conditions Applicable to all Sale and Purchase Transactions136

 

Article XI. CHANGE IN CIRCUMSTANCES

136

 

 

Section 11.1

Basis for Determining Interest Rate Inadequate or Unfair; LIBOR Transition
Event136

 

 

Section 11.2

Illegality138

 

 

Section 11.3

Taxes138

 

 

Section 11.4

Replacement of Lenders142

 

Article XII. MISCELLANEOUS

144

 

 

Section 12.1

Notices144

 

 

Section 12.2

No Waivers144

 

 

Section 12.3

Expenses; Indemnification145

 

 

Section 12.4

Sharing of Set-Offs146

 

 

Section 12.5

Amendments and Waivers146

 

 

Section 12.6

Successors and Assigns148

 

 

Section 12.7

Collateral; QP Status150

 

 

Section 12.8

Governing Law; Submission to Jurisdiction150

 

 

Section 12.9

Marshalling; Recapture151

 

 

Section 12.10

Counterparts; Integration; Effectiveness151

 

 

Section 12.11

Waiver of Jury Trial151

 

 

Section 12.12

Survival152

 

 

Section 12.13

Domicile of Loans152

 

 

Section 12.14

Limitation of Liability152

 

 

Section 12.15

Recourse; Non-Petition152

 

 

Section 12.16

Confidentiality152

 

 

Section 12.17

[Reserved].153

 

 

Section 12.18

Direction of Collateral Agent153

 

 

Section 12.19

Borrowings/Loans Made in the Ordinary Course of Business154

 

 

Section 12.20

[Reserved].154

 

 

Section 12.21

PATRIOT Act154

 

 

Section 12.22

Severability154

 

NAI-1513975326v2

--------------------------------------------------------------------------------

 

Article XIII. ASSIGNMENT OF CORPORATE SERVICES AGREEMENT AND SALE AND
CONTRIBUTION AGREEMENT

154

 

 

Section 13.1

Assignment of Corporate Services Agreement and Sale and Contribution
Agreement154

 

Article XIV. THE DOCUMENT CUSTODIAN

156

 

 

Section 14.1

The Document Custodian156

 

 

Section 14.2

Document Custodian Compensation159

 

 

Section 14.3

Limitation on Liability159

 

 

Section 14.4

Document Custodian Resignation160

 

 

Section 14.5

Release of Documents160

 

 

Section 14.6

Return of Related Contracts161

 

 

Section 14.7

Access to Certain Documentation and Information Regarding the Related
Contracts161

 

 

Section 14.8

Custodian Agent162

 

 

Section 14.9

Removal and Resignation162

 

 

 

 

NAI-1513975326v2

--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS

Schedule A - Approved Appraisal Firm

Schedule B - S&P Industry Classifications

Schedule C - Closing Date Portfolio

Schedule D - S&P Recovery Rate and Default Rate Tables

Schedule E - Reserved

Schedule F - Reserved
Schedule G - Lender Commitment Amounts

Exhibit A - Form of Note for Loans

Exhibit B - Form of Notice of Borrowing

Exhibit C - Form of Assignment and Assumption Agreement

Exhibit D - Scope of Collateral Report

Exhibit E - Scope of Payment Date Report

Exhibit F - Scope of Asset-Level Reporting to Lenders

Exhibit G – Reserved

Exhibit H - Form of Related Contract Document Request

Exhibit I - Form of Tax Compliance Certificate

Exhibit J - Form of Document Checklist
Exhibit K - Authorized Representatives of Services Provider
Exhibit L – Form of Prepayment/Commitment Reduction Notice
Exhibit M - Form of Financial Statement Certificate of an Authorized Officer of
the Borrower pursuant to Section 5.1(b)

 

 

 

NAI- 1513975326v2v

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of August 11, 2020 is entered into by and among
OR Tech Financing I LLC, a Delaware limited liability company, as Borrower, the
Lenders party hereto from time to time, Alter Domus (US) LLC, as Administrative
Agent, STATE STREET BANK AND TRUST COMPANY, as Collateral Agent, Collateral
Administrator and Custodian, and Alter Domus (US) LLC, as Document Custodian.

W I T N E S S E T H:

WHEREAS, the Borrower desires that the Revolving Lenders make Revolving Loans,
on a revolving basis and the Term Lenders make Term Loans, in each case to the
Borrower on the terms and subject to the conditions set forth in this Agreement,
and each Lender is willing to make Loans to the Borrower on the terms and
subject to the conditions set forth in this Agreement;

WHEREAS, the proceeds of the Loans made by the Lenders to the Borrower from the
Borrower shall be used by the Borrower to acquire Collateral Loans and as
otherwise specified in Section 5.17, all in accordance with the terms hereof.

NOW, THEREFORE, the Borrower, the Lenders, the Administrative Agent, the
Collateral Agent and the Document Custodian hereby agree as follows:

GRANTING CLAUSE

To secure the due and punctual payment and performance of all Obligations,
howsoever created, arising or evidenced, whether now or hereafter existing, in
accordance with the terms thereof, the Borrower hereby Grants to the Collateral
Agent for the benefit of the Secured Parties a security interest in all of the
Borrower’s right, title and interest in and to the following (in each case,
excluding any Margin Stock), whether now owned or hereafter acquired
(collectively, the “Pledged Collateral”):

(a)all Collateral Loans, all other loans and securities of the Borrower whether
or not such loans and securities constitute Collateral Loans, all Related
Contracts and Collections with respect thereto, all collateral security granted
under any Related Contracts, and all interests in any of the foregoing, whether
now or hereafter existing;

(b)(i) the Custodial Account and all Collateral which is delivered to the
Collateral Agent pursuant to the terms hereof and all payments thereon or with
respect thereto, (ii) each of the other Covered Accounts and (iii) Eligible
Investments or other investments (whether or not such investments constitute
Eligible Investments) acquired with funds on deposit in the Covered Accounts,
and all income or Distributions from the investment of funds in the Covered
Accounts;

(c)cash, Money, securities, reserves and other property now or at any time in
the possession of the Borrower or which is delivered to or received by the
Collateral Agent or its bailee, agent or custodian by the Borrower or on behalf
of the Borrower (including, without limitation, all Eligible Investments and
other investments with respect to any Collateral or proceeds thereof);

NAI-1513975326v2

--------------------------------------------------------------------------------

 

(d)all liens, security interests, property or assets securing or otherwise
relating to any Collateral Loan, Eligible Investment, other investment,
Collateral or any Related Contract (collectively, “Related Property”);

(e)the Interest Hedge Agreements;

(f)the Sale and Contribution Agreement;

(g)the Corporate Services Agreement;

(h)the Account Control Agreement;

(i)all other accounts, chattel paper, deposit accounts, financial assets,
general intangibles, instruments, investment property, letter-of-credit rights
and other supporting obligations relating to the foregoing (in each case as
defined in the UCC);

(j)all other tangible and intangible personal property whatsoever of the
Borrower; and

(k)all products, proceeds, rents and profits of any of the foregoing, all
substitutions therefor and all additions and accretions thereto (whether the
same now exist or arise or are acquired), including, without limitation,
proceeds of insurance policies insuring any or all of the foregoing, any
indemnity or warranty payable by reason of loss or damage to or otherwise in
respect of any of the foregoing or any guaranty.

Except as set forth in the Priority of Payments, the Loans are secured by the
foregoing Grant equally and ratably without prejudice, priority or distinction
between any Loan and any other Loan by reason of difference in time of borrowing
or otherwise.

Article I.

DEFINITIONS AND INTERPRETATION

Definitions

.  The following terms, as used herein, have the following meanings:

“Account Control Agreement” means the Account Control Agreement among the
Borrower, as debtor, the Collateral Agent, as secured party, and State Street
Bank and Trust Company, as depository bank and Securities Intermediary, dated on
or about the date hereof.

“Accountants’ Report” means an agreed upon procedures report prepared by a firm
of independent certified public accountants of recognized national reputation
appointed by the Borrower.

“Administrative Agent” means Alter Domus (US) LLC, in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.

2

 

--------------------------------------------------------------------------------

 

“Administrative Agent Fee” means the fee payable to the Administrative Agent in
arrears on each Quarterly Payment Date, in an amount specified in the
Administrative Agent Fee Letter.

“Administrative Agent Fee Letter” means the letter agreement, dated as of the
Closing Date, between the Borrower and the Administrative Agent.

“Administrative Expenses” means, without duplication, fees, expenses (including
indemnities and other amounts under Section 12.3) and other amounts due or
accrued with respect to any Quarterly Payment Date and any other date fixed for
payment of such amounts (including, with respect to any Quarterly Payment Date,
any such amounts that were due and not paid on any prior Quarterly Payment Date)
and payable in the following order by the Borrower to:

(a)first, the Collateral Agent in respect of the Collateral Agent Fee and any
fees owed to the Custodian, the Collateral Administrator, the Securities
Intermediary and the Document Custodian, and for the reimbursement of other
reasonable and documented Administrative Expenses and disbursements incurred and
payable hereunder to the Collateral Agent, the Collateral Administrator, the
Custodian, the Securities Intermediary and the Document Custodian under any Loan
Documents, in accordance with the provisions of this Agreement;

(b)second, the Administrative Agent in respect of the Administrative Agent Fee
and for the reimbursement of reasonable and documented expenses and
disbursements incurred and payable hereunder by the Administrative Agent or the
Lenders in accordance with the provisions of this Agreement;

(c)third, on a pro rata basis, the following amounts (excluding indemnities) to
the following parties:

(i)first, to the Services Provider for the reimbursement of reasonable and
documented expenses and disbursements incurred by the Services Provider in
accordance with the provisions of this Agreement and the Corporate Services
Agreement, including any appraisal fees and any other out-of-pocket expenses
incurred in connection with the Collateral Loans and payable to third parties
and including any amounts payable by the Services Provider in connection with
any advances made to protect or preserve rights against an Obligor or to
indemnify an agent or representative for lenders pursuant to any Related
Contracts (but excluding any Services Fee), and second, to the Borrower for the
reimbursement of reasonable and documented expenses and disbursements incurred
by the Borrower in accordance with the provisions of this Agreement and the
Corporate Services Agreement, including any out-of-pocket expenses incurred in
connection with the Collateral Loans and payable to third parties and including
any amounts payable by the Borrower in connection with any advances made to
protect or preserve rights against an Obligor or to indemnify an agent or
representative for lenders pursuant to any Related Contracts;

(ii)Rating Agencies for fees and reasonable and documented expenses in
connection with any rating of the Loans or the Collateral Loans, including fees
related to the obtaining of credit estimates by S&P and ongoing Rating Agency
surveillance fees;

(iii)any other Person in respect of any Indemnified Tax incurred on behalf of
the Borrower; and

3

 

--------------------------------------------------------------------------------

 

(iv)any other Person in respect of any other fees or expenses expressly
permitted under this Agreement and the documents delivered pursuant to or in
connection with this Agreement and the Loan Documents (including any expenses
incurred by the Borrower in connection with the replacement of a Lender pursuant
to Section 11.5); and

(d)fourth, on a pro rata basis, indemnities payable to any Person permitted
under this Agreement and the documents delivered pursuant to or in connection
with this Agreement and the Loan Documents not otherwise paid;

provided that Administrative Expenses shall not include (i) any salaries of any
employees of the Borrower (for the avoidance of doubt, the Borrower does not pay
any salaries) (but Administrative Expenses may include any fees, reimbursements,
indemnities, costs and expenses payable to the directors, managers and/or
independent directors or managers of the Borrower) or the Services Provider, or
(ii) any Increased Costs or (iii) any Services Fees.

“Administrative Officer” means, (i) when used with respect to the Collateral
Agent (or State Street Bank and Trust Company in each of its capacities under
the Loan Documents), any vice president, assistant vice president, treasurer,
assistant treasurer, secretary, assistant secretary, trust officer, associate or
any other officer of the Collateral Agent who shall have direct responsibility
for the administration of this Agreement or to whom any corporate trust matter
is referred within the Corporate Trust Office, because of his or her knowledge
of and familiarity with the particular subject and (ii) when used with respect
to the Administrative Agent, any authorized person within the office of the
Administrative Agent at the address listed on the signature pages hereto,
including any vice president, assistant vice president, officer, assistant
counsel of the Administrative Agent customarily performing functions similar to
those performed by the persons who at the time shall be such officers,
respectively, or to whom any matter is referred at such location because of his
or her knowledge of and familiarity with the particular subject.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.

“Affiliate” or “Affiliated” means, with respect to any Person, (a) any other
Person who, directly or indirectly, is in control of, or controlled by, or is
under common control with, such Person or (b) any other Person who is a
director, officer or employee of (i) such Person, (ii) any subsidiary or parent
company of such Person or (iii) any Person described in clause (a) above;
provided that, solely for purposes of the definitions of “Collateral Loan” and
“Concentration Limitations”, the term “Affiliate” as used therein with respect
to any Obligor shall not include any Affiliate relationship which may exist
solely as a result of direct or indirect ownership of, or control by, a common
Financial Sponsor (except if any such Person or Obligor provides collateral
under, guarantees or otherwise supports the obligations of the other such Person
or Obligor).

“Agents” means the Administrative Agent, the Custodian, the Document Custodian,
the Collateral Agent, the Collateral Administrator and the Securities
Intermediary, and “Agent” means any of them.

4

 

--------------------------------------------------------------------------------

 

“Aggregate Maximum Principal Balance” means, when used with respect to all or a
portion of the Collateral Loans, the sum of the Maximum Principal Balances of
all or of such portion of such Collateral Loans.

“Aggregate Participation Exposure” means, at any time, the Maximum Principal
Balance of all Collateral Loans that are in the form of Participation Interests
(other than Closing Date Participation Interests) owned by the Borrower at such
time;

“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Collateral Loans, the sum of the Principal Balances of all or of such
portion of such Collateral Loans.

“Agreement” means this Credit Agreement, including all amendments, modifications
and supplements and any exhibits or schedules to any of the foregoing, and shall
refer to the Agreement as the same may be in effect at the time such reference
becomes operative.

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the higher of:

(a)the Prime Rate in effect on such day; and

(b)the Federal Funds Rate in effect on such day plus ½ of 1% per annum.

Any change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Rate shall be effective from and including the effective day of
such change in the Prime Rate or the Federal Funds Rate, respectively.

The Alternate Base Rate is a reference rate and does not necessarily represent
the lowest or best rate actually charged to any customer of any Agent or any
Lender.  Interest calculated pursuant to clause (a) above will be determined
based on a year of 365 days or 366 days, as applicable, and actual days
elapsed.  Interest calculated pursuant to clause (b) above will be determined
based on a year of 360 days and actual days elapsed.

“Anti-Corruption Laws” is defined in Section 4.22.

“Anti-Terrorism Laws” is defined in Section 4.21.

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

“Applicable Lending Office” means, with respect to any Lender, the office or
offices designated as its “Lending Office” opposite its name in the signature
pages hereto or such other office of such Lender as such Lender may from time to
time specify in writing to the Borrower and the Administrative Agent.

“Applicable Margin” means 3.50% per annum.  

5

 

--------------------------------------------------------------------------------

 

“Applicable Rate” means the sum of (x) the London Interbank Offered Rate (or the
successor thereto designated in accordance with this Agreement) applicable to
the relevant Interest Period plus (y) the Applicable Margin.

“Appraisal” means, with respect to any Collateral Loan, an appraisal of either
(A) such Collateral Loan or (B) the assets securing such Collateral Loan, in
each case, that is conducted by an Approved Appraisal Firm on the basis of the
fair market value of such Collateral Loan or such assets (that is, the price
that would be paid by a willing buyer to a willing seller of such Collateral
Loan or such assets in a commercially reasonable sale on an arm’s-length
basis).  Any Appraisal required hereunder (i) may be in the form of an update or
reaffirmation by an Approved Appraisal Firm of an Appraisal previously performed
by an Approved Appraisal Firm and (ii) shall be provided within five Business
Days following completion of such appraisal to the Collateral Agent for purposes
of the Collateral Report.

“Appraised Value” means, with respect to any Collateral Loan, the Appraisal
value (determined in Dollars, and which, if Appraisals for both of the following
are available, clause (a) below shall govern) of either (a) such Collateral Loan
or (b) the assets securing such Collateral Loan, net of estimated costs of their
liquidation as determined by the applicable Approved Appraisal Firm, in each
case as set forth in the related Appraisal or, if a range of values is set forth
therein, the midpoint of such values; provided that (i) the Appraised Value of
any Collateral Loan shall in no case be greater than its Maximum Principal
Balance and (ii) in the case of clause (b), if the Borrower owns less than 100%
of the total lenders’ interests secured by the assets securing any Collateral
Loan or has sold participation interests in such Collateral Loan, then the
Appraised Value with respect to such Collateral Loan will be reduced to reflect
the proportionate interests of all other lenders or participants secured by such
assets (taking into account the relative seniority of all such lenders and
participants) that rank pari passu with or senior to (including with respect to
liquidation) the Borrower’s interest under the Collateral Loan.

“Approved Appraisal Firm” means those entities whose names are set forth on
Schedule A, and any additional entity designated from time to time by the
Services Provider (i) that is an independent appraisal firm recognized as being
experienced in conducting valuations of loans of the type constituting
Collateral Loans, and (ii) that the Borrower or the Services Provider
determines, in accordance with the Servicing Standard, is qualified with respect
to each Collateral Loan.  In connection with such designation, the Borrower or
the Services Provider shall deliver an updated Schedule A to the Administrative
Agent, which updated Schedule A shall replace any previous Schedule A.
Notwithstanding the foregoing, at no time may the Borrower, the Services
Provider or any Affiliate thereof be an Approved Appraisal Firm.

“Approved Foreign Jurisdiction” means each of Canada, any Group I Country, any
Group II Country or any Group III Country; provided that each such country a
foreign currency issuer credit rating that is at least “AA” by Standard & Poor’s
at the time of acquisition of the related Collateral Loan.

“Approved Indices” has the meaning assigned to such term in the definition of
“Eligible Loan Index”.

6

 

--------------------------------------------------------------------------------

 

“Approved Lender” means with respect to any Revolving Lender any Lender that is
a financial institution (including a securities broker-dealer or Affiliate
thereof) or other institutional lender with a short-term rating by S&P of at
least A-1 (or an entity whose obligations hereunder are absolutely and
unconditionally guaranteed by an entity that has a short-term rating by S&P of
at least A-1 and meets then-current S&P guarantee criteria at such time);
provided, in each case, that (x) any Revolving Lender that has fully funded the
Lender Collateral Account in accordance with the provisions set forth in
Sections 8.3(d) and 11.5(b)(i) shall be deemed to be an Approved Lender
notwithstanding that its ratings are below such levels, (y) all Initial Lenders
shall be deemed to be Approved Lenders at all times notwithstanding their
short-term ratings and (z) after the Commitment Period, there shall be no
requirement that any Revolving Lenders be Approved Lenders.

“Assignment and Assumption” means an Assignment and Assumption Agreement in
substantially the form of Exhibit C hereto, entered into by a Lender, an
assignee, the Borrower (if applicable) and the Administrative Agent (if
applicable).

“Assumed Investment Rate” means, at any time, LIBOR (or, if an Alternate Base
Rate is in effect, such Alternate Base Rate) minus 0.50% per annum; provided
that the Assumed Investment Rate shall not be less than 0.00%.

“Authorized Officer” means:

(a)with respect to each of the Borrower, the Services Provider, and the Seller,
those of its respective officers, authorized representatives and agents whose
signatures and incumbency shall have been certified to the Agents on the Closing
Date pursuant to the documents delivered pursuant to Section 3.1 or thereafter
from time to time in substantially similar form; and

(b)with respect to either Agent or any other bank or trust company acting as
trustee of an express trust or as custodian, an Administrative Officer thereof.

Each party may receive and accept a certification of the authority of any other
party as conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

“Bankruptcy Law” means the Bankruptcy Code or any similar federal law or state
law for the relief of debtors and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
arrangement, receivership, interim-receivership, insolvency, reorganization,
winding-up or similar debtor relief applicable laws including any laws relating
to the compromise or settlement of debt with creditors or any class of them
(including under corporate statutes) of the United States, states thereof or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Base Rate Loans” means Loans accruing interest at an Applicable Rate based upon
the Alternate Base Rate.

7

 

--------------------------------------------------------------------------------

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Bond” means an obligation that (a) constitutes borrowed money and (b) is in the
form of, or represented by, a bond, note, certificated debt security or other
debt security (other than any of the foregoing that evidences a Senior Secured
Loan, a First Lien/Last Out Loan, a Second Lien Loan, or a Participation
Interest in a Senior Secured Loan, a First Lien/Last Out Loan, a Second Lien
Loan).

“Borrower” means OR Tech Financing I LLC, a Delaware limited liability company.

“Borrower Order” means a written order or request (which may be a standing order
or request) dated and signed in the name of the Borrower by an Authorized
Officer of the Borrower or by an Authorized Officer of the Services Provider on
behalf of the Borrower, which order or request may also be provided by email or
other electronic communication unless an Agent requests otherwise.

“Borrowing” means the borrowing of a Loan pursuant to Section 2.2.

“Borrowing Date” means the date of a Borrowing.

“Break-Even Default Rate” means, with respect to the Loans, the maximum
percentage of defaults, at any time, that the Current Portfolio or the Proposed
Portfolio, as applicable, can sustain, as determined by S&P, through application
of the S&P CDO Monitor chosen by the Services Provider in accordance with this
Agreement that is applicable to the portfolio of Collateral Loans, which, after
giving effect to S&P’s assumptions on recoveries, defaults and timing and to the
Priority of Payments, will result in sufficient funds remaining for the payment
of the Loans in full.

“Bridge Loan” means any loan or other obligation that (a) is unsecured and is
incurred in connection with a merger, acquisition, consolidation or sale of all
or substantially all of the assets of a person or similar transaction and (b) by
its terms, is required to be repaid within one year of the incurrence thereof
with proceeds from additional borrowings or other refinancings (it being
understood that any such loan or other obligation that has a nominal maturity
date of one year or less from the incurrence thereof but has a term-out or other
provision whereby (automatically or at the sole option of the Obligor thereof)
the maturity of the indebtedness thereunder may be extended to a later date is
not a Bridge Loan).

“Business Day” means any day except a Saturday, Sunday or a day on which
commercial banks in London, England (for purposes of calculating interest
rates), New York, New York or in the city in which the Corporate Trust Office of
the Collateral Agent is located (initially being Boston, Massachusetts) or the
offices of the Document Custodian (initially being Chicago, Illinois) are
authorized or required by law to close; provided that if the location of the
Corporate Trust Office of the Collateral Agent or the offices of the Document
Custodian changes at any time, the Collateral Agent or the Document Custodian,
as applicable, shall provide prompt written notice of such change to the
Borrower, the Administrative Agent and the Lenders.

8

 

--------------------------------------------------------------------------------

 

“CAD” means the lawful currency of Canada.

“Calculation Date” means the date that is 10 Business Days prior to each
Quarterly Payment Date.

“Cash” means such coin or currency of the United States of America as at the
time shall be legal tender for payment of all public and private debts.

“CCC Collateral Loan” means a Collateral Loan (other than a Defaulted Loan) with
an S&P Rating of “CCC+” or lower.

“CCC Excess” means the amount equal to the excess of the Maximum Principal
Balance of all CCC Collateral Loans over an amount equal to 35% of the Total
Capitalization as of such date of determination; provided that in determining
which of the CCC Collateral Loans shall be included in the CCC Excess, the CCC
Collateral Loans with the lowest Market Value (expressed as a percentage of the
Maximum Principal Balance of each such Collateral Loan as of such date of
determination) shall be deemed to constitute such CCC Excess.

“CCC Excess Adjustment Amount” means, as of any date of determination, an amount
equal to the excess, if any, of (i) the Aggregate Principal Balance of all CCC
Collateral Loans included in the CCC Excess, over (ii) the sum of the Market
Values of all CCC Collateral Loans included in the CCC Excess.

“CFTC” means the Commodity Futures Trading Commission.

“Change in Control” means the failure of the Parent to own 100% of the Equity
Interests in the Borrower (other than nominal interests).

“Closing Date” means August 11, 2020.

“Closing Date Participation” means any Collateral Loan held in the form of a
Participation Interest acquired by the Borrower under the Sale and Contribution
Agreement on the Closing Date.

“Closing Date Portfolio Condition” means the condition that is satisfied if the
pool of Collateral contains the Collateral Loans identified on Schedule C
hereto.

“Closing Expense Account” means the trust account established pursuant to
Section 8.3(e).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means the Pledged Collateral and all other property and/or rights
on or in which a Lien is or is intended to be granted to the Collateral Agent
for the benefit of the Secured Parties pursuant to this Agreement, any of the
Loan Documents or any other instruments provided for herein or therein or
delivered or to be delivered hereunder or thereunder or in connection herewith
or therewith.

“Collateral Administrator” means State Street Bank and Trust Company, in its
capacity as collateral administrator, and any successor thereto.

9

 

--------------------------------------------------------------------------------

 

“Collateral Administrator Fee” means the fee payable to the Collateral
Administrator in arrears on each Quarterly Payment Date in an amount specified
in the Collateral Agent Fee Letter.

“Collateral Agent” means State Street Bank and Trust Company, in its capacity as
collateral agent under this Agreement, and its successors in such capacity.

“Collateral Agent Fee” means the fee payable to the Collateral Agent in arrears
on each Quarterly Payment Date in an amount specified in the Collateral Agent
Fee Letter.

“Collateral Agent Fee Letter” means the Fee Schedule dated on or about the date
hereof, between the Borrower, the Collateral Agent, and the Collateral
Administrator, as amended, restated, supplemented or otherwise modified from
time to time.

“Collateral Loan” means a Senior Secured Loan, a Senior Secured Bond, a First
Lien/Last Out Loan or a Second Lien Loan or a Participation Interest in any
Senior Secured Loan, First Lien/Last Out Loan or Second Lien Loan that as of the
date of acquisition by the Borrower meets each of the following criteria:

(a)(i) provides the Borrower (or an agent on behalf of the applicable lenders
with respect to such Collateral Loan) with a valid, perfected security interest
in the collateral granted under the applicable Related Contracts at the level of
priority indicated therein; constitutes the legal and enforceable obligation of
the applicable Obligor (except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally, or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law); (ii) is owned by the Borrower free and clear of
adverse claims (other than Permitted Liens); (iii) may, under the applicable
Related Contracts and Applicable Law, be pledged and assigned by the Borrower to
the Collateral Agent; (iv) with respect to which all steps required by
Section 8.7 have been taken (or will be taken as soon as practicable) and in
which the Collateral Agent holds (or will hold, once the necessary steps are
taken) a first-priority perfected security interest for the benefit of the
Secured Parties; and (v) at the time such Collateral Loan was acquired, was not
subject to set-off or defense (other than a discharge in the event of a
subsequent bankruptcy) by the related Obligor and, together with the
documentation relating thereto, does not contravene in any material respect any
law, rule or regulation applicable to the Borrower or the Services Provider;

(b)is governed by the law of a state of the United States or the law of an
Approved Foreign Jurisdiction;

(c)is an obligation of an Obligor Domiciled in the United States (or any state
thereof) or an Approved Foreign Jurisdiction;

(d)is not an obligation (other than a Revolving Collateral Loan or a Delayed
Funding Loan) pursuant to which any future advances or payments to the Obligor
may be required to be made by the Borrower;

(e)is not a Bond or any other type of debt security that is not a loan or a
Participation Interest, other than a Senior Secured Bond (but not a
Participation Interest therein), a Defaulted

10

 

--------------------------------------------------------------------------------

 

Loan, a Credit Risk Loan, a Synthetic Security, a Bridge Loan, a Structured
Finance Obligation, an Equity Security, a Real Estate Loan, a letter of credit
or a PIK Loan;

(f)is not a Zero Coupon Loan, a finance lease or chattel paper;

(g)is not subject to forfeiture of principal based on a material non-credit
related risk (such as the occurrence of a catastrophe), as reasonably determined
by the Borrower, or the Services Provider in accordance with the Servicing
Standard;

(h)is not the subject of an Offer or called for redemption (except for any
repayment under a Revolving Collateral Loan of amounts that may be reborrowed
thereunder pursuant to the applicable Related Contract);

(i)is denominated and payable in Dollars (and is not convertible into, or
payable in, any other currency);

(j)does not constitute Margin Stock;

(k)provides for the full principal balance to be payable at or prior to the
stated maturity thereof;

(l)does not subject the Borrower to withholding tax unless the relevant Obligor
is required to make “gross-up” payments or pay “additional amounts” in respect
of, or otherwise compensate the Borrower for, the full amount of such
withholding tax (except for customary excluded withholding taxes imposed under
FATCA);

(m)if such Collateral Loan is a Participation Interest (other than a Closing
Date Participation Interest), then such Participation Interest is acquired from
(i) a Selling Institution Domiciled under the laws of the United States (or any
state thereof) or any U.S. branch of a Selling Institution Domiciled outside the
United States or (ii) with respect to Collateral Loans the Obligors of which are
Domiciled in an Approved Foreign Jurisdiction, a Selling Institution Domiciled
in an Approved Foreign Jurisdiction to the extent such Selling Institution
satisfies the S&P Counterparty Criteria;

(n)provides for payment of interest at least semi-annually;

(o)will not cause the Borrower or the pool of assets to be required to be
registered as an investment company under the Investment Company Act;

(p)does not have an “L”, “p”, “prelim”, “sf” or “t” subscript assigned by S&P;

(q)does not have an “sf” subscript assigned by Moody’s;

(r)is Registered;

(s)is not an obligation of an Obligor Affiliated with the Parent or the Services
Provider;

11

 

--------------------------------------------------------------------------------

 

(t)has an S&P Rating;

(u)does not have an attached warrant to purchase an Equity Security; provided
that this clause (t) shall not exclude obligations originated with an attached
warrant if the Borrower does not acquire such warrant or the right to exercise
such warrant; and

(v)is not an obligation that matures after the Stated Maturity except for a Long
Dated Loan subject to clause (n) of the Concentration Limitations.

“Collateral Quality Test” means a test that is satisfied if, as of any date of
determination, in the aggregate, the Collateral Loans owned (or in relation to a
proposed acquisition of a Collateral Loan, both owned and proposed to be owned)
by the Borrower satisfy each of the tests set forth below, calculated in each
case in accordance with Section 1.3:

(a)the Minimum Weighted Average S&P Spread Test;

(b)the Minimum Weighted Average Lender Spread Test;

(c)the Maximum Weighted Average Life Test;

(d)the Minimum Weighted Average S&P Recovery Rate Test;

(e)the S&P CDO Monitor Test; and

(f)the Minimum Weighted Average Coupon Test.

“Collateral Report” has the meaning set forth in Section 5.1(h).

“Collateral Report Determination Date” means the last calendar day of each
calendar month.

“Collection Account” means the trust account established pursuant to
Section 8.2(a).

“Collections” means, with respect to any Collateral, all principal payments,
interest payments, fees and other payments received by the Borrower with respect
thereto and all other amounts paid with respect to such Collateral that are
payable to the Borrower, including dividends of any type, distributions with
respect thereto and any proceeds of collateral for, or any guaranty of, such
Collateral or the relevant Obligor’s obligation to make payments with respect
thereto.

“Commitment” means the Revolving Commitments and the Term Commitments.

“Commitment Fee” has the meaning set forth in Section 2.6(a).

“Commitment Period” means the period commencing on the Closing Date and ending
on the earliest of:

(a)the time at which the Commitments are terminated or reduced to zero as
provided in this Agreement (whether pursuant to Article II, Article VI or
otherwise); and

12

 

--------------------------------------------------------------------------------

 

(b)the last day of the Reinvestment Period.

“Commitment Reduction Amount” has the meaning set forth in Section 2.7(a)(ii).

“Commitment Shortfall” means the amount by which (a) the aggregated Unfunded
Amount exceeds (b) the sum of (i) the Undrawn Commitment, plus (ii) amounts on
deposit in the Collection Account, including Eligible Investments credited
thereto, representing Principal Proceeds, plus (iii) amounts on deposit in the
Future Funding Reserve Account, including Eligible Investments credited thereto.

“Commodity Exchange Act” means the Commodity Exchange Act of 1936, as amended.

“Concentration Limitations” means limitations that are satisfied if, as of (i)
the date of each acquisition of a debt obligation, (ii) each applicable
Borrowing Date, and (iii) the date of a Permitted Parent Distribution, after
giving effect to such distribution, any related prepayment of Loans from the
proceeds of such sale pursuant to Section 2.7(h), in the aggregate, the Maximum
Principal Balance of the Collateral Loans owned (or, in relation to a proposed
acquisition of a Collateral Loan, proposed to be owned) by the Borrower comply
with all of the requirements set forth below, calculated as a percentage of
Total Capitalization (unless otherwise specified) and in each case in accordance
with the procedures set forth in Section 1.3:

(a)not more than 3.75% consist of obligations of any one Obligor (and Affiliates
thereof), except that, without duplication, (x) up to two Obligors (and their
respective Affiliates) may each constitute up to 7.0% and (y) up to five
Obligors (and their respective Affiliates may each constitute up to 5.0%;

(b)not more than 25% consist of obligations of Obligors owned or controlled by
the same Sponsor;

(c)not more than 40% consist of Recurring Revenue Loans;

(d)not more than 10.0% consist of First Lien/Last Out Loan and Second Lien
Loans, and not more than 5.0% may consist of Second Lien Loans;

(e)not more than 10.0% consist of Senior Secured Bonds;

(f)not more than 15.0% consist of Fixed Rate Obligations;

(g)not more than 10.0% consist of Current Pay Obligations;

(h)not more than 25.0% consist of Collateral Loans that permit the payment of
interest to be made less frequently than quarterly;

(i)not more than 15.0% consist of Revolving Collateral Loans and the unfunded
portion of Delayed Funding Loans;

13

 

--------------------------------------------------------------------------------

 

(j)the Aggregate Participation Exposure is not more than 20.0% and as of the
Closing Date, the Maximum Principal Balance of all Closing Date Participation
Interests is not more than 55.0%;

(k)(i) not less than 85.0% of the Principal Balance of Collateral Loans may
consist of Cash or obligations of Obligors Domiciled in the United States and
(ii) not more than the percentage listed below may consist of Collateral Loans
whose Obligors are Domiciled in the country or countries set forth opposite each
such percentage:

% Limit

Country or Countries

15.0%

all countries (in the aggregate) other than the United States;

10.0%

Canada

5.0%

all countries (in the aggregate) other than the United States, Canada and the
United Kingdom;

2.5%

any individual Group I Country;

2.0%

all Group II Countries in the aggregate;

2.0%

all Group III Countries in the aggregate;

 

(l)not more than 35.0% consist of CCC Collateral Loans;

(m)not more than 5.0% consist of Long Dated Loans;

(n)not more than 25% consist of Collateral Loans with an Effective LTV above
40%; and

(o)not more than 10% consist of Cov-Lite Loans, other than Eligible Cov-Lite
Loans.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Constituent Documents” means, in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
memorandum and articles of association, operating agreement, partnership
agreement, joint venture agreement or other applicable agreement of formation or
organization (or equivalent or comparable constituent documents) and other
organizational documents and by-laws and any certificate of incorporation,
certificate of formation, certificate of limited partnership and other
agreement, or similar instrument filed or made in connection with its formation
or organization, in each case, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Contingent Obligation” means, as to any Person, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation of such Person
required to be disclosed in the footnotes to such Person’s financial statements
in accordance with GAAP, guaranteeing partially or in whole any non-recourse
Indebtedness, lease, dividend or other obligation, exclusive of contractual
indemnities (including, without limitation, any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets) and
guarantees of non-monetary obligations (other than guarantees of completion)
which have not yet been called on or quantified, of such

14

 

--------------------------------------------------------------------------------

 

Person or of any other Person.  The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the sum of all
payments required to be made thereunder (which in the case of an operating
income guaranty shall be deemed to be equal to the debt service for the note
secured thereby), calculated at the applicable interest rate, through (i) in the
case of an interest or interest and principal guaranty, the stated date of
maturity of the obligation (and commencing on the date interest could first be
payable thereunder), or (ii) in the case of an operating income guaranty, the
date through which such guaranty will remain in effect, and (b) with respect to
all guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the Borrower required to be delivered
pursuant to Section 5.1 hereof.  Notwithstanding anything contained herein to
the contrary, guarantees of completion shall not be deemed to be Contingent
Obligations unless and until a claim for payment or performance has been made
thereunder by the person entitled to performance or payment thereunder, at which
time any such guaranty of completion shall be deemed to be a Contingent
Obligation in an amount equal to any such claim.  Subject to the preceding
sentence, (i) in the case of a joint and several guaranty given by such Person
and another Person (but only to the extent such guaranty is directly or
indirectly recourse to such Person), the amount of the guaranty, to the extent
it is directly or indirectly recourse to such Person, shall be deemed to be 100%
thereof unless and only to the extent that such other Person has delivered Cash
or cash equivalents to secure all or any part of such Person’s guaranteed
obligations and (ii) in the case of any other guaranty, (whether or not joint
and several) of an obligation otherwise constituting Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only that amount in
excess of the amount of the obligation constituting Indebtedness of such Person.

“Conversion Date” means any date selected by the Majority Lenders (with written
consent of the Borrower and written notice to the Administrative Agent) for
conversion of the applicable Revolving Loans into Term Loans.

“Corporate Services Agreement” means the Corporate Services Agreement dated as
of the date hereof between the Borrower and the Services Provider, as amended
from time to time in accordance with the terms hereof and thereof.

“Corporate Trust Office” means the corporate trust office of the Collateral
Agent currently located at 1776 Heritage Drive, North Quincy, MA 02171,
Attention: Structured Trust & Analytics or such other address as the Collateral
Agent may designate from time to time by notice to the Borrower, the
Administrative Agent and the Lenders or the principal corporate trust office of
any successor Collateral Agent.

“Cov-Lite Loan” means a Collateral Loan the Related Contracts for which do not
require the Obligor thereunder to comply with any Maintenance Covenant
(regardless of whether compliance with one or more Incurrence Covenants is
otherwise required by such Related Contracts); provided that, notwithstanding
the foregoing, a Collateral Loan shall be deemed for all purposes (other than
the S&P Recovery Rate for such Collateral Loan) not to be a Cov-Lite Loan if the
Related Contracts for such Collateral Loan contain a cross-default or cross
acceleration

15

 

--------------------------------------------------------------------------------

 

provision to, or such Collateral Loan is pari passu with, another loan, debt
obligation or credit facility of the underlying Obligor that contains one or
more Maintenance Covenants.

“Coverage Tests” means each of the Overcollateralization Ratio Test and the
Interest Coverage Ratio Test.

“Covered Accounts” means, collectively, the Collection Account, the Custodial
Account, the Future Funding Reserve Account, the Interest Reserve Account, the
Payment Account, the Lender Collateral Account and the Closing Expense Account
and any subaccounts of each of the foregoing.

“Credit Estimate” means, with respect to any Collateral Loan, a credit estimate
obtained from S&P in accordance with the S&P’s “Credit Estimate Information
Requirements” dated April 2011 and any other available information S&P
reasonably requests in order to produce a credit estimate for a particular
asset.

“Credit Funding Rate” means, with respect to any Credit Funding for any period,
the per annum rate of interest equal to the rate of interest provided for in the
relevant Credit Facility at such time.

“Credit Improved Loan” means any Collateral Loan that, in the Services
Provider’s reasonable business judgment applying the Servicing Standard has
significantly improved in credit quality from the condition of its credit at the
time of acquisition, which judgment may (but need not) be based on one or more
of the following facts and will not be called into question as a result of
subsequent events:

(a)the Obligor in respect of such Collateral Loan has shown improved financial
results since the published financial reports first produced after it was
acquired by the Borrower;

(b)the Obligor in respect of such Collateral Loan since the date on which such
Collateral Loan was acquired by the Borrower has raised significant equity
capital or has raised other capital that has improved the liquidity or credit
standing of such Obligor; or

(c)with respect to which one or more of the following criteria applies in
respect of such Collateral Loan: (i) such Collateral Loan has been upgraded or
put on a watch list for possible upgrade by S&P since the date on which such
Collateral Loan was acquired by the Borrower; (ii) the proceeds from a sale of
such Collateral Loan would be at least 101% of its purchase price; (iii) the
price of such Collateral Loan has changed during the period from the date on
which it was acquired by the Borrower to the proposed sale date by a percentage
either more positive, or less negative, as the case may be, than the percentage
change in the average price of the applicable Eligible Loan Index plus 0.25%
over the same period; or (iv) the price of such Collateral Loan changed during
the period from the date on which it was acquired by the Borrower to the date of
determination by a percentage either more positive, or less negative, as the
case may be, than the percentage change in a nationally recognized loan index
selected by the Borrower or the Services Provider over the same period plus
0.50%.

“Credit Risk Loan” means a Collateral Loan that is not a Defaulted Loan but
which has, in the Services Provider’s reasonable business judgment applying the
Servicing Standard (which

16

 

--------------------------------------------------------------------------------

 

judgment will not be called into question as a result of subsequent events), a
significant risk of declining in credit quality and, with lapse of time,
becoming a Defaulted Loan, and is designated as a “Credit Risk Loan” by the
Borrower or the Services Provider.

“Current Pay Obligation” means a Collateral Loan that would otherwise be a
Defaulted Loan as to which (i) all scheduled interest and principal payments due
(other than those due as a result of any bankruptcy, insolvency, receivership or
other analogous proceeding) were paid in Cash and the Borrower or the Services
Provider reasonably expects, and delivers to S&P (if S&P is then rating any
Loans) a certificate of an Authorized Officer certifying that it reasonably
expects, that the remaining scheduled interest and principal payments due will
be paid in cash, (ii) the S&P Rating of such Collateral Loan is at least “CCC”
and is not on a watch list for possible downgrade; (iii) the Market Value (which
is not determined pursuant to clause (d) or subclause (iii) in the proviso of
clause (c) of the definition thereof) of such Collateral Loan is at least 80% of
par; and (iv) if the Obligor of such Collateral Loan is the subject of a
bankruptcy, insolvency, receivership or other analogous proceeding, the
bankruptcy court or other authorized official has authorized the payment of
interest and/or principal and other amounts due and payable on such Collateral
Loan and no such payments that are due and payable are unpaid; provided that to
the extent that more than 10.0% of Total Capitalization would otherwise
constitute Current Pay Obligations, one or more Collateral Loans (or portions
thereof, as applicable) having a Maximum Principal Balance at least equal to
such excess shall be deemed not to constitute Current Pay Obligations and shall
instead constitute Defaulted Loans.

“Current Portfolio” means, at any time, the portfolio of Collateral Loans and
Eligible Investments representing Principal Proceeds, then held by the Borrower.

“Custodial Account” means a custodial account at the Custodian, established in
the name of the Collateral Agent pursuant to Section 8.4(a).

“Custodian” has the meaning set forth in Section 8.4(a).

“Daily Report” has the meaning set forth in Section 8.9(a).

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless waived in
accordance with Section 12.5 or cured, become an Event of Default.

“Default Differential” means, with respect to the Loans at any time, the rate
calculated by subtracting the Scenario Default Rate for the Loans at such time
from the Break-Even Default Rate for the Loans at such time.

“Defaulted Loan” means any Collateral Loan as to which:

(a)a default as to the payment of principal and/or interest has occurred and is
continuing with respect to such Collateral Loan (without regard to any grace
period applicable thereto, or waiver thereof, after the passage of five Business
Days in the case of interest or three Business Days in the case of principal if
the Borrower or the Services Provider determines that such default is unrelated
to credit-related causes (which determination shall be reported in the next

17

 

--------------------------------------------------------------------------------

 

Collateral Report required to be delivered pursuant to Section 5.1(h)), but in
no case beyond the passage of any grace period applicable thereto);

(b)the Borrower or the Services Provider has received written notice or a Senior
Authorized Officer of the Borrower or the Services Provider has actual knowledge
that a default as to the payment of principal and/or interest has occurred and
is continuing on another debt obligation of the same Obligor that is senior or
pari passu in right of payment to such Collateral Loan (in each case, after the
passage of three Business Days if the Borrower or the Services Provider
determines that such default is unrelated to credit-related causes (which
determination shall be reported in the next Collateral Report required to be
delivered pursuant to Section 5.1(h) but only to the extent the Borrower or the
Services Provider has been notified or otherwise has knowledge of such default),
but in no case beyond the passage of any grace period applicable thereto;
provided that both the Collateral Loan and such other debt obligation are full
recourse obligations of the applicable Obligor);

(c)except in the case of a Current Pay Obligation, the Obligor in respect of
such Collateral Loan has, or others have, instituted proceedings to have such
Obligor adjudicated as bankrupt or insolvent or placed into receivership and
such proceedings have not been stayed or dismissed, or such Obligor has filed
for protection under Chapter 11 of the Bankruptcy Code;

(d)the Obligor with respect to such Collateral Loan has an S&P Rating of lower
than “CCC-” or “D” or “SD” or had any such rating immediately before such rating
was withdrawn by S&P;

(e)the Borrower or the Services Provider has received notice or a Senior
Authorized Officer of the Borrower or the Services Provider has actual knowledge
that another debt obligation of the same Obligor that is senior or pari passu in
right of payment to such Collateral Loan has an S&P Rating of lower than “CCC-”
or “D” or “SD” or had any such rating immediately before such rating was
withdrawn by S&P, and such other debt obligation remains outstanding; provided
that both the Collateral Loan and such other debt obligation are full recourse
obligations of the applicable Obligor;

(f)a default with respect to which the Borrower or the Services Provider has
received written notice, or a Senior Authorized Officer of the Borrower or the
Services Provider has actual knowledge, that a default has occurred under the
Related Contracts and any applicable grace period has expired and the holders of
such Collateral Loan have accelerated the repayment of the Collateral Loan (but
only until such acceleration has been rescinded) in the manner provided in the
Related Contracts;

(g)such Collateral Loan is a Participation Interest (until it is elevated or
converted to an assigned loan) with respect to which the related Selling
Institution has defaulted in any material respect in the performance of any of
its payment obligations under the Participation Interest;

(h)such Collateral Loan is a Participation Interest (until it is elevated or
converted to an assigned loan) in a loan that would, if such loan were a
Collateral Loan, constitute a “Defaulted Loan” (other than under this clause
(h)) or with respect to which the Selling Institution has an S&P

18

 

--------------------------------------------------------------------------------

 

Rating of lower than “CCC-” or “D” or “SD” or had such rating immediately before
such rating was withdrawn by S&P;

(i)the Borrower or the Services Provider (in accordance with the Servicing
Standard) has otherwise declared such Collateral Loan to be a “Defaulted Loan”;

(j)such Collateral Loan has been placed on non-accrual status by the Services
Provider; or

(k)such Collateral Loan is deemed a Defaulted Loan pursuant to Section 5.19;

provided that Current Pay Obligations (or portions thereof, as applicable) in
excess of 10.0% of Total Capitalization shall be deemed to be Defaulted Loans as
set forth in the proviso in the definition of “Current Pay Obligation”.

“Defaulting Lender” means a Lender that has at any time (i) failed to fund all
or any portion of its Loans when and as required hereunder (other than failures
to fund (a) solely as a result of a bona fide dispute as to whether the
conditions to borrowing were satisfied on the relevant Borrowing Date, but only
for such time as such Lender is continuing to engage in good faith discussions
regarding the determination or resolution of such dispute, and such Lender has
notified the Administrative Agent in writing of its intention not to fund and
has specifically identified such condition precedent to funding that was not
satisfied, or (b) solely as a result of a failure to disburse due to an
administrative error or omission by such Lender, and such failure is cured
within five Business Days after such Lender receives written notice or has
actual knowledge of such administrative error or omission) or (ii) has notified
the Borrower and the Administrative Agent in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s dispute as to
the satisfaction of any condition precedent pursuant to the foregoing clause
(a)) or generally under other agreements under which it shall have committed to
extend credit.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Delayed Funding Loan” means a Collateral Loan pursuant to which one or more
future advances will be required to be made to the Obligor thereunder but which
does not permit any such advance that has been made to be reborrowed once repaid
by the Obligor; provided that such loan shall only be considered to be a Delayed
Funding Loan to the extent of the unfunded commitment and only for so long as
any future funding obligations remain in effect.

“Discount Loan” means any Collateral Loan that is acquired by the Borrower for a
purchase price paid by the Borrower to the seller of such Collateral Loan of
less than 80% of the principal balance of such Collateral Loan; provided that
such Collateral Loan shall cease to be a Discount Loan at such time as the
Market Value (expressed as a percentage of the par amount of such Collateral
Loan) determined for such Collateral Loan on each day during any period of 30

19

 

--------------------------------------------------------------------------------

 

consecutive days since the acquisition by the Borrower of such Collateral Loan,
equals or exceeds 90.0% on each such day (as determined at the close of business
of each such day).

“Distribution” means any payment of principal or interest or any dividend or
premium payment made on, or any other distribution in respect of, a Collateral
Loan or other security.

“Diversity Trigger” means at any time after the one (1) year anniversary of the
Closing Date and through the end of the Reinvestment Period, the number of
Collateral Loans (excluding any Defaulted Loans) owned by the Borrower with a
distinct Obligor is less than twenty (20); provided that no Diversity Trigger
shall be deemed to exist solely as a result of any refinancing, sale,
replacement, transfer or pre-payment of a Collateral Loan or any repurchase by
the Seller or if any of the proceeds thereof are retained in the Collection
Account for reinvestment in Collateral Loans or a repayment of the Loans.

“Document Checklist” means, for any Collateral Loan, an electronic or hard copy
list, substantially in the form attached hereto as Exhibit J delivered by the
Borrower (or the Services Provider on behalf of the Borrower) to the Document
Custodian (with a copy to the Collateral Agent) that identifies the Collateral
Loan, the applicable Obligor and each of the Related Contracts that shall be
delivered to the Document Custodian by the Borrower, and whether each such
document is an original or a copy.

“Document Custodian” means Alter Domus (US) LLC, in its capacity as document
custodian under this Agreement, and its successors in such capacity.

“Document Custodian Fee” means the fee payable to the Document Custodian in
arrears on each Quarterly Payment Date in an amount specified in the Document
Custodian Fee Letter.

“Document Custodian Fee Letter” means the fee letter dates as of the date
hereof, between the Borrower and the Document Custodian, as amended, restated,
supplemented or otherwise modified from time to time.

“Document Custodian Office” has the meaning assigned to such term in
Section 14.1(b).

“Dollars” and “$” mean lawful money of the United States of America.

“Domicile” or “Domiciled” means, with respect to any Obligor with respect to a
Collateral Loan, its country of organization or incorporation.

“Downgraded Lender” means a Revolving Lender that fails to be an Approved Lender
in accordance with the terms of such definition.

“Due Date” means each date on which a Distribution is due on a Collateral Loan.

“Due Period” means, with respect to any Quarterly Payment Date, the period
commencing on the day following the last day of the immediately preceding Due
Period (or, in the case of the initial Due Period, the period commencing on the
Closing Date) and ending on (and including) the Calculation Date immediately
preceding such Quarterly Payment Date (or, in the case of the Due

20

 

--------------------------------------------------------------------------------

 

Period that is applicable to the Quarterly Payment Date occurring on the Stated
Maturity, ending on the day preceding such Quarterly Payment Date).

“EBITDA” means earnings before interest, taxes, depreciation and amortization
(determined, for any Collateral Loan, in the manner provided in the Related
Contracts) and in any case that “EBITDA,” “Adjusted EBITDA” or such comparable
definition is not defined in such Related Contracts, an amount, for the
principal Obligor on such Collateral Loan and any of its parents or Subsidiaries
that are obligated pursuant to the Related Contracts for such Collateral Loan
(determined on a consolidated basis without duplication in accordance with GAAP)
equal to net income from continuing operations for such period plus (a) cash
interest expense, (b) income taxes, (c) depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of intangibles (including, but not
limited to, goodwill, financing fees and other capitalized costs), to the extent
not otherwise included in clause (c) above, other noncash charges and
organization costs, (e) losses of an unusual nature or of infrequent occurrence
in accordance with GAAP, and (f) any other item the Borrower and the
Administrative Agent mutually deem to be appropriate

“Effective LTV” means, with respect to any Collateral Loan as of the date of
acquisition by the Borrower, as determined by the Service Provider pursuant to
its underwriting standards and procedures, a ratio of (a) the excess of the
total indebtedness of the related Obligor for borrowed money, minus cash on the
balance sheet of such Obligor divided by (b) the Enterprise Value of the related
Obligor.

“Eligibility Criteria” means, as of (i) the date of each acquisition of a debt
obligation and (ii) each applicable Borrowing Date, each of the following:

(a)each Concentration Limitation is satisfied immediately after giving effect to
such acquisition or applicable Borrowing (or, in the case of an acquisition (but
not a Borrowing) if not satisfied immediately after such acquisition, compliance
with such Concentration Limitation is maintained or improved after giving effect
to such acquisition);

(b)each component of the Collateral Quality Test is satisfied immediately after
giving effect to such acquisition or Borrowing (or, in the case of an
acquisition (but not a Borrowing), if not satisfied immediately after such
acquisition, compliance with the Collateral Quality Test is maintained or
improved after giving effect to such acquisition);

(c)each Coverage Test is satisfied immediately prior to and after giving effect
to such acquisition or Borrowing (or, in the case of an acquisition (but not a
Borrowing), if not satisfied immediately prior to such acquisition, compliance
with the Coverage Test is maintained or improved after giving effect to such
acquisition);

(d)each of the criteria in the definition of “Collateral Loan” is satisfied with
respect to such acquisition of a debt obligation; provided that, for the
avoidance of doubt, for purposes of determining whether the Eligibility Criteria
have been satisfied, such criteria shall only be tested as of the date of such
acquisition of such debt obligation and shall not be retested on any Borrowing
Date or the date of any repurchase or substitution with respect to assets not
acquired on such date.

21

 

--------------------------------------------------------------------------------

 

“Eligible Account Bank” means, with respect to any specified account, a
financial institution:

(a)that if such account is a fully segregated trust account with the trust
department or corporate trust department of such financial institution, has a
long-term debt rating of at least “A” and a short-term debt rating of at least
“A-1” by S&P (or at least “A+” by S&P if such institution has no short-term
rating); provided that if such financial institution ceases to have a long-term
debt rating of at least “A” and a short-term debt rating of at least “A-1” by
S&P (or at least “A+” by S&P if such institution has no short-term rating), it
is replaced within 60 days by a financial institution with long-term debt rating
of at least “A” and a short-term debt rating of at least “A-1” by S&P (or at
least “A+” by S&P if such institution has no short-term rating); or

(b)as to which the Rating Condition is satisfied and the Borrower and the
Majority Lenders have consented to such financial institution constituting an
“Eligible Account Bank” hereunder.

“Eligible Cov-Lite Loan” means a Cov-Lite Loan that is a Senior Secured Loan or
a First Lien/Last Out Loan.

“Eligible Investment Required Ratings” means, in the case of each Eligible
Investment, a short‑term credit rating of at least “A-1” (or, in the absence of
a short-term credit rating, “AA-” or better) from S&P.

“Eligible Investments” means any investment denominated in Dollars that, at the
time it is delivered to the Collateral Agent (directly or through a financial
intermediary or bailee), is one or more of the following obligations or
securities:

(i)direct Registered obligations of, and Registered obligations the timely
payment of principal and interest on which is fully and expressly guaranteed by,
the United States of America or any agency or instrumentality of the United
States of America the obligations of which are expressly backed by the full
faith and credit of the United States of America;

(ii)demand and time deposits in, certificates of deposit of, trust accounts
with, bankers’ acceptances issued by, or federal funds sold by any depositary
institution or trust company incorporated under the laws of the United States of
America or any state thereof and subject to supervision and examination by
federal and/or state banking authorities so long as the commercial paper and/or
the debt obligations of such depositary institution or trust company (or, in the
case of the principal depositary institution in a holding company system, the
commercial paper or debt obligations of such holding company) at the time of
such investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings;

(iii)non-extendable commercial paper or other short-term obligations with the
Eligible Investment Required Ratings and that either bear interest or are sold
at a discount from the face amount thereof and have a maturity of not more than
183 days from their date of issuance;

(iv)money market funds domiciled outside of the United States which funds have,
at all times, the highest Moody’s credit rating assignable at such time and
credit ratings of “AAAm” by Standard & Poor’s;

22

 

--------------------------------------------------------------------------------

 

(v)any other investment similar to those described in clauses (i) through (iv)
above which (a) has the Eligible Investment Required Ratings at the time of such
investment and (b) has been approved by the Majority Lenders; provided that the
Rating Condition has been satisfied with respect to any such investment;

and, in the case of (i) through (iii) and (v) above, with a stated maturity
(after giving effect to any applicable grace period) no later than the Business
Day immediately preceding the Quarterly Payment Date next following the Interest
Period in which the date of investment occurs (unless such Eligible Investments
are issued by the Collateral Agent in its capacity as a banking institution, in
which event such Eligible Investments may mature on such Quarterly Payment
Date); provided that none of the foregoing obligations or securities shall
constitute Eligible Investments if (a) such obligation or security has an “f”,
“r”, “p”, “pi”, “q” or “t” subscript assigned by Standard & Poor’s, (b) all, or
substantially all, of the remaining amounts payable thereunder consist of
interest and not principal payments, (c) such obligation or security is subject
to any withholding tax unless the issuer of the security is required to make
“gross-up” payments or pay “additional amounts” in respect of, or otherwise
compensate the holder of such security for, the full amount of such withholding
tax for any reason (other than customary excluded withholding taxes imposed
under FATCA), (d) such obligation or security is secured by real property,
(e) such obligation or security is purchased at a price greater than 100% of the
principal or face amount thereof, (f) such obligation or security is subject of
a tender offer, voluntary redemption, exchange offer, conversion or other
similar action or (g) in the Borrower’s or the Services Provider’s judgment,
such obligation or security is subject to material non-credit related
risks.  Eligible Investments may include, without limitation, those investments
for which an Agent or an affiliate of an Agent provides services.  Any
investment, which otherwise qualifies as an Eligible Investment, may (1) be made
by the Collateral Agent or any of its Affiliates and (2) be made in securities
of any entity for which the Collateral Agent or any of its Affiliates receives
compensation or serves as offeror, distributor, investment adviser or other
service provider.

“Eligible Loan Index” means, with respect to each Collateral Loan, one of the
following indices as selected by the Borrower or the Services Provider upon the
acquisition of such Collateral Loan: the Credit Suisse Leveraged Loan Indices,
the Deutsche Bank Leveraged Loan Index, the Goldman Sachs/Loan Pricing
Corporation Liquid Leveraged Loan Index, the Bank of America Securities
Leveraged Loan Index, the S&P/LSTA Leveraged Loan Indices or any other
nationally recognized loan index subject to the consent of the Majority Lenders
with written notice thereof to be provided to S&P (collectively, the “Approved
Indices”); provided that the Borrower or the Services Provider may change the
index applicable to a Collateral Loan to another of the Approved Indices at any
time following the acquisition thereof after giving written notice to the
Administrative Agent and the Collateral Agent.

“Enforcement Event” has the meaning set forth in Section 6.2(b).

“Enterprise Value” means, with respect to any Collateral Loan as of the date of
acquisition by the Borrower, an amount as determined by the Service Provider
pursuant to its underwriting standards and procedures, for the related Obligor
equal to the sum of (x) the market value of the equity capital of the Obligor
and (y) the excess of the market value of such Obligor’s total indebtedness over
cash on the balance sheet of such Obligor.

23

 

--------------------------------------------------------------------------------

 

“Environmental Claim” means, with respect to any Person, any written notice,
claim, demand or similar communication by any other Person having jurisdiction
alleging potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Hazardous Substances
at any location, whether or not owned by such Person or (ii) circumstances
forming the basis of any violation, of any applicable Environmental Law, in each
case as to which there is a reasonable likelihood of an adverse determination
with respect thereto and which, if adversely determined, would have a Material
Adverse Effect.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“Equity Security” means any equity security or any other security or loan that
is not eligible for acquisition by the Borrower as a Collateral Loan and any
security acquired by the Borrower as part of a “unit” with a Collateral Loan and
which itself is not eligible for acquisition by the Borrower as a Collateral
Loan.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Section 414(b) or (c) or, for the purposes of
Section 412 of the Code and Section 302 of ERISA, (m) or (o) of the Code, with
the Borrower.

“EUR” means the single lawful currency of the European Union.

“Eurodollar Rate Loans” means Loans accruing interest at an Applicable Rate
based upon the London Interbank Offered Rate.

“Event of Default” has the meaning set forth in Section 6.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, all as from time to time in
effect, or any successor law,

24

 

--------------------------------------------------------------------------------

 

rules or regulations, and any reference to any statutory or regulatory provision
shall be deemed to be a reference to any successor statutory or regulatory
provision.

“Excess Reserve Amount” means, on any date, the excess (if any) of:

(a)the amount standing to the credit of the Future Funding Reserve Account on
such date; over

(b)(i) the aggregate Unfunded Amount on such date minus (ii) if such date is
prior to the end of the Commitment Period, the aggregate Undrawn Commitment on
such date.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
each Lender and the Administrative Agent or required to be withheld or deducted
from a payment to such Person, (i) Taxes imposed on or measured by its net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case (A) imposed as a result of any Lender or the Administrative Agent (as the
case may be) being organized under the laws of, or having its principal office
or, in the case of each Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of each Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (y) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Borrower under
Section 11.5) or (z) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 11.3, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Lender or the Administrative
Agent’s failure to comply with Section 11.3(g) and (iv) any withholding Taxes
imposed under FATCA.

“Executive Order” is defined in Section 4.23.

“Exposure Amount” as of any date means, with respect to any Revolving Collateral
Loan or Delayed Funding Loan, the excess of (a) the Borrower’s maximum funding
commitment thereunder over (b) the Principal Balance of such Revolving
Collateral Loan or Delayed Funding Loan.  For the avoidance of doubt, Exposure
Amounts in respect of a Defaulted Loan shall be included in the calculation of
the Exposure Amount if the Borrower is at such time subject to contractual
funding obligations with respect to such Defaulted Loan and such obligation has
not ceased to be enforceable under the U.S. Bankruptcy Code.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System on such day, as published

25

 

--------------------------------------------------------------------------------

 

by the FRBNY on the Business Day next succeeding such day; provided that (i) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day as so
published on the next succeeding Business Day and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average (rounded upward, if necessary, to the next 1/100th of
1%) of the quotations for such day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.  Notwithstanding the foregoing or any other provision of this
Agreement, the rate calculated pursuant to this definition shall not be less
than 0%.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

“Fee Letter” means the Initial Lender Fee Letter, dated as of the Closing Date,
between the Parent, Borrower and Initial Lender, as amended from time to time in
accordance with the terms thereof.

“Fee Proceeds” means all amounts in the Collection Account representing upfront,
commitment, amendment and waiver, late payment (including compensation for
delayed settlement or trades), anniversary, annual, facility, prepayment,
redemption, call premium or any other fees of any type received by the Borrower
in respect of any Collateral Loan and any excess, with respect to participation
interests in Collateral Loans which have been sold by the Borrower, of the
interest paid by the applicable Obligor in respect of the portion of such
Collateral Loan that is the subject of such participation interest over the
amount of interest required to be paid by the Borrower to the purchaser of such
participation interest pursuant to the underlying participation agreement;
provided that Fee Proceeds shall not include any reimbursement of expenses
payable by the Borrower to third parties, including legal fees, that may be
received by the Borrower from any Obligor or any fees received in connection
with the reduction of principal of the related Collateral Loan.  Fee Proceeds
shall in all cases constitute Interest Proceeds.

“Financial Sponsor” means any Person whose principal business activity is
acquiring, holding, and selling investments (including controlling interests) in
otherwise unrelated companies that each are distinct legal entities with
separate management, books and records and bank accounts, whose operations are
not integrated with one another and whose financial condition and
creditworthiness are independent of the other companies in which such Person so
owns an interest.

“First Lien/Last Out Loan” means a loan that (a) satisfies the requirements set
forth in clauses (b), (c) and (d) of the definition of “Senior Secured Loan”,
(b) would satisfy the requirement set forth in clause (a) of such definition but
for the fact that, following an event of default under the applicable Related
Contract, such Collateral Loan becomes fully subordinated to other senior
secured loans under the applicable Related Contract and is not entitled to any
payments until such other senior secured loans are paid in full, so long as (c)
prior to an Event of Default under the applicable Related Contract, such
Collateral Loan is entitled to receive payments pari passu with such other
senior secured loans.

“Fixed Rate Obligation” means any Collateral Loan that bears a fixed rate of
interest.

26

 

--------------------------------------------------------------------------------

 

“Floating Rate Obligation” means any Collateral Loan that bears a floating rate
of interest.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Official” is defined in Section 4.22.

“FRBNY” means the Federal Reserve Bank of New York.

“Future Funding Reserve Account” means the trust account established pursuant to
Section 8.3(b).

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.

“GBP” means the lawful currency of the United Kingdom;

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Grant” means to grant, bargain, sell, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of set-off against,
deposit, set over and confirm.  A Grant of the Collateral, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including without limitation the
immediate continuing right to claim for, collect, receive and receipt for
principal and interest payments in respect of the Collateral, and all other
monies payable thereunder, to give and receive notices and other communications,
to give consents, waivers or make other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

“Group I Country” means Australia, The Netherlands, New Zealand and the United
Kingdom.

“Group II Country” means Germany, Sweden and Switzerland.

“Group III Country” means Austria, Belgium, Denmark, Finland, France, Luxembourg
and Norway.

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, identified as such as a matter of Environmental Law,
including petroleum, its derivatives, by-products and other hydrocarbons, or any
substance having any constituent elements displaying any of the foregoing
characteristics.

27

 

--------------------------------------------------------------------------------

 

“Increased Costs” means any amounts due pursuant to Section 2.9 and/or Article
XI.

“Incurrence Covenant” means a covenant by any borrower to comply with one or
more financial covenants (including without limitation any covenant relating to
a borrowing base, asset valuation or similar asset-based requirement) only upon
the occurrence of certain actions of the borrower, including a debt issuance,
dividend payment, share purchase, merger, acquisition or divestiture.

“Indebtedness” of any Person means, without duplication, (a) as shown on such
Person’s balance sheet (if any) (i) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property and (ii) all indebtedness
of such Person evidenced by a note, loan agreement, bond, debenture or similar
instrument (whether or not disbursed in full), (b) the face amount of all
letters of credit issued for the account of such Person and, without
duplication, all unreimbursed amounts drawn thereunder, (c) all Contingent
Obligations of such Person, and (d) all payment obligations of such Person under
any interest rate protection agreement (including, without limitation, any
interest rate swaps, caps, floors, collars and similar agreements) and currency
swaps and similar agreements which were not entered into specifically in
connection with Indebtedness set forth in clauses (a), (b) or (c) hereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 12.3(b).

“Ineligible Asset” means an asset that fails to satisfy the Eligibility Criteria
upon the acquisition of such asset.

“Initial Borrowing Date” means the Business Day on which the initial Borrowing
occurs.

“Initial Lender” means Massachusetts Mutual Life Insurance Company.

“Initial Rating” means the rating given to the Loans by S&P as of the Closing
Date.

“Interest Coverage Amount” means, at any time, without duplication, the sum of
(a) the scheduled interest payments and scheduled fees due (in each case
regardless of whether the applicable payment date has yet occurred) on the
Collateral Loans (excluding Defaulted Loans to the extent set forth in the
definition of “Interest Proceeds”) for the then-current Due Period; (b) amounts
on deposit in the Collection Account, including Eligible Investments,
representing Interest Proceeds; (c) scheduled interest on Eligible Investments
held in the Collection Account, the Future Funding Reserve Account and the
Closing Expense Account, in each case for the then-current Due Period; and (d)
all regularly scheduled amounts due and payable to the Borrower under Interest
Hedge Agreements during the then-current Due Period.

“Interest Coverage Ratio” means, as of any Measurement Date, the ratio
(expressed as a percentage) obtained by dividing:

28

 

--------------------------------------------------------------------------------

 

(a)(i) the Interest Coverage Amount less (ii) all amounts payable on the related
Quarterly Payment Date pursuant to clauses (A) through (C) of Section 9.1(a)(i)
by

(b)the sum of all interest due on the Loans on the related Quarterly Payment
Date.

“Interest Coverage Ratio Test” means a test satisfied on any Measurement Date
following the first Quarterly Payment Date if the Interest Coverage Ratio is
greater than or equal to 110.0% on such date.

“Interest Hedge Agreement” means an interest rate protection agreement that may
be entered into between the Borrower and an Interest Hedge Counterparty on or
after the Closing Date, for the sole purpose of hedging interest rate risk
between the portfolio of Collateral Loans and the Loans, as amended from time to
time in accordance with the terms thereof, with respect to which the Rating
Condition is satisfied.

“Interest Hedge Counterparty” means a counterparty meeting, at the time of entry
by the Borrower into an Interest Hedge Agreement, the then-current S&P criteria
for hedge counterparties (or, with respect to any counterparty not meeting such
criteria at such time, any counterparty whose obligations in respect of such
Interest Hedge Agreement are absolutely and unconditionally guaranteed by an
Affiliate of such counterparty meeting the then-current S&P guarantee criteria
at such time), together with any permitted assignee or successor (which meets
the then-current S&P criteria for hedge counterparties) under such Interest
Hedge Agreement with respect to which the Rating Condition is satisfied.

“Interest Period” means, with respect to each Borrowing (a) the period from (and
including) the date of such Borrowing to (but excluding) the following
Calculation Date and (b) each successive period from (and including) the prior
Calculation Date to (but excluding) the following Calculation Date until the
principal of the Borrowing is repaid; provided that, (x) in the case of any
Interest Period applicable to a prepayment of the Loans pursuant to
Section 2.7(c) or the Priority of Payments, such Interest Period shall end on
the date of such prepayment and (y) in the case of the Interest Period
applicable to the Quarterly Payment Date occurring on the Stated Maturity, such
Interest Period shall end on such Quarterly Payment Date.

“Interest Proceeds” means, with respect to any Pledged Collateral (including
Cash), (a) any payments with respect thereto that are attributable to interest
or yield in accordance with the Related Contracts of such Pledged Collateral,
(b) all Fee Proceeds, (c) all cash capital contributions made to the Borrower
that are designated as Interest Proceeds pursuant to Section 6.5, (d) any
amounts deposited in the Collection Account from the Closing Expense Account in
accordance with Section 8.3(e) and (e) all funds on deposit in the Interest
Reserve Account.  Interest Proceeds shall also include any amounts paid to the
Borrower pursuant to an Interest Hedge Agreement (other than termination
payments).  No amounts that are required by the terms of any participation
agreement to be paid by the Borrower to any Person to whom the Borrower has sold
a participation interest shall constitute “Interest Proceeds” hereunder.  Any
amounts received in respect of any Defaulted Loan will constitute Principal
Proceeds (and not Interest Proceeds) until the aggregate of all Collections in
respect of such Defaulted Loan since it became a Defaulted Loan equals the
Principal Balance of such Collateral Loan at the time it became a Defaulted
Loan; thereafter, any

29

 

--------------------------------------------------------------------------------

 

such amounts will constitute Interest Proceeds.  Any amounts received in respect
of any Equity Security will constitute Principal Proceeds (and not Interest
Proceeds).

“Interest Reserve Account” means the account established pursuant to
Section 8.3(c).

“Interpolated Rate” means (a) for any Interest Period equal to three months,
three month LIBOR as calculated in accordance with the definition of “LIBOR” and
(b) for any Interest Period of less than or greater than three months, the rate
determined through the use of straight-line interpolation by reference to two
rates calculated in accordance with the definition of “LIBOR”, one of which
shall be determined as if the maturity of the Dollar deposits referred to
therein were the period of time for which rates are available next shorter than
the Interest Period and the other of which shall be determined as if such
maturity were the period of time for which rates are available next longer than
the Interest Period; provided that if an Interest Period is less than or equal
to seven days, then LIBOR shall be determined by reference to a rate calculated
in accordance with the definition of “LIBOR” as if the maturity of the Dollar
deposits referred to therein were a period of time equal to seven days.

“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Investment Criteria Adjusted Balance” means, with respect to any Collateral
Loan, the Principal Balance of such Collateral Loan; provided that for all
purposes the Investment Criteria Adjusted Balance of any Discount Loan shall be
the purchase price of such Discount Loan (after adding the amount of any
subsequent borrowings and subtracting the amount of any subsequent repayments
thereof).

“IRS” means the U.S. Internal Revenue Service.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each Person that is listed as a “Lender” on the signature pages
hereto, any Person that shall have become a party hereto pursuant to an
Assignment and Assumption in respect of the Loans and, in each case, their
respective successors, in each case other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption in respect of the Loans.

“Lender Advance Rate” means as of any date of determination, the ratio
(expressed as a percentage) obtained by dividing: (a) the sum of (i) the
aggregate outstanding principal amount of all Loans as of such date plus (ii)
the Portfolio Exposure Amount for all Collateral Loans as of such date by (b)
the sum of (i) the lower of (A) the par value of the Collateral Loans and (B)
the Market Value of the Collateral Loans at the respective dates of acquisition
thereof plus (ii) the aggregate amount of funds on deposit in the Collection
Account, including Eligible Investments,

30

 

--------------------------------------------------------------------------------

 

constituting Principal Proceeds plus (iii) the aggregate amount of funds on
deposit in the Future Funding Reserve Account, constituting Principal Proceeds,
including Eligible Investments; provided that solely for purposes of calculating
the Lender Advance Rate, (1) the Market Value of any Collateral Loan that is
subject to an event of default as a result of the related Obligor’s failure to
pay interest or principal and such failure is not cured within thirty (30) days
following such failure shall be the lesser of (x) 50% of the par value of such
Collateral Loan and (y) the Market Value of such Collateral Loan on the date of
determination, and (2) the Market Value of a Collateral Loan subject to a
Specified Change which requires Majority Lenders to consent in accordance with
Section 5.19 and to which the Majority Lenders have not provided their written
consent, shall be the greater of zero and the value assigned to such Collateral
Loan by the Majority Lenders, in their sole discretion.

“Lender Advance Rate LTV Trigger” means as of the end of any calendar month the
Lender Advance Rate is greater than 65% and exceeds (or shall have exceeded)
such amount for a period of 5 consecutive Business Days.

“Lender Advance Rate Test” means a test satisfied on any Borrowing Date or at
any other time specifically required in this Agreement if the Lender Advance
Rate at such time is less than or equal 55.0%.

“Lender Collateral Account” means the trust account established pursuant to
Section 8.3(d).

“Lender Collateral Subaccount” has the meaning set forth in Section 8.3(d)(ii).

“LIBOR Business Day” means any day except a Saturday, a Sunday or a day on which
commercial banks in London or New York City are authorized or required by law to
close.

“LIBOR Replacement Date” means the earlier to occur of the following events with
respect to LIBOR:

 

(1)

in the case of clause (a) or (b) of the definition of “LIBOR Transition Event,”
the later of (x) the date of the public statement or publication of information
referenced therein and (y) the date on which the administrator of LIBOR
permanently or indefinitely ceases to provide LIBOR; or

 

 

(2)

in the case of clause (c) of the definition of “LIBOR Transition Event,” the
date of the public statement or publication of information referenced therein.

 

“LIBOR Transition Event” means the occurrence of one or more of the following
events with respect to LIBOR:

(a)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

31

 

--------------------------------------------------------------------------------

 

(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or

(c)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of arrangement
that has the practical effect of creating a security interest, in respect of
such asset.  For the purposes of this Agreement, any Person shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

“Loan Assignment Agreement” has the meaning assigned to such term in
Section 8.1(d).

“Loan Documents” means this Agreement, the Account Control Agreement, the
Corporate Services Agreement, the Notes, the Sale and Contribution Agreement,
the Fee Letter, the Collateral Agent Fee Letter, the Administrative Agent Fee
Letter, the Document Custodian Fee Letter, and any Interest Hedge Agreements.

“Loans” means a Revolving Loan or a Term Loan.

“London Interbank Offered Rate” or “LIBOR” means, with respect to any Interest
Period, the greater of (a) zero percent (0.00%) and (b) the Interpolated Rate
(expressed as a percentage per annum rounded upwards to the nearest one
hundredth (1/100) of one percent (1%)) for deposits in Dollars for the
appropriate periods that appear on the applicable Bloomberg page (or on any
successor or substitute page or service providing quotations of interest rates
applicable to dollar deposits in the London interbank market comparable to those
currently provided on such page, as determined by the Administrative Agent from
time to time) as reported by Bloomberg Financial Markets Commodities News as of
11:00 a.m., London time, two LIBOR Business Days before the first day of such
Interest Period.  If such rates do not appear on the applicable Bloomberg page
(or on any such successor or substitute page or service referred to above) as of
11:00 a.m., London time, two LIBOR Business Days before the first day of such
Interest Period, the Administrative Agent will request the principal London
office of any four (4) major reference banks in the London interbank market
selected by the Administrative Agent to provide such bank’s offered quotation
(expressed as a percentage per annum rounded upwards to the nearest one
hundredth (1/100) of one percent (1%)) to prime banks in the London interbank
market for deposits in Dollars for the appropriate periods as of 11:00 a.m.,
London time, on such date for amounts comparable to the then outstanding
principal amount of the applicable Loan (if available).  If at least two such
offered quotations are so provided, LIBOR will be the arithmetic mean of such
quotations.  If fewer than two such quotations are so provided, the
Administrative Agent will request any three (3) major banks in New York City
selected by the Administrative Agent to provide such bank’s rate

32

 

--------------------------------------------------------------------------------

 

(expressed as a percentage per annum rounded upwards to the nearest one
hundredth (1/100) of one percent (1%)) for loans in Dollars to leading European
banks for the appropriate periods as of approximately 11:00 a.m., New York City
time, on the date which is two LIBOR Business Days before the first day of such
Interest Period for amounts comparable to the then outstanding principal amount
of the applicable Loan (if available).  If at least two such rates are so
provided, the London Interbank Offered Rate will be the arithmetic mean of such
rates.  If fewer than two rates are so provided, then the London Interbank
Offered Rate will be the rate provided.  If no such rate is provided, the London
Interbank Offered Rate for such Interest Period will be the London Interbank
Offered Rate in effect for the prior Interest Period.

“Long Dated Loan” means as of any date of determination, any obligation with a
stated maturity after the Stated Maturity.

“LTM EBITDA” means the EBITDA of the applicable Obligor for the preceding
12-month period.

“Maintenance Covenant” means a covenant by any borrower to comply with one or
more financial covenants (including, without limitation, any covenant relating
to a borrowing base, asset valuation or similar asset-based requirement) during
each reporting period, whether or not such borrower has taken any specified
action

“Majority Lenders” means the Lender or Lenders holding, collectively, more than
50% of the aggregate Undrawn Commitments and aggregate principal amount of all
of the Loans outstanding at such time; provided that (i) for purposes of making
any determination of Majority Lenders, the Undrawn Commitment of, and the
portion of the Loans held or deemed held by, any Defaulting Lender shall be
excluded (unless there are no Lenders that are not Defaulting Lenders at such
time) and (ii) for so long as any Initial Lender is a Lender hereunder, the
“Majority Lenders” shall always be deemed to include such Initial Lender, it
being understood that, accordingly, any vote or action to be taken by the
Majority Lenders hereunder while any Initial Lender is a Lender shall require
the corresponding vote or action, as the case may be, of such Initial Lender in
addition to, and not instead of, the vote or action otherwise required from the
Lender or Lenders holding, collectively, more than 50% of the sum of (a) the
aggregate principal amount of the Loans outstanding at such time plus (b) the
aggregate Undrawn Commitments and aggregate principal amount of all of the Loans
outstanding at such time.

“Majority Revolving Lenders” means the Revolving Lender or Revolving Lenders
holding, collectively, more than 50% of the aggregate undrawn portion of the
Revolving Commitments and aggregate principal amount of all of the Revolving
Loans outstanding at such time; provided for purposes of making any
determination of Majority Revolving Lenders, the undrawn portion of the
Revolving Commitment of, and the portion of the Revolving Loans held or deemed
held by, any Defaulting Lender shall be excluded (unless there are no Lenders
that are not Defaulting Lenders at such time).

“Margin Stock” shall have the meaning provided such term in Regulation U.

“Market Trigger” means the occurrence of the Diversity Trigger, if such
Diversity Trigger has not been cured within five (5) Business Days, or the
Lender Advance Rate LTV Trigger,

33

 

--------------------------------------------------------------------------------

 

unless, in either such case, the same shall be waived in the sole discretion of
the Majority Lenders.  The Borrower shall provide prompt written notice of the
occurrence of any Market Trigger to S&P.

“Market Value” means, as of any date of determination, with respect to any loans
or other assets, the amount determined by the Borrower or Services Provider in
accordance with the Servicing Standard equal to the product the outstanding
principal amount thereof and the price determined in the following manner:

(a)the bid-side quote determined by any of (i) Loan Pricing Corporation, LoanX
Inc., MarkIt Partners, Mergent, Inc. or IDC or (ii) subject to satisfaction of
the Rating Condition, any other nationally recognized loan pricing service
selected by the Borrower or the Services Provider with notice to the Lenders;
provided that the Majority Lenders may object to the selection of any loan
pricing service selected pursuant to the immediately preceding clause (ii)
within five Business Days after receipt of such notice;

(b)if such quote described in clause (a) is not available,

(i)the average of the bid-side quotes determined by three independent
SEC-registered broker-dealers active in the trading of such asset;

(ii)if only two such bids can be obtained, the lower of the bid-side quotes of
such two bids; or

(iii)if only one such bid can be obtained, such bid;

provided that a bid provided pursuant to this clause (b) shall not be from any
of the Borrower, the Services Provider or any Affiliate of any thereof; or

(c)if the Market Value of an asset cannot be determined in accordance with
clause (a) or (b) above, then the Market Value shall be the Appraised Value;
provided that (i) the Appraised Value of such Collateral Loan has been obtained
or updated within the immediately preceding four months, (ii) if the Appraised
Value of a Collateral Loan is determined pursuant to clause (B) of the
definition of “Appraised Value”, the Market Value of such Collateral Loan shall
not exceed the aggregate principal amount thereof (or the portion thereof held
by the Borrower) and (iii) if the Appraised Value has been requested but has not
yet been received, for assets representing an aggregate of up to 5.0% of the
Total Capitalization, the Market Value determined by the Services Provider
exercising reasonable commercial judgment in accordance with the Servicing
Standard, consistent with the manner in which it would determine the market
value of an asset for purposes of other funds or accounts managed by it;
provided that the Market Value of any such asset may not be determined in
accordance with this subclause (iii) for more than 45 days; provided further
that, for the avoidance of doubt, the Services Provider may, but shall not be
required to, obtain an Appraised Value for any Collateral Loan;

(d)if such quote or bid described in clause (a), (b) or (c) is not available,
then the Market Value of such Collateral Loan shall be the lower of (i) the
Principal Balance of such Collateral Loan multiplied by the applicable S&P
Recovery Rate for such Collateral Loan and (ii) if any, the Market Value
determined by the Borrower or the Services Provider exercising reasonable
commercial judgment in accordance with the Servicing Standard, consistent with
the

34

 

--------------------------------------------------------------------------------

 

manner in which it would determine the market value of an asset for purposes of
other funds or accounts managed by it; provided that if the Services Provider is
not a registered investment adviser under the Investment Advisers Act, the
Market Value of any such asset may not be determined in accordance with this
clause (d) for more than 45 days; or

(e)if the Market Value of an asset cannot be determined in accordance with
clause (a), (b), (c) or (d) above, then the Market Value shall be deemed to be
zero until such determination is made in accordance with clause (a), (b), (c) or
(d) above.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Borrower or the
Services Provider (taken as a whole), (b) the ability of the Borrower or the
Services Provider to perform its obligations under any of the Loan Documents or
(c) the rights, interests, remedies or benefits (taken as a whole) available to
the Lenders or the Agents under the Loan Documents.

“Material Change”: An event that occurs with respect to a Collateral Loan upon
the occurrence of any of the following as determined by the Borrower in its
commercially reasonable judgment  (a) non-payment of interest or principal, (b)
the rescheduling of any interest or principal, (c) any covenant breach under the
Related Contract which has not been cured under the terms of the Related
Contract, (d) any restructuring of debt with respect to the Obligor of such
Collateral Loan, (e) the addition of payment in kind terms, change in maturity
date or any change in coupon rates (other than, with respect to changes to
coupon rates, as provided for under the  Related Contract as in effect prior to
such addition or change) and (f) the occurrence of the significant sale or
acquisition of assets by the Obligor.

“Maximum Principal Balance” means, as of any date of determination and with
respect to all or any specified portion of the Collateral Loans, the sum of
(a) the Principal Balance of such Collateral Loans as of such date and (b) the
Exposure Amount of all Collateral Loans that are Revolving Collateral Loans or
Delayed Funding Loans.

“Maximum Weighted Average Life Test” is a test satisfied on any Measurement Date
if the Weighted Average Life of all Collateral Loans as of such date is less
than or equal to 7 years minus (b) the number of years (rounded to the nearest
quarter) that have elapsed since the Closing Date.

“Measurement Date” means each Calculation Date, each day Collateral Loans are
acquired or sold, each Collateral Report Determination Date and each day
pursuant to the request of the Majority Lenders or S&P; provided that if any
such date is not a Business Day, such Measurement Date shall be the next
succeeding Business Day.

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any Measurement Date if the Weighted Average Coupon equals or exceeds 6.5%.

“Minimum Weighted Average Lender Spread Test” means a test that will be
satisfied on any date of determination if the Weighted Average Spread equals or
exceeds 5.00%.

35

 

--------------------------------------------------------------------------------

 

“Minimum Weighted Average S&P Recovery Rate Test” means the test that will be
satisfied on any date of determination if the Weighted Average S&P Recovery Rate
for the Collateral Loans equals or exceeds the S&P CDO Monitor Recovery Rate.

“Minimum Weighted Average S&P Spread Test” means a test that will be satisfied
on any Measurement Date if the Weighted Average Spread equals or exceeds the S&P
Minimum Floating Spread.

“Money” shall have the meaning specified in Section 1-201(24) of the UCC.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means at any time a “multiemployer plan” within the meaning
of Section 4001(a)(3) of ERISA to which the Borrower or a member of its ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions or to which the Borrower
has any liability (including as a result of being a member of its ERISA Group).

“Non-Exempt Person” means any Person other than a Person who is (or, in the case
of a Person that is a disregarded entity, whose owner is) either (a) a “United
States person” within the meaning of Section 7701(a)(30) of the Code or (b) has
provided to the Collateral Administrator for the relevant year such duly
executed form(s) or statement(s) which may, from time to time, be prescribed by
law and which pursuant to applicable provisions of (i) any income tax treaty
between the United States and the country of residence of such Person, (ii) the
Code and any successor statute or (iii) any applicable rules or regulations in
effect under clauses (i) or (ii) above, permit the Collateral Administrator to
make any payments free of any obligation or liability for withholding.

“Note” means each promissory note, if any, issued by the Borrower to a Lender in
accordance with the provisions of this Agreement, substantially in the form set
forth on Exhibit A hereto, as the same may from time to time be amended,
supplemented, waived or modified.

“Obligations” means all obligations, liabilities and Indebtedness of every
nature of the Borrower, from time to time owing to the Agents, the Interest
Hedge Counterparties, the Lenders and the other Secured Parties under or in
connection with this Agreement and the other Loan Documents, including, without
limitation, (a) the unpaid principal amount of, and interest on (including
interest which, but for the commencement of an insolvency, reorganization or
bankruptcy case or proceeding or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to the Borrower or with respect
to any of its assets, would have accrued on any Obligation, whether or not a
claim is allowed against the Borrower for such interest in any such case or
proceeding), all Loans then outstanding, and (b) all fees, expenses, indemnity
payments and other amounts owed to any Secured Party pursuant to this Agreement
and the other Loan Documents, in each case, whether or not then due and payable.

“Obligor” means, with respect to a Collateral Loan, any Person who is obligated
to repay such Collateral Loan (including, if applicable, a guarantor thereof),
or any Person whose assets are relied upon by the Borrower at the time such
Collateral Loan was acquired by the Borrower as the source of repayment of such
Collateral Loan.

36

 

--------------------------------------------------------------------------------

 

“OFAC” has the meaning set forth in Section 4.23.

“Offer” means with respect to any loan or security, any offer by the obligor or
issuer of such loan or security or by any other Person made to all of the
holders of such loan or security to purchase or otherwise acquire such loan or
security (other than pursuant to any redemption in accordance with the terms of
the applicable Related Contracts) or to convert or exchange such loan or
security into or for Cash, securities or any other type of consideration.

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from such Lender or the Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.5).

“Overcollateralization Ratio” means, as of any Measurement Date, the ratio
(expressed as a percentage) obtained by dividing:

(a)the sum of (i) the Principal Collateralization Amount as of such date plus
(ii) the Portfolio Exposure Amount (excluding any Unsettled Amounts to the
extent already included in the amount in clause (i)) for all Collateral Loans as
of such date; by

(b)the sum of (i) the aggregate outstanding principal amount of the Loans as of
such date plus (ii) the Portfolio Exposure Amount for all Collateral Loans as of
such date.

“Overcollateralization Ratio Test” means a test satisfied on any Measurement
Date if the Overcollateralization Ratio equals or exceeds 149.25%.

“Owl Rock Technology Advisors” means Owl Rock Technology Advisors LLC.

“Parent” means Owl Rock Technology Finance Corp, a Maryland corporation, or its
successor in interest.

“Participant” has the meaning set forth in Section 12.6(b)(i).

“Participant Register” has the meaning set forth in Section 12.6(b)(iii).

“Participation Interest” means a participation interest in a loan that, at the
time of acquisition, or the Borrower’s commitment to acquire the same, satisfies
each of the following criteria: (i) such participation interest would constitute
a Collateral Loan were it acquired directly,

37

 

--------------------------------------------------------------------------------

 

(ii) the Selling Institution is a lender in respect of such loan, (iii) the
aggregate participation interest in such loan granted by such Selling
Institution to any one or more participants does not exceed the principal amount
or commitment with respect to which the Selling Institution is a lender under
such loan, (iv) such participation interest does not grant, in the aggregate, to
the participant in such participation interest a greater interest than the
Selling Institution holds in the loan or commitment that is the subject of the
participation interest, (v) except to the extent that such participation is a
contribution to equity by the Seller to the Borrower, the entire purchase price
for such participation interest is paid in full at the time of the Borrower’s
acquisition thereof (or, in the case of a participation interest in a Revolving
Collateral Loan or a Delayed Funding Loan, at the time of the funding of such
Revolving Collateral Loan or Delayed Funding Loan, as applicable), (vi) the
participation interest provides the participant all of the economic benefit and
risk of the whole or part of the loan or commitment that is the subject of the
participation interest and (vii) such participation interest is documented under
a Loan Syndications and Trading Association, Loan Market Association or similar
agreement standard for loan participation transactions among institutional
market participants or the Sale and Contribution Agreement; provided that a
participation interest from the Parent to the Borrower that is elevated or
converted to an assigned loan within thirty (30) days shall not constitute a
Participation Interest under this Agreement.  For the avoidance of doubt, a
Participation Interest shall not include a sub-participation interest in any
loan.

“PATRIOT Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Title III of Pub.  L. 107-56 (signed into law October 26, 2001)).

“Payment Account” means the payment account established pursuant to
Section 8.3(a).

“Payment Date Report” has the meaning set forth in Section 9.1(c).

“Percentage Share” means, when used:

(a)with respect to a Revolving Lender’s obligation to make Revolving Loans and
right to receive payments of interest, fees, principal and other amounts with
respect thereto, the percentage obtained by dividing (i) such Revolving Lender’s
Revolving Commitment by (ii) the Total Revolving Commitment; provided that, if
the Total Revolving Commitment has been reduced to zero, the numerator shall be
the aggregate unpaid principal amount of such Revolving Lender’s Revolving Loans
and the denominator shall be the aggregate unpaid principal amount of all
Revolving Loans;

(b)with respect to a Term Lender’s obligation to make Term Loans and right to
receive payments of interest, fees, principal and other amounts with respect
thereto, the percentage obtained by dividing (i) such Term Lender’s Term
Commitment by (ii) the Total Term Commitment; provided that, if the Total Term
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Term Lender’s Term Loans and the denominator shall be
the aggregate unpaid principal amount of all Term Loans; and

(c)with respect to any other matters, for any Lender, the percentage obtained by
dividing (i) the sum of such Lender’s Undrawn Commitments plus the aggregate
outstanding

38

 

--------------------------------------------------------------------------------

 

principal amount of Loans held by such Lender at such time by (ii) the sum of
all Lenders’ Undrawn Commitments plus the aggregate outstanding principal amount
of all Loans at such time.

“Permitted Distribution” means any distribution made pursuant to Sections 6.4 or
9.1.

“Permitted Liens” means (a) Liens for Taxes, assessments or charges if such
Taxes, assessments or charges are not at the time due and payable or if the
Borrower is or shall be contesting the amount or validity thereof in good faith
by appropriate proceedings diligently conducted and with respect to which
reserves in accordance with GAAP have been provided on the books of the
Borrower, and no enforcement, collection, execution, levy or foreclosure
proceeding shall have been commenced with respect to such Liens, (b) Liens
granted pursuant to or by the Loan Documents, (c) Liens in favor of the Borrower
created pursuant to Sale and Contribution Agreement and assigned to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement, (d) the restrictions on transferability imposed by the Related
Contracts (but only to the extent relating to customary procedural requirements
and agent and Obligor consents (except where the Services Provider or any of its
Affiliates is the agent) expected to be obtained in due course and provided that
any Obligor consents will be obtained prior to the delivery of the related
Collateral hereunder pursuant to Section 8.7), (e) the restrictions on
transferability imposed by any shareholder agreements in respect of Equity
Securities acquired in connection with the restructuring of a Collateral Loan or
the exercise of remedies with respect thereto, (f) with respect to agented
Collateral Loans, Liens in favor of the lead agent, the collateral agent or the
paying agent for the benefit of all holders of indebtedness of such Obligor
under the related Collateral Loan, (g) materialman’s, warehouseman’s, mechanics’
and other Liens arising by operation of law in the ordinary course of business
if such sums shall not at the time be due and payable or if the appropriate
person shall currently be contesting the validity thereof in good faith and no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced with respect to such Liens, (h) Liens in favor of the Custodian
or Securities Intermediary to secure amounts owing to it pursuant to the Account
Control Agreement and (i) with respect to any Collateral Loans, Liens on the
underlying collateral for such Collateral Loans.

“Permitted Parent Distribution” means a distribution by the Borrower to the
Parent from the proceeds of Borrowings hereunder or other funds in the
Collection Account, which distribution satisfies all of the following
conditions: (i) the Lender Advance Rate Test (which, for purposes of this
definition, shall be calculated as if the date of distribution were a Borrowing
Date), the Concentration Limitations, the Overcollateralization Ratio Test and
the Collateral Quality Test, are satisfied, and no Market Trigger has occurred
and is continuing; (ii) the Borrower gives at least two Business Days’ notice of
such distribution to the Agents and S&P; and (iii) no Default exists or would
result after giving effect thereto.  For the avoidance of doubt, the foregoing
conditions will not apply to any acquisitions of any new Collateral Loans by the
Borrower from the Parent or any Affiliate of the Parent, the Initial Borrowing
or any subsequent Borrowings during the Commitment Period.

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company, member or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

39

 

--------------------------------------------------------------------------------

 

“PIK Loan” means any loan that by its terms permits the deferral or
capitalization of payment of accrued and unpaid interest for more than the
shorter of (a) four consecutive payment periods or (b) one year, excluding any
loan that provides for periodic payments of interest thereon in cash no less
frequently than semi-annually and the portion of interest required to be paid in
cash under the terms of the applicable Related Contract results in such loan
having an effective rate of current interest paid in cash on such day of not
less than (a) in the case of a Fixed Rate Obligation, 2.0% per annum or (b)
otherwise, 1.0% per annum over the applicable index rate.  For the avoidance of
doubt, if the Obligor under a loan described in the exclusion above fails to
make a required cash interest payment thereunder and such failure continues
longer than the grace period set forth for such payment in clause (a) of the
definition of “Defaulted Loan”, such loan shall be considered a Defaulted Loan.

“Plan” means at any time an “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and either (i) is maintained, or contributed to, by the Borrower or
a member of its ERISA Group or (ii) has at any time within the preceding five
plan years been maintained, or contributed to, by the Borrower or a member of
its ERISA Group.

“Pledged Collateral” has the meaning specified in the Granting Clause hereof.

“Portfolio Exposure Amount” means the excess (if any) of the sum of (i) the
aggregate Exposure Amount at such time plus (ii) Unsettled Amounts over (iii)
the sum of (x) amounts on deposit in the Future Funding Reserve Account on such
date and (y) amounts on deposit in the Collection Account on such date,
including Eligible Investments, representing Principal Proceeds.

“Post-Default Rate” has the meaning assigned to such term in Section 2.5(c).

“Post-Transition S&P CCC Collateral Loan” means, a Collateral Loan that, at the
time the Borrower committed to acquire such Collateral Loan, has an application
to S&P for a credit estimate pending and that, upon the provision of such credit
estimate (after the acquisition of such Collateral Loan by the Borrower),
becomes a CCC Collateral Loan.

“Prime Rate” means, for any day, the rate of interest in effect for such day
that is identified and normally published by The Wall Street Journal as the
“Prime Rate” (or, if more than one rate is published as the Prime Rate, then the
highest of such rates), with any change in Prime Rate to become effective as of
the date the rate of interest which is so identified as the “Prime Rate” is
different from that published on the preceding Business Day.  If The Wall Street
Journal no longer reports the Prime Rate, or if the Prime Rate no longer exists,
or the Administrative Agent determines in good faith that the rate so reported
no longer accurately reflects an accurate determination of the prevailing Prime
Rate, then the Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Prime Rate.  Notwithstanding the foregoing or
any other provision of this Agreement, the rate calculated pursuant to this
definition shall not be less than 0%.

“Principal Allocation Formula” means:

40

 

--------------------------------------------------------------------------------

 

(a)prior to the end of the Reinvestment Period, with respect to a prepayment of
the Loans as specifically set forth herein:

first, to the Revolving Loans in an amount equal to the excess, if any, of (x)
the Portfolio Exposure Amount on such Quarterly Payment Date (or other
applicable date of payment) over (y) the aggregate undrawn portion of the
Revolving Commitments in respect of the Revolving Loans on such Quarterly
Payment Date (or other applicable date of payment), and

second, to each of the Revolving Loans and Term Loans in accordance with their
respective Principal Sharing Percentages (determined immediately prior to the
application provided for in this clause second); and

(b)on the last day of the Reinvestment Period and after the end of the
Reinvestment Period, with respect to a prepayment of the Loans as specifically
set forth herein, to each of the Revolving Loans and Term Loans in accordance
with their respective Principal Sharing Percentages (determined immediately
prior to the application provided for in this clause (b));

provided, in each case, that if the Principal Allocation Formula would result in
the allocation of a payment of principal to the Revolving Loans in excess of the
aggregate outstanding principal amount thereof, then the amount of such excess
shall be deposited into the Future Funding Reserve Account.

“Principal Balance” means, as of any date of determination with respect to any
Collateral Loan, the aggregate outstanding principal amount of such Collateral
Loan as of such date, excluding (a) deferred or capitalized interest on any
Collateral Loan (other than any such interest that was added to principal on or
before the date when such Collateral Loan was acquired by the Borrower) and (b)
any portion of such principal amount that has been assigned or participated by
the Borrower pursuant to Section 10.1.  For the avoidance of doubt, the
Principal Balance of any Equity Security shall be zero.

“Principal Collateralization Amount” means, at any time, the sum of:

(a)the Aggregate Principal Balance of all Collateral Loans (excluding Defaulted
Loans, Discount Loans, Long Dated Loans and Current Pay Obligations (each as to
which the applicable rule below shall apply)); plus

(b)the aggregate amount of funds on deposit in the Collection Account, including
Eligible Investments, constituting Principal Proceeds plus (ii) the aggregate
amount of funds on deposit in the Future Funding Reserve Account, constituting
Principal Proceeds, including Eligible Investments; plus

(c)for all Discount Loans, the aggregate of the purchase prices, excluding
accrued interest, expressed as a Dollar amount, for such Discount Loans (after
adding the amount of any subsequent borrowings and/or subtracting the amount of
any subsequent repayments thereof); plus

(d)for each Defaulted Loan that has been a Defaulted Loan for less than one
year, the Recovery Value and, for each other Defaulted Loan, zero; plus

41

 

--------------------------------------------------------------------------------

 

(e)for each Long Dated Loan, the product of (x) the Principal Balance of such
Collateral Loan and (y) the S&P Recovery Rate of such Collateral Loan; plus

(f)for Current Pay Obligations up to 5.0% of Total Capitalization, the Aggregate
Principal Balance of all such Current Pay Obligations, plus (ii) for each
Current Pay Obligation in excess of 5.0% and up to 10% of Total Capitalization,
90% of such Current Pay Obligation’s Market Value (which is not determined
pursuant to clause (d) or subclause (iii) in the proviso of clause (c) of the
definition thereof) (but no greater than the par value of such Current Pay
Obligation); minus

(g)the CCC Excess Adjustment Amount;

provided that (i) with respect to any Collateral Loan that satisfies more than
one of the definitions of Defaulted Loan, Discount Loan, Long Dated Loan or
Current Pay Obligation such Collateral Loan shall, for the purposes of this
definition, be treated as belonging to the category of Collateral Loans which
results in the lowest Principal Collateralization Amount on any date of
determination, (ii) the Principal Collateralization Amount for any Defaulted
Loan which has been a Defaulted Loan for one year or more will be zero and (iii)
the Principal Collateralization Amount of any Collateral Loan held in the form
of a Closing Date Participation after the date that is the 60 days after Closing
Date will be the Recovery Value.

“Principal Proceeds” means (a) with respect to any Pledged Collateral (including
Cash) any payments with respect thereto that are attributable to principal in
accordance with the Related Contracts of such Pledged Collateral or that do not
otherwise constitute Interest Proceeds (including unapplied proceeds of the
Collateral Loans), (b) any upfront or net termination payments paid to the
Borrower under any Interest Hedge Agreement, (c) fees received in connection
with the reduction of principal of a Collateral Loan (but not any principal
repaid in connection therewith) and (d) any cash capital contributions made to
the Borrower that are designated as Principal Proceeds pursuant to
Section 6.5.  All sales or assignments of Collateral Loans or any portion
thereof pursuant to Section 10.1 shall be for cash on a non-recourse basis the
proceeds of which shall be deemed to be Principal Proceeds for all purposes
hereunder (other than proceeds representing accrued interest), and all amounts
deposited pursuant to Section 6.5 and designated as Principal Proceeds in
accordance therewith shall be deemed to be Principal Proceeds for all purposes
hereunder.  No amounts that are required by the terms of any participation
agreement to be paid by the Borrower to any Person to whom the Borrower has sold
a participation interest shall constitute “Principal Proceeds” hereunder.

“Principal Sharing Percentage” means, with respect to any payment of principal
of the Loans that is to be allocated according to the Principal Allocation
Formula, a fraction, expressed as a percentage:

(a)the numerator of which is:

(i)in the case of the Term Loans, the aggregate principal amount of the Term
Loans outstanding on such date; or

(ii)in the case of the Revolving Loans, the lesser of (x) the sum of (A) the
aggregate principal amount of the Revolving Loans outstanding on such date and
(B) the Portfolio

42

 

--------------------------------------------------------------------------------

 

Exposure Amount on such date and (y) the amount of the Total Revolving
Commitment on such date; provided that if the Total Revolving Commitment has
been reduced to zero, then the amount determined pursuant to this clause (ii)
shall equal the aggregate principal amount of the Revolving Loans outstanding on
such date, and

(b)the denominator of which is the sum of:

(i)the aggregate principal amount of the Term Loans outstanding on such date;
and

(ii)the lesser of (x) the sum of (A) the aggregate principal amount of the
Revolving Loans outstanding on such date and (B) the Portfolio Exposure Amount
on such date and (y) the amount of the Total Revolving Commitment on such date;
provided that if the Total Revolving Commitment has been reduced to zero, the
amount determined pursuant to this clause (ii) shall equal the aggregate
principal amount of the Revolving Loans outstanding on such date.

“Priority of Payments” has the meaning set forth in Section 9.1(a); provided
that, at all times after the Majority Lenders have exercised their right to
direct the liquidation of the Collateral under Article VI, “Priority of
Payments” shall mean the priorities set forth in Section 6.4 hereof.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Prohibited Transaction” means a transaction prohibited under Section 406(a) of
ERISA or Section 4975(c)(1)(A)-(D) of the Code, that is not exempted by a
statutory or administrative or individual exemption pursuant to Section 408 of
ERISA, Section 4975(d) or otherwise.

“Proposed Portfolio” means the portfolio of Collateral Loans and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Loan or a proposed reinvestment in an additional
Collateral Loan, as the case may be.

“Quarterly Cap” means, with respect to any Quarterly Payment Date, an amount
equal to (x) $250,000 per annum (prorated for the related Interest Period on the
basis of the actual number of days in the current calendar year and the actual
number of days elapsed) plus (y) 0.025% per annum (prorated for the related
Interest Period on the basis of the actual number of days in the current
calendar year and the actual number of days elapsed) multiplied by the sum of,
without duplication, (i) the Aggregate Principal Balance of all Collateral
Loans, (ii) the aggregate amount of funds on deposit in the Collection Account,
including Eligible Investments, constituting Principal Proceeds and (iii) the
aggregate amount of funds on deposit in the Future Funding Reserve Account,
including Eligible Investments and the Portfolio Exposure Amount, in each case,
measured as of the Calculation Date immediately preceding such Quarterly Payment
Date.

“Quarterly Payment Date” means the 15th day of December, March, June, and
September in each year, commencing in December of 2020, and the Stated Maturity;
provided that if any such date is not a Business Day, such Quarterly Payment
Date shall be the next succeeding Business Day.

43

 

--------------------------------------------------------------------------------

 

“Rating Agency” means (i) with respect to the Loans, S&P (and/or, if, at any
time any other nationally recognized investment rating agency provides a rating
of any Loans solicited by the Borrower, such rating agency) or (ii) with respect
to the Collateral generally, Standard & Poor’s (or, if, at any time Standard &
Poor’s ceases to provide rating services with respect to debt obligations, any
other nationally recognized investment rating agency selected by the Borrower or
the Services Provider in consultation with the Majority Lenders).  In the event
that at any time any of the rating agencies referred to above ceases to be a
“Rating Agency” and a replacement rating agency is selected in accordance with
the preceding sentence, then references to rating categories of such replaced
rating agency in this Agreement shall be deemed instead to be references to the
equivalent categories of such replacement rating agency as of the most recent
date on which such replacement rating agency and such replaced rating agency’s
published ratings for the type of obligation in respect of which such
replacement rating agency is used.

“Rating Condition” means, with respect to any action taken or to be taken by or
on behalf of the Borrower that is expressed to be subject to such condition in
any Loan Document, a condition that is satisfied if S&P has confirmed in writing
(which may take the form of a press release, electronic messages, facsimile,
posting to its internet website, other written communication or other means then
considered industry standard) that such action will not cause the then-current
rating of the Loans by S&P to be reduced or withdrawn; provided that the Rating
Condition will be deemed to be satisfied with respect to any such action if (i)
at the time of determination, no Loans are then rated by S&P; (ii) the Agents
and all of the Lenders provide their written approval as to such action and
written notice thereof is given to S&P; (iii) S&P has made a public statement to
the effect that it will no longer review events or circumstances of the type
requiring satisfaction of the Rating Condition in this Agreement for purposes of
evaluating whether to confirm the then-current ratings (or Initial Rating) of
the Loans rated by S&P; or (iv) S&P has communicated to the Borrower, the
Services Provider or either Agent (or their respective counsel) that it will not
review such event or circumstances for purposes of evaluating whether to confirm
the then-current ratings (or Initial Rating).

“Real Estate Loan” means any debt obligation that is (a) directly or indirectly
secured by a mortgage, deed of trust or similar Lien on commercial real estate,
residential real estate, office, retail or industrial property or undeveloped
land, is underwritten as a mortgage loan and is not otherwise associated with an
operating business or (b) a loan to a company engaged primarily in acquiring and
developing undeveloped land (whether or not such loan is secured by real
estate).

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

“Recovery Value” means, for (x) each Defaulted Loan that has been a Defaulted
Loan for less than one year and (y) each Collateral Loan held in the form of a
Closing Date Participation after the date that is the 60 days after Closing
Date, the lowest of:

(a)the Principal Balance of such Defaulted Loan or Closing Date Participation,
multiplied by the applicable S&P Recovery Rate for such Defaulted Loan or
Closing Date Participation, as applicable;

(b)the Market Value of such Defaulted Loan or Closing Date Participation; and

44

 

--------------------------------------------------------------------------------

 

(c)the carrying value of such Defaulted Loan or Closing Date Participation on
the books and records of the Borrower (or its Affiliates).

The Recovery Value of a Defaulted Loan that has been a Defaulted Loan for one
year or more shall be zero.

“Recurring Revenue Loan” means a Collateral Loan (i) the extensions of credit
under which, or a Maintenance Covenant applicable to which, is calculated on the
basis of “recurring revenue” for a stated period rather than EBITDA or (ii)
that, at the time of acquisition, has a negative LTM EBITDA or a Total Debt /
EBITDA Ratio greater than 7.50 to 1:00; provided that, if on any date of
determination after the date of acquisition such Collateral Loan has a positive
EBITDA for two (2) consecutive quarters or a Total Debt / EBITDA Ratio less than
7.50 to 1:00, the Majority Lenders, at the written request of the Services
Provider, may reclassify such Collateral Loan so that it shall cease to be a
Recurring Revenue Loan.

“Register” has the meaning set forth in Section 12.6(f).

“Registered” means in registered form within the meaning of
Sections 881(c)(2)(B)(i) and 163(f) of the Code and Section 5f.103-1(c) of the
United States Department of the Treasury regulations and issued after July 18,
1984.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

“Reinvestment Period” means the period from and including the Closing Date to
and including the earliest of (a) the date that is 24 months after the Closing
Date, extendable upon the Lenders’ and Borrower’s mutual consent (with written
notice to the Administrative Agent), (b) the date of the acceleration of the
maturity of the Loans or the termination of the Commitments pursuant to
Section 6.2, (c) any date on which a Market Trigger occurs which is not cured or
waived by the Majority Lenders, and (d) on any date on which Borrower or the
Services Provider reasonably determines that it can no longer acquire additional
Collateral Loans appropriate for inclusion in the Collateral in accordance with
the terms of this Agreement and Corporate Services Agreement (provided that, in
the case of this clause (d), an Authorized Officer of the Services Provider
shall provide a written certification as to such determination to the Agents,
the Lenders and S&P at least five Business Days prior to such date), (e) any
date on which the Majority Lenders provide written notice to the Borrower that
an event constituting “cause” as defined in the Corporate Services Agreement has
occurred, if as of the date of such notice, such “cause” event has not been
waived by all the Lenders or cured and (f) the occurrence of the resignation or
assignment (unless the Administrative Agent has consented to such assignment) by
the Services Provider of its rights and obligations under this Agreement and the
Corporate Services Agreement.

“Related Contracts” means all credit agreements, indentures, note purchase
agreements, notes, security agreements, leases, financing statements, filings,
guaranties, and other contracts, agreements, documents, instruments and other
papers evidencing, securing, guaranteeing or otherwise relating to any
Collateral Loan or Eligible Investment or other investment with respect to any
Collateral or proceeds thereof (including the applicable underlying instruments
and any Loan Assignment Agreement), together with all of the Borrower’s right,
title and interest in and to

45

 

--------------------------------------------------------------------------------

 

all property or assets securing or otherwise relating to any Collateral Loan or
other loan or security of the Borrower or Eligible Investment or other
investment with respect to any Collateral or proceeds thereof or any Related
Contract.

“Related Property” has the meaning assigned to such term in the Granting Clause.

“Required S&P Credit Estimate Information” means S&P’s “Credit Estimate
Information Requirements” dated April 2011 and any other available information
S&P reasonably requests in order to produce a credit estimate for a particular
asset.

“Restricted Person” is defined in Section 4.23.

“Retained Expense Amount” with respect to any Quarterly Payment Date means the
amount, if any, by which (x) the sum of the amount determined pursuant to the
definition of “Quarterly Cap” for such Quarterly Payment Date and each of the
three prior Quarterly Payment Dates exceeds (y) the sum of (i) the aggregate
payments made under Section 9.1(a)(i)(A)(2) on such Quarterly Payment Date and
each of the three prior Quarterly Payment Dates and (ii) Administrative Expenses
paid pursuant to Section 8.2(d) during each of the Due Periods prior to each of
the three prior Quarterly Payment Dates.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans to the Borrower
during the Commitment Period in the amount set forth opposite such Revolving
Lender’s name on the signature pages hereto (or pursuant to an Assignment and
Assumption), as such amount may be terminated or reduced (including pursuant to
Section 2.6) in accordance with the terms of this Agreement.

“Revolving Lender” means each Person that is listed as a “Revolving Lender” on
the signature pages hereto, any Person that shall have become a party hereto
pursuant to an Assignment and Assumption in respect of the Revolving Loans and,
in each case, their respective successors, in each case other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
in respect of the Revolving Loans.

“Revolving Loans” has the meaning assigned to such term in Section 2.1.

“Revolving Collateral Loan” means a Collateral Loan that provides the Obligor
thereunder with a revolving credit facility from which one or more borrowings
may be made up to the stated principal amount of such revolving credit facility
and which provides that borrowed amounts may be repaid and reborrowed from time
to time.

“Sale and Contribution Agreement” means the Sale and Contribution Agreement
dated as of the date hereof, between the Seller, as seller, and the Borrower, as
buyer, as amended, restated, supplemented or otherwise modified from time to
time.

“Sale Proceeds” means all proceeds (excluding accrued interest, if any) received
with respect to Collateral as a result of sales of such Collateral less any
reasonable expenses incurred by the Borrower, the Services Provider or the
Collateral Agent (other than amounts payable as Administrative Expenses) in
connection with such sales.

46

 

--------------------------------------------------------------------------------

 

“Sanctions” means sanctions administered or enforced by the United States
(including without limitation OFAC and the U.S. Department of State), the United
Nations Security Council, the European Union, or Her Majesty’s Treasury.

“Scenario Default Rate” means, with respect to the Loans at any time, an
estimate of the cumulative default rate for the Current Portfolio or the
Proposed Portfolio, as applicable, consistent with S&P’s initial rating of the
Loans, determined by application by the Services Provider and the Collateral
Administrator of the S&P CDO Monitor at such time.

“Scheduled Distribution” means, with respect to any Collateral Loan, for each
Due Date, the scheduled payment of principal and/or interest and/or fees due on
such Due Date with respect to such Collateral Loan, determined in accordance
with the assumptions specified in Section 1.3.

“SEC” means the United States Securities and Exchange Commission.

“Second Lien Loan” means any loan that: (a) is not (and cannot by its terms
become) subordinate in right of payment (but which may, for the avoidance of
doubt, be subordinate in lien priority to the extent provided in clause (b)) to
any other obligation of the Obligor of such loan except for the express priority
provisions for any Senior Secured Loans, Senior Secured Bonds, or First
Lien/Last Out Loans of the Obligor, (b) is (and by its terms must continue to
be) secured by a valid second-priority (other than with respect to trade claims,
capitalized leases or similar obligations and traditional bank revolving
asset-based loan facilities that are reasonable and customary for similar loans)
perfected security interest or lien in, to or on specified collateral securing
the Obligor’s obligations under the Second Lien Loan the value of which is
adequate (in the commercially reasonable judgment of the Borrower) to repay the
loan in accordance with its terms and to repay all other loans of equal or
higher seniority secured by a lien or security interest in the same collateral
and (c) is not secured solely or primarily by common stock or other equity
interests; provided that the limitation set forth in this clause (c) shall not
apply with respect to a loan made to a parent entity that is secured solely or
primarily by the stock of one or more of the subsidiaries of such parent entity
to the extent that (i) the granting by any such subsidiary of a lien on its own
property would violate law or regulations applicable to such subsidiary (whether
the obligation secured is such loan or any other similar type of indebtedness
owing to third parties) and (ii) such subsidiary does not have any Indebtedness
(other than current accounts payable in the ordinary course of business,
capitalized leases or other similar indebtedness incurred in the ordinary course
of business).  For the avoidance of doubt, First Lien/Last Out Loans are not
Second Lien Loans.

“Secured Parties” means, collectively, the Agents, any Interest Hedge
Counterparty, the Collateral Administrator, the Custodian, the Document
Custodian, the Securities Intermediary and the Lenders.

“Securities Intermediary” means State Street Bank and Trust Company, in its
capacity as securities intermediary under the Account Control Agreement.

“Seller” means Owl Rock Technology Finance Corp, a Maryland corporation.

“Selling Institution” means an entity (including, but not limited to, the
Seller) obligated to make payments to the Borrower under the terms of a
Participation Interest.

47

 

--------------------------------------------------------------------------------

 

“Senior Authorized Officer” means, with respect to any Person, any officer of
such Person that is a chief executive officer, chief operating officer, chief
credit officer, credit committee member, executive vice president or president
(or, in each case, any other officer with a position analogous to those
identified above and in the case of any limited liability company, any manager)
or any other officer responsible for the management or administration of the
Collateral or the performance of such Person’s obligations under the Loan
Documents.

“Senior Secured Bond” means any Bond that: (a) is not (and cannot by its terms
become) subordinate in right of payment (but which may, for the avoidance of
doubt, be subordinate in lien priority to the extent provided in clause (b)) to
any other obligation of the Obligor of such loan; (b) is (and by its terms must
continue to be) secured by a valid first priority (other than with respect to
trade claims, capitalized leases or similar obligations and traditional bank
revolving asset-based loan facilities that are reasonable and customary for
similar loans) perfected security interest or lien in, to or on specified
collateral securing the Obligor’s obligations under such Bond; (c) the value of
the collateral securing such Bond at the time of acquisition together with other
attributes of the Obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Services Provider) to repay such Bond in accordance with its terms and to
repay all other such loans of equal seniority secured by a first lien or
security interest in the same collateral; and (d) is not secured solely or
primarily by common stock or other equity interests; provided that the
limitation set forth in this clause (d) shall not apply with respect to a loan
made to a parent entity that is secured solely or primarily by the stock of one
or more of the subsidiaries of such parent entity to the extent that (i) the
granting by any such subsidiary of a lien on its own property would violate law
or regulations applicable to such subsidiary (whether the obligation secured is
such loan or any other similar type of indebtedness owing to third parties) and
(ii) such subsidiary does not have any Indebtedness (other than current accounts
payable in the ordinary course of business, capitalized leases or other similar
indebtedness incurred in the ordinary course of business).

“Senior Secured Loan” means any loan that: (a) is not (and cannot by its terms
become) subordinate in right of payment (but which may, for the avoidance of
doubt, be subordinate in lien priority to the extent provided in clause (b)) to
any other obligation of the Obligor of such loan; (b) is (and by its terms must
continue to be) secured by a valid first priority (other than with respect to
trade claims, capitalized leases or similar obligations and, in the case of term
loans only, traditional bank revolving asset-based loan facilities that are
reasonable and customary for similar loans) perfected security interest or lien
in, to or on specified collateral securing the Obligor’s obligations under such
loan; (c) the value of the collateral securing such loan at the time of
acquisition together with other attributes of the Obligor (including, without
limitation, its general financial condition, ability to generate cash flow
available for debt service and other demands for that cash flow) is adequate (in
the commercially reasonable judgment of the Services Provider) to repay such
loan in accordance with its terms and to repay all other such loans of equal
seniority secured by a first lien or security interest in the same collateral;
and (d) is not secured solely or primarily by common stock or other equity
interests; provided that the limitation set forth in this clause (d) shall not
apply with respect to a loan made to a parent entity that is secured solely or
primarily by the stock of one or more of the subsidiaries of such parent entity
to the extent that (i) the granting by any such subsidiary of a lien on its own
property would violate law or regulations applicable to such subsidiary (whether
the obligation secured is such loan or any other similar type

48

 

--------------------------------------------------------------------------------

 

of indebtedness owing to third parties) and (ii) such subsidiary does not have
any Indebtedness (other than current accounts payable in the ordinary course of
business, capitalized leases or other similar indebtedness incurred in the
ordinary course of business).

“Senior Services Fee” has the meaning assigned to such term in the Corporate
Services Agreement.

“Services Fee” means, collectively, the Senior Services Fees and the
Subordinated Services Fees.

“Services Provider” means Owl Rock Technology Finance Corp., or any successor in
such capacity in accordance with the Corporate Services Agreement.

“Servicing Standard” means, with respect to the Borrower and the Services
Provider, in rendering its services hereunder and under the other Loan
Documents, diligently using a degree of skill and attention no less than that
which (i) would be exercised by a prudent institutional portfolio manager in
connection with the servicing and administration of assets similar to the
Collateral Loans under similar circumstances and (ii) the Services Provider
exercises with respect to comparable assets that it manages for itself and for
others having similar investment objectives and restrictions in accordance with
its existing practices and procedures relating to assets of the nature and
character of the Collateral Loans.

“S&P CDO Monitor” means the dynamic, analytical computer model developed by S&P
used to calculate the default frequency in terms of the amount of debt assumed
to default as a percentage of the original principal amount of the Collateral
Loans consistent with a specified benchmark rating level based upon certain
assumptions (including the Weighted Average S&P Recovery Rate) and S&P’s
proprietary corporate default studies, as may be amended by S&P from time to
time upon notice to the Borrower, the Administrative Agent and the Collateral
Administrator.  Inputs for the S&P CDO Monitor will be chosen by the Services
Provider (with notice to the Collateral Administrator) and associated with
either (x) a recovery rate for the Loans from the S&P Recovery Rate Matrix, or a
“Weighted Average Floating Spread” from the S&P Weighted Average Floating Spread
Matrix or (y) a weighted average recovery rate for the Loans and a weighted
average floating spread selected by the Services Provider (with notice to the
Collateral Administrator) and confirmed by S&P; provided that the Services
Provider shall not be permitted to select a spread higher than the current
Weighted Average Spread, or a recovery rate higher than the current Weighted
Average S&P Recovery Rate.

“S&P CDO Monitor Recovery Rate” means the weighted average recovery rate
applicable as of any date of determination determined pursuant to clause (x) or
(y) of the definition of S&P CDO Monitor.

“S&P CDO Monitor Test” means a test that shall be satisfied if on any
Measurement Date and during the Reinvestment Period, if, after giving effect to
the purchase of a Collateral Loan, the Default Differential of the Proposed
Portfolio with respect to the Loans is positive.  The Borrower (or the Services
Provider on behalf of the Borrower) shall make reasonable efforts to obtain the
S&P CDO Monitor input file by the Calculation Date related to the first
Quarterly Payment Date.  The  S&P CDO Monitor Test shall be considered to be
improved if the Default Differential of the

49

 

--------------------------------------------------------------------------------

 

Proposed Portfolio that is not positive is greater than the Default Differential
of the Current Portfolio.

“S&P Counterparty Criteria” means with respect to any Participation Interest, a
criterion that will be met if immediately after giving effect to such
acquisition, the percentage of the Aggregate Principal Balance of the Collateral
Loans that consists in the aggregate of Participation Interests with Selling
Institutions with the relevant agent bank that have the same or a lower credit
rating, does not exceed the “Aggregate Percentage Limit” (in the case of all
Selling Institutions) or “Individual Percentage Limit” (in the case of a Selling
Institution) set forth below for such credit rating

S&P credit rating of
Selling Institution
(at or below)

Aggregate
Percentage Limit

Individual Percentage
Limit

AAA

20%

20%

AA+

10%

10%

AA

10%

10%

AA-

5%

5%

A+

5%

5%

A**

5%

5%

A*** and A- and below

0%

0%

_______________

** Only for so long as the Selling Institution or agent, as applicable, has an
S&P long-term unsecured debt rating of at least A and a short-term unsecured
debt rating of at least A-1.  If such Selling Institution or agent, as
applicable, does not have an S&P short-term unsecured debt rating or has an S&P
short-term unsecured debt rating of less than A-1, then the minimum S&P rating
for purposes of the S&P Counterparty Criteria will be A+.

*** If the Selling Institution or agent, as applicable, does not have a
short-term unsecured debt rating by S&P of at least A-1.

“S&P Industry Classification” means each industry identified on Schedule D.

“S&P Minimum Floating Spread” means the weighted average floating spread
applicable as of any date of determination determined pursuant to clause (x) or
(y) of the definition of S&P CDO Monitor.

“S&P Rating” means with respect to any Collateral Loan, as of any date of
determination, the rating determined in accordance with the following
methodology:

(a) (i) if there is an issuer credit rating of the issuer of such Collateral
Loan by S&P as published by S&P, or the guarantor which unconditionally and
irrevocably guarantees such Collateral Loan pursuant to a form of pursuant to a
form of guaranty meeting applicable then-current S&P guarantee criteria, then
the S&P Rating will be such rating (regardless of whether there is a published
rating by S&P on the Collateral Loans of such issuer held by the Borrower) or
(ii) if there is no issuer credit rating of the issuer by S&P but (A) if there
is a senior unsecured rating on any obligation or security of the issuer, the
S&P Rating of such Collateral Loan will equal such rating; (B) if there is a
senior secured rating on any obligation or security of the issuer,

50

 

--------------------------------------------------------------------------------

 

then the S&P Rating of such Collateral Loan will be one subcategory below such
rating; and (C) if there is a subordinated rating on any obligation or security
of the issuer, then the S&P Rating of such Collateral Loan will be one
subcategory above such rating;

(b)if the S&P Rating is not determined pursuant to clauses (a), then the S&P
Rating shall be the S&P equivalent of the public rating by Moody’s of such
obligation or issuer except that the S&P Rating of such obligation will be (A)
one subcategory below the S&P equivalent of such public rating if such public
rating is “Baa3” or higher and (B) two subcategories below the S&P equivalent of
such public rating if such public rating is “Ba1” or lower; or

(c)if the S&P Rating is not determined pursuant to clauses (a) or (b), the S&P
Rating may be based on a credit estimate provided by S&P, and in connection
therewith, the Borrower, the Services Provider on behalf of the Borrower or the
issuer of such Collateral Loan shall, prior to or within 30 days after the
acquisition of such Collateral Loan, apply (and concurrently submit all
available Required S&P Credit Estimate Information in respect of such
application) to S&P for a credit estimate which will be its S&P Rating; provided
that, until the receipt from S&P of such estimate, such Collateral Loan will
have an S&P Rating as determined by the Services Provider in its sole discretion
if the Services Provider certifies to the Administrative Agent that it believes
that such S&P Rating determined by the Services Provider is commercially
reasonable and will be at least equal to such rating; provided, further, that if
such Required S&P Credit Estimate Information is not submitted within such
30-day period, then, pending receipt from S&P of such estimate, the Collateral
Loan will have (1) the S&P Rating as determined by the Services Provider for a
period of up to 90 days after acquisition of such Collateral Loan and (2) an S&P
Rating of “CCC-” following such 90 day period; unless, during such 90 day
period, the Services Provider has requested the extension of such period and
S&P, in its sole discretion, has granted such request; provided, further, that
such confirmed or updated credit estimate will expire on the 12-month
anniversary of such confirmation or update, unless confirmed or updated prior
thereto; provided, further, that, if there is a Material Change with respect to
any Collateral Loan with an S&P Rating determined pursuant to this clause, the
Borrower, or the Services Provider on behalf of the Borrower, shall, upon notice
or knowledge thereof, notify S&P and provide available Required S&P Credit
Estimate Information and any other available information S&P reasonably requests
with respect thereto via email to CreditEstimates@spglobal.com; and

(d)if the S&P Rating is not determined pursuant to clauses (a), (b), or (c), (I)
with respect to a Current Pay Obligation, the S&P Rating will be “CCC”, and (II)
with respect to a Collateral Loan that is not a Current Pay Obligation, the S&P
Rating of such Collateral Loan will at the election of the Borrower (at the
direction of the Services Provider) be “CCC-” provided that (i) the Services
Provider expects the Obligor in respect of such Collateral Loan to continue to
meet its payment obligations under such Collateral Loan, (ii) such Obligor is
not currently in reorganization or bankruptcy, (iii) such Obligor has not
defaulted on any of its debts during the immediately preceding two year period
and (iv) at any time that more than 10% of the Aggregate Principal Balance
consists of Collateral Loans with S&P Ratings determined pursuant to this clause
(e), the Borrower will submit all available Required S&P Credit Estimate
Information in respect of such Collateral Loans to S&P; provided that for
purposes of the determination of the S&P Rating, (x) if the applicable rating
assigned by S&P to an obligor or its obligations is on “credit watch positive”
by S&P, such rating will be treated as being one subcategory above such assigned
rating and (y) if the applicable rating assigned by S&P to an obligor or its
obligations is

51

 

--------------------------------------------------------------------------------

 

on “credit watch negative” by S&P, such rating will be treated as being one
subcategory below such assigned rating.

“S&P Rating Factor” means, for each Collateral Loan, the number set forth to the
right of the applicable S&P Rating of such Collateral Loan:

S&P Rating

S&P Rating Factor

AAA

13.51

AA+

26.75

AA

46.36

AA-

63.90

A+

99.50

A

146.35

A-

199.83

BBB+

271.01

BBB

361.17

BBB-

540.42

BB+

784.92

BB

1233.63

BB-

1565.44

B+

1982.00

B

2859.50

B-

3610.11

CCC+

4641.40

CCC

5293.00

CCC-

5751.10

CC

10,000.00

“S&P Recovery Rate Matrix” means a recovery rate between 40% and 65% (in
increments of 05%).

“S&P Recovery Rate” means with respect to a Collateral Loan, the recovery rate
determined in the manner set forth in Schedule D hereto.

“S&P Weighted Average Floating Spread Matrix”: A spread between 2.00% and 8.00%
(in increments of.01%) without exceeding the current Weighted Average Spread
(determined as if all Discount Loans instead constituted Collateral Loans that
are not Discount Loans) as of such Measurement Date.

“S&P Weighted Average Rating Factor” means the quotient equal to ‘A divided by
B’, where:

A = the sum of the products, for all Collateral Loans (excluding Defaulted
Loans) of (i) the Principal Balance of the Collateral Loans and (ii) the S&P
Rating Factor of the Collateral Loan; and

B = the Aggregate Principal Balance of all Collateral Loans (excluding Defaulted
Loans).

52

 

--------------------------------------------------------------------------------

 

“Specified Change” means any amendment, consent, modification or waiver of, or
supplement to, a Related Contract that (a) extends the final maturity of a
Collateral Loan beyond the Stated Maturity; (b) reduces or forgives the
outstanding principal amount of a Collateral Loan (other than a Defaulted Loan
that has been a Defaulted Loan for one year or more); (c) reduces the rate of
cash interest payable on a Collateral Loan by more than 10% (other than a
Defaulted Loan that has been a Defaulted Loan for one year or more and excluding
any reduction that (x) is not the result, in the reasonable determination of the
Service Provider, of the financial distress of the obligor, (y) does not result
in the creation of a PIK Loan after giving effect to such reduction); (d)
extends the scheduled date of expiration or termination of any commitment to
make revolving loans or delayed draws; (e) modify the amortization schedule with
respect to such Collateral Loan in a manner that causes the Weighted Average
Life of the applicable Collateral Loan to increase by more than 10%; (f)
increases the commitment to make revolving loans or delayed draws; (g) alters
any provision requiring the pro rata treatment of like obligations or priority
of payments of obligations under the Related Contract which, in either case,
affects such Collateral Loan in a manner that materially and adversely impacts
the holders thereof; (h) releases any Obligor, material guarantor or co-obligor
of a Collateral Loan from its obligations or permits such Person to assign or
transfer its rights in a manner other than as contemplated by the Related
Contract; or (i) releases a material portion of the collateral securing such
Collateral Loan (excluding Defaulted Loans and any such releases associated with
a prepayment) other than as contemplated by the Related Contract.

“Sponsor” means the Financial Sponsor that is the majority holder of the equity
interests in an applicable Obligor.

“Standard & Poor’s” or “S&P” means Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business, and any successor thereto.

“Stated Maturity” means August 12, 2030.

“Step-Down Loan” means an obligation or security which by the terms of the
applicable Related Contracts provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest or in the spread over the applicable
index or benchmark rate at all times after the date of acquisition by the
Borrower shall not constitute a Step-Down Loan.

“Step-Up Loan” means an obligation or security which by the terms of the
applicable Related Contracts provides for an increase in the per annum interest
rate on such obligation or security, or in the spread over the applicable index
or benchmark rate, solely as a function of the passage of time; provided that an
obligation or security providing for payment of a constant rate of interest or
in the spread over the applicable index or benchmark rate at all times after the
date of acquisition by the Borrower shall not constitute a Step-Up Loan.

“Structured Finance Obligation” means any obligation issued by a special purpose
entity secured directly and primarily by, referenced to, or representing
ownership of, a pool of receivables or other financial assets of any Obligor
(excluding any loan made to an operating business that

53

 

--------------------------------------------------------------------------------

 

buys, sells and/or liquidates such assets in the ordinary course of business),
including (but not limited to) collateralized debt obligations, collateralized
loan obligations, asset backed securities and mortgage backed securities or any
re-securitization thereof.

“Subordinated Loan” means a loan obligation of any corporation, partnership,
trust or other business entity that is (i) (whether by its terms or otherwise)
subordinate in right of payment or security to any other debt for borrowed money
incurred by the Obligor under such loan and (ii) not a Second Lien Loan or a
First Lien/Last Out Loan.

“Subordinated Services Fee” has the meaning assigned to such term in the
Corporate Services Agreement.

“Subsidiary” means any corporation, limited partnership, limited liability
company or other entity of which securities or other ownership interests having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Borrower.

“Synthetic Security” means a security or swap transaction, other than a
Participation Interest, that has payments associated with either payments of
interest on and/or principal of a reference obligation or the credit performance
of a reference obligation.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender to make Term Loans to the Borrower during the Commitment Period
in the amount set forth opposite such Term Lender’s name on the signature pages
hereto (or pursuant to Assignment and Assumption), as such amount may be
terminated or reduced (including pursuant to Section 2.7) from time to time in
accordance with the terms of this Agreement.

“Term Lender” means each Person that is listed as a “Term Lender” on the
signature pages hereto, any Person that shall have become a party hereto
pursuant to an Assignment and Assumption in respect of a Term Loan, any Person
that shall have converted all or a portion of its Revolving Loans into Term
Loans pursuant to Section 2.7(b) of this Agreement and, in each case, their
respective successors, in each case other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption in respect of its Term
Loans.

“Term Loan” has the meaning assigned to such term in Section 2.1(b).

“Total Capitalization” means, at any time, the sum of (a) the Aggregate
Principal Balance of the Collateral Loans (excluding any Defaulted Loans), plus
(b) the Recovery Value of the Defaulted Loans, plus (c) the aggregate amount of
the Undrawn Commitments, plus (d) the amount of all cash and Eligible
Investments in the Collection Account and in the Future Funding Reserve Account,
in each case constituting Principal Proceeds.

“Total Debt/EBITDA Ratio”: means, with respect to any Collateral Loan as of the
date of acquisition by the Borrower, the meaning of “Total Debt/EBITDA Ratio” or
any comparable

54

 

--------------------------------------------------------------------------------

 

definition in the Related Contracts for such Collateral Loan.  In case that
“Total Debt/EBITDA Ratio” or such comparable definition is not defined in such
Related Contracts, for any Obligor, the ratio of (x) Indebtedness of such
Obligor to (y) EBITDA of such Obligor.

“Total Revolving Commitment” means, as of any date of determination, the
aggregate amount of the Revolving Commitments on such date, which as of the
Closing Date is $0.

“Total Term Commitment” means, as of any date of determination, the aggregate
amount of the Term Commitments on such date, and as may be reduced from time to
time, which as of the Closing Date is $300,000,000.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, except as otherwise specified in this Agreement.

“Undrawn Commitment” means, with respect to any Lender at any time, an amount
(which may not be less than zero) equal to the undrawn portion of such Lender’s
Commitment at such time.

“Unfunded Amount” means, at any time, the sum of (i) the aggregate Exposure
Amount at such time plus (ii) the aggregate Unsettled Amount at such time.

“United States” means the United States of America, including the states and the
District of Columbia, but excluding its territories and possessions.

“Unsettled Amount” means, as of any date, all amounts due in respect of any
Collateral Loans that the Borrower has entered into a binding commitment to
acquire but has not yet settled.

“Weighted Average Coupon” means, with respect to Fixed Rate Obligations
(excluding Defaulted Loans), as of any date, the number obtained by:

(x)

summing (i) the sum of the products obtained by multiplying the required
cash-pay portion of the interest coupon of each such Fixed Rate Obligation (plus
any other fees (such as anniversary fees, commitment fees, etc.) that are
contractually required to be paid) as of such date by the Principal Balance of
each such Collateral Loan as of such date and (ii) the sum of the products
obtained by multiplying, with respect to each such Collateral Loan that is a
Revolving Collateral Loan or a Delayed Funding Loan, the related commitment or
undrawn fee as of such date by the Exposure Amount of each such Collateral Loan
as of such date, and

(y)

dividing such sum by the Aggregate Principal Balance plus the Exposure Amount of
all such Collateral Loans, and rounding the result up to the nearest 0.001%;
provided that if the foregoing amount is less than 6.50%, then all or a portion
of the Weighted Average Coupon Adjustment, if any, as of such date, to the
extent not exceeding such shortfall, shall be added to such result.

55

 

--------------------------------------------------------------------------------

 

“Weighted Average Coupon Adjustment” means, as of any date, a fraction
(expressed as a percentage), the numerator of which is equal to the product of
(i) the excess, if any, of the Weighted Average Spread for such date over the
S&P Minimum Floating Spread and (ii) the Aggregate Principal Balance plus the
Exposure Amount of all Floating Rate Obligations (excluding Defaulted Loans),
and the denominator of which is the Aggregate Principal Balance plus Exposure
Amount of all Fixed Rate Obligations (excluding Defaulted Loans).  In computing
the Weighted Average Coupon Adjustment on any date, the Weighted Average Spread
for such Measurement Date shall be computed as if the Weighted Average Spread
Adjustment was equal to zero.

“Weighted Average Life” means, as of any Measurement Date, the number obtained
by (a) for each Collateral Loan (other than a Defaulted Loan), multiplying the
amount of each Scheduled Distribution of principal (treating each Revolving
Collateral Loan and Delayed Funding Loan as if the same were fully funded) to be
paid after such Measurement Date by the number of years (rounded to the nearest
hundredth) from such Measurement Date until such Scheduled Distribution of
principal is due; (b) summing all of the products calculated pursuant to
clause (a); and (c) dividing the sum calculated pursuant to clause (b) by the
sum of all Scheduled Distributions (treating each Revolving Collateral Loan and
Delayed Funding Loan as if the same were fully funded) of principal due on all
the Collateral Loans (other than Defaulted Loans) as of such Measurement Date.

“Weighted Average S&P Recovery Rate” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
(a) multiplying the outstanding Maximum Principal Balance of each Collateral
Loan by its corresponding recovery rate as determined separately for each
Collateral Loan in accordance with Section 1 of Schedule C hereto, (b) dividing
such sum by the Aggregate Maximum Principal Balance of all of the Collateral
Loans, and (c) rounding to the nearest tenth of a percent.

“Weighted Average Spread” means, with respect to Floating Rate Obligations (in
each case excluding Defaulted Loans), as of any date, the number obtained by:

(x)summing (i) the sum of the products obtained by multiplying the excess of the
cash-pay portion of the interest rate payable on such Collateral Loan (plus for
any Collateral Loan, any other fees (such as anniversary fees, commitment fees,
etc.) that are contractually required to be paid) (such rate stated as a per
annum rate) over LIBOR as then in effect (which spread or excess may be
expressed as a negative percentage) by the Principal Balance of each Collateral
Loan as of such date and (ii) the sum of the products obtained by multiplying,
with respect to each such Collateral Loan that is a Revolving Collateral Loan or
a Delayed Funding Loan, the related commitment or undrawn fee as of such date by
the Exposure Amount of each such Collateral Loan as of such date; and

(y)dividing such sum by the Aggregate Principal Balance plus the Exposure Amount
of all such Collateral Loans, and rounding the result up to the nearest 0.001%;
provided that if the foregoing amount is less than the S&P Minimum Floating
Spread (in calculating the Minimum Weighted Average S&P Spread Test) or 5.00%
(in calculating the Minimum Weighted Average Lender Spread Test), then all or a
portion of the Weighted Average Spread Adjustment, if any, as of such date, to
the extent not exceeding such shortfall, shall be added to such result.

56

 

--------------------------------------------------------------------------------

 

“Weighted Average Spread Adjustment” means, as of any date, a fraction
(expressed as a percentage), the numerator of which is equal to the product of
(i) the excess, if any, of the Weighted Average Coupon for such date over 6.50%
and (ii) the Aggregate Principal Balance plus the Exposure Amount of all Fixed
Rate Obligations (in each case excluding Defaulted Loans), and the denominator
of which is the Aggregate Principal Balance plus the Exposure Amount of all
Floating Rate Obligations as of such date (in each case excluding Defaulted
Loans).  In computing the Weighted Average Spread Adjustment on any Measurement
Date, the Weighted Average Coupon for such date shall be computed as if the
Weighted Average Coupon Adjustment was equal to zero.

“Weighted Average LTV Test” means, as of any date of determination, the
percentage obtained by summing the products obtained by multiplying the Maximum
Principal Balance of each Collateral Loan by its Effective LTV and dividing such
sum by the Total Capitalization is less than or equal to 40%.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Zero Coupon Loan” means a Collateral Loan that at the time of acquisition does
not by its terms provide for periodic payments of interest in Cash.

Accounting Terms and Determinations and UCC Terms

.

(a)Unless otherwise specified herein, all accounting terms used herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with GAAP as in effect from time to time.

(b)Unless otherwise specified herein and unless the context requires a different
meaning, all terms used herein that are defined in Articles 8 and 9 of the UCC
are used herein as so defined.

Assumptions and Calculations with respect to Collateral Loans

.  In connection with all calculations required to be made pursuant to this
Agreement with respect to Scheduled Distributions on any Collateral Loans, or
any payments on any other assets included in the Collateral, with respect to the
sale of and reinvestment in Collateral Loans, and with respect to the income
that can be earned on Scheduled Distributions on such Collateral Loans and on
any other amounts that may be received for deposit in the Collection Account,
the provisions set forth in this Section 1.3 shall be applied.  The provisions
of this Section 1.3 shall be applicable to any determination or calculation that
is covered by this Section 1.3, whether or not reference is specifically made to
Section 1.3, unless some other method of calculation or determination is
expressly specified in the particular provision.

(a)Scheduled interest due on Collateral Loans on which payments are subject to
foreign withholding taxes, will be the minimum net amount to be received after
giving effect to the maximum permitted withholding and to any “gross-up”
payments required to be made by the related Obligor pursuant to such loan’s
Related Contracts.

(b)Notwithstanding any other provision of this Agreement to the contrary, all
monetary calculations under this Agreement shall be in Dollars.

57

 

--------------------------------------------------------------------------------

 

(c)The determination of the percentage of Total Capitalization that would be
represented by a specified type of Collateral Loans will be calculated by
dividing the Aggregate Maximum Principal Balance of such specified type of
Collateral Loans by Total Capitalization.  For purposes of this Section 1.3(c),
a “type” of Collateral Loan shall correspond to each clause of the definition of
“Concentration Limitations” and to each reference to Current Pay Obligations in
the respective provisos to the definitions of Current Pay Obligation and
Defaulted Loan.

(d)Any portion of a Collateral Loan or other loan or security owned of record by
the Borrower that has been assigned by the Borrower to a third party and
released from the Lien of this Agreement in accordance with the terms hereof
shall no longer constitute Collateral or a Collateral Loan hereunder.

(e)For purposes of calculating the Coverage Tests, except as otherwise specified
in the Coverage Tests, such calculations will not include scheduled interest and
principal payments on Defaulted Loans unless or until such payments are actually
made.

(f)For each Due Period and as of any date of determination, the Scheduled
Distribution on any Collateral Loans (other than Defaulted Loans, which, except
as otherwise provided herein, shall be assumed to have a Scheduled Distribution
of zero) shall be the sum of (i) the total amount of payments and collections to
be received during such Due Period in respect of such Collateral Loans
(including the proceeds of the sale of such Collateral Loans received and, in
the case of sales which have not yet settled, to be received during such Due
Period) and not reinvested in additional Collateral Loans or retained in the
Collection Account for subsequent reinvestment pursuant to Section 8.2 that, if
received as scheduled, will be available in the Collection Account at the end of
such Due Period and (ii) any such amounts received in prior Due Periods that
were not disbursed on a previous Quarterly Payment Date or retained in the
Collection Account for subsequent reinvestment pursuant to Section 8.2.

(g)Each Scheduled Distribution receivable with respect to a Collateral Loan
shall be assumed to be received on the applicable Due Date, and each such
Scheduled Distribution shall be assumed to be immediately deposited in the
Collection Account to earn interest at the Assumed Investment Rate.  All such
funds shall be assumed to continue to earn interest until the date on which they
are required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments of principal of or interest on the
Loans or other amounts payable pursuant to this Agreement.

(h)References in the Priority of Payments to calculations made on a “pro forma
basis” shall mean such calculations after giving effect to all payments, in
accordance with the Priority of Payments, that precede (in priority of payment)
or include the clause in which such calculation is made.

(i)For purposes of calculating all Concentration Limitations, in the numerator
of any component of the Concentration Limitations, Defaulted Loans will be
treated as having a Maximum Principal Balance equal to the Recovery Value.

(j)Except as otherwise provided herein, Defaulted Loans will not be included in
the calculation of the Collateral Quality Test.

58

 

--------------------------------------------------------------------------------

 

(k)For purposes of calculating the Coverage Tests, the Collateral Quality Test
and the Concentration Limitations, capitalized or deferred interest (and any
other interest that is not paid in cash) on Collateral Loans will be excluded
other than any capitalized or deferred interest that is acquired using Principal
Proceeds or the proceeds of any Borrowing.

(l)References in this Agreement to the Borrower’s “purchase” or “acquisition” of
a Collateral Loan include references to the Borrower’s receipt by contribution
from the Seller or making or origination of such Collateral Loan.  Portions of
the same Collateral Loan acquired by the Borrower on different dates (whether
through purchase or receipt by contribution thereof, but excluding subsequent
draws under Revolving Collateral Loans or Delayed Funding Loans) will, for
purposes of determining the purchase price of such Collateral Loan, be treated
as separate purchases on separate dates (and not a weighted average purchase
price for any particular Collateral Loan).

(m)For purposes of calculating the Weighted Average Spread or Weighted Average
Coupon, (i) a Collateral Loan that is a Step-Down Loan will be treated as having
the lowest per annum interest rate or spread over the applicable index or
benchmark rate over the remaining maturity of such Collateral Loan and (ii) a
Collateral Loan that is a Step-Up Loan will be treated as having the then
current per annum interest rate or spread over the applicable index or benchmark
rate.

(n)For purposes of calculating compliance with any tests under this Agreement
(including without limitation the Coverage Tests, the Collateral Quality Test,
the Lender Advance Rate Test, the Weighted Average LTV Test, and the
Concentration Limitations), the trade date (and not the settlement date) with
respect to any acquisition or disposition of a Collateral Loan or Eligible
Investment shall be used to determine whether and when such acquisition or
disposition has occurred.

(o)For purposes of calculating the Principal Collateralization Amount and the
Investment Criteria Adjusted Balance, Discount Loans shall be allocated so as to
result in the lowest possible calculation of the Principal Collateralization
Amount and the Investment Criteria Adjusted Balance.

(p)For the avoidance of doubt, neither a failure to satisfy the Eligibility
Criteria upon the acquisition of a debt obligation nor a breach of Section 5.12
shall occur solely as a result of any property of an Obligor being subject to a
Lien imposed by law, such as materialmen’s, warehousemen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens, arising by
operation of law in the ordinary course of business for sums that are not
overdue or are being contested in good faith.

(q)For the avoidance of doubt, each Ineligible Asset shall be disregarded for
the purposes of calculating the Coverage Tests, the Collateral Quality Test, the
Concentration Limitations, the Lender Advance Rate Test, and the Weighted
Average LTV Test.

(r)If a Collateral Loan included in the Collateral would be deemed a Current Pay
Obligation but for the applicable percentage limitation in the proviso to the
definition of “Defaulted Loan,” then the Current Pay Obligations with the lowest
Market Value (assuming that

59

 

--------------------------------------------------------------------------------

 

such Market Value is expressed as a percentage of the Principal Balance of such
Current Pay Obligations as of the date of determination) shall be deemed
Defaulted Loans.  Each such Defaulted Loan will be treated as a Defaulted Loan
for all purposes until such time as the Aggregate Principal Balance of Current
Pay Obligations would not exceed, on a pro forma basis including such Defaulted
Loan, the applicable percentage of Total Capitalization.

Cross-References; References to Agreements

. “Herein”, “hereof” and other words of similar import refer to this Agreement
as a whole and not to any particular Article, Section or other
subdivision.  Unless otherwise specified, references in this Agreement to any
Article, Section, Schedule or Exhibit are references to such Article or
Section of, or Schedule or Exhibit to, this Agreement, and references in any
Article, Section, Schedule or definition to any subsection or clause are
references to such subsection or clause of such Article, Section, Schedule or
definition.  Unless otherwise specified, all references herein to any agreement
or instrument shall be interpreted as references to such agreement or instrument
as it may be amended, supplemented or restated from time to time in accordance
with its terms and the terms of this Agreement and the other Loan
Documents.  The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.

Reference to Secured Parties

.

In each case herein where any payment or distribution is to be made or notice is
to be given to the “Secured Parties”, (i) such payments and distributions in
respect of the Lenders shall be made to the Collateral Agent and (ii) such
notices in respect of the Lenders shall be made to the Administrative Agent.

Any reference herein to notice or other delivery to be provided to S&P shall no
longer be applicable if S&P is no longer rating any Loans (whether or not so
specified herein).

Article II.

THE LOANS

The Commitments

.  On the terms and subject to the applicable conditions hereinafter set forth,
including, without limitation, Article III:

(a)each Revolving Lender severally agrees to make loans to the Borrower (each, a
“Revolving Loan”) from time to time on any Business Day during the period from
the Closing Date through the end of the Commitment Period, in each case in an
aggregate principal amount at any one time outstanding up to but not exceeding
(i) such Lender’s Revolving Commitment and (ii) as to all Lenders, the Total
Revolving Commitment at such time;

(b)each Term Lender severally agrees to make term loans to the Borrower (each, a
“Term Loan”) from time to time on any Business Day during the period from the
Closing Date through the end of the Commitment Period, in each case in an
aggregate initial principal amount for all such made (and to be made) Term Loans
up to but not exceeding (i) such Term Lender’s Term Commitment and (ii) as to
all Term Lenders, the Total Term Commitment at such time; and

60

 

--------------------------------------------------------------------------------

 

(c)Within such limits and subject to the other terms and conditions of this
Agreement, the Borrower may borrow (and re-borrow) Revolving Loans under this
Section 2.1 and prepay Revolving Loans under Section 2.7.  Term Loans, once
repaid, may not be reborrowed.

Making of the Loans

.

(a)If the Borrower desires to request a Borrowing it shall give the Agents a
written notice in substantially the form set forth on Exhibit B hereto (each, a
“Notice of Borrowing”), no later than 2:00 pm (New York City time) two Business
Days prior to the requested date of any Borrowing.  Following receipt of the
Notice of Borrowing, the Administrative Agent shall promptly notify each Lender
of the amount of its Percentage Share of the applicable Requested Amount.

(b)Each Notice of Borrowing shall be dated the date the request for the related
Borrowing is being made, signed by an Authorized Officer of the Borrower and
otherwise be appropriately completed.  The proposed Borrowing Date specified in
each Notice of Borrowing shall be a Business Day falling during the Commitment
Period.

(c)The amount of the Borrowing requested in each Notice of Borrowing
(the “Requested Amount”) shall be equal to at least $250,000 and integral
multiples of $1,000 in excess thereof (or, if less, the aggregate Undrawn
Commitments).

(d)Each Notice of Borrowing shall be revocable by the Borrower only if written
notice of such revocation is given to the applicable Lenders and the
Administrative Agent (with a copy to the Collateral Agent) no later than 2:00
p.m. (New York City time) on the date that is one Business Day before the date
of the related Borrowing.  Notices of Borrowing shall otherwise be irrevocable.

(e)Each Lender shall, not later than 1:00 p.m. (New York City time) on each
Borrowing Date in respect of the Loan to be funded by it hereunder, make its
Percentage Share of the applicable Requested Amount available to the Borrower by
disbursing such funds in Dollars to an account specified by the Borrower in the
Notice of Borrowing; provided that if the Loan is not funded through an account
with the Administrative Agent, the Borrower shall provide written notice to the
Administrative Agent when funds are received.  

(f)The failure of any Lender to fund any Loan on a Borrowing Date hereunder
shall not relieve any other Lender of any obligation hereunder to fund any Loan
on such date.  Notwithstanding the foregoing and any other provision to the
contrary contained herein, if any Lender shall have failed to fund its
Percentage Share of a previously requested Loan on the applicable date of
Borrowing and the Borrower provides a new Notice of Borrowing as a result of
such failure to fund, then, in each such case, if necessary to make such
Borrowing, the Borrower shall be permitted a single additional Loan without
regard to the minimum funding limit set forth herein.

Evidence of Indebtedness; Notes

.

(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to it and resulting from
the Loans made by

61

 

--------------------------------------------------------------------------------

 

such Lender to the Borrower, from time to time, including the amounts of
principal and interest thereon and paid to it, from time to time
hereunder.  Notwithstanding any provision herein to the contrary, the parties
hereto intend that the Loans made hereunder shall constitute a “loan” and not a
“security” for purposes of Section 8-102(15) of the UCC.

(b)The Administrative Agent shall maintain, in accordance with its usual
practices, accounts in which it will record (i) the amount of each Loan made
hereunder to the Borrower, (ii) the amount of any principal due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any principal sum paid by the Borrower hereunder and each
Lender’s share thereof.

(c)The entries maintained in the accounts maintained pursuant to clauses (a) and
(b) of this Section 2.3 shall, absent manifest error, be prima facie evidence of
the existence and amounts of the Loans therein recorded; provided that the
failure of the Administrative Agent or any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.  In the event
of a conflict between the entries maintained by a Lender and those maintained by
the Administrative Agent, the records of the Administrative Agent shall control.

(d)Any Lender may request that its Loans to the Borrower be evidenced by a Note
or Notes.  In such event, the Borrower shall promptly prepare, execute and
deliver to such Lender a Note (or Notes) payable to such Lender (or, if
requested by such Lender, to such Lender and its registered
assigns).  Thereafter, to the extent reflected in the Register, the Loans of
such Lender evidenced by such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 12.6) be represented by one
or more Notes payable to such Lender (or registered assigns pursuant to
Section 12.6), except to the extent that such Lender (or registered assignee)
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (a) and (b) of this
Section 2.3.  At the time of any payment or prepayment in full of the Loans
evidenced by any Note, such Note shall be surrendered to the Administrative
Agent promptly (but no more than five Business Days) following such payment or
prepayment in full.  Any such Note shall be cancelled and shall not be reissued,
and no Note shall be issued in lieu of any prepaid principal amount of any
Note.  If requested by any Lender in writing, the Borrower shall obtain a CUSIP
or other loan identification number requested by such Lender that is customary
for the nature of the Loans made hereunder.

Maturity of Loans

.  Each Loan shall mature, and the principal amount thereof shall be due and
payable, on the Stated Maturity.

Interest Rates

.

(a)The Loans shall be Eurodollar Rate Loans, except as otherwise provided in
this Agreement, including without limitation, in Sections 11.1 and 11.2.

(b)The Loans shall bear interest on the unpaid principal amount thereof, for
each day such Loan is outstanding during each Interest Period applicable
thereto, at a rate per annum equal to the Applicable Rate with respect thereto;
provided that from and including the Closing Date to and including the date that
is one year after the Closing Date, solely for purposes of calculating

62

 

--------------------------------------------------------------------------------

 

interest, if the aggregate principal amount of the Term Loans outstanding
(disregarding for this purpose any reduction in the aggregate principal amount
of Term Loans in order to cure any Market Trigger, Default or Event of Default
or to satisfy the Coverage Tests, the Collateral Quality Test, the Lender
Advance Rate Test, the Weighted Average LTV Test, the Concentration Limitations
or any Eligibility Criteria) is less than 75% of the amount of the Total Term
Commitment as in effect on the date hereof, Loans shall be deemed to have been
made in amount equal to 75% of the amount of the Total Term Commitment as in
effect on the date hereof and interest shall be applied to such amount, in each
case without giving effect to any voluntary reduction or termination of all or
any portion of the Total Term Commitment; provided further, that the Applicable
Rate with respect to any Loans that are deemed to have been drawn shall consist
solely of the Applicable Margin.

(c)Such interest shall be payable for each Interest Period on the Quarterly
Payment Date immediately following the end of such Interest Period and on the
Stated Maturity and as otherwise set forth herein.

(d)In the event that, and for so long as, an Event of Default shall have
occurred and be continuing, the outstanding principal amount of the Loans, and,
to the extent permitted by Applicable Law, overdue interest in respect of all
Loans, shall automatically bear interest for each day at the annual rate of the
sum of (i) the Applicable Rate for such Loan for such day plus (ii) two percent
(the “Post-Default Rate” for such Loan).

(e)The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder for any Interest Period or portion thereof pursuant to this
Section 2.5 and the related definitions;

(f)The Administrative Agent shall provide notice to the Borrower, the Collateral
Agent, the Collateral Administrator and the Lenders of any and all LIBOR rate
sets on the date that any such rate set is determined.

(g)Notwithstanding any other provision contained in this Agreement, after giving
effect to any Borrowing, or to any continuation or conversion of any Loans,
there shall not be more than four (4) different Interest Periods in effect.

Commitment Fees

.

(a)Commitment Fees Payable.  From and including the Closing Date to but
excluding the date on which the Reinvestment Period ends, the Borrower shall,
subject to Section 11.5(b)(ii)(y), pay to the Lenders pursuant to Section 6.4 or
9.1, as applicable, ratably in proportion to their respective Percentage Shares,
a commitment fee (a “Commitment Fee”) accruing for each day during each Interest
Period at a per annum rate equal to 0.35% of the Undrawn Commitment as of the
end of such day; provided that solely for purposes of determining the Commitment
Fee, the Undrawn Commitment shall be reduced by the amount of any Loans deemed
to have been made in accordance with Section 2.5(b).

The Commitment Fees shall be payable quarterly in arrears on the Quarterly
Payment Date immediately following each Interest Period for which such fees
accrue as provided in the Priority of Payments and shall be calculated by the
Administrative Agent pursuant to Section 2.10.

63

 

--------------------------------------------------------------------------------

 

(b)Fees Non-Refundable.  All fees set forth in this Section 2.6 shall be deemed
to have been earned on the date such payment is due in accordance with the
provisions of this Agreement and shall be non-refundable.  The obligation of the
Borrower to pay such fees in accordance with the provisions of this Agreement
shall be binding upon the Borrower and shall inure to the benefit of the Lenders
regardless of whether any Loans are actually made.

Reduction of Commitments; Conversion; Prepayments

.

(a)Reduction and Termination.

(i)The Total Revolving Commitment and the Total Term Commitment shall be
automatically reduced to zero at 5:00 p.m. (New York City time) on the last day
of the Commitment Period.

(ii)From and after the date on which the Reinvestment Period ends, the Borrower
shall have the right at any time to reduce the Total Revolving Commitment or the
Total Term Commitment by an amount specified by the Borrower (such amount, the
“Commitment Reduction Amount”) upon not less than two Business Days’ prior
notice (in substantially the form as set out in Exhibit L) to the Revolving
Lenders or the Term Lenders, as applicable, S&P and the Administrative Agent,
which notice shall specify the effective date of such reduction, and on such
effective date the Total Revolving Commitment or the Total Term Commitment shall
be reduced by the Commitment Reduction Amount; provided that the Borrower shall
only have the right to terminate the Revolving Commitments or the Total Term
Commitments if all amounts in respect of the Revolving Loans or Term Loans, as
applicable, and all other Obligations with respect thereto due under this
Agreement and the other Loan Documents are satisfied in full, including without
limitation all principal, interest, Commitment Fees and Administrative
Expenses.  Such notice of reduction (1) shall be effective only upon receipt by
the Administrative Agent, (2) shall permanently reduce (and, in the case of a
reduction in full, shall terminate) the Revolving Commitments or Term
Commitments of each Revolving Lender or Term Lender on the date specified in
such notice and (3) shall specify the Commitment Reduction Amount; provided that
no such reduction shall reduce the Total Revolving Commitment or Total Term
Commitment below the aggregate principal amount of the Revolving Loans or Term
Loans, as applicable, at such time.

(iii)The Total Revolving Commitment and the Total Term Commitment (and the
Revolving Commitment or Term Commitment of each Lender), once terminated or
reduced may not be reinstated.

(iv)The Borrower will not reduce the Total Revolving Commitment or Total Term
Commitment if, after giving effect to such reduction or termination, such
reduction would result in a Commitment Shortfall.

(b)Conversion of Revolving Loans to Term Loans.

(i)At any time during the Commitment Period, the Majority Lenders may request
(with notice to the Administrative Agent, Borrower, the applicable Lenders and
the Services Provider) that any portion (such portion, the “Requested Conversion
Portion”) of

64

 

--------------------------------------------------------------------------------

 

the outstanding Revolving Loans be converted to a term loan equal to such
Requested Conversion Portion.

(ii)If, on a proposed Conversion Date, the Borrower has given its prior written
consent, such consent to be given in the Borrower’s sole discretion, to
conversion of the Requested Conversion Portion into a Term Loan as of such
Conversion Date, then, on such Conversion Date, (A) the outstanding principal
amount of the applicable Revolving Lender’s Revolving Loans shall be reduced by
the Requested Conversion Portion and the amount of such reduction shall be
converted into a Term Loan equal to such Requested Conversion Portion and (B)
the Revolving Commitments of such Lender shall be permanently reduced by such
Requested Conversion Portion.

(iii)For all purposes hereunder, the Revolving Loans converted on each
Conversion Date shall, as of such date, constitute and be referred to and
treated for all purposes as a Term Loan hereunder.  Any converting Lender and
the Borrower shall cooperate to evidence the repayment and cancellation of any
related Note evidencing such Lender’s Revolving Loans (or portion thereof) being
converted into a Term Loan, as well as the issuance of any related Note
evidencing the Term Loans pursuant to Section 2.3(d).

(iv)The Borrower will not convert any Revolving Loans to Term Loans if, after
giving effect to such conversion, a Commitment Shortfall would exist.

(c)Prepayments on Quarterly Payment Dates.  On each Quarterly Payment Date, the
Loans will be prepaid to the extent required under the Priority of Payments.  To
the extent designated by the Borrower in writing to the Administrative Agent,
each such prepayment of Revolving Loans shall result in a permanent reduction
(or termination, as applicable) of the Revolving Commitments.

(d)Other Prepayments.  From and after the date on which the Reinvestment Period
ends (or at any time prior to the expiration of the Reinvestment Period if (1)
the Borrower is required to pay any Increased Costs or (2) necessary to cure any
Market Trigger, Event of Default, to satisfy the Coverage Tests, the Collateral
Quality Test, the Lender Advance Rate Test, the Weighted Average LTV Test, the
Concentration Limitations, or any Eligibility Criteria), subject to the
requirements that after giving effect to the proposed prepayment and/or
redemption (x) there will be sufficient funds in the Collection Account to make
all payments described in clauses (A) through (C) of Section 9.1(a)(i) on the
next Quarterly Payment Date and (y) there is no Commitment Shortfall, on any
Business Day:

(i)the Borrower may (A) upon at least two Business Days’ notice (in
substantially the form as set out in Exhibit L and which shall contain a
certificate of an Authorized Officer of the Borrower certifying as to the
satisfaction of the requirements set forth in this Section 2.7(d) with respect
to such proposed prepayment) to the Agents and S&P, prepay all or any portion of
the Loans then outstanding, without penalty or premium, by paying to the
Collateral Agent for the account of the Lenders the principal amount to be
prepaid (from amounts on deposit in the Collection Account constituting
Principal Proceeds) together with accrued interest (including any accrued and
unpaid interest amounts) and Commitment Fees, if applicable, thereon to the date
of prepayment (from

65

 

--------------------------------------------------------------------------------

 

amounts on deposit in the Collection Account constituting Interest Proceeds) and
any amount due pursuant to Section 2.9 (from amounts on deposit in the
Collection Account constituting Principal Proceeds); provided that any
prepayments of Loans made pursuant to this clause (A) shall (x) result in the
reduction and, as applicable, termination, of the Revolving Commitments on a
dollar-for-dollar basis and (y) be allocated between the Revolving Loans and the
Term Loans based on, with respect to principal, the Principal Allocation
Formula, and with respect to interest and any other payments on a pro rata
basis; and (B) on any Business Day during the Reinvestment Period, if each
Coverage Test is satisfied, or if not satisfied, maintained or improved, after
giving effect thereto, upon at least two Business Days’ notice to the Agents,
prepay all or any portion of the Revolving Loans then outstanding by paying the
principal amount to be prepaid (from amounts on deposit in the Collection
Account constituting Principal Proceeds) together with accrued interest and
Commitment Fees, if applicable, thereon to the date of prepayment (from amounts
on deposit in the Collection Account constituting Interest Proceeds) and any
amounts due pursuant to Section 2.9 (from amounts on deposit in the Collection
Account constituting Principal Proceeds); provided that any prepayments of the
Revolving Loans made pursuant to this clause (B) shall not result in any
reduction in the Revolving Commitments at such time and such prepaid amounts
under the Revolving Loans may be re-borrowed in accordance with the terms of
this Agreement;

(ii)Each notice of such prepayment and/or redemption shall be effective upon
receipt and shall be dated the date such notice is being given, signed by an
Authorized Officer of the Borrower.  Each prepayment and/or redemption of any
Loans by the Borrower pursuant to this Section 2.7(d) shall in each case be in a
principal amount of at least $250,000 or a whole multiple of $1,000 in excess
thereof or, if less, the entire outstanding principal amount of such Loans.  If
a notice of such prepayment and/or redemption is given by the Borrower, the
Borrower shall make such prepayment and/or redemption and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Each prepayment and redemption pursuant to this Section 2.7(d) shall
be subject to Section 2.9.  All prepayments and redemptions of Loans pursuant to
this Section 2.7(d) shall be applied in accordance with the procedures set forth
in Section 2.7(g) and shall not be subject to the Priority of Payments.

(e)Upon receipt of a notice of reduction or prepayment and/or redemption from
the Borrower pursuant to Section 2.7(a)(ii) or 2.7(d), the Administrative Agent
shall promptly notify each Lender, of the contents thereof and of such Lender’s
ratable share (if any) of such reduction, prepayment or redemption, as
applicable, and such notice shall thereafter be revocable by the Borrower no
later than 2:00 p.m. (New York City time) one Business Day before the date set
forth by the Borrower in the applicable notice of reduction or prepayment as the
reduction or prepayment and/or redemption date.  Upon the expiration of such
time period, the notice of reduction or prepayment and/or redemption shall be
irrevocable; provided that any such notice may provide that repayment and/or
redemption shall be subject to and contingent on the consummation of alternative
financing.

(f)Except as provided in clause (d) above and in the proviso to this clause (f)
below, all reductions of the Revolving Commitments or Term Commitments shall be
applied to the Revolving Commitments of each Revolving Lender and the Term
Commitments of each Term

66

 

--------------------------------------------------------------------------------

 

Lenders, as applicable, ratably in accordance with their relevant applicable
Percentage Shares, and all prepayments of the Loans shall be applied to the
outstanding principal amount of the Revolving Loans and Term Loans of each
applicable Lender on a pro rata basis; provided that, (i) with the consent of
the Administrative Agent and each Revolving Lender or Term Lender, (x)
reductions of the Revolving Commitments or Term Commitments, respectively, need
not be applied ratably and/or (y) the Term Loans may be prepaid without
corresponding prepayment of the Revolving Loans (and without reduction of the
Revolving Commitments) and (ii) with the consent of the Administrative Agent and
each Lender, the prepayments of the Loans need not be applied on a pro rata
basis.

General Provisions as to Payments

.

(a)The failure of any Lender to make any Loan to be made by it on the date
specified therefor shall not relieve any other Lender of its obligation to make
its Loan on such date, neither Agent shall be responsible for the failure of any
Lender to make any Loan, and no Lender shall be responsible for the failure of
any other Lender to make a Loan to be made by such other Lender.

(b)Except as otherwise provided in Section 2.7(d), all payments by the Borrower
pursuant to this Agreement or any of the Loan Documents in respect of principal
of, or interest on or other amounts owing in respect of, the Loans shall be made
in Dollars pursuant to the Priority of Payments.  All amounts payable to the
Lenders, the Administrative Agent or the Collateral Agent under this Agreement
or otherwise (including, but not limited to, fees) shall be paid to the Lenders,
the Administrative Agent or the Collateral Agent for the account of the Person
entitled thereto.  All payments hereunder or under the other Loan Documents
shall be made, without setoff or counterclaim, in funds immediately available in
New York City, to each Lender, the Administrative Agent or the Collateral Agent
at its address referred to in Section 12.1.  All payments hereunder or under the
other Loan Documents to the Lenders, the Administrative Agent or the Collateral
Agent shall be made not later than 1:00 p.m. (New York City time) on the date
when due.

(c)The Collateral Agent shall promptly distribute to each Lender its ratable
share, if any, of each payment received hereunder by the Collateral Agent for
the account of the Lenders without setoff or counterclaim.  Whenever any payment
of principal of, or interest on, the Loans or any other amount hereunder shall
be due on a day which is not a Business Day, the date for payment thereof shall
be extended to the next succeeding Business Day unless such Business Day falls
in another calendar month, in which case the date for payment thereof shall be
the immediately preceding Business Day.  If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.

Funding Losses

.  If the Borrower (1) makes any payment of principal with respect to any Loan
on any day other than on a Quarterly Payment Date, (2) fails to borrow any Loans
after notice thereof has been given to any Lender in accordance with Section 2.2
and not revoked as permitted in this Agreement (other than as a result of a
default by any Lender) or (3) fails to prepay any Loans after notice thereof has
been given to any Lender in accordance with Section 2.7 and not revoked as
permitted in this Agreement, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Rate Loan, such loss, cost or expense shall
include (I) (a) in the case of any payment

67

 

--------------------------------------------------------------------------------

 

of principal with respect to any Loan on any day other than on a Quarterly
Payment Date, the amount, if any, by which (i) the reasonable and documented
losses, costs and expenses (including those incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Loan being repaid but excluding in any event the loss of anticipated
profits) sustained by such Lender exceed (ii) the income, if any, received by
such Lender from such Lender’s investment of the proceeds of such prepayment or
(b) in the case of any failure to borrow, the amount, if any, by which (i) any
losses (excluding loss of anticipated profits), costs or expenses incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Loan to be made by such Lender as part of the Borrowing
requested in such Notice of Borrowing when such Loan, as a result of such
failure, is not made on such date exceed (ii) the income, if any, received by
such Lender from such Lender’s investment of funds acquired by such Lender to
fund the Loan to be made as part of such Borrowing and (II) shall constitute
Increased Costs payable by the Borrower on the next Quarterly Payment Date
pursuant to the Priority of Payments.

Computation of Interest and Fees

.  Except as otherwise expressly provided herein, interest and fees payable
pursuant to this Agreement shall be computed on the basis of a year of 360 days
and paid for the actual number of days elapsed (including the first day but
excluding the last day except in the case of interest or fees calculated on the
basis of an Interest Period).  All amounts payable hereunder shall be paid in
Dollars.

No Cancellation of Indebtedness

.  Notwithstanding anything to the contrary herein, no Loan may be cancelled,
surrendered, abandoned or forgiven except for payment as provided herein.

Article III.

CONDITIONS TO BORROWINGS

Effectiveness of Commitments

.  The effectiveness of the Commitments shall occur when each of the following
conditions is satisfied (or waived by the Administrative Agent and each Lender
in accordance with the terms hereof), each document to be dated the Closing Date
(unless otherwise indicated) and delivered to the relevant Persons indicated
below, and each document and other condition or evidence to be in form and
substance reasonably satisfactory to the Administrative Agent:

(a)The Agents shall have received counterparts of (i) this Agreement duly
executed and delivered by all of the parties hereto and (ii) each of the other
Loan Documents to be executed and delivered on the Closing Date, each duly
executed and delivered by all of the parties thereto.

(b)The Agents shall have received (i) proper financing statements, duly filed on
or before the Closing Date (and the Borrower hereby consents to such filing by
the Collateral Agent (or its representative) under the UCC in all jurisdictions
that the Administrative Agent reasonably deems necessary or desirable in order
to perfect the interests in the Collateral contemplated by this Agreement and
any other Loan Documents and (ii) copies of proper financing statements, if any,
necessary to release all security interests and other rights of any Person in
the Collateral previously granted by the Borrower or any other transferor.

68

 

--------------------------------------------------------------------------------

 

(c)The Agents shall have received legal opinions (addressed to each of the
Secured Parties) from (i) Latham & Watkins LLP, counsel to the Borrower, the
Services Provider, and the Seller (including, without limitation, true sale and
non-consolidation opinions), (ii) Nixon Peabody LLP, counsel to the Collateral
Agent, the Collateral Administrator and the Custodian (iii) Eversheds Sutherland
(US) LLP, counsel to the Services Provider, and (iv) Holland & Knight LLP,
counsel to the Document Custodian, each covering such matters as the
Administrative Agent and its counsel shall reasonably request.

(d)The Administrative Agent shall have received evidence reasonably satisfactory
to it that (i) all of the Covered Accounts shall have been established, (ii) the
Account Control Agreement shall have been executed and delivered by the
respective parties thereto and shall be in full force and effect and (iii) all
amounts required to be deposited in any of the Covered Accounts as of the
Closing Date pursuant to Section 8.3 shall have been so deposited.

(e)The Agents shall have received a letter from S&P addressed to the Borrower
confirming that the Loans have been assigned a rating of at least “A”.

(f)The Borrower shall have paid (i) the fees to be received by the Initial
Lender (or any designated Affiliate), Document Custodian and Administrative
Agent, as applicable, on the Closing Date pursuant to the Fee Letter, the
Document Custodian Fee Letter and Administrative Agent Fee Letter and (ii) all
reasonable and documented fees and out-of-pocket costs and expenses of the
Agents, the Lenders, S&P, respective legal counsel and each other Person payable
under and in accordance with the Fee Letter, the Administrative Agent Fee Letter
and the Document Custodian Fee Letter and as otherwise agreed by the parties
hereto, in connection with the preparation, execution and delivery of this
Agreement and the other Loan Documents.

(g)The Agents shall have received a certificate of an Authorized Officer of the
Borrower:

(i)to the effect that, as of the Closing Date (A) subject to any conditions that
are required to be satisfactory or acceptable to any Agent, all conditions set
forth in this Section 3.1 have been fulfilled; (B) all representations and
warranties of the Borrower set forth in this Agreement and each of the other
Loan Documents are true and correct in all material respects; and (C) no Default
has occurred and is continuing;

(ii)certifying as to and attaching (A) its Constituent Documents; (B) its
resolutions or other action of its board of directors, designated manager or
managing member, as applicable, approving the Loan Documents to which it is a
party and the transactions contemplated thereby; (C) the incumbency and specimen
signature of each of its Authorized Officers authorized to execute the Loan
Documents to which it is a party; and (D) a good standing certificate from its
state or jurisdiction of incorporation or organization and any other state or
jurisdiction in which it is qualified to do business in which the failure to be
so qualified would reasonably be expected to have a Material Adverse Effect; and

69

 

--------------------------------------------------------------------------------

 

(iii)certifying that the Borrower does not have outstanding debt prior to the
Closing Date, and is not at such time party to, any interest rate hedging
agreements or currency hedging agreements.

(h)The Agents shall have received a certificate of an Authorized Officer of each
of the Services Provider and the Seller:

(i)to the effect that, as of the Closing Date, all representations and
warranties of the Services Provider and the Seller, respectively, set forth in
each of the Loan Documents are true and correct in all material respects; and

(ii)certifying as to and attaching (A) its Constituent Documents; (B) its
resolutions or other action of its board of directors, designated manager or
managing member, as applicable, approving the Loan Documents to which it is a
party and the transactions contemplated thereby; (C) the incumbency and specimen
signature of each of its Authorized Officers authorized to execute the Loan
Documents to which it is a party; and (D) a good standing certificate from its
state or jurisdiction of incorporation or organization and any other state or
jurisdiction in which it is qualified to do business in which the failure to be
so qualified would reasonably be expected to have a Material Adverse Effect.

(i)If requested by any Lender in writing, the Administrative Agent shall have
received evidence that the Borrower obtained a CUSIP or other loan
identification number requested by such Lender that is customary for the nature
of the Loans made hereunder.

(j)The Administrative Agent shall have received a secretary’s certificate from
the Collateral Agent, which shall include the incumbency and specimen signature
of each of its Authorized Officers authorized to execute the Loan Documents to
which it is a party.

(k)The Administrative Agent, each Lender and the Document Custodian shall have
received from the Borrower a satisfactorily completed Beneficial Ownership
Certification.

(l)The Agents shall have received from the Borrower either (A) a certificate
thereof or other official document evidencing the due authorization, approval or
consent of any governmental body or bodies, at the time having jurisdiction in
the premises, together with an opinion of counsel of the Borrower, as
applicable, that no other authorization, approval or consent of any governmental
body is required for the Borrower to fulfill its obligations under the Loan
Documents or (B) an opinion of counsel of the Borrower that no such
authorization, approval or consent of any governmental body is required for the
Borrower to fulfill its obligations under the Loan Documents except as have been
given.

(m)The Borrower shall have provided to the Document Custodian, each Lender and
the Administrative Agent a properly completed and duly executed IRS Form W-9 (or
other applicable tax form) and any documentation and other information
reasonably requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

70

 

--------------------------------------------------------------------------------

 

Borrowings

.  The obligation of any Lender to make its initial Loan on the occasion of the
initial Borrowing is subject to the satisfaction of the conditions set forth in
Section 3.1 and the following conditions (provided, however, that in the event
the Lender makes its initial Loan, such conditions will be deemed to be
satisfied or waived, as applicable):

(a)The initial Term Loan shall be in an amount no less than $250,000,000.

(b)The Agents shall have received evidence satisfactory to the Administrative
Agent and the Lenders that (w) the grant of security pursuant to the Granting
Clause herein of all of the Borrower’s right, title and interest in and to the
Collateral pledged to the Collateral Agent on the Closing Date shall be
effective in all relevant jurisdictions, (x) delivery of such Collateral in
accordance with Section 8.7 to the Custodian or the Document Custodian, as
applicable, shall have been effected, (y) the Borrower (or the Services Provider
on behalf of the Borrower) will deliver copies of all Related Contracts for such
Collateral in its possession to the Document Custodian in accordance with
Sections 5.26 and 14.1(b) and (z) all other actions, recordings and filings that
the Administrative Agent may deem necessary or desirable in order to perfect the
Liens created by the Granting Clause have been taken.

(c)The Agents shall have received a certificate of an Authorized Officer of the
Services Provider (which certificate shall include a schedule listing the
Collateral Loans owned by the Borrower on the Initial Borrowing Date), to the
effect that, (1) in the case of each item of Collateral pledged to the
Collateral Agent, on the Initial Borrowing Date and immediately prior to the
delivery thereof on or prior to the Initial Borrowing Date, (A)(w) the Borrower
is the owner of such Collateral free and clear of any liens, claims or
encumbrances of any nature whatsoever except for Permitted Liens and those which
have been released on or prior to the Initial Borrowing Date; (x) the Borrower
has acquired its ownership in such Collateral in good faith without notice of
any adverse claim, except as described in clause (w) above; (y) the Borrower has
not assigned, pledged or otherwise encumbered any interest in such Collateral
(or, if any such interest has been assigned, pledged or otherwise encumbered, it
has been released) other than pursuant to this Agreement; and (z) the Borrower
has full right to grant a security interest in and assign and pledge such
Collateral to the Collateral Agent; and (B) upon the Grant by the Borrower of a
security interest in the Collateral pursuant to the Granting Clause and upon the
delivery of Collateral that is required to be delivered to the Collateral Agent
hereunder, the filing of all UCC-1 financing statements as are necessary to
perfect the interests of the Secured Parties in the Collateral and the execution
of the Account Control Agreement, the Collateral Agent shall have a first
priority perfected security interest in the Collateral, except in respect of any
Permitted Lien or as otherwise permitted by this Agreement and (2) immediately
before and after giving effect to the Borrowings, the Overcollateralization
Ratio Test shall be satisfied (as demonstrated in a writing attached to the
certificate of the Services Provider).

(d)The Agents shall have received a certificate of an Authorized Officer of the
Borrower certifying that:

(i)the Closing Date Portfolio Condition is satisfied;

(ii)immediately after giving effect to the Borrowings to be made on the Initial
Borrowing Date (on a pro forma basis) the aggregate outstanding principal amount
of the

71

 

--------------------------------------------------------------------------------

 

Revolving Loans shall not exceed the Total Revolving Commitment and the
aggregate outstanding principal amount of the Term Loans shall not exceed the
Total Term Commitment, in each case, as in effect on the Initial Borrowing Date;

(iii)immediately before and after such Borrowing, no Default shall have occurred
and be continuing both before and after giving effect to the making of such
Loans;

(iv)the representations and warranties of the Borrower contained in this
Agreement and each of the other Loan Documents shall be true and correct in all
material respects on and as of the Initial Borrowing Date (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) both before and after giving effect to the making of such Loans;

(v)no law or regulation shall have been adopted, no order, judgment or decree of
any Governmental Authority shall have been issued, and no litigation shall be
pending or, to the actual knowledge of a Senior Authorized Officer of the
Borrower, threatened, which does or, with respect to any threatened litigation,
seeks to enjoin, prohibit or restrain the making or repayment of the Loans or
the consummation of the transactions among the Borrower, the Services Provider,
the Lenders and the Agents contemplated by this Agreement; and

(vi)each of the Loan Documents is in full force and effect and is the binding
and enforceable obligation of the Borrower and the Services Provider, in each
case, to the extent such Person is a party thereto (except for those provisions
of any Loan Document not material, individually or in the aggregate with other
affected provisions, to the interests of any of the Lenders).

(e)The Administrative Agent and the Lenders shall have received a fully
completed and executed Final Funds Flow/Disbursements Authorization letter,
including all schedules and exhibits attached thereto, directing the
disbursement of the initial Borrowing hereunder, together with payments of fees
and expenses and all other payments required to be made on the Closing Date.

(f)The Agents shall have received such other opinions, instruments, certificates
and documents from the Borrower as the Agents or any Lender shall have
reasonably requested; provided that sufficient notice of such request has been
given to the Borrower (though nothing herein shall impose an obligation on any
Agent to make any such request).

Borrowings

.  The obligation of any Lender to make a Loan on the occasion of any Borrowing
is subject to the satisfaction of the following conditions:

(a)the Administrative Agent shall have received a Notice of Borrowing as
required by Section 2.2;

(b)immediately after giving effect to such Borrowing (and, for the avoidance of
doubt, if any of the following limits would be exceeded on a pro forma basis,
such Borrowing shall not be permitted), (i) the aggregate outstanding principal
amount of the Revolving Loans or Term

72

 

--------------------------------------------------------------------------------

 

Loans, as applicable, shall not exceed the Total Revolving Commitment or Total
Term Commitment, respectively, as in effect on such Borrowing Date and (ii) the
Lender Advance Rate Test shall be satisfied;

(c)no Commitment Shortfall shall exist after giving effect to such Borrowing;

(d)except in the case of a Borrowing obtained to fund Unfunded Amounts
immediately after such Borrowing, no Default shall have occurred and be
continuing after giving effect to the funding of such Loan and the related
purchase of Collateral Loans;

(e)except in the case of a Borrowing obtained to fund Unfunded Amounts,
immediately after such Borrowing, no Market Trigger shall have occurred and be
continuing after giving effect to the funding of such Loan and the related
purchase of Collateral Loans;

(f)the representations and warranties of the Borrower contained in this
Agreement and each of the other Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) both before and after giving effect to the funding of such Loan and the
related purchase of Collateral Loans;

(g)no law or regulation shall have been adopted, no order, judgment or decree of
any Governmental Authority shall have been issued, and no litigation shall be
pending or, to the actual knowledge of a Senior Authorized Officer of the
Borrower, threatened, which does or, with respect to any threatened litigation,
seeks to enjoin, prohibit or restrain the funding or repayment of the Loans or
the consummation of the transactions among the Borrower, the Services Provider,
the Lenders and the Agents contemplated by this Agreement;

(h)each of the Loan Documents (and the Grant provided in this Agreement),
remains in full force and effect and is the binding and enforceable obligation
of the Borrower and the Services Provider, in each case, to the extent such
Person is a party thereto (except for those provisions of any Loan Document not
material, individually or in the aggregate with other affected provisions, to
the interests of any of the Lenders); and

(i)except in the case of a Borrowing obtained to fund Unfunded Amounts,
immediately after giving effect to the requested Borrowing, the Eligibility
Criteria shall be satisfied (as demonstrated in a writing attached to such
Notice of Borrowing).

Each request for any Borrowing hereunder shall constitute a representation by
the Borrower of the satisfaction of each of the foregoing conditions precedent
as of the date of, and before and after giving effect to, such Borrowing.

Article IV.

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

In order to induce the Administrative Agent and each of the Lenders which are or
may become a party to this Agreement to make the Loans, the Borrower makes the
following

73

 

--------------------------------------------------------------------------------

 

representations and warranties as of the Closing Date.  Such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the other Loan Documents, and the making of the Loans.

Existence and Power; Consents

.  The Borrower is a limited liability company duly formed and validly existing
and in good standing under the laws of the state of Delaware.  Each of the
Borrower’s chief place of business, its chief executive office and the office in
which the Borrower maintains its books and records are located in the address
set forth on the signature pages hereof.  The Borrower has all powers and
authority and all material governmental licenses, authorizations, consents and
approvals required to own its property and assets and carry on its business as
now conducted or as it presently proposes to conduct it, and to enter into and
perform its obligations pursuant to this Agreement and the other Loan Documents
to which it is a party, and has been duly qualified and is in good standing (or
the equivalent certification) in each jurisdiction in which the failure to be so
qualified and/or in good standing (or the equivalent certification) is likely to
have a Material Adverse Effect.

Power and Authority; Due Authorization; Execution and Delivery

.  The Borrower has the power, authority and legal right to (i) execute, deliver
and carry out the terms and provisions of each of the Loan Documents to which it
is a party, (ii) has taken all necessary action to authorize the execution,
delivery and the performance of such Loan Documents to which it is a party,
(iii) perform and carry out the terms of this Agreement and the other Loan
Documents to which it is a party and the transactions contemplated thereby, and
(iv) grant to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in the Collateral on the terms and conditions of this
Agreement and the other Loan Documents.  The Borrower has duly executed and
delivered each such Loan Document, and each such Loan Document constitutes the
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally, or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law.

No Violation

.  Neither the execution, delivery or performance by the Borrower of any of the
Loan Documents, or any other agreements or instruments executed or delivered in
connection therewith, to which it is a party nor compliance by the Borrower with
the terms and provisions thereof nor the consummation of the transactions among
the Borrower, the Services Provider, the Lenders and/or the Agents, as
applicable, contemplated by each of the Loan Documents (i) will contravene in
any material respect any applicable provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict, in any material respect, with or result in
any breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
the Borrower, pursuant to the terms of any indenture, agreement, lease,
instrument or undertaking to which the Borrower is a party or by which it or any
of its property or assets is bound or to which it is subject (except Permitted
Liens) or (iii) will contravene the terms of any organizational documents of the
Borrower, or any amendment thereof.

Litigation

.  There is no litigation, action, suit, investigation or proceeding pending
against or, to the actual knowledge of a Senior Authorized Officer of the
Borrower,

74

 

--------------------------------------------------------------------------------

 

threatened against or adversely affecting, (i) the Borrower or the Services
Provider, or any of their respective properties or (ii) any of the Loan
Documents or any of the transactions contemplated by any of the Loan Documents,
before any court, arbitrator or any governmental body, agency or official, in
each case, which (a) assert the invalidity of this Agreement or any other Loan
Document, (ii) seek to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Loan Document or (iii) has had or
would reasonably be expected to have, either individually or in the aggregate
with all other such litigations, actions, suits, investigations and proceedings,
a Material Adverse Effect.  To the knowledge of the Borrower after due inquiry,
no injunction, writ, restraining order or other order of any nature adversely
affects the Borrower’s performance of its obligations under this Agreement or
any Loan Document to which the Borrower is a party.

Compliance with ERISA

.

(a)Neither the Borrower nor any member of its ERISA Group, if any, has any
liability or obligation with respect to any Plan or any Multiemployer Plan which
has had or could reasonably be expected to have a Material Adverse Effect.  The
Borrower has not maintained or sponsored any Plan or any Multiemployer Plan in
the past 5 years.

(b)The assets of the Borrower are not treated as (i) “plan assets” for purposes
of 29 C.F.R. Section 2510.3-101 and Section 3(42) of ERISA (“Plan Assets”)  or
(ii) “plan assets” of any governmental plan that is subject to laws or
regulation substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”). No transaction contemplated by the Loan Documents,
including the exercise of rights with respect to the Collateral, constitutes or
will result in a Prohibited Transaction or violation of Similar Law, and the
Borrower has not taken, or omitted to take, any action which, would constitute
or result in the occurrence of any Prohibited Transaction or violation of
Similar Law in connection with the transactions contemplated hereunder.  The
representation in the preceding sentence assumes the accuracy of the Lenders’
representations set forth in Section 8.10.

Environmental Matters

.

(a)The Borrower’s operations comply in all material respects with all applicable
Environmental Laws;

(b)None of the Borrower’s operations is the subject of a federal or state
investigation evaluating whether any remedial action, involving expenditures, is
needed to respond to a release of any Hazardous Substances into the environment;

(c)The Borrower does not have any material contingent liability in connection
with any release of any Hazardous Substances into the environment; and

(d)The Borrower has not received any written notice of, or inquiry from any
Governmental Authority that has not been conveyed to the Agents and Lenders in
writing regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws.

75

 

--------------------------------------------------------------------------------

 

Taxes

.  The Borrower has filed or caused to be filed all federal and other material
tax returns and reports required to be filed by it and has paid all federal and
other material Taxes required to be paid by it, except such as are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves in accordance with GAAP are being maintained.

Full Disclosure

.

(a)No written information (other than projections, other forward-looking
information, information of a general economic or general industry nature and
pro forma financial information) heretofore (as of each date when this
representation and warranty is made) furnished by or on behalf of the Borrower
to the Agents, the Collateral Administrator, the Custodian or any Lender for
purposes of, or in connection with this Agreement or any transaction
contemplated hereby, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in light of
the circumstances under which such information was furnished, not misleading (to
the best knowledge of the Borrower, in the case of information obtained by the
Borrower from Obligors or other unaffiliated third parties) as of the date such
information was furnished.  The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such projections and pro
forma financial information as it relates to future events are not to be viewed
as fact and that actual results during the period or periods covered by such
projections and pro forma financial information may differ from the projected
and pro forma results set forth therein by a material amount.

(b)The information included in the Beneficial Ownership Certification most
recently provided to the Administrative Agent by the Borrower is true and
correct in all respects.

Solvency

.  On the Closing Date, and after giving effect to the transactions contemplated
by the Loan Documents, the Borrower will be solvent.

Use of Proceeds; Margin Regulations

.  All proceeds of the Loans will be used by the Borrower only in accordance
with the provisions of this Agreement and the other Loan Documents.  No part of
the proceeds of any Loan will be used by the Borrower in any manner, whether
directly or indirectly, that causes such Loan or the application of such
proceeds to violate Regulations U or X of the Federal Reserve Board.

Governmental Approvals

.  No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with the execution, delivery or performance of any
Loan Document (and any other agreement or instrument executed or delivered in
connection therewith) to which the Borrower is a party or the consummation of
any of the transactions contemplated thereby or the enforceability of this
Agreement or the transfer of an ownership interest of any Collateral Loan or
grant of a security interest in the Collateral other than those that have
already been duly made or obtained and remain in full force and effect or those
recordings and filings in connection with the Liens granted to the Collateral
Agent under the Loan Documents, except for orders, consents,

76

 

--------------------------------------------------------------------------------

 

approvals, licenses, authorizations, validations, filings, recordings,
registrations, or exemptions, that, if not obtained, would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Investment Company Act; Broker Dealer

.  Neither the Borrower nor the pool of Collateral is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act.  The
Borrower is not a broker-dealer or subject to the Securities Investor Protection
Act of 1970.

Representations and Warranties in Loan Documents

.  All representations and warranties made by the Borrower in the Loan Documents
to which it is a party are true and correct in all material respects as of the
date of this Agreement and as of any date that Borrower is deemed to reaffirm
the same under this Agreement (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).

Ownership of Assets

.  The Borrower owns all of its properties and assets, of any nature whatsoever,
free and clear of all Liens, except Permitted Liens.  No item of Collateral has
been sold, assigned or pledged by the Borrower to any Person, other than
pursuant to or otherwise in accordance with the terms of this Agreement and the
other Loan Documents.

No Default

.  No Default exists under or with respect to any Loan Document.  The Borrower
is not in default under or with respect to any material agreement, instrument or
undertaking to which it is a party or by which it or any of its properties is
bound in any respect, the existence of which default has had or would reasonably
be expected to have, individually or in the aggregate with all other such
defaults, a Material Adverse Effect.

Labor Matters

.  There is no labor controversy pending with respect to or, to the knowledge of
a Senior Authorized Officer of the Borrower, threatened against the Borrower,
which has had or, if adversely determined, would reasonably be expected to have
a Material Adverse Effect.

Subsidiaries/Equity Interests; Sole Purpose; Separate Entity

.

(a)The Borrower (i) has no Subsidiaries and (ii) owns no equity interest in any
other entity except equity received in connection with the exercise of remedies
against an Obligor or through a restructuring of the Obligor, subject to
Section 10.1(a)(iv).  The Borrower’s legal name is as set forth in this
Agreement.  The Borrower has not changed its name since its formation; does not
have tradenames, fictitious names, assumed names or “doing business as”
names.  The Borrower has not changed its jurisdiction of formation from its
jurisdiction of formation as of the Closing Date.

(b)The Borrower has been formed solely for the purpose of, and has not engaged
in any business activity other than, the acquisition of commercial loans, the
pledge and financing thereof and transactions incidental thereto and activities
of the type expressly permitted hereunder.  The Borrower is not party to any
agreements other than this Agreement, the other Loan Documents, and any
agreements contemplated by the Loan Documents.

77

 

--------------------------------------------------------------------------------

 

(c)The Borrower is operated as an entity with assets and liabilities distinct
from those of the holder of its Equity Interests (other than for tax purposes),
and any Affiliates thereof, and the Borrower hereby acknowledges that each Agent
and each Lender is entering into the transactions contemplated by this Agreement
in reliance upon the Borrower’s identity as a separate legal entity from the
holder of its Equity Interests, and from each such other Affiliate thereof
(other than for tax purposes).

Ranking

.  All Obligations, including the Obligations to pay principal of, interest on
and any other amounts in respect of the Loans, constitute senior indebtedness of
the Borrower (subject to the Priority of Payments (including without limitation
Sections 6.4 and 9.1)).

Representations Concerning Collateral

.

(a)Security Interest:

(i)This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Collateral in favor of the Collateral Agent, on
behalf of the Secured Parties, which security interest is prior to all other
Liens (except for Permitted Liens), and is enforceable as such against creditors
of and purchasers from the Borrower.

(ii)The Collateral is comprised of “instruments”, “financial assets”, “security
entitlements”, “general intangibles”, “chattel paper”, “accounts”, “certificated
securities”, “uncertificated securities”, “securities accounts”, “deposit
accounts”, “supporting obligations” or “insurance” (each as defined in the
applicable UCC), and the proceeds of the foregoing, or such other category of
collateral under the applicable UCC as to which the Borrower has complied with
its obligations under this Section 4.19.

(iii)Each of the Collection Account, the Payment Account, Future Funding Reserve
Account, Interest Reserve Account, Lender Collateral Account, Closing Expense
Account, and the Custodial Account, and each sub-account respectively thereof,
are not in the name of any Person other than the Borrower, subject to the lien
of the Collateral Agent, for the benefit of the Secured Parties.

(iv)Each of the Collection Account, the Payment Account, Future Funding Reserve
Account, Interest Reserve Account, Lender Collateral Account, Closing Expense
Account, and the Custodial Account constitute a “securities account” or “deposit
account”, as applicable as defined in the applicable UCC.

(v)The Borrower, the applicable banking institution and the Collateral Agent, on
behalf of the Secured Parties, have entered into the Account Control Agreement
with respect to each of the Collection Account, the Payment Account, Future
Funding Reserve Account, Interest Reserve Account, Lender Collateral Account,
Closing Expense Account, and the Custodial Account.

(vi)The Borrower has authorized the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
granted to the Collateral Agent, on

78

 

--------------------------------------------------------------------------------

 

behalf of the Secured Parties, under this Agreement; provided that filings in
respect of real property shall not be required.

(vii)Other than as expressly permitted by the terms of the Loan Documents, this
Agreement and the security interest granted to the Administrative Agent, on
behalf of the Secured Parties, pursuant to this Agreement, the Borrower has not
pledged, assigned, sold, granted a security interest in or otherwise conveyed
any of the Collateral.  The Borrower has not authorized the filing of and is not
aware of any financing statements against the Borrower that include a
description of collateral covering the Collateral other than any financing
statement that has been terminated or fully and validly assigned to the
Collateral Agent.  The Borrower is not aware of the filing of any judgment or
tax lien filings against the Borrower, other than Permitted Liens.

(viii)None of the underlying promissory notes or related loan registers or
participations, as applicable, that constitute or evidence the Collateral Loans
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Collateral Agent, on behalf of
the Secured Parties.

(ix)With respect to any Collateral that constitutes a “certificated security,”
such certificated security has been delivered to the Collateral Agent, on behalf
of the Secured Parties and, if in registered form, has been specially indorsed
to the Collateral Agent, for the benefit of the Secured Parties, or in blank by
an effective indorsement or has been registered in the name of the Collateral
Agent, for the benefit of the Secured Parties, upon original issue or
registration of transfer by the Borrower of such certificated security.

(x)With respect to any Collateral that constitutes an “uncertificated security”,
the Borrower either (x) has caused the issuer of such uncertificated security to
register the Collateral Agent, on behalf of the Secured Parties, as the
registered owner of such uncertificated security or (y) has caused the issuer of
such uncertificated security to agree to comply with instructions of the
Collateral Agent without further consent of the Borrower.

(xi)The Borrower is not a Non-Exempt Person.

(b)Upon each transfer of Collateral in the manner specified in Section 8.7 and
after the other actions described in Section 8.7 have been taken by the
appropriate parties, the Collateral Agent in accordance with Section 8.7, for
the benefit of the Secured Parties, will have a perfected pledge of and security
interest in such Collateral and all proceeds thereof (subject to § 9-315(c) of
the UCC), which security interest shall be prior to all other interests in such
Collateral, other than certain Permitted Liens that are prior to the security
interest of the Secured Parties by operation of law or, in the case of clause
(h) of the definition of “Permitted Liens”, by contract.  No filings other than
those described or referred to in Section 8.7 or any other action other than
those described in Section 8.7 will be necessary to perfect such security
interest.

(c)Immediately before giving effect to each transfer of Collateral Loans,
Eligible Investments and other Collateral by the Borrower to the Collateral
Agent in accordance with Section 8.7, the Borrower will be the beneficial owner
of such Collateral Loans, Eligible

79

 

--------------------------------------------------------------------------------

 

Investments and other Collateral, and the Borrower will have the right to
receive all Collections on such Collateral Loans, Eligible Investments and other
Collateral, in each case free and clear of all Liens, security interests and
adverse claims other than Permitted Liens.

(d)All of the Obligors and administrative agents, as applicable, in respect of
the Collateral Loans, or Selling Institutions in respect of Participation
Interests, have been instructed to make payments to the Collection Account.

Ordinary Course

.  Each repayment of principal or interest under this Agreement shall be (x) in
payment of a debt incurred by the Borrower in the ordinary course of business or
financial affairs of the Borrower and (y) made in the ordinary course of
business or financial affairs of the Borrower.

Anti-Money Laundering and Anti-Terrorism Finance Laws

.  The Borrower is in compliance, in all respects, with anti-money laundering
laws and anti-terrorism finance laws including the Bank Secrecy Act and the
PATRIOT Act (the “Anti-Terrorism Laws”).

Anti-Corruption Laws

.

(a)No part of the proceeds of the Loans shall be used, directly or indirectly:
(1) to offer or give anything of value to any official or employee of any
foreign government department or agency or instrumentality or government-owned
entity, to any foreign political party or party official or political candidate
or to any official or employee of a public international organization, or to
anyone else acting in an official capacity (collectively, “Foreign Official”),
in order to obtain, retain or direct business by (i) influencing any act or
decision of such Foreign Official in his official capacity, (ii) inducing such
Foreign Official to do or omit to do any act in violation of the lawful duty of
such Foreign Official, (iii) securing any improper advantage or (iv) inducing
such Foreign Official to use his influence with a foreign government or
instrumentality to affect or influence any act or decision of such government or
instrumentality; (2) to cause any party to this Agreement to violate the U.S.
Foreign Corrupt Practices Act of 1977; or (3) to cause any party to this
Agreement to violate any other anti-corruption law applicable to such parties
(all laws referred to in clauses (2) and (3) being “Anti-Corruption Laws”).

(b)The Borrower, and, to the knowledge of the Borrower, each of the Borrower’s
Affiliates, brokers, and other agents acting on its behalf are in compliance
with Anti-Corruption Laws.

Sanctions Laws

.

(a)The Borrower and its directors, officers, and employees are not, and to the
knowledge of the Borrower, none of its other Affiliates or brokers or other
agent of any loan party acting or benefiting in any capacity in connection with
the Loans is any of the following (each, a “Sanctioned Person”): (i) a Person
with whom dealings are prohibited or restricted under any Sanctions, including
without limitation a Person that is named as a “specially designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list
or similarly named on any other applicable list of Persons subject to Sanctions
or a Person that is subject to Sanctions as a result of any relationship

80

 

--------------------------------------------------------------------------------

 

of ownership or control with any Person described in Section 4.23(a)(i); or (ii)
a Person that derives more than 10% of its annual revenue from investments in or
transactions with any Person described in Section 4.23(a)(i).

(b)The Borrower, and, to the knowledge of the Borrower, each of the Borrower’s
Affiliates, brokers, and other agents acting on its behalf are in compliance
with Sanctions.

(c)Further, none of the proceeds from the Loans shall be used to finance or
facilitate, directly or indirectly, any transaction with, investment in, or any
dealing for the benefit of a Sanctioned Person or in any manner, in each case,
that results in a violation of Sanctions by any party to this Agreement.

Reports Accurate

.  Each and every Notice of Borrowing, Collateral Report, certificate and other
written or electronic information, exhibits, financial statements, documents,
books, records or reports furnished by the Borrower to any Agent,  the
Custodian, the Document Custodian or any Lender in connection with this
Agreement and any other Loan Document is accurate, true and correct in all
material respects as of the date hereof and the date so furnished and no such
Notice of Borrowing, Collateral Report or other certificate so furnished by the
Borrower contains any material misstatement of fact or, in the case of any of
the foregoing other than Notices of Borrowing, Collateral Reports or other
regularly scheduled reports required to be delivered hereunder, omits to state a
material fact or any fact necessary to make the statements contained therein not
materially misleading as of the date hereof or the date so furnished.  

Compliance with Applicable Law

.  Except as would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect, the Borrower has complied with all
Applicable Law to which it may be subject, and no item of the Collateral
contravenes any Applicable Law (including all applicable predatory and abusive
lending laws, laws, rules and regulations relating to licensing, truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy).

Exchange Act Compliance; Regulations T, U and X

.  None of the transactions contemplated herein or in any other Loan Document
(including the use of proceeds from the sale of any item in the Collateral) will
violate or result in a violation of Section 7 of the Exchange Act or
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.  The Borrower does not own or intend to carry or
purchase, and no proceeds from the advances hereunder will be used to carry or
purchase, any Margin Stock or to extend “purpose credit” within the meaning of
Regulation U.

Collection Accounts; Payment Accounts; Custodian Accounts

.

(a)The Covered Accounts are the only accounts (i) to which any Obligor or any
agent, custodian, lender or other applicable Person have been instructed by the
Borrower to use for purposes of this Agreement and the other Loan Documents, and
(ii) the Borrower has opened with respect to the handling, maintenance,
accounting and/or administration of any Collateral, Collateral Loans,
Collections, Interest Payments, proceeds from the Distribution of any Collateral
or any other amounts collected or received under this Agreement or any other
Loan Document or

81

 

--------------------------------------------------------------------------------

 

to be used in connection with the payment of any expenses, fees or other amounts
due under this Agreement or any other Loan Document.

(b)The Borrower has not granted any Person other than the Collateral Agent, for
the benefit of the Secured Parties, an interest in each such account.

(c)All Collections and other amounts received by the Borrower or any of its
Affiliates with respect to the Collateral are held in trust for the benefit of
the Collateral Agent, for the benefit of the Secured Parties, until deposited
into the Collection Account as provided herein.

Article V.

AFFIRMATIVE AND NEGATIVE COVENANTS OF THE BORROWER

The Borrower covenants and agrees that, so long as any Lender has any Commitment
hereunder or any Obligations remain unpaid, and unless the Majority Lenders
shall otherwise consent (in their sole discretion) in writing:

Information

.  The Borrower will deliver (or will cause to be delivered) the following to
the Agents and S&P (and the Administrative Agent shall promptly thereafter
furnish copies thereof to each of the Lenders); provided that the information
described in clause (g) below will be required to be furnished solely to the
Administrative Agent for distribution to each of the Lenders:

(a)as soon as available and in any event within 60 days after the end of each
fiscal quarter of each fiscal year, a balance sheet of the Borrower as of the
end of such quarter and the related statements of operations for such quarter
and for the portion of the Borrower’s fiscal year ended at the end of such
quarter;

(b)simultaneously with the delivery of each set of financial statements referred
to in clauses (a) above, a certificate of an Authorized Officer of the Borrower
(substantially in the form as set out in Exhibit M);

(c)as soon as reasonably available and in any event within 120 days after the
end of each fiscal year, a balance sheet of the Parent as of the end of such
fiscal year and the related statements of operations and cash flows for such
fiscal year audited by independent public accountants of nationally recognized
standing; provided that if such audited balance sheet is not publicly available
pursuant to the last sentence of this Section 5.1, then such audited financial
statements shall be due within 30 days after request by the Administrative Agent
(so long as the date of such request such date is not less than 90 days after
then end of the applicable fiscal year);

(d)as soon as available and in any event within 60 days after the end of each of
the first three quarters of each fiscal year, a balance sheet of the Parent as
of the end of such quarter and the related statements of operations for such
quarter and for the portion of the Parent’s fiscal year ended at the end of such
quarter;

(e)(i) within two Business Days after a Senior Authorized Officer of the
Borrower obtains actual knowledge of any Default, if such Default is then
continuing, a certificate of such

82

 

--------------------------------------------------------------------------------

 

Senior Authorized Officer setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto; (ii) promptly
and in any event within five Business Days after a Senior Authorized Officer
obtains knowledge thereof, notice of any (x) litigation or governmental
proceeding pending or actions threatened against the Borrower or its rights in
the Collateral Loans or other Collateral which have had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and (y) any other event, act or condition which has had or would reasonably be
expected to have a Material Adverse Effect; and (iii) promptly after a Senior
Authorized Officer of the Borrower obtains knowledge that any loan included in
the Collateral does not qualify as a “Collateral Loan,” notice setting forth the
details with respect to such disqualification;

(f)as soon as practicable upon (and no later than five Business Days after) the
sending thereof, copies of all reports, notices or documents that the Borrower
sends to any governmental body, agency or regulatory authority (excluding
routine filings) and not otherwise required to be delivered hereunder;

(g)promptly and in any event within 10 Business Days after a Senior Authorized
Officer of the Borrower obtains actual knowledge of any of the following events,
a certificate of the Borrower, executed by a Senior Authorized Officer of the
Borrower, specifying the nature of such condition and the Borrower’s proposed
response thereto: (i) the receipt by the Borrower of any written communication,
whether from a Governmental Authority, authorized citizens group, employee or
otherwise, that alleges that the Borrower is not in compliance with applicable
Environmental Laws, and such noncompliance had or would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (ii) the
Borrower has actual knowledge that there exists any Environmental Claim pending
or threatened against the Borrower that has had or would reasonably be expected
to have a Material Adverse Effect or (iii) the Borrower has actual knowledge of
any release, emission, discharge or disposal of any Hazardous Substances that
has had or would reasonably be expected to have a Material Adverse Effect;

(h)not later than the tenth Business Day after the Collateral Report
Determination Date for each calendar month (or if such day is not a Business
Day, the next succeeding Business Day), a report concerning the Collateral Loans
and Eligible Investments (the “Collateral Report”); the first Collateral Report
shall be delivered in October of 2020 and shall be determined with respect to
the Collateral Report Determination Date occurring in September of 2020; the
Collateral Report for a calendar month shall contain the information with
respect to the Collateral Loans and Eligible Investments described in Exhibit D,
and shall be determined as of the Collateral Report Determination Date for such
calendar month; any calculations in connection with the Collateral Reports shall
be made on a trade date basis.

(i)on each Quarterly Payment Date, a Payment Date Report in accordance with
Section 9.1(c);

(j)from time to time such additional information regarding the Collateral or the
financial position or business or other information of the Borrower as the
Agents, on either their own initiative or at the request of the Majority Lenders
or S&P, may reasonably request in writing; provided that, such additional
information shall not include any information that the Services Provider
reasonably determines in good faith is competitively sensitive, including
without

83

 

--------------------------------------------------------------------------------

 

limitation, internal credit memos, investment committee memos and any
proprietary analysis or similar information prepared by the Services Provider or
any of its affiliates;

(k)the information described in Exhibit F, at the times indicated therein, which
shall be subject to adjustment with the prior written consent of the Borrower
and the Administrative Agent;

(l)within five Business Days of the receipt thereof, copies of any letters
received from S&P in respect of credit estimates;

(m)with respect to Collateral Loans with an S&P Rating of CCC-, promptly upon
becoming aware thereof, any information that may have a material adverse impact
on the quality of such asset (as determined by the Services Provider using its
reasonable business judgment);

(n)within five Business Days of the receipt thereof, written notice of the
occurrence of an event that would permit the termination of the Corporate
Services Agreement, or the replacement of the Services Provider under the
Corporate Services Agreement;

(o)within five Business Days after a Senior Authorized Officer of the Borrower
obtains knowledge thereof, written notice of the occurrence of any Specified
Change (other than a Specified Change which does not require the consent of the
Majority Lenders under Section 5.19)  with respect to any Collateral Loan or any
Collateral Loan becoming a Defaulted Loan;

(p)promptly and in any event within five (5) Business Days after the effective
date thereof, notice of any material change in the accounting policies of the
Borrower; and

(q)reasonably promptly after request therefor, such other information concerning
Borrower as any Lender or any Agent may reasonably request (including, without
limitation, information and documentation reasonably requested by any Agent or
any Lender for purposes of compliance with the Beneficial Ownership Regulation
or applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act).

In addition, upon the effectiveness of any amendment or waiver of or supplement
to a Collateral Loan that constitutes a Specified Change described in clause (b)
of the definition thereof, the Borrower (or the Services Provider on behalf of
the Borrower) shall notify S&P (and shall promptly thereafter forward a copy of
such notice to the Agents and the Lenders) and provide available Required S&P
Credit Estimate Information and any other available information S&P reasonably
requests with respect thereto via email to CreditEstimates@spglobal.  

Documents required to be delivered pursuant to Section 5.1(c) (to the extent any
such documents are included in materials otherwise filed with the SEC) shall be
deemed to have been delivered on the date on which (i) Parent posts such
documents, or provides a link thereto, on the EDGAR website of the SEC; or (ii)
such documents are posted on Parent’s behalf on an internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial or third-party website); provided that the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests such paper copies.

84

 

--------------------------------------------------------------------------------

 

Payment of Obligations

.  The Borrower will pay and discharge, as and when due, all of its respective
material obligations and liabilities, including, without limitation, any
obligation pursuant to any agreement by which it or any of its properties or
assets is bound, except where such liabilities may be contested in good faith by
appropriate proceedings, and will maintain in accordance with GAAP appropriate
reserves for the accrual of any of the same.  The Borrower will file or cause to
be filed all federal and other material tax returns and reports required to be
filed by it and pay and discharge all income and other material Taxes, levies,
Liens and other charges on it or its assets and on the Collateral, except where
such returns, reports, Taxes, levies, Liens or other charges are being contested
in good faith by appropriate proceedings diligently conducted, and where
adequate reserves in accordance with GAAP are being maintained.

Employees

.  The Borrower shall not have any employees (other than its directors and
managers to the extent they are employees).

Good Standing

.  The Borrower will remain qualified to do business and in good standing (as
applicable) in its jurisdiction of formation and every other jurisdiction in
which the nature of its businesses so requires, except where the failure to be
so qualified and in good standing would not reasonably be expected to have a
Material Adverse Effect.

Compliance with Laws

.  The Borrower will comply in all respects with all Applicable Law except where
the necessity of compliance therewith is contested in good faith by appropriate
proceedings.

Inspection of Property, Books and Records; Audits; Etc.

 

(a)The Borrower will keep proper books of record and accounts in which full,
true and correct entries in all respects in accordance with GAAP shall be made
of all financial matters and transactions in relation to its business and
activities, and will permit representatives of the Administrative Agent, the
Collateral Agent and the Collateral Administrator (in each case at the
Borrower’s expense, in the case of not more than one inspection during any
fiscal year except during the continuance of an Event of Default) to visit and
inspect any of its properties, to examine and make copies and/or abstracts from
any of its books and records, to examine and make copies of the Related
Contracts, and to discuss its affairs, finances and accounts with its officers,
employees and independent public accountants, all at reasonable times in a
manner so as to not unduly disrupt the business of the Borrower, upon reasonable
prior notice to the Borrower and as often as may reasonably be desired; provided
that any expenses incurred by the Borrower hereunder shall be reasonable and
documented.

(b)If requested by the Majority Lenders, the Borrower agrees that
representatives of the Administrative Agent (or an independent third-party
auditing firm selected by the Administrative Agent) may (at the Borrower’s
expense) conduct an audit and/or field examination of the Borrower and the
Services Provider, at reasonable times in a manner so as to not unduly disrupt
the business of the Borrower or the Services Provider, for the purpose of
examining the servicing and administration of the Collateral Loans, the results
of which audit and/or field examination shall be promptly provided to the
Lenders; provided that, so long as no Event of Default exists, no more than one
such audit or field examination shall be conducted during any

85

 

--------------------------------------------------------------------------------

 

fiscal year of the Borrower and any expenses incurred in the course of such
audit and/or field examination shall be reasonable and documented.

(c)If requested by the Administrative Agent or the Majority Lenders, the
Borrower and the Services Provider shall participate in a meeting with the
Administrative Agent and the Lenders once during each fiscal year of the
Borrower, to be held at a location in New York City and at a time reasonably
determined by the Borrower and the Services Provider.

Existence; Organizational Procedures

.

(A)The Borrower shall do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence, its material rights and its
material obligations, licenses franchises and privileges (in each case, as
determined on an individual basis and when taken as a whole) in the jurisdiction
of its formation and will promptly obtain and thereafter maintain qualifications
to do business as a foreign limited liability company in any other jurisdiction
in which it does business and in which it is required to so qualify under
Applicable Law except where the failure to so qualify would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(B)The Borrower will observe all organizational procedures required by its
certificate of formation, limited liability company agreement and the laws of
its jurisdiction of formation.

Subsidiaries; Equity Interest

.  The Borrower shall not directly or indirectly own any Subsidiaries or any
Equity Interest in any entity other than as otherwise permitted pursuant to
Section 4.17.

Investments

.

(a)The Borrower shall not make any investment other than in Collateral Loans or
Eligible Investments; provided that the Borrower may own Defaulted Loans and
other Collateral only as permitted by the terms of this Agreement.  The Borrower
shall not acquire any debt obligation unless, at the time of the commitment to
acquire such debt obligation, the Eligibility Criteria are satisfied with
respect to the debt obligations so acquired.  The Borrower shall not acquire or
fund any debt obligations after the Reinvestment Period except for (i) the
funding of Exposure Amounts of Revolving Collateral Loans and Delayed Funding
Loans that were acquired by the Borrower prior to the end of the Reinvestment
Period and (ii) the acquisition by the Borrower of a Collateral Loan where the
commitment to make such acquisition was made prior to the end of the
Reinvestment Period, so long as such commitment provided for settlement in
accordance with customary procedures in the relevant markets, but in any event
for a settlement period no longer than three months following the date of such
commitment.

(b)The Borrower shall not at any time obtain or maintain title to any real
property or obtain or maintain a controlling interest in an entity that owns any
real property.

(c)The Borrower shall not commit to acquire any Collateral Loan if such
acquisition would be in contravention of the terms of this Agreement or the Sale
and Contribution Agreement.

86

 

--------------------------------------------------------------------------------

 

Restriction on Fundamental Changes

.

(a)The Borrower shall not enter into any merger, consolidation, division or
other reorganization, or otherwise change its organizational structure, unless
permitted by Applicable Law and unless: (i) the Majority Lenders have provided
their prior written consent to such merger or consolidation or reorganization;
(ii) the Borrower shall be the surviving entity; (iii) S&P shall have been
notified in writing of such merger or consolidation or reorganization and the
Rating Condition is satisfied with respect to such merger, consolidation,
division or other reorganization; (iv) immediately after giving effect to such
transaction, no Default shall have occurred and be continuing; (v) the Borrower
shall have delivered to each Agent and each Lender a certificate of an
Authorized Officer of the Borrower stating that (1) such merger or consolidation
or reorganization complies with this Section 5.10(a), (2) all conditions
precedent in this Section 5.10(a) relating to such transaction have been
complied with and (3) such transaction shall not cause the Borrower or the pool
of Collateral to be required to register as an “investment company” under the
Investment Company Act; and (vi) the fees, costs and expenses of the Agents and
Majority Lenders (including any reasonable legal fees and expenses) associated
with the matters addressed in this Section 5.10 shall have been paid by the
Borrower or otherwise provided for to the satisfaction of the Agents and
Majority Lenders.

(b)The Borrower shall not liquidate, wind-up or dissolve (or suffer any
liquidation or dissolution), discontinue its business or convey, lease, sell,
transfer or otherwise dispose of, including by way of division or any
disposition of property to any Delaware LLC formed upon the consummation of a
Delaware LLC Division, in one transaction or series of transactions, all or any
part of its business or property, whether now or hereafter acquired, except for
transfers of its property expressly permitted by the Loan Documents.

(c)The Borrower shall not amend its Constituent Documents without prior written
notice to S&P and the Administrative Agent and, in the case of amendments that
would reasonably be expected to affect the Lenders or the Administrative Agent,
the prior written consent of the Majority Lenders or the Administrative Agent,
respectively.

ERISA

.  The Borrower shall not establish, maintain or become obligated to contribute
to any Plan or Multiemployer Plan or, to the extent it reasonably could be
expected to result in a Material Adverse Effect, permit any member of its ERISA
Group to establish, maintain or become obligated to contribute to any Plan or
Multiemployer Plan.  The Borrower will not take any action or omit to take any
action that would result in its assets including (x) Plan Assets or (y) “plan
assets” of any governmental plan that is subject to Similar Law, or that would
result in the transactions contemplated under the Loan Documents, including
exercise of rights with respect to the Collateral, constituting a Prohibited
Transaction or violation of Similar Law.  

Liens

.  The Borrower shall not at any time directly or indirectly create, incur,
assume or permit to exist, on any of its property, any Lien for borrowed monies
or any other Lien whatsoever except for Permitted Liens.  Borrower shall defend
the right, title and interest of the Collateral Agent, for the benefit of the
Secured Parties, in, to and under the Collateral against all claims of third
parties to the extent commercially reasonable to do so (as determined by the
Borrower in its reasonable discretion in consultation with the Agents and
Majority Lenders), other than with respect to Permitted Liens.

87

 

--------------------------------------------------------------------------------

 

Business Activities

.  The Borrower shall not engage in any business activity other than (i) the
making, acquisition, origination, selling and maintenance of Collateral Loans
and the ownership of equity interests permitted hereby and (ii) any other
activities expressly permitted by, contemplated by or reasonably ancillary to
this Agreement and the other Loan Documents.

Fiscal Year; Fiscal Quarter

.  The Borrower shall not change its fiscal year or any of its fiscal quarters,
without the Administrative Agent’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed.

Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt Practices
Act; Sanctions Laws

.  The Borrower shall not (a) engage in or conspire to engage in any
transaction, conduct, or activity that evades or avoids, or has the purpose of
evading or avoiding, or otherwise violates any Anti-Terrorism Law,
Anti-Corruption Law or Sanctions, (b) cause or permit any of the funds that are
used to repay the Obligations to be derived, directly or indirectly, from any
activity with the result that any party to this Agreement would be in violation
of any applicable Anti-Terrorism Laws, Anti-Corruption Laws, or Sanctions or (c)
use any part of the proceeds of the Loans, directly or knowingly indirectly, for
any conduct that would cause the representations and warranties in Sections 4.22
and 4.23 to be untrue as if made on the date any such conduct occurs.

Indebtedness

.  The Borrower shall not incur or suffer to exist any Indebtedness other than
the Obligations and involuntarily incurred Contingent Obligations, which would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect and which the Borrower shall use commercially reasonable efforts
to promptly satisfy or otherwise resolve.

Use of Proceeds

.  The Borrower shall use the proceeds of the Loans solely (a) for the
acquisition of Collateral Loans during the Reinvestment Period (and after the
Reinvestment Period only for the acquisition of Collateral Loans committed to
during the Reinvestment Period, subject to Section 5.9), (b) to fund Exposure
Amounts, (c) to pay fees and expenses incurred with the closing and execution of
this Agreement and the other Loan Documents and/or (d) to make a Permitted
Parent Distribution.  The Borrower shall not, directly or indirectly, use the
proceeds of any Borrowing in any other manner that would result in a violation
of any Anti-Terrorism Law, Anti-Corruption Law or Sanctions by any Person.

Bankruptcy Remoteness; Separateness

.

(a)Limited Purpose Entity.

(i)The Borrower at all times since its formation has been, and will continue to
be, a limited liability company formed under the laws of the state of
Delaware.  The Borrower at all times since its formation has been, and will
continue to be, duly qualified in its jurisdiction of formation and each other
jurisdiction in which such qualification was or may be necessary for the conduct
of its business, except where the failure to be so qualified in any jurisdiction
would not reasonably be expected to have a Material Adverse Effect;

88

 

--------------------------------------------------------------------------------

 

(ii)the Borrower at all times since its formation has complied, and will
continue to comply, with its Constituent Documents and the laws of the
jurisdiction of its incorporation relating to companies formed with limited
liability under the laws of the state of Delaware;

(iii)all customary formalities regarding the existence of the Borrower have been
observed at all times since its formation and will continue to be observed;

(iv)the Borrower has been adequately capitalized at all times since its
formation and will continue to be adequately capitalized in light of the nature
of its business; and

(v)the Borrower has not any time since its formation assumed or guaranteed, and
will not assume or guarantee, the liabilities of any other Persons (other than
any (A) reimbursement obligation or indemnity in favor of its officers or
directors; provided that any such reimbursement obligation or indemnity shall be
subject to the Priority of Payments (B) the assumption of the obligations in
connection with the ordinary course purchase, sale or receipt as a contribution
of Collateral Loans).

(b)No Bankruptcy Filing.  The Borrower is not contemplating either the filing of
a petition by it under any state or federal bankruptcy or insolvency laws of any
jurisdiction or the liquidation of all or a major portion of its assets or
property, and it has no knowledge of any Person contemplating the filing of any
such petition against it.

(c)Separate Existence.

(i)At all times since its formation, the Borrower has accurately maintained, and
will continue to accurately maintain, in all material respects, its financial
statements, accounting records and other corporate documents, as applicable,
separate from those of the Services Provider and any other Person; provided,
however, that if the Borrower prepares consolidated financial statements with
any Affiliates, (y) any such consolidated financial statements shall contain a
note indicating the Borrower’s separateness from any such Affiliates and
indicate its assets are not available to pay the debts of such Affiliate or any
other Person and (z) if the Borrower prepares its own separate balance sheet,
such assets shall also be listed on the Borrower’s own separate balance
sheet.  Subject to Section 5.27, the Borrower has not at any time since its
formation commingled, and will not commingle, its assets with those of the
Services Provider or any other Person.  The Borrower has at all times since its
formation accurately maintained, in all material respects, and will continue to
accurately maintain in all material respects, its own bank accounts and separate
books of account.

(ii)The Borrower has at all times since its formation paid, and will continue to
pay, its own liabilities from its own separate assets.

(iii)The Borrower has at all times since its formation identified itself, and
will continue to identify itself, in all dealings with the public, under its own
name and as a separate and distinct entity.  The Borrower has not at any time
since its formation identified itself, and will not identify itself, as being a
division or a part of any other entity (other than for U.S. federal and state
tax and consolidated accounting purposes).

89

 

--------------------------------------------------------------------------------

 

(d)The Borrower will comply at all times with the provisions of its Constituent
Documents relating to separateness, bankruptcy remoteness and any similar
provisions.

Amendments, Modifications and Waivers to Collateral Loans

.

(a)In the performance of its obligations hereunder, the Borrower may enter into
any amendment or waiver of or supplement to any Related Contract; provided that
(1) the prior written consent of the Majority Lenders to any such amendment,
waiver or supplement shall be required if (i) an Event of Default has occurred
and is continuing or would result from such amendment, waiver or supplement or
(ii) such amendment, waiver or supplement constitutes a Specified Change;
provided that in the case of clauses (ii) above, if the Borrower notifies the
Administrative Agent of the Proposed amendment, waiver or supplement and the
Administrative Agent (at the direction of the Majority Lenders) does not object
within 15 Business Days after written notice thereof is provided to the Lenders,
the proposed amendment, waiver or supplement will be deemed to have been
consented to by the Administrative Agent (at the direction of the Majority
Lenders) and (B) in the case of clause (ii) above, during the Reinvestment
Period such prior written consent shall not be required if (x) the relevant
Collateral Loan after giving effect to the Specified Change would be eligible to
be acquired by the Borrower (without regard to the Concentration Limitations) in
accordance with the terms of this Agreement and no Default shall have occurred
and be continuing.

(b)Any Collateral Loan that, as a result of any amendment, waiver or supplement
thereto, ceases to qualify as a Collateral Loan, will thereafter be deemed to be
a Defaulted Loan for so long as it remains unqualified to be a Collateral Loan
by the terms of this Agreement.

(c)In the event that the Borrower enters into any amendment or waiver of or
supplement to a Collateral Loan that is not consented to by the Majority Lenders
and such amendment, waiver or supplement results in the failure of the Maximum
Weighted Average Life Test (but would otherwise qualify as a Collateral Loan),
such Collateral Loan will thereafter be treated as a Defaulted Loan hereunder
until such time as the Maximum Weighted Average Life Test is satisfied (provided
that if, at the time of such satisfaction of the Maximum Weighted Average Life
Test, such Collateral Loan would otherwise be considered a Defaulted Loan in
accordance with the terms of this Agreement (including clause (b) above), such
Collateral Loan will continue to be treated as a Defaulted Loan hereunder until
such Collateral Loan is no longer considered a Defaulted Loan in accordance with
the terms of this Agreement (including clause (b) above)).

Hedging

.

(a)The Borrower may, at any time and from time to time, enter into any Interest
Hedge Agreements (subject in each case to (i) satisfaction of the Rating
Condition and (ii) unless the cost of such Interest Hedge Agreement is paid in
full at the time it is executed, the prior written consent of the Majority
Lenders).  The Borrower will not amend or replace any Interest Hedge Agreement
unless the Rating Condition shall have been satisfied in connection with such
amendment or replacement and the Majority Lenders have provided their prior
written consent thereto.  The Borrower (or the Services Provider on behalf of
the Borrower) shall promptly provide written notice of entry into, and the
amendment or replacement of, any Interest Hedge Agreement to the

90

 

--------------------------------------------------------------------------------

 

Agents and the Lenders.  Notwithstanding anything to the contrary contained
herein, the Borrower (or the Services Provider on behalf of the Borrower) shall
not enter into any Interest Hedge Agreement (A) unless it obtains written advice
of counsel that (1) the written terms of the derivative directly relate to the
Collateral Loans and (2) such derivative reduces the interest rate and/or
foreign exchange risks related to the Collateral Loans and the Loans and (B)
that would cause the Borrower to be considered a “commodity pool” as defined in
Section 1a(10) of the Commodity Exchange Act unless (i) the Services Provider,
and no other party, including but not limited to the Collateral Agent, the
Custodian and the Administrative Agent, is registered as a “commodity pool
operator” as defined in Section 1(a)(11) of the Commodity Exchange Act and
“commodity trading advisor” as defined in Section 1(a)(12) of the Commodity
Exchange Act with the CFTC or (ii) with respect to the Borrower as the commodity
pool, the Services Provider would be eligible for an exemption from registration
as a commodity pool operator and commodity trading advisor and all conditions
for obtaining the exemption have been satisfied.  The Services Provider agrees
that for so long as the Borrower is a commodity pool, the Services Provider will
take all actions necessary to ensure ongoing compliance with, as the case may
be, either (x) the applicable exemption from registration as a commodity pool
operator and/or a commodity trading advisor with respect to the Borrower or (y)
the applicable registration requirements as a commodity pool operator and/or a
commodity trading advisor with respect to the Borrower, and will in each case
take any other actions required as a commodity pool operator and/or a commodity
trading advisor with respect to the Borrower.

(b)Each Interest Hedge Agreement shall contain appropriate limited recourse and
non-petition provisions equivalent (mutatis mutandis) to those contained in
Section 12.15.  Each Interest Hedge Counterparty shall be required to satisfy,
at the time that any Interest Hedge Agreement to which it is a party is entered
into, the then-current S&P criteria for hedge counterparties with respect to any
Interest Hedge Agreements shall be subject to the Priority of Payments specified
in Section 9.1(a) and Section 6.4.  Each Interest Hedge Agreement shall contain
an acknowledgement by the Interest Hedge Counterparty that the obligations of
the Borrower to the Interest Hedge Counterparty under the relevant Interest
Hedge Agreement shall be payable in accordance with the Priority of Payments
specified in Section 9.1(a) and Section 6.4 and the Borrower shall use its
commercially reasonable efforts to provide that it may not be terminated due to
the occurrence of an Event of Default until liquidation of the Collateral has
commenced.

Title Covenants

.  The Borrower covenants that at no time shall it:

(a)create, permit or suffer to be created any Lien or security interest in the
Collateral other than Permitted Liens; or

(b)except as otherwise expressly permitted herein, sell, transfer, assign,
convey, grant, bargain, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any Collateral or any interest therein to
any Person other than the Collateral Agent for the benefit of the Secured
Parties or in connection with Permitted Liens, or engage in financing
transactions or similar transactions with respect to the Collateral with any
Person other than pursuant to this Agreement.

91

 

--------------------------------------------------------------------------------

 

The Borrower further covenants and agrees to defend the Collateral against the
claims and demands of all other parties to the extent necessary to preserve the
first-priority security interest of the Collateral Agent in the Collateral
(subject to Permitted Liens).  The Borrower shall take all action reasonably
necessary or reasonably requested by the Collateral Agent, Collateral
Administrator, Majority Lenders or Administrative Agent to perfect, protect and
more fully evidence the Borrower’s ownership of the Collateral free and clear of
any Lien other than the Lien created hereunder and Permitted Liens.

Further Assurances

.

(a)The Borrower shall at its sole expense file, record, make, execute and
deliver all such notices, instruments, powers of attorney, statements and other
documents, and take such acts, as the Collateral Agent (acting at the direction
of the Administrative Agent) may reasonably request from time to time to
register in the name of the Collateral Agent or its nominee, and to perfect,
preserve or otherwise protect the security interest of the Collateral Agent, for
the benefit of the Secured Parties in, the Collateral or any part thereof, or to
give effect to the rights, powers and remedies of the Collateral Agent
hereunder, including but not limited to execution and delivery of financing
statements.  The Borrower shall be obligated to perform its obligations under
this Agreement notwithstanding the ability of the Collateral Agent to take such
actions pursuant to the provisions of Section 5.24.

(b)Not earlier than six months and not later than one month prior to the fifth
anniversary of the date of filing of the UCC-1 financing statement referred to
in Section 8.7, unless the Obligations have been paid in full, the Borrower
shall furnish to the Collateral Agent an opinion of counsel to the effect that,
in the opinion of such counsel, as of the date of such opinion, the lien and
security interest created by this Agreement with respect to the Collateral
remains a valid and perfected first priority lien in favor of the Collateral
Agent for the benefit of the Secured Parties, which opinion may contain usual
and customary assumptions, limitations and exceptions.

(c)Except as expressly permitted under this Agreement, the Borrower shall not
take any action which would directly or indirectly materially impair or
adversely affect the Borrower’s title to the Collateral.

Costs of Transfer Taxes and Expenses

.

(a)Without duplication of any amounts payable under Section 11.3, the Borrower
shall pay or cause to be paid all transfer Taxes and other costs incurred in
connection with all transfers of Collateral.  

(b)Without duplication of any other provision of this Agreement, the Borrower
agrees to pay the Collateral Agent the reasonable and documented out-of-pocket
costs and expenses, including but not limited to reasonable and documented
attorneys’ fees and other charges, incurred by the Collateral Agent in
connection with making collections on any Collateral.

Collateral Agent May Perform

.

(a)If the Borrower fails to perform any agreement contained herein to be
performed by it, the Collateral Agent may, upon the written instructions of the
Administrative Agent or the

92

 

--------------------------------------------------------------------------------

 

Majority Lenders, itself file, record, make, execute and deliver all such
notices, instruments, statements and other documents, and take such acts, as the
Majority Lenders may determine to be necessary or desirable from time to time to
perfect, preserve or otherwise protect the security interest of the Collateral
Agent, for the benefit of itself and the Secured Parties and otherwise perform,
or cause performance of, any other such actions as the Majority Lenders shall
determine is necessary or desirable, and the reasonable fees and out-of-pocket
expenses of the Collateral Agent and Lenders incurred in connection therewith
shall be payable by the Borrower and shall be part of the Obligations.

(b)The powers conferred on the Collateral Agent hereunder are solely to protect
its interest (on behalf of the Secured Parties) in the Collateral and shall not
impose any duty on it to exercise any such powers.  Except for reasonable care
of any Collateral in its possession and the accounting for monies actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Collateral or responsibility for (i) ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relative
to any Collateral, whether or not the Collateral Agent has or is deemed to have
knowledge of such matters, or (ii) taking any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral.

Notice of Name Change

.  The Borrower shall give the Agents and S&P not less than 30 days’ notice of
any change of its name and not less than 30 days’ notice of any change of its
principal place of business and will take all steps necessary to preserve the
first priority perfected security interest of the Collateral Agent in the
Collateral.  The Borrower shall not change the jurisdiction of its formation,
change the location of its principal place of business and chief executive
office or make any change to its name or use any tradenames, fictitious names,
assumed names, “doing business as” names or other names unless, prior to the
effective date of any such change in the jurisdiction of its formation, change
in location or name change or use, the Borrower provides at least 10 days prior
written notice thereof and delivers to the Administrative Agent and Collateral
Agent such financing statements or other documentation as the Administrative
Agent or Collateral Agent may request to reflect such change in the jurisdiction
of its formation, change in location or name change or use, together any other
documents and instruments as the Administrative Agent or Collateral Agent may
reasonably request in connection therewith.  The Borrower shall not move, or
consent to the moving of, any of its books or records related to the Collateral
Loans or any other Collateral from the location thereof on the Closing Date or
on the date such Collateral Loan or other Collateral was obtained, as
applicable, unless the Administrative Agent and the Collateral Agent shall
consent to such move in writing (such consent not to be unreasonably withheld,
delayed or conditioned).

Delivery of Related Contracts

.  The Borrower (or the Services Provider on behalf of the Borrower) shall
deliver copies of all Related Contracts in its possession to the Document
Custodian within five Business Days of the Borrower’s acquisition of the related
Collateral Loan.

Delivery of Proceeds

.  In the event that the Borrower receives any payments in respect of or other
proceeds of Collateral Loans or other Collateral or any capital contribution,
the Borrower shall hold such payments or other proceeds in trust for and pay
such payments or

93

 

--------------------------------------------------------------------------------

 

other proceeds to the Collateral Agent promptly and, in no event, later than two
Business Days after the Borrower’s receipt thereof.

Performance of Obligations

.  The Borrower shall timely and fully comply with and perform in all material
respects its obligations under the Collateral Loans and other Collateral in
accordance with the terms thereof.

Limitation on Dividends

.  The Borrower will not declare or make any direct or indirect distribution,
dividend or other payment to any person on account of any Equity Interests in,
or ownership of any similar interests or securities of the Borrower, except for
Permitted Distributions or Permitted Parent Distributions.

Renewal of Credit Estimates

.  For each Collateral Loan with a credit estimate provided by a Rating Agency,
the Borrower shall submit such Required S&P Credit Estimate Information as is
required by such Rating Agency to renew such credit estimate within the 12 month
period following receipt of the most recent credit estimate provided by such
Rating Agency for such Collateral Loan.

Annual Rating Review

.  On or before the anniversary date of the Closing Date in each calendar year,
or the last Business Day immediately preceding such date if such date is not a
Business Day, the Borrower shall pay for the ongoing monitoring of the rating of
the Loans by S&P and promptly after receipt thereof provide copies thereof to
the Agents and the Lenders.  The Borrower shall promptly notify the Agents, the
Services Provider and the Lenders in writing if at any time the rating of the
Loans has been, or to the knowledge of a Senior Authorized Officer will be,
changed or withdrawn, or the rating outlook on the Loans has been, or to the
knowledge of a Senior Authorized Officer will be, changed.

Amendment to Loan Documents

.  The Borrower shall not amend any of the Loan Documents except pursuant to the
applicable terms thereof and Section 12.5 of this Agreement.

Transactions With Affiliates

.  Except pursuant to the Sale and Contribution Agreement, the Borrower shall
not sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates unless (i) the terms and
conditions of any such transaction are no less favorable to the Borrower than
the terms it would obtain in a comparable, arm’s length timely transaction with
a non-Affiliate, (ii) such transaction is effected in accordance with all
Applicable Law, (iii) such transaction is conducted in an arm’s length
transaction in the ordinary course of business and (iv) in the case of the sale
of any Collateral Loan, the sale price is not less than the Market Value with
respect to such Collateral Loan.  The Borrower shall ensure that all purchases
of Collateral Loans from any Affiliate of the Borrower will be pursuant to and
in accordance with the Sale and Contribution Agreement.  This Section 5.33 shall
not require the Seller or any Affiliate of the Borrower to purchase from the
Borrower or sell or otherwise transfer to the Borrower any property or assets
except as provided by the Sale and Contribution Agreement.

Reports by Independent Accountants

.

94

 

--------------------------------------------------------------------------------

 

(a)On or after the Closing Date, the Borrower (or the Services Provider on
behalf of the Borrower) shall select one or more nationally recognized firms of
independent certified public accountants reasonably acceptable to the Majority
Lenders for purposes of performing agreed-upon procedures required by this
Agreement, which may be the firm of independent certified public accountants
that performs accounting services for the Borrower or the Services
Provider.  The Borrower may remove any firm of independent certified public
accountants at any time.  Upon any resignation by such firm or removal of such
firm by the Borrower, the Borrower (or the Services Provider on behalf of the
Borrower) shall promptly appoint a successor thereto reasonably acceptable to
the Majority Lenders that shall also be a nationally recognized firm of
independent certified public accountants, which may be a firm of independent
certified public accountants that performs accounting services for the Borrower
or the Services Provider.  If the Borrower shall fail to appoint a successor to
a firm of independent certified public accountants which has resigned or has
been removed within 30 days after such resignation or removal (as applicable),
the Borrower shall promptly notify the Agents, the Majority Lenders and the
Services Provider of such failure in writing.  If the Borrower shall not have
appointed a successor within ten days thereafter, the Services Provider shall
appoint a successor firm of independent certified public accountants of
nationally recognized reputation reasonably acceptable to the Majority
Lenders.  The fees of such firm of independent certified public accountants and
its successor shall be payable by the Borrower as Administrative Expenses in
accordance with the Priority of Payments and the terms of this Agreement.  In
the event such firm requires the Collateral Agent to agree (whether in writing
or otherwise) to the procedures performed by such firm, the Borrower hereby
directs the Collateral Agent to so agree and directs the Collateral Agent to
execute a specified user agreement, access letter or agreement of similar import
requested by such accountants, which may include among other things, (i)
acknowledgement that the Borrower has agreed that the procedures to be performed
by such accountants are sufficient for the Borrower’s purposes, (ii) releases by
the Collateral Agent (on behalf of itself and the Lenders and Administrative
Agent) of claims against the firm and acknowledgement of other limitations of
liability in favor of the firm and (iii) restrictions or prohibitions on the
disclosure of information or documents provided to it by such firm (including to
the Lenders and Administrative Agent).  It is understood and agreed that the
Collateral Agent will deliver such letters of agreement and similar documents in
conclusive reliance on the foregoing direction of the Borrower.  The Collateral
Agent shall not have any responsibility to the Borrower or any Secured Party
hereunder to make any inquiry or investigation as to, and shall have no
obligation, liability or responsibility in respect of, the terms of any
engagement of any such firm, or the validity or correctness of such procedures
or content of such letter (including without limitation with respect to the
sufficiency thereof for any purpose), any report or instruction (or other
information or documents) prepared or delivered by any such accountants pursuant
to any such engagement.  In no event shall the Collateral Agent be required to
execute any agreement in respect of the accountants that it reasonably
determines adversely affects it.  For the avoidance of doubt, any costs, fees or
expenses incurred by the Collateral Agent in connection with this
Section 5.34(a) shall be payable by the Borrower as Administrative Expenses in
accordance with the Priority of Payments and the terms of this Agreement.

(b)On or before the date that is 120 days following the end of each fiscal year
of the Borrower, or the last Business Day immediately preceding such date if
such date is not a Business Day, commencing in 2021, the Borrower shall cause to
be delivered to the Collateral Agent an agreed-upon procedures report from a
firm of independent certified public accountants appointed pursuant to clause
(a) above for each Payment Date Report occurring in March and September of

95

 

--------------------------------------------------------------------------------

 

the prior calendar year (i) indicating that the calculations within those
Payment Date Reports have been recalculated and compared to the information
provided by the Borrower in accordance with the applicable provisions of this
Agreement and (ii) listing the Aggregate Principal Balance of the Collateral
Loans securing the Loans as of the immediately preceding Measurement Dates;
provided that in the event of a conflict between such firm of independent
certified public accountants and the Borrower with respect to any matter in this
Section 5.34, the determination by such firm of independent public accountants
shall be conclusive; provided further that, if there is any inconsistency
between the calculations of the Borrower and the calculations of the firm of
independent certified public accountants, the Borrower shall promptly notify the
Agents and the Lenders and describe such inconsistency in reasonable
detail.  Notwithstanding anything to the contrary herein, if the Custodian,
Administrative Agent, the Collateral Administrator or Collateral Agent fail
within 75 days following the end of each fiscal year of the Borrower to execute
any documentation required by the independent certified public accountants
selected by the Borrower prior to the delivery of any report contemplated by
this Section 5.34(b), then the Borrower shall have no obligation to furnish any
report covering such fiscal year pursuant to this Section 5.34(b).

Tax Matters as to the Borrower

.

(a)The Borrower shall (and each Lender hereby agrees to) treat the Loans as debt
for U.S. federal income tax purposes and will take no contrary position unless
otherwise required by an applicable taxing authority.

(b)The Borrower has not and shall not at any time make any election to be
treated, for U.S. federal income tax purposes, other than either (i) an entity
disregarded as separate from a sole owner, or (ii) a partnership (other than a
publicly traded partnership taxable as a corporation).

(c)The Borrower will deliver or cause to be delivered an IRS Form W-9, or
applicable successor form from its sole owner to each issuer, counterparty,
paying agent, as necessary to permit the Borrower to receive payments without
U.S. withholding tax.

(d)Subject to satisfaction of the Eligibility Criteria, no more than 50% of the
debt obligations or interests therein (in each case as determined for U.S.
federal income tax purposes) held by the Borrower may at any time consist of
real estate mortgages (or interests therein) as determined for purposes of
Section 7701(i) of the Code, unless the Borrower receives an opinion of
nationally recognized tax counsel experienced in such matters to the effect that
the ownership of such debt obligations will not cause the Borrower to be treated
as a taxable mortgage pool for U.S. federal income tax purposes.

Pool Concentrations

.  During the Reinvestment Period the Borrower shall use commercially reasonable
efforts to ensure that the pool of Collateral contains Collateral Loans of no
less than 20 different Obligors.

Beneficial Ownership Certification

.  If the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation and if the information included in the Beneficial Ownership
Certification most recently provided to the Administrative Agent by the Borrower
has changed in any respect, Borrower shall deliver an updated Beneficial
Ownership Certification to the Administrative Agent that is true and correct in
all respects.

96

 

--------------------------------------------------------------------------------

 

Deposit of Misdirected Collections

.  The Borrower shall promptly (but in no event later than two (2) Business Days
after receipt and identification thereof) deposit or cause to be deposited into
the Collection Account any and all Collections received by the Borrower.

Instructions Regarding Payments

.  The Borrower will not make any change, or permit the Collateral Administrator
or any Services Provider to make any change, in its instructions to the
Obligors, any agent or any lender, as applicable, regarding payments to be made
with respect to the any Collateral Loan or other Collateral to the Collection
Account or other applicable account, as applicable, unless the Majority Lenders
have directed, or otherwise has consented in writing to, such change (such
consent not to be unreasonably withheld, delayed or conditioned).

Article VI.

EVENTS OF DEFAULT

Events of Default

.  The term “Event of Default” shall mean any of the events set forth in this
Section 6.1:

(a)a default in the payment, when due and payable, of any interest, fees, costs,
expenses, indemnities or other amounts (other than principal) due on any Loan or
any related obligations in respect thereof and the continuation of such default
for five (5) Business Days after the date such amounts become due and payable if
such date is provided in this Agreement or the applicable Loan Document (or, if
no such date is provided or such amount is not fixed, five (5) Business Days
after notice shall have been given to the Borrower by the Majority Lenders, the
intended recipient of such amounts or the Administrative Agent, specifying such
amount that has become due and payable); provided that in the case of a failure
to pay due to an administrative error or omission by the Collateral Agent, such
failure continues for five (5) Business Days after the Collateral Agent receives
written notice or has actual knowledge of such administrative error or omission
and has provided notice of such failure to the Borrower;

(b)a default in the payment of any principal due on any Loans when such
principal becomes due and payable; provided that in the case of a failure to pay
due to an administrative error or omission by the Collateral Agent, such failure
continues for five (5) Business Days after the Collateral Agent receives written
notice or has actual knowledge of such administrative error or omission and has
provided notice of such failure to the Borrower;

(c)the failure on any Quarterly Payment Date to disburse amounts available in
the Payment Account or Collection Account in accordance with the Priority of
Payments and continuation of such failure for a period of five Business Days or,
in the case of a failure to disburse due to an administrative error or omission
by any Agent, such failure continues for five Business Days after such Agent
receives written notice or has actual knowledge of such administrative error or
omission and has provided notice of such failure to the Borrower;

(d)the Borrower or the pool of Collateral becomes an investment company required
to be registered under the Investment Company Act;

(e)the occurrence of any one or more of the following:

97

 

--------------------------------------------------------------------------------

 

(i)failure of any representation or warranty in Section 4.5, 4.9, 4.12,
4.19,  4.21, 4.22, 4.23, 4.26 or 4.27  to be correct in all material respects
(without duplication of any materiality qualifiers) when made, or default in the
performance, or breach, of any covenant contained in Section 5.1(e)(i), 5.9
(excluding, on no more than two occasions, in the case of clauses 5.9(a) and
(c), a default or breach resulting from a good faith error so long as (A) no
Market Trigger has occurred and is continuing (after disregarding the Principal
Balance of any Collateral Loan acquired in violation of Section 5.9(a)) and (B)
such default or breach is cured within three Business Days), 5.10, 5.11, 5.12,
5.13, 5.14, 5.15, 5.16, 5.17, 5.18(a)(iv), 5.18(a)(v), 5.19(a)(1)(i), 5.21, or
5.39.  

(ii)a default in the performance, or breach, of any covenant contained in
Section 5.1(e)(ii), 5.1(e)(iii), 5.18(a)(i), (ii) or (iii) or 5.19(a)(1)(ii) and
such default continues for a period of fifteen (15) days after a Senior
Authorized Officer of the Borrower has actual knowledge of such default;

(iii)a default in the performance, or breach, of any covenant contained in
Section 5.18(c) and the Administrative Agent (acting at the direction of the
Majority Lenders) determines based on the advice of counsel that, as a result,
such default a nationally recognized firm would be unable to provide a new
non-consolidation opinion in form and substance reasonably satisfactory to the
Administrative Agent;

(iv)(x) a default in the performance, or breach, of any other covenant, warranty
or other agreement of the Borrower or the Services Provider under this Agreement
or any other Loan Document in any material respect or (y) the failure of any
representation or warranty of the Borrower or the Services Provider made in this
Agreement, any other Loan Document or in any related certificate or other
writing delivered pursuant hereto or thereto or in connection herewith or
therewith to be correct when made (other than a covenant, representation,
warranty or other agreement or a portion thereof a default in the performance or
breach or failure of which is otherwise specifically dealt with in this Section
6.1, it being understood, without limiting the generality of the foregoing, that
any failure to meet any Concentration Limitation, Collateral Quality Test or
Coverage Test (except as provided in clause (h) below) is not an Event of
Default), and such default, breach or failure either (A) is not susceptible of
cure or (B) continues for a period of 15 days following the notice to the
Borrower or the date on which a Senior Authorized Officer of the Borrower
obtains actual knowledge of such default; provided, that no breach shall be
deemed to occur hereunder in respect of any representation or warranty relating
to the “eligibility” of any Collateral Loan if after giving effect to the
resulting change in the Principal Collateralization Amount with respect to such
Collateral Loan, the Overcollateralization Ratio Test is satisfied;

(f)the entry of a decree or order by a court of competent jurisdiction
(i) adjudging the Borrower as bankrupt or insolvent, (ii) approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Borrower under the Bankruptcy Code or any other
Applicable Law, (iii) appointing a receiver, liquidator, assignee, or
sequestrator (or other similar official) of the Borrower or of any substantial
part of its respective properties or (iv) ordering the winding up or liquidation
of the affairs of the Borrower, respectively,

98

 

--------------------------------------------------------------------------------

 

and the continuance of any such decree or order is unstayed and in effect for a
period of 60 consecutive days;

(g)the institution by the Borrower of proceedings for the Borrower to be
adjudicated as bankrupt or insolvent, or the consent by the Borrower to the
institution of bankruptcy or insolvency proceedings against it, or the filing by
the Borrower of a petition or answer or consent seeking reorganization or relief
under the Bankruptcy Laws or any other similar Applicable Law, or the consent by
the Borrower to the filing of any such petition or to the appointment of a
receiver, liquidator, assignee, trustee or sequestrator (or other similar
official) of the Borrower of any substantial part of its property, or the making
by it of an assignment for the benefit of creditors, or the admission by it in
writing of its inability to pay its debts generally as they become due, or the
taking of any action by the Borrower in furtherance of any such action;

(h)any Lien on any portion (other than a de minimis portion) of the Collateral
created pursuant to the Loan Documents shall, at any time after delivery of the
respective Loan Documents, cease to be fully valid and perfected as a first
priority Lien subject only to Permitted Liens;

(i)any of the Loan Documents ceases to be in full force and effect, other than
in accordance with its terms;

(j)one or more judgments or decrees shall be entered against the Borrower
involving in the aggregate a liability of $1,000,000 or more, in excess of the
amounts paid or fully covered by insurance and the same shall not have been
vacated, satisfied, undischarged, stayed or bonded pending appeal within 30 days
from the entry thereof;

(k)the occurrence of an act by the Services Provider or a senior officer of the
Services Provider having responsibility for the performance by the Borrower of
its obligations under the Loan Documents or the performance by the Services
Provider of its obligations under the Corporate Services Agreement that
constitutes fraud in the performance of its investment management obligations
under this Agreement or the Corporate Services Agreement or that results in a
felony criminal indictment;

(l)the occurrence of a Change in Control;

(m)the Borrower incurs or could reasonably be expected to incur aggregate
liability of $1,000,000 or more with respect to any Plan or Multiemployer Plan
(including as a result of being a member of its ERISA Group); or

(n)the failure of the Borrower to maintain at least one independent manager and
such failure is not cured prior to the earlier of (i) the fifteenth Business Day
during which such failure continues and (ii) the first date on which the board
of managers (or equivalent governing body) of the Borrower takes any action (by
meeting, written consent or otherwise) other than to replace such independent
manager.

Upon obtaining actual knowledge of the occurrence of an Event of Default, the
Borrower shall promptly notify the Agents, the Services Provider, the Lenders
and S&P in writing (which notice shall refer to this Agreement and state that
such notice is a notice of an Event of Default).

99

 

--------------------------------------------------------------------------------

 

Remedies

.  If an Event of Default shall have occurred and be continuing, the Majority
Lenders or the Administrative Agent may (or shall acting at the direction of the
Majority Lenders) exercise (or direct the Collateral Agent in the exercise of)
the rights, privileges and remedies set forth in this Section 6.2.

(a)Upon the occurrence and during the continuance of any Event of Default, each
of the following actions shall require the prior written approval by the
Majority Lenders, whether or not approved by the Borrower’s board of directors
or other persons performing similar functions: (i) issuance of any commitment to
make, and the acquisition (other than pursuant to commitments then in effect)
of, any Collateral Loan or other loan or security constituting any Collateral or
any interest therein, (ii) any amendment, modification, or waiver of, or any
consent to departure from, any term or provision of any Collateral Loan or other
loan or security constituting any Collateral, (iii) any release of any
collateral for, or guarantor of or other credit support provider for, any
Collateral Loan or other loan or security constituting any Collateral, except
upon payment in full of such Collateral Loan or other loan or security or any
subordination or limitation of recourse with respect thereto and except as
otherwise required pursuant to the terms of the Related Contracts, (iv) any
sale, purchase, assignment or participation in respect of any Collateral Loan or
other loan or security constituting any Collateral (other than pursuant to
commitments then in effect or in the case of a sale or assignment upon payment
in full of such Collateral Loan or other loan or security), (v) any
determination to exercise, or not to exercise, remedies in respect of a
Collateral Loan or other loan or security constituting any Collateral following
a default or event of default thereunder and (vi) any other action or decision
not to act which impairs or could be reasonably likely to impair the value of
any Collateral Loan or other Collateral, or is otherwise adverse to any
Collateral Loan or other Collateral, or to extend or increase any of the
Borrower’s obligations hereunder or with respect to any Collateral Loan or other
Collateral, or to interfere with the exercise of rights or remedies with respect
to any Collateral Loan or other Collateral.

(b)Upon the occurrence and during the continuance of any Event of Default, in
addition to all rights and remedies specified in this Agreement and the other
Loan Documents, including Section 6.3, and the rights and remedies of a secured
party under Applicable Law, including the UCC, the Administrative Agent or the
Majority Lenders, by notice to the Borrower, may (i) declare the Commitments to
be terminated forthwith, whereupon the Commitments shall forthwith terminate or
(ii) declare the principal of and the accrued interest on the Loans and all
other amounts whatsoever payable by the Borrower hereunder (including any
amounts payable under Section 2.8) to be forthwith due and payable, whereupon
such amounts shall be immediately due and payable without presentment, demand,
protest or other formalities of any kind, all of which are hereby waived by the
Borrower (an “Enforcement Event”); provided that upon the occurrence of any
Event of Default described in clause (f) or (g) of Section 6.1, the Loans and
all such other amounts shall automatically become due and payable without any
further action by any party.

(c)Upon the occurrence and during the continuance of an Event of Default, the
Majority Lenders or the Collateral Agent (acting at the direction of the
Administrative Agent or the Majority Lenders), will have the right to take any
other remedies set forth in Section 6.3(b) below or other remedies permitted by
law.

Additional Collateral Provisions

.

100

 

--------------------------------------------------------------------------------

 

(a)Release of Security Interest.  If and only if all Obligations under the Loans
have been paid in full and all Commitments have been terminated, the Secured
Parties shall, at the expense of the Borrower, promptly execute, deliver and
file or authorize for filing such instruments as the Borrower shall reasonably
request in order to reassign, release or terminate the Secured Parties’ security
interest in the Collateral.  The Secured Parties acknowledge and agree that upon
the sale, substitution or disposition of any Collateral by the Borrower in
compliance with the terms and conditions of this Agreement, on the date of any
such sale, substitution or other disposition, the Collateral Agent, on behalf of
the Secured Parties, shall automatically and without further action be deemed to
and hereby does terminate and release the Secured Parties’ security interest in
such Collateral and the Secured Parties shall, at the expense of the Borrower,
execute, deliver and file or authorize for filing such instrument as the
Borrower shall reasonably request to reflect or evidence such termination.  Any
and all actions under this Article VI in respect of the Collateral shall be
without any recourse to, or representation or warranty by any Secured Party and
shall be at the sole cost and expense of the Borrower.

(b)Additional Rights and Remedies.  The Collateral Agent (for itself and on
behalf of the other Secured Parties), acting at the direction of the Majority
Lenders, shall have all of the rights and remedies of a secured party under the
UCC and other Applicable Law.  Upon the occurrence and during the continuance of
an Event of Default, the Collateral Agent or its designees shall, at the
direction of the Majority Lenders, to the extent permitted by Applicable Law
(including the UCC) and notwithstanding anything in the Loan Documents to the
contrary, (i) instruct the Borrower to deliver any or all of the Collateral, the
Related Contracts and any other documents relating to the Collateral to the
Collateral Agent or its designees and otherwise give all instructions for the
Borrower regarding the Collateral; (ii) if the Loans have been accelerated in
accordance with this Agreement, sell or otherwise dispose of the Collateral, all
without judicial process or proceedings; (iii) take control of the proceeds of
any such Collateral; (iv) subject to the provisions of the applicable Related
Contracts, exercise any consensual or voting rights in respect of the
Collateral; (v) release, make extensions, discharges, exchanges or substitutions
for, or surrender all or any part of the Collateral; (vi) enforce the Borrower’s
rights and remedies with respect to the Collateral; (vii) institute and
prosecute legal and equitable proceedings to enforce collection of, or realize
upon, any of the Collateral; (viii) require that the Borrower immediately take
all actions necessary to cause the liquidation of the Collateral in order to pay
all amounts due and payable in respect of the Obligations, in accordance with
the terms of the Related Contracts; (ix) redeem or withdraw or cause the
Borrower to redeem or withdraw any asset of the Borrower to pay amounts due and
payable in respect of the Obligations; (x) subject to Section 12.16, make copies
of or, if necessary, remove from the Borrower’s and its agents’ place of
business all books, records and documents relating to the Collateral; and (xi)
endorse the name of the Borrower upon any items of payment relating to the
Collateral or upon any proof of claim in bankruptcy against an account
debtor.  The Collateral Agent shall provide written notice of any liquidation of
the Collateral to S&P.

The Collateral Agent shall not be under any duty or obligation to take any
affirmative action to exercise or enforce any power, right or remedy available
to it under this Agreement unless and until (and to the extent) at the express
direction of the Majority Lenders; provided that the Collateral Agent shall not
be required to take any such action at the direction of the Majority Lenders,
any Secured Party or otherwise if the taking of such action, in the reasonable
determination of the Collateral Agent, (x) shall be in violation of any
Applicable Law or contrary

101

 

--------------------------------------------------------------------------------

 

to any provisions of this Agreement or (y) shall expose the Collateral Agent to
liability hereunder (unless it has been provided with an indemnity agreement
(including the indemnity provisions contained herein and in the other Loan
Documents) which it reasonably deems to be satisfactory with respect thereto).

The Borrower hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, at the reasonable request of the Collateral Agent
(acting at the direction of the Majority Lenders or acting directly or through
the Administrative Agent) or the Majority Lenders, it shall execute all
documents and agreements which are necessary or appropriate to have the
Collateral assigned to the Collateral Agent or its designee.  For purposes of
taking the actions described in clauses (i) through (xi) of this Section 6.3(b)
the Borrower hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact (which appointment being coupled with an interest and is
irrevocable while any of the Obligations remain unpaid and which can be
exercised only if such Event of Default is continuing), with power of
substitution, in the name of the Collateral Agent or in the name of the Borrower
or otherwise, for the use and benefit of the Collateral Agent, for the benefit
of the Secured Parties, but at the cost and expense of the Borrower and, except
as permitted by Applicable Law, without notice to the Borrower.

All documented sums paid or advanced by the Collateral Agent in connection with
the foregoing and all documented out-of-pocket costs and expenses (including
reasonable and documented attorneys’ fees and expenses) incurred in connection
therewith, together with interest thereon at the Post-Default Rate for the Loans
from the date of demand of repayment by the Collateral Agent until repaid in
full, shall be paid by the Borrower to the Collateral Agent from time to time on
demand in accordance with the Priority of Payments and shall constitute and
become a part of the Obligations secured hereby.

Without the prior written consent of the Majority Lenders, credit bidding by any
Lender (or any other Person) in connection with any foreclosure sale hereunder
shall not be permitted.

Notwithstanding any other provision of this Article VI, in connection with the
sale of the Collateral following an acceleration of the Obligations, the
Services Provider (or any of its Affiliates) shall have the right (which right,
for avoidance of doubt, shall be irrevocably forfeited if not exercised within
the specified timeframe) to bid to purchase all or any portion of the Collateral
Loans in the Collateral within fifteen Business Days of its receipt of notice of
such acceleration.  If such bid is for an amount at least equal to all unpaid
Obligations (other than unasserted Contingent Obligations) the Administrative
Agent shall accept such bid.  The Administrative Agent may, at the direction of
the Majority Lenders, accept a lower bid.  If the Administrative Agent accepts
such bid, the Services Provider (or any of its Affiliates) shall have the right
(which right, for the avoidance of doubt, shall be irrevocably forfeited if not
exercised within the specified timeframe) to purchase all or any portion of the
Collateral Loans in the Collateral by paying to the Collateral Agent in
immediately available funds an amount equal to the agreed-upon bid price (which
bid price shall not be less than the outstanding Obligations and, without
duplication, all unpaid Administrative Expenses); provided that such purchase
shall settle within 30 days of the date such notice of bid by Services Provider
is received, otherwise such purchase shall not be permitted.  Notwithstanding
the foregoing purchase rights, if the Collateral Agent or the Majority Lenders,
propose to sell the Collateral or any part thereof in one or more parcels at a
public or private sale, the Services Provider (or any of its Affiliates) and the
Lenders

102

 

--------------------------------------------------------------------------------

 

shall have the right to offer bids to acquire all or any portion of the
Collateral sold at such sale.  To the extent the Administrative Agent (at the
direction of the Majority Lenders) elects to sell any or all Collateral Loans at
such public or private sale, such Collateral Loans or any parcel thereof shall
be sold to the party offering the highest bid in immediately available funds.

(c)Remedies Cumulative.  Each right, power, and remedy of the Agents and the
other Secured Parties, or any of them, as provided for in this Agreement or in
the other Loan Documents or now or hereafter existing at law or in equity or by
statute or otherwise shall be cumulative and concurrent and shall be in addition
to every other right, power, or remedy provided for in this Agreement or in the
other Loan Documents or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by the
Agents or any other Secured Party of any one or more of such rights, powers, or
remedies shall not preclude the simultaneous or later exercise by such Persons
of any or all such other rights, powers, or remedies.

(d)Related Contracts.

(i)The Borrower hereby agrees that, to the extent not expressly prohibited by
the terms of the Related Contracts, after the occurrence and during the
continuance of an Event of Default, it shall (x) upon the written request of the
Administrative Agent or the Collateral Agent, promptly forward to such Agent all
information and notices which it receives under or in connection with the
Related Contracts relating to the Collateral, subject to applicable
confidentiality requirements, and (y) upon the written request of the
Administrative Agent or the Collateral Agent, act and refrain from acting in
respect of any request, act, decision or vote under or in connection with the
Related Contracts relating to the Collateral only in accordance with the
direction of such Agent; provided that if the Borrower receives conflicting
requests pursuant to this subclause (y), it shall follow whichever request is
evidenced to be derived from the direction of the Majority Lenders.

(ii)The Borrower agrees that, to the extent the same shall be in the Borrower’s
possession, it will hold all Related Contracts relating to the Collateral in
trust for the Collateral Agent on behalf of the Secured Parties, and upon
request of either Agent following the occurrence and during the continuance of
an Event of Default or as otherwise provided herein, promptly deliver the same
to the Collateral Agent or its designee.

(e)Borrower Remains Liable.

(i)Notwithstanding anything herein to the contrary, (x) the Borrower shall
remain liable under the contracts and agreements included in and relating to the
Collateral (including the Related Contracts) to the extent set forth therein,
and shall perform all of its duties and obligations under such contracts and
agreements to the same extent as if this Agreement had not been executed and (y)
the exercise by any Secured Party of any of its rights hereunder shall not
release the Borrower from any of its duties or obligations under any such
contracts or agreements included in the Collateral.

(ii)No obligation or liability of the Borrower is intended to be assumed by
either Agent or any other Secured Party under or as a result of this Agreement
or the other Loan Documents, and the transactions contemplated hereby and
thereby, including under

103

 

--------------------------------------------------------------------------------

 

any Related Contract or any other agreement or document that relates to
Collateral and, to the maximum extent permitted under provisions of law, the
Agents and the other Secured Parties expressly disclaim any such assumption.

(f)Protection of Collateral.  The Borrower, or the Services Provider on behalf
of and at the expense of the Borrower, shall from time to time execute and
deliver all such supplements and amendments hereto and file or authorize the
filing of all such UCC-1 financing statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be necessary or advisable or desirable to secure the rights
and remedies of the Lenders hereunder and to:

(i)grant security more effectively on all or any portion of the Collateral;

(ii)maintain, preserve, protect and/or perfect any grant of security made or to
be made by this Agreement including, without limitation, the first priority
nature (subject to Permitted Liens) of the lien or carry out more effectively
the purposes hereof;

(iii)perfect, publish notice of or protect the validity of any grant made or to
be made by this Agreement (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);

(iv)enforce any of the Collateral or other instruments or property included in
the Collateral (or any portion thereof);

(v)preserve and defend title to the Collateral and the rights therein of the
Collateral Agent and the Secured Parties in the Collateral against the claims of
all Persons and parties; and

(vi)pay or cause to be paid any and all material Taxes levied or assessed upon
all or any part of the Collateral, except to the extent such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; provided that any reserve or other appropriate provision
as shall be required in conformity with GAAP shall have been made therefor.

The Borrower hereby authorizes the Collateral Agent as its agent and attorney in
fact to prepare and file any UCC-1 financing statement (which may describe the
collateral as “all assets”), continuation statement and all other instruments,
and take all other actions, required pursuant to this Section 6.3.  Such
authorization shall not impose upon the Collateral Agent, or release or
diminish, the Borrower’s obligations under this Section 6.3.  The Borrower
further authorizes the Administrative Agent’s United States counsel to file any
UCC-1 or UCC-3 financing statements that may be required by the Agents in
connection with this Agreement and the transactions contemplated hereby.

Application of Proceeds

.  All proceeds received after the occurrence and during the continuation of any
Event of Default will be applied to the Obligations in the following order of
priority on each date or dates fixed by the Collateral Agent (at the direction
of the Majority Lenders):

104

 

--------------------------------------------------------------------------------

 

(a)first, to the payment of taxes, registration and filing fees then due and
owing by the Borrower; second, to the payment to the Collateral Agent for all
due and unpaid Collateral Agent Fees, all other Administrative Expenses owing to
the Collateral Agent and all amounts owing and payable hereunder, or under any
other Loan Documents, to the Collateral Administrator, the Custodian, the
Securities Intermediary and the Document Custodian (including, in each case,
without limitation, indemnity payments); and third, to the payment to the
Administrative Agent for all due and unpaid Administrative Agent Fees and all
other Administrative Expenses owing to the Administrative Agent (including,
without limitation, indemnity payments);

(b) to the payment of Administrative Expenses (other than those paid under
clause (a) above), in the order of priority set forth in the definition of
“Administrative Expenses”; provided that the aggregate amount of payments under
this clause (b) shall not exceed the Quarterly Cap;

(c)to the payment of all other amounts due to the Agents hereunder;

(d)to the payment of all amounts due to the Interest Hedge Counterparties under
all Interest Hedge Agreements (exclusive of any early termination or liquidation
payment owing by the Borrower by reason of the occurrence of an event of default
or termination event thereunder with respect to such Interest Hedge Counterparty
where such Interest Hedge Counterparty is the sole affected party or the
defaulting party);

(e)if the Services Provider is not at such time an Affiliate of the Borrower, to
the payment to the Services Provider of any due and unpaid Senior Services Fees
in an amount not to exceed the accrued Senior Services Fees for one Due Period;

(f)first, to the payment to the Lenders hereunder on a pro rata basis of all
amounts due which constitute principal, interest, and Commitment Fees (excluding
any interest payable at the Post-Default Rate); and second, to the payment to
the Lenders on a pro rata basis of all amounts due to the Lenders which
constitute Increased Costs or interest at the Post-Default Rate, and all other
amounts on and in respect of all Loans;

(g)if the Services Provider is at such time an Affiliate of the Borrower, to the
payment to the Services Provider of any due and unpaid Senior Services Fees in
an amount not to exceed the accrued Senior Services Fees for one Due Period;

(h)to the payment of amounts described in clause (b) above to the extent not
paid thereunder (without regard to the Quarterly Cap);

(i)to the payment of all amounts due to any Interest Hedge Counterparty under
all Interest Hedge Agreements to the extent not paid under clause (d) above;

(j)after the indefeasible payment in full and in cash of all Obligations and the
termination of all Commitments, to the payment of all amounts due to the
Services Provider for any due and unpaid Subordinated Services Fees; and

(k)after the indefeasible payment in full and in cash of all Obligations and the
termination of all Commitments, to the Borrower or for payment as directed by
the Borrower, including to make a distribution to the Parent.

105

 

--------------------------------------------------------------------------------

 

If on any date that payments are made pursuant to this Section 6.4 the amount
available to be paid pursuant to any of the foregoing clauses (a) through (i) is
insufficient to make the full amount of the disbursements required pursuant to
any such clause, such payments will be applied in the order and according to the
priority set forth in clauses (a) through (i) above and (except as provided in
subclauses “first”, “second” and “third” of clause (a) above and subclauses
“first” and “second” and “third” of clause (f) above) ratably in accordance with
the respective amounts owing under any such clause to the extent funds are
available therefor.

Capital Contributions

.  Upon prior written notice to the Borrower, the Administrative Agent, the
Services Provider and the Collateral Agent, any equityholders of the Borrower
may, but shall have no obligation to, at any time or from time to time make a
capital contribution in Cash or Eligible Investments or an assignment and
contribution of a Collateral Loan (which shall be deemed effective as of the
trade date of such assignment)) to the Borrower for the purpose of (a) curing
any Event of Default (b) enabling the acquisition or sale of any Collateral
Loan, (c) satisfying any Eligibility Criteria, Coverage Test, Lender Advance
Rate Test, the Weighted Average LTV Test, or Collateral Quality Test, (d) paying
fees and expenses incurred in connection with the structuring, consummation and
closing of the transaction contemplated by this Agreement, and (e) prepaying the
Revolving Loans and/or Term Loans.  All Cash contributed to the Borrower shall
be treated as Principal Proceeds or Interest Proceeds, as designated by the
Borrower.

Article VII.

THE AGENTS

Appointment and Authorization

.  Each Lender irrevocably appoints and authorizes the Agents to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to such Agent by the terms hereof
or thereof, together with all such powers as are reasonably incidental
thereto.  Only the Agents (and not one or more of the Lenders) shall have the
authority to deal directly with the Borrower under this Agreement and each
Lender acknowledges that all notices, demands or requests from such Lender to
the Borrower must be forwarded to the applicable Agent for delivery to the
Borrower.  Each Lender acknowledges that the Borrower has no obligation to act
or refrain from acting on instructions or demands of one or more Lenders absent
written instructions from an Agent in accordance with its rights and authority
hereunder.

Agents and Affiliates

.  The Agents shall each have the same rights and powers under this Agreement as
the Lenders and may each exercise or refrain from exercising the same as though
it were not an Agent, and such Agents and their respective affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any Affiliate of the Borrower as if it were not an Agent
hereunder, and the term “Lender” and “Lenders” may include State Street Bank and
Trust Company and/or any Affiliate of State Street Bank and Trust Company in its
individual capacity.  The provisions in this Article VII with respect to the
Agents shall apply only to the Agents acting in their capacities as such
hereunder and not as Lenders.

106

 

--------------------------------------------------------------------------------

 

Actions by Agent

.  The obligations of the Agents hereunder are only those expressly set forth
herein.  No Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of any Agent shall be read into this Agreement or any
other Loan Document or shall otherwise exist against any Agent.  The provisions
of this Article VII are solely for the benefit of the Agents and the Lenders
(other than Sections 7.1 and 7.8, which are also for the benefit of the
Borrower).  In performing its functions and duties solely under this Agreement,
each Agent shall act solely as the agent of the Lenders (except pursuant to
Section 12.6(f)) and does not assume, nor shall be deemed to have assumed, any
obligation or relationship of trust with or for the Lenders.  Without limiting
the generality of the foregoing, no Agent shall be required to take any action
with respect to any Default, except as expressly provided in Article VI.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default and conspicuously labeled as a “notice
of default” is given in writing to the Administrative Agent by the Borrower, the
Services Provider, any Lender, the Collateral Agent, the Collateral
Administrator, the Custodian, the Document Custodian or any other party from
time to time party hereto (other than the Administrative Agent).

Delegation of Duties; Consultation with Experts

.  Each Agent may execute any of its duties under this Agreement by or through
its subsidiaries, affiliates, agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties.  No Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.  Each Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

Limitation of Liability of Agents

.

(a)No Agent nor any of its respective affiliates, directors, officers, agents or
employees shall be liable for any action taken or not taken by it in connection
herewith (x) with the consent or at the request of the Majority Lenders, or
(y) in the absence of its own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction by final and non-appealable
judgment).  No Agent nor any of their respective affiliates, directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with this Agreement or any Borrowing hereunder; (ii) the
performance or observance of any of the covenants or agreements of the Borrower;
(iii) the satisfaction of any condition specified in Article III; or (iv) the
validity, effectiveness or genuineness of this Agreement, the other Loan
Documents or any other instrument or writing furnished in connection
herewith.  No Agent shall incur any liability by acting in reliance upon any
notice, consent, certificate, statement, or other writing (which may be a bank
wire, telex or similar writing) believed by it to be genuine or to be signed by
the proper party or parties.  The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall be fully protected in relying and shall not
incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless

107

 

--------------------------------------------------------------------------------

 

the Administrative Agent shall have received written notice to the contrary from
such Lender prior to the making of such Loan.  For purposes of determining
compliance with the conditions specified in Section 3.1, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
occurrence of the Closing Date specifying its objections.  Each Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document or any other document furnished in
connection herewith or therewith in accordance with a request of the Majority
Lenders (or the Administrative Agent) and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders.  Under no
circumstances shall the Agents be deemed liable for any special, indirect,
punitive or consequential damages (including lost profits) even if such Agent
has been advised of the likelihood of such damages and regardless of the form of
action.

(b)The Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Bankruptcy Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Bankruptcy
Law.

(c)The following additional provisions apply with respect to the Collateral
Agent:

(i)the Collateral Agent shall not be deemed to have notice or knowledge of the
occurrence and continuance of an Event of Default until an Administrative
Officer of the Collateral Agent shall have received written notice (which notice
shall refer to this Agreement and state that such notice is a notice of Default)
thereof from the Borrower, the Services Provider, the Administrative Agent, a
Lender or any other Person;

(ii)no provision of this Agreement or the other Loan Documents shall require the
Collateral Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it;
provided, however, that the reasonable and documented costs of performing its
ordinary services under this Agreement shall not be deemed a “financial
liability” for purposes hereof;

(iii)if, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent (and the
Administrative Agent shall request written instructions from the Majority
Lenders) as to the course of action desired.  

108

 

--------------------------------------------------------------------------------

 

If the Collateral Agent does not receive such instructions within five Business
Days after its request therefor, the Collateral Agent may, but shall be under no
duty to, take or refrain from taking any such courses of action.  The Collateral
Agent shall act in accordance with instructions received after such five
Business Day period except to the extent it has already taken, or committed
itself to take, action inconsistent with such instructions;

(iv)the Collateral Agent shall be under no liability for interest on any funds
received by it hereunder except to the extent of income or other gain on
Eligible Investments which are deposits in or certificates of deposit of State
Street Bank and Trust Company or any Affiliate in its commercial capacity and
income or other gain actually received (and not subsequently reinvested,
withdrawn or distributed) by the Collateral Agent in Eligible Investments;

(v)the Collateral Agent shall not be liable or responsible for delays or
failures in the performance of its obligations hereunder arising out of or
caused, directly or indirectly, by circumstances beyond its control (such acts
include but are not limited to acts of God, strikes, lockouts, riots, acts of
war and interruptions, losses or malfunctions of utilities, computer (hardware
or software) or communications services); it being understood that the
Collateral Agent shall use commercially reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
reasonably practicable under the circumstances; and

(vi)without prejudice to the Collateral Agent’s duties under Article VI or any
other provision of any Loan Document, the Collateral Agent shall be under no
obligation to take any action to collect from any Obligor any amount payable by
such Obligor on the Collateral Loans or any other Collateral under any
circumstances, including if payment is refused after due demand.

(d)No Agent shall have any duties or responsibilities except such duties and
responsibilities as are specifically set forth in this Agreement, and no
covenants or obligations shall be implied in this Agreement or the other Loan
Documents against any such Person.  No Agent shall be responsible for delays or
failures in performance resulting from acts beyond its control.  Such acts shall
include but shall not be limited to acts of god, strikes, lockouts, riots, acts
of war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, power failures, earthquakes or other disasters.

(e)In no event shall the Collateral Agent be liable for the selection of any
investments or any losses in connection therewith, or for any failure of the
Borrower to timely provide investment instruction to the Collateral Agent in
connection with the investment of funds in or from any account set forth
herein.  Except as otherwise provided in Section 8.2(c) or Section 8.3, in the
absence of a Borrower Order or, after an Event of Default, a direction from the
Administrative Agent, all funds in any account held under this Agreement shall
be held uninvested.  Nothing in this Agreement shall be deemed to release the
Collateral Agent in its individual capacity from any liability it may have as an
obligor under any Eligible Investment.

(f)The Collateral Agent, and in the event that the Collateral Agent is also
acting in the capacity of Custodian, Collateral Administrator, paying agent or
securities intermediary hereunder

109

 

--------------------------------------------------------------------------------

 

or under the other Loan Documents, then in such other capacities, as well, shall
be entitled to compensation from the Borrower in an amount separately agreed
upon by the Borrower (or the Services Provider on its behalf) and the Collateral
Agent.  The Collateral Agent and its Affiliates also shall be permitted to
receive additional compensation that could be deemed to be in the Collateral
Agent’s economic self-interest for (i) serving as investment adviser,
administrator, shareholder, servicing agent, custodian or sub-custodian with
respect to certain of the Eligible Investments, (ii) using Affiliates to effect
transactions in certain Eligible Investments and (iii) effecting transactions in
certain investments.  Such compensation shall not be considered an amount that
is reimbursable or payable pursuant to this Agreement.

(g)Without limiting the generality of any terms of this Section 7.5, the
Collateral Agent shall have no liability for any failure, inability or
unwillingness on the part of the Lenders, the Administrative Agent, the Services
Provider or the Borrower to provide accurate and complete information on a
timely basis to the Collateral Agent, or otherwise on the part of any such party
to comply with the terms of this Agreement or the other Loan Documents, and
shall have no liability for any inaccuracy or error in the performance or
observance on the Collateral Agent’s part of any of its duties hereunder that is
caused by or results from any such inaccurate, incomplete or untimely
information received by it, or other failure on the part of any such other party
to comply with the terms hereof.

(h)The Collateral Agent shall not be under any obligation to (i) confirm or
verify whether the conditions to the delivery of Collateral have been satisfied
or to determine whether (A) a loan is a Collateral Loan or meets the criteria in
the definition thereof or is otherwise eligible for purchase hereunder, (B) an
investment is an Eligible Investment or meets the criteria in the definition
thereof or is otherwise eligible for purchase hereunder or (ii) evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Borrower in connection with the grant by the Borrower to the Collateral
Agent of any item constituting the Collateral or otherwise, or in that regard to
examine any underlying documents, in order to determine compliance with the
applicable requirements of and restrictions on transfer of a Collateral Loan or
Eligible Investment.

(i)In order to comply with Applicable Law, including the laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering, the Collateral Agent is required to obtain,
verify and record certain information relating to individuals and entities which
maintain a business relationship with the Collateral Agent.  Accordingly, each
of the parties agrees to provide to the Collateral Agent upon its request from
time to time such identifying information and documentation as may be available
for such party in order to enable the Collateral Agent to comply with Applicable
Law.  The Collateral Agent may from time to time establish any additional
accounts deemed necessary or desirable for convenience in administering the
Collateral so long as each such account is at all times subject to a valid and
perfected first priority lien in favor of the Collateral Agent, for the benefit
of the Secured Parties.

(j)The Collateral Agent shall not be under any obligation to exercise any of the
rights or powers vested in it by this Agreement or any other Loan Document at
the request or direction of the Majority Lenders or the Administrative Agent,
unless it shall have been provided indemnity reasonably satisfactory to it
against the costs, expenses (including the reasonable fees and expenses

110

 

--------------------------------------------------------------------------------

 

of its attorneys and counsel), and liabilities which may be incurred by it in
compliance with or in performing such request or direction.  No provision of
this Agreement or any Loan Document shall otherwise be construed to require the
Collateral Agent to expend or risk its own funds or to take any action that
could in its judgment cause it to incur any cost, expenses or liability unless
it is provided an indemnity reasonably acceptable to it against any such
expenditure, risk, costs, expense or liability.  For the avoidance of doubt, the
Collateral Agent shall not have any duty or obligation to take any affirmative
action to exercise or enforce any power, right or remedy available to it under
this Agreement or any other Loan Document unless and until directed by the
Majority Lenders (or the Administrative Agent on their behalf).

(k)The Collateral Agent shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, entitlement order, approval or other
paper or document.  The Collateral Agent shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct, bad
faith, reckless disregard or grossly negligent performance or omission of its
duties.  The Collateral Agent may consult with legal counsel (including, without
limitation, counsel for the Borrower or the Administrative Agent or any of their
Affiliates) and independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts.  The Collateral Agent shall not be liable for the actions of omissions
of the Administrative Agent (including without limitation concerning the
application of funds), or under any duty to monitor or investigate compliance on
the part of the Administrative agent with the terms or requirements of this
Agreement, any Loan Document or any related document, or their duties
thereunder.  The Collateral Agent shall be entitled to assume the due authority
of any signatory and genuineness of any signature appearing on any instrument or
document it may receive hereunder.

(l)The delivery of reports, and other documents and information to the
Collateral Agent hereunder or under any other Loan Document is for informational
purposes only and the Collateral Agent’s receipt of such documents and
information shall not constitute constructive notice of any information
contained therein or determinable from information contained therein.  The
Collateral Agent is hereby authorized and directed to execute and deliver the
other Loan Documents to which it is a party.  Whether or not expressly stated in
such Loan Documents, in performing (or refraining from acting) thereunder, the
Collateral Agent shall have all of the rights, benefits, protections and
indemnities which are afforded to it in this Agreement.

(m)Except as expressly provided herein or in any other Loan Document, nothing
herein shall be construed to impose an obligation on the part of the Collateral
Agent to recalculate, evaluate or verify any report, certificate or information
received by it from the Borrower, Services Provider, Lender or Administrative
Agent or to otherwise monitor the activities of the Borrower or Services
Provider.

(n)In the event that the Collateral Agent is also acting in the capacity of
Custodian, Collateral Agent, paying agent or securities intermediary hereunder
or under the other Loan Documents, the rights, protections, immunities and
indemnities afforded the Collateral Agent

111

 

--------------------------------------------------------------------------------

 

pursuant to this Article VII shall also be afforded to the Collateral Agent,
individually acting in such other capacities.

(o)The Collateral Agent shall not be charged with knowledge or notice of any
matter unless actually known to an Administrative Officer of the Collateral
Agent responsible for the administration of this Agreement, or unless and to the
extent written notice of such matter is received by the Collateral Agent at its
address in accordance with Section 12.1.

Indemnification

.  Each Lender, ratably in accordance with its Percentage Share, shall indemnify
each of the Agents, their respective affiliates, directors, officers, agents and
employees (to the extent not reimbursed by the Borrower as may be required under
this Agreement) against any cost, expense (including fees of counsel and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ own gross negligence, fraud, reckless disregard, bad
faith, criminal conduct or willful misconduct) that such indemnitee may suffer
or incur in connection with this Agreement, the other Loan Documents or any
action taken or omitted by such indemnitee hereunder or thereunder.  The
provisions of this Section 7.6 shall survive the resignation or replacement of
the Agents.

Credit Decision

.  Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender or any of their respective affiliates, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent,
any other Lender or their respective affiliates, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement or in
connection therewith.  The Agents shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, prospects, financial and other condition or
creditworthiness of the Borrower which may come into the possession of the
Agents or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates other than in connection with their acting as
Agents under this Agreement and the other Loan Documents.

Successor Agent

. (a) Any Agent may resign at any time by giving at least 30 days’ prior written
notice thereof to the Lenders, the Borrower, the Services Provider and S&P;
provided that any such resignation by any Agent shall not be effective until a
successor agent shall have been appointed and approved in accordance with this
Section 7.8.  Upon receipt of any such notice, the Majority Lenders shall have
the right to appoint a successor Agent with the consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).  If no successor Agent
shall have been so appointed by the Majority Lenders, shall have been approved
by the Borrower, and shall have accepted such appointment, within 30 days after
the retiring Agent gives notice of its resignation (or such earlier day as shall
be agreed by the Majority Lenders), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders, designate a successor Agent, which
such successor Agent shall be a commercial bank or a trust company organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $50,000,000.  Upon the
acceptance of its appointment as such Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the rights
and duties of the retiring Agent and the retiring Agent shall be discharged from
its duties and obligations hereunder, and the successor Agent shall provide
written

112

 

--------------------------------------------------------------------------------

 

notice of such appointment to the Lenders, the Services Provider and
S&P.  Notwithstanding anything in this Section 7.8(a) to the contrary, this
Section 7.8(a) shall not apply to the resignation of the Administrative Agent,
which shall be governed by the terms of Section 7.8(b) of this Agreement.

(b)The Administrative Agent may resign at any time by giving at least 30 days’
prior written notice thereof to the Lenders, the Borrower, the Services Provider
and S&P and upon such resignation, Majority Lenders (with the consent of the
Borrower) will reasonably promptly designate a successor Administrative Agent.
If no such successor shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then such resignation
shall nonetheless become effective in accordance with such notice and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents, and the Majority Lenders (or
their designee) shall perform the duties of the Administrative Agent hereunder
until such time, if any, as the Majority Lenders appoint a successor
Administrative Agent. Any such successor Administrative Agent shall succeed to
and become vested with all the rights and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder, and the successor Administrative Agent shall provide
written notice of such appointment to each other Agent, the Lenders, the
Services Provider and S&P.

(c)In addition, upon the affirmative vote of the Majority Lenders exercising
good faith that an Agent has acted with gross negligence or committed an act of
willful misconduct or failed to act as required due to gross negligence or
willful misconduct in its capacity as agent for the Lenders, the Majority
Lenders may immediately remove such Person; provided that in the case of the
removal of an Agent (i) a Lender hereunder agrees to serve as Agent and (ii) the
Borrower has consented to such Lender serving as Agent (which consent shall not
be unreasonably withheld or delayed) until a successor Agent shall be appointed
pursuant to the terms of this Section 7.8.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article VII shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
an Agent.  With respect to any Person (i) into which an Agent or may be merged
or consolidated, (ii) that may result from any merger or consolidation to which
an Agent shall be a party or (iii) with respect to the Agents (other than the
Administrative Agent) that may succeed to the corporate trust business and
assets of any of such Agents substantially as a whole, shall be the successor to
such Agent under this Agreement without further act of any of the parties to
this Agreement.  Notwithstanding anything in this Section 7.8 to the contrary,
this Section 7.8 shall not apply to the resignation or removal of the Document
Custodian, which shall be governed by the terms of Section 14.9 of this
Agreement.

Article VIII.

ACCOUNTS AND COLLATERAL

Collection of Money

.

(a)Except as otherwise expressly provided herein, the Collateral Agent may
demand payment or delivery of, and shall receive and collect, directly and
without intervention or

113

 

--------------------------------------------------------------------------------

 

assistance of any fiscal agent or other intermediary, all Money and other
property payable to or receivable by the Collateral Agent pursuant to this
Agreement (other than amounts specifically required herein to be paid to the
Administrative Agent), including, but not limited to, all payments or any other
amounts due on the Collateral Loans and Eligible Investments, in accordance with
the terms and conditions of such Collateral Loans and Eligible Investments.  The
Collateral Agent shall segregate and hold all such Money and property received
by it in trust for the Lenders and shall apply it as provided in this Agreement.

(b)All payments on the Collateral Loans and other Collateral shall be made
directly to the Collateral Agent (at a bank in the United States), will be held
in the Collection Account, and will be divided into Interest Proceeds (including
Fee Proceeds) and Principal Proceeds.  Such amounts shall be applied in
accordance with the Priority of Payments and the terms of this Agreement.

(c)The Borrower (or the Services Provider on behalf of the Borrower) will
provide the Collateral Agent with a copy of each agreement under which the
Borrower sells any interest in a Collateral Loan pursuant to Section 10.1.  Upon
receipt of written certification by the Borrower or the Services Provider (which
may take the form of standing instructions with respect to a specified portion
of all payments received on designated Collateral Loans) to the effect that
specified amounts received by the Collateral Agent from an Obligor do not
constitute Collections subject to this Agreement but are required by the terms
of such a participation or assignment agreement to be paid by the Borrower to
the purchaser of a participation interest sold by the Borrower or assignee of
the Borrower, as the case may be, the Collateral Agent will disburse such
amounts, as directed in such certificate.  The Collateral Agent shall make such
disbursements in accordance with such directions and shall have no obligation to
monitor or verify the terms of any such arrangement.

(d)The Custodian hereby agrees, with the Collateral Agent that (i) each of the
Covered Accounts shall be a securities account or deposit account of the
Borrower subject to the Lien of the Collateral Agent, (ii) all property (other
than cash or general intangibles) credited to the Covered Accounts shall be
treated as a “financial asset” for purposes of the UCC and all cash that is
credited to Covered Accounts shall be credited to accounts that are deposit
accounts, (iii) the Custodian shall treat the Collateral Agent as entitled to
exercise the rights that comprise each financial asset credited to the Covered
Accounts subject to the rights of the Borrower specified herein, (iv) the
Custodian shall not agree with any person or entity other than the Collateral
Agent to comply with entitlement orders originated by any person or entity other
than the Collateral Agent or the Borrower (or the Services Provider on behalf of
the Borrower) as provided herein, (v) the Covered Accounts and all property
credited to the Covered Accounts shall not be subject to any lien, security
interest, right of set-off, or encumbrance in favor of the Custodian or any
person or entity claiming through the Custodian (other than the Collateral
Agent) except for the right to debit for any item returned by reason of
non-sufficient funds and other Permitted Liens, (vi) regardless of any provision
in any other agreement, for purposes of the UCC and for purposes of the
Convention on the Law Applicable to Certain Rights in Respect of Securities Held
with an intermediary (the “Hague Convention”), with respect to each Covered
Account, New York shall be deemed to be the Custodian’s jurisdiction (within the
meaning of Section 9-304 of the UCC) and the securities intermediary’s
jurisdiction (within the meaning of Section 8-110 of the UCC) and New York shall
govern the issues specified in Article 2(1) of the Hague Convention and (vii)

114

 

--------------------------------------------------------------------------------

 

any agreement between the Custodian and the Collateral Agent with respect to the
Covered Accounts shall be governed by the laws of the State of New
York.  Notwithstanding any term hereof or elsewhere to the contrary, it is
hereby expressly acknowledged that (a) interests in bank loans or participations
(collectively, “Loan Assets”) may be acquired and delivered by the Borrower to
the Securities Intermediary from time to time which are not evidenced by, or
accompanied by delivery of, a security (as that term is defined in UCC
Section 8-102) or an instrument (as that term is defined in Section 9-102(a)(47)
of the UCC), and may be evidenced solely by delivery to the Document Custodian
(with a copy to the Securities Intermediary) of a facsimile copy of an
assignment agreement (“Loan Assignment Agreement”) in favor of the Borrower as
assignee, (b) any such Loan Assignment Agreement (and the registration of the
related Loan Assets on the books and records of the applicable obligor or bank
agent) shall be registered in the name of the Borrower and (c) any duty on the
part of the Document Custodian with respect to such Loan Asset (including in
respect of any duty it might otherwise have to maintain a sufficient quantity of
such Loan Asset for purposes of UCC Section 8-504) shall be limited to the
exercise of reasonable care by the Document Custodian in the physical custody of
any such Loan Assignment Agreement that may be delivered to it; provided that
the Document Custodian shall maintain such Loan Assignment Agreements as
required by this Agreement.  It is acknowledged and agreed that neither the
Document Custodian nor the Securities Intermediary is under a duty to examine
underlying credit agreements or loan documents to determine the validity or
sufficiency of any Loan Assignment Agreement (and shall have no responsibility
for the genuineness or completeness thereof), or for the Borrower’s title to any
related Loan Asset.

Collection Account

.

(a)The Collateral Agent shall, on or prior to the Closing Date, establish a
single, segregated non-interest bearing trust account in the name OR Tech
Financing I LLC Collection Account, subject to the lien of State Street Bank and
Trust Company, as Collateral Agent for the benefit of the Secured Parties”,
which shall be designated as the “Collection Account” and which shall be
governed solely by the terms of this Agreement and the Account Control
Agreement.  Such account shall be held in trust for the benefit of the Secured
Parties and the Collateral Agent shall have exclusive control over such account,
subject to the Borrower’s right to give instructions specified herein, and the
sole right of withdrawal, into which the Collateral Agent shall from time to
time deposit (i) any amount received under any Interest Hedge Agreement, (ii)
all proceeds received from the disposition of any Collateral (unless, during the
Reinvestment Period, simultaneously reinvested in Collateral Loans, subject to
Article X, or in Eligible Investments or to prepay the Loans in accordance with
Section 2.7) and (iii) all Interest Proceeds (including all Fee Proceeds) and
all Principal Proceeds.  All monies deposited from time to time in the
Collection Account pursuant to this Agreement shall be held by the Collateral
Agent as part of the Collateral and shall be applied for the purposes herein
provided.  The Collection Account shall remain at all times with an Eligible
Account Bank.  In the event that the account bank at which the Collection
Account is maintained ceases to be an Eligible Account Bank, or the account bank
with respect to the Collection Account gives notice that it is terminating the
Account Control Agreement, then Borrower shall, within 60 days of such
occurrence, move the Collection Account to an Eligible Account Bank and cause
the successor account bank to enter into a control agreement.  The only
permitted withdrawal from or application of funds on deposit in, or otherwise to
the credit of, the Collection Account shall be in accordance with the provisions
of Sections 6.4, 8.2 and 9.1 or to effect a Permitted Distribution or a
Permitted Parent Distribution in accordance with the terms of

115

 

--------------------------------------------------------------------------------

 

this Agreement.  Notwithstanding the foregoing, the Collateral Agent is hereby
authorized to establish one or more subaccounts of the Collection Account, one
of which shall be designated the “Interest Collection Account” and the other the
“Principal Collection Account” and which together will comprise the “Collection
Account” for all purposes of this Agreement and the Account Control Agreement.

(b)All Distributions and any net proceeds from the sale or disposition of
Pledged Collateral or any Interest Hedge Agreement or other collateral received
by the Collateral Agent shall, subject to the parenthetical in
Section 8.2(a)(ii), be immediately deposited into the Collection
Account.  Subject to Sections 8.2(d) and 8.2(e), all such property, together
with any investments in which funds included in such property are or will be
invested or reinvested during the term of this Agreement, and any income or
other gain realized from such investments, shall be held by the Collateral Agent
in the Collection Account as part of the Collateral subject to disbursement and
withdrawal as provided in this Section 8.2. (i) So long as no Event of Default
has occurred and is continuing, by Borrower Order (which may be in the form of
standing instructions), the Borrower (or the Services Provider on behalf of the
Borrower) shall and (ii) after the occurrence and during the continuation of an
Event of Default, the Administrative Agent (at the direction of the Majority
Lenders) shall direct the Collateral Agent to, and, upon receipt of such
Borrower Order or direction, as applicable, the Collateral Agent shall, invest
all funds received into the Collection Account during a Due Period, and amounts
received in prior Due Periods and retained in the Collection Account, as so
directed in Eligible Investments having stated maturities no later than the
second Business Day immediately preceding the next Quarterly Payment Date.  So
long as no Event of Default has occurred and is continuing, the Collateral
Agent, within one Business Day after receipt of any Distribution or other
proceeds which are not Cash, shall so notify the Borrower and the Borrower
shall, within six months of receipt of such notice from the Collateral Agent,
sell such Distribution or other proceeds for Cash (at a price equal to fair
market value as reasonably determined by the Borrower, or the Services Provider
in accordance with the Servicing Standard) to any Person (including an Affiliate
of the Borrower) and deposit the proceeds thereof in the Collection Account for
investment pursuant to this Section 8.2; provided that the Borrower need not
sell such Distributions or other proceeds if it delivers a certificate of an
Authorized Officer to the Administrative Agent certifying that such
Distributions or other proceeds constitute Collateral Loans or Eligible
Investments or securities subject to transfer restrictions that do not permit
such sale.

(c)So long as no Event of Default has occurred and is continuing, if the
Borrower shall not have given any investment directions pursuant to
Section 8.2(b), the Collateral Agent shall seek instructions from the Borrower
within one Business Day after transfer of such funds to the Collection
Account.  If the Collateral Agent does not thereupon receive written
instructions from the Borrower within five Business Days after transfer of such
funds to the Collection Account, the Collateral Agent shall again seek
instructions from the Borrower.  If the Collateral Agent does not receive
written instructions from the Borrower within five Business Days after such
second request, it shall invest and reinvest the funds held in the Collection
Account, as fully practicable, in Eligible Investments.  After the occurrence
and during the continuation of an Event of Default, if the Administrative Agent
(at the direction of the Majority Lenders) shall not have given investment
directions to the Collateral Agent pursuant to Section 8.2(b) for three
consecutive days, the Collateral Agent shall seek instructions from the
Administrative Agent.  All interest and other income from such investments shall
be deposited in the Collection Account, any gain realized from

116

 

--------------------------------------------------------------------------------

 

such investments shall be credited to the Collection Account, and any loss
resulting from such investments shall be charged to the Collection Account.

(d)The Borrower (or the Services Provider on behalf of the Borrower) shall by
Borrower Order direct the Collateral Agent to, and upon receipt of such Borrower
Order the Collateral Agent shall, transfer Principal Proceeds to the Future
Funding Reserve Account on any Business Day on which amounts standing to the
credit of the Future Funding Reserve Account do not equal or exceed the Required
Amount.

(e)During the Reinvestment Period, the Borrower (or the Services Provider on
behalf of the Borrower) may by Borrower Order direct the Collateral Agent to,
and upon receipt of such Borrower Order the Collateral Agent shall, (i) withdraw
funds on deposit in the Collection Account representing Principal Proceeds and
reinvest such funds in Collateral Loans as permitted under and in accordance
with the requirements of Article X and such Borrower Order and (ii) apply
Principal Proceeds to make a prepayment of the Loans in accordance with
Section 2.7.

(f)After the Reinvestment Period, the Borrower (or the Services Provider on
behalf of the Borrower) may by Borrower Order direct the Collateral Agent to,
and upon receipt of such Borrower Order the Collateral Agent shall apply
Principal Proceeds received by the Borrower (before or after the end of the
Reinvestment Period) towards (A) the purchase of Collateral Loans or (B) the
payment or funding of Unfunded Amounts, in each case pursuant to commitments
entered into by the Borrower prior to the end of the Reinvestment Period.

(g)By Borrower Order, the Borrower (or the Services Provider on behalf of the
Borrower) may at any time direct the Collateral Agent to, and, upon receipt of
such Borrower Order, the Collateral Agent shall, pay from time to time on dates
other than Quarterly Payment Dates from Interest Proceeds on deposit in the
Collection Account, Administrative Expenses (which shall be payable in the order
specified in the definition thereof); provided that the aggregate amount of
Administrative Expenses paid in any Due Period (excluding Administrative
Expenses paid on Quarterly Payment Dates pursuant to the Priority of Payments)
shall not exceed the Retained Expense Amount determined on the immediately prior
Quarterly Payment Date plus, without duplication, the Quarterly Cap applicable
on the next Quarterly Payment Date.

(h)The Collateral Agent shall transfer to the Payment Account for application
pursuant to Section 9.1(a), on or about the Business Day (but in no event more
than two Business Days) prior to each Quarterly Payment Date, any amounts then
held in the Collection Account other than proceeds received after the end of the
Due Period with respect to such Quarterly Payment Date.

(i)The Collateral Agent may from time to time establish any additional accounts
and/or subaccounts, which in each case shall be subject to the lien of the
Collateral Agent for the benefit of the Secured Parties, deemed necessary by the
Collateral Agent for convenience in administering the Collateral.

(j)The Collateral Agent agrees to give the Borrower, the Services Provider, the
Lenders prompt notice if an Administrative Officer of the Collateral Agent
obtains actual knowledge of or receives written notice that the Collection
Account or any funds on deposit

117

 

--------------------------------------------------------------------------------

 

therein, or otherwise to the credit of the Collection Account, shall become
subject to any writ, order, judgment, warrant of attachment, execution or
similar process.

(k)At any time and from time to time the Borrower, or the Services Provider on
the Borrower’s behalf, may deposit into the Collection Account funds not
previously subject to the Lien of the Collateral Agent (for the benefit of the
Secured Parties) granted under this Agreement; provided that (i) the
requirements of Section 6.5 are complied with, if applicable, and (ii) upon such
deposit into the Collection Account, such funds shall automatically be subject
to the Lien of the Collateral Agent (for the benefit of the Secured Parties)
granted under this Agreement.  Any such deposit shall be irrevocable.  The
Borrower shall notify the Agents in writing of any such deposit prior to or
contemporaneously therewith.

Payment Account; Future Funding Reserve Account; Interest Reserve Account;
Lender Collateral Account; Closing Expense Account

.

(a)Payment Account.  The Collateral Agent shall, on or prior to the Closing
Date, establish a single, segregated non-interest bearing trust account in the
name OR Tech Financing I LLC Payment Account, subject to the lien of State
Street Bank and Trust Company, as Collateral Agent for the benefit of the
Secured Parties”, which shall be designated as the “Payment Account” and which
shall be governed solely by the terms of this Agreement and the Account Control
Agreement.  Such account shall be held in trust for the benefit of the Secured
Parties and the Collateral Agent shall have exclusive control over such account,
subject to the Borrower’s right to give instructions specified herein, and the
sole right of withdrawal.  Any and all funds at any time on deposit in, or
otherwise to the credit of, the Payment Account shall be held in trust by the
Collateral Agent for the benefit of the Secured Parties.  Except as provided in
Sections 6.4 and 9.1, the only permitted withdrawal from or application of funds
on deposit in, or otherwise to the credit of, the Payment Account shall be to
pay the interest on and the principal of the Loans in accordance with their
terms and the provisions of this Agreement and, upon Borrower Order or in
accordance with the Payment Date Report, to pay fees, Administrative Agent Fees,
Collateral Agent Fees, Collateral Administrator Fees, Document Custodian Fee,
Administrative Expenses, Increased Costs and other amounts specified therein,
each in accordance with (and subject to the limitations contained in) the
Priority of Payments.  The Collateral Agent agrees to give the Borrower, the
Services Provider and the Lenders immediate notice if an Administrative Officer
of the Collateral Agent obtains actual knowledge of or receives written notice
that the Payment Account or any funds on deposit therein, or otherwise to the
credit of the Payment Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process.  The Borrower
shall not have any legal, equitable or beneficial interest in the Payment
Account other than in accordance with the Priority of Payments.  The Payment
Account shall remain at all times with an Eligible Account Bank, and the amounts
therein shall remain uninvested.  In the event that the account bank at which
the Payment Account is maintained ceases to be an Eligible Account Bank, or the
account bank with respect to the Payment Account gives notice that it is
terminating the Account Control Agreement, then Borrower shall, within 60 days
of such occurrence, move the Payment Account to an Eligible Account Bank and
cause the successor account bank to enter into a control agreement.

(b)Future Funding Reserve Account.  The Collateral Agent shall, on or prior to
the Closing Date, establish a single, segregated non-interest bearing trust
account in the name OR

118

 

--------------------------------------------------------------------------------

 

Tech Financing I LLC Future Funding Reserve Account, subject to the lien of
State Street Bank and Trust Company, as Collateral Agent for the benefit of the
Secured Parties”, which shall be designated as the “Future Funding Reserve
Account” and which shall be governed solely by the terms of this Agreement and
the Account Control Agreement.  Such account shall be held in trust for the
benefit of the Secured Parties.  On the date of any acquisition by the Borrower
of any Revolving Collateral Loan or Delayed Funding Loan (including by way of
contribution or substitution), the Borrower (or the Services Provider on behalf
of the Borrower) shall by Borrower Order direct the Collateral Agent to, and
upon receipt of such Borrower Order the Collateral Agent shall, transfer
Principal Proceeds to the Future Funding Reserve Account in an amount equal to
the Exposure Amount in respect of such Revolving Collateral Loan or Delayed
Funding Loan.  The Collateral Agent shall maintain on deposit in the Future
Funding Reserve Account an amount equal to (i) the aggregate Exposure Amount
plus (ii) the excess, if any, of the aggregate Unsettled Amount as of such date
(as identified by the Borrower, or the Services Provider on behalf of the
Borrower) over the sum of (x) amounts on deposit in the Collection Account,
including Eligible Investments credited thereto, representing Principal Proceeds
and (y) if such date is prior to the end of the Commitment Period, the Undrawn
Commitment as of such date (the “Required Amount”), in accordance with Articles
VIII and IX.  The Borrower (or the Services Provider on behalf of the Borrower)
shall by Borrower Order direct the Collateral Agent to, and upon receipt of such
Borrower Order the Collateral Agent shall, transfer Principal Proceeds to the
Future Funding Reserve Account on any Business Day on which amounts standing to
the credit of the Future Funding Reserve Account do not equal or exceed the
Required Amount.  By Borrower Order (which may be in the form of standing
instructions), the Borrower (or the Services Provider on behalf of the Borrower)
may, so long as no Event of Default has occurred and is continuing, direct the
Collateral Agent to, and, upon receipt of such Borrower Order, the Collateral
Agent shall, invest all funds received into the Future Funding Reserve Account
as so directed solely in overnight funds that are Eligible Investments.  Except
as provided in Sections 6.4 and 9.1, the only permitted withdrawals from or
applications of funds on deposit in, or otherwise to the credit of, the Future
Funding Reserve Account shall, at the direction of the Borrower (or the Services
Provider on behalf of the Borrower) be (i) to fund or pay Unfunded Amounts or
(ii) at the election of the Borrower during the Reinvestment Period, to be
applied as Principal Proceeds for use as is provided in this Agreement
(including, without limitation, as provided in Section 9.1(a)(ii) and (iii)
after the after the Reinvestment Period, to the extent of any Excess Reserve
Amount, to be applied as Principal Proceeds in accordance with
Section 9.1(a)(ii).  Notwithstanding the foregoing, the amount of all funds on
deposit in the Future Funding Reserve Account on any date that exceeds the
Exposure Amount on such date shall be transferred, at the direction of the
Borrower (or the Services Provider on behalf of the Borrower) to the Collection
Account on such date and applied as Principal Proceeds.  For the avoidance of
doubt, any amounts transferred from the Future Funding Reserve Account for
application as Principal Proceeds as provided above shall be further invested in
Collateral Loans (to the extent expressly permitted by the other provisions in
this Agreement) or applied as Principal Proceeds in accordance with
Section 9.1(a)(ii), in each case as expressly provided in this Agreement.  The
Collateral Agent agrees to give the Borrower and the Services Provider immediate
notice if an Administrative Officer of the Collateral Agent obtains actual
knowledge of or receives written notice that the Future Funding Reserve Account
or any funds on deposit therein, or otherwise to the credit of the Future
Funding Reserve Account, shall become subject to any writ, order, judgment,
warrant of attachment, execution or similar process.  The Future Funding Reserve
Account shall remain at all times with an Eligible Account

119

 

--------------------------------------------------------------------------------

 

Bank.  In the event that the account bank at which the Future Funding Reserve
Account is maintained ceases to be an Eligible Account Bank, or the account bank
with respect to the Future Funding Reserve Account gives notice that it is
terminating the Account Control Agreement, then Borrower shall, within 60 days
of such occurrence, move the Future Funding Reserve Account to an Eligible
Account Bank and cause the successor account bank to enter into a control
agreement.  Any interest earned on Eligible Investments held in the Future
Funding Reserve Account shall be applied as Interest Proceeds.

(c)Interest Reserve Account.  The Collateral Agent shall, on or prior to the
Closing Date, establish a single, segregated trust account in the name OR Tech
Financing I LLC Interest Reserve Account, subject to the lien of State Street
Bank and Trust Company, as Collateral Agent for the benefit of the Secured
Parties”, which shall be designated as the “Interest Reserve Account” and which
shall be governed solely by the terms of this Agreement and the Account Control
Agreement and maintained with the Securities Intermediary in accordance with the
Account Control Agreement for the benefit of the Secured Parties.  Except as
provided in Sections 6.4 and 9.1, the only permitted deposits to or withdrawals
from the Interest Reserve Account shall be in accordance with the provisions of
this Agreement.  The Borrower shall not have any legal, equitable or beneficial
interest in the Interest Reserve Account other than in accordance with this
Agreement and the Priority of Payments.  On or prior to the Closing Date, the
Borrower shall deposit or cause to be deposited $0 into the Interest Reserve
Account.  Amounts on deposit in the Interest Reserve Account will be invested in
Eligible Investments selected by the Services Provider (on behalf of the
Borrower), and earnings from all such investments will be deposited in the
Collection Account as Interest Proceeds.  On the first Quarterly Payment Date,
funds in the Interest Reserve Account as of the related Collateral Report
Determination Date will be applied as Interest Proceeds on such Quarterly
Payment Date in accordance with the Priority of Payments, but solely to the
extent that other Interest Proceeds are not available to satisfy all amounts
described in Section 9.1(a)(i)(A) through (E).  On the second Quarterly Payment
Date, remaining funds in the Interest Reserve Account as of the related
Collateral Report Determination Date will be applied as Interest Proceeds on
such Quarterly Payment Date in accordance with the Priority of Payments and the
Interest Reserve Account will be closed.  The Interest Reserve Account shall
remain at all times with an Eligible Account Bank.  In the event that the
account bank at which the Interest Reserve Account is maintained ceases to be an
Eligible Account Bank, or the account bank with respect to the Interest Reserve
Account gives notice that it is terminating the Account Control Agreement, then
Borrower shall, within 60 days of such occurrence, move the Interest Reserve
Account to an Eligible Account Bank and cause the successor account bank to
enter into a control agreement.

(d)Lender Collateral Account.

(i)The Collateral Agent shall, on or prior to the Closing Date, establish a
single, segregated trust account in the name OR Tech Financing I LLC Lender
Collateral Account, which shall be designated as the “Lender Collateral Account”
and which shall be governed solely by the terms of this Agreement and the
Account Control Agreement and maintained with the Securities Intermediary in
accordance with the Account Control Agreement for the benefit of the Secured
Parties.  The Collateral Agent shall have exclusive control over such account
(and each subaccount thereof) and the sole right of withdrawal.  The Lender
Collateral Account may contain any number of subaccounts for the purposes

120

 

--------------------------------------------------------------------------------

 

described in this Section 8.3(d).  The only permitted deposits to or withdrawals
from the Lender Collateral Account shall be in accordance with the provisions of
this Agreement.  The Borrower shall not have any legal, equitable or beneficial
interest in the Lender Collateral Account (or any subaccount thereof) other than
in accordance with this Agreement.

(ii)If any Lender shall at any time be required to deposit any amount in the
Lender Collateral Account in accordance with Section 11.5(b)(i), then (x) the
Collateral Agent shall create a segregated subaccount with respect to such
Lender (the “Lender Collateral Subaccount” of such Lender) and (y) the
Collateral Agent shall deposit all funds received from such Lender into such
Lender Collateral Subaccount.  The only permitted withdrawal from or application
of funds credited to a Lender Collateral Subaccount shall be as specified in
this Section 8.3(d).  Amounts on deposit in Lender Collateral Subaccount will be
invested in Eligible Investments selected by the Services Provider, and earnings
from all such investments will be remitted to the applicable Lender to the
extent such Lender has fully funded such Lender Collateral Subaccount.

(iii)With respect to any Lender, the deposit of any funds in the applicable
Lender Collateral Subaccount by such Lender shall not constitute a Borrowing by
the Borrower and shall not constitute a utilization of the Commitment of such
Lender, and the funds so deposited shall not constitute principal outstanding
under the Loans.  However, from and after the establishment of a Collateral
Subaccount, the obligation of such Lender to make Loans as part of any Borrowing
under this Agreement shall be satisfied by the Collateral Agent withdrawing
funds from such Lender Collateral Subaccount in the amount of such Lender’s
Percentage Share of such Borrowing.  All payments of principal from the Borrower
with respect to Loans made by such Lender (whether or not originally funded from
such Lender Collateral Subaccount) shall be made by depositing the related funds
into such Lender Collateral Subaccount and all other payments from the Borrower
(including without limitation all interest and Commitment Fees) shall be made to
such Lender in accordance with the order specified in the Priority of
Payments.  The Collateral Agent shall have full power and authority to withdraw
funds from each such Lender Collateral Subaccount at the time of, and in
connection with, the making of any such Borrowing and to deposit funds into each
such Lender Collateral Subaccount, all in accordance with the terms of and for
the purposes set forth in this Agreement.

(iv)Notwithstanding anything to the contrary herein, if on any Quarterly Payment
Date (or on any other Business Day upon one Business Day’s prior written request
from such Revolving Lender) the sum of the amount of funds on deposit in the
Lender Collateral Subaccount exceeds such Lender’s Undrawn Commitment at such
time (whether due to a reduction in the aggregate amount of the Revolving
Commitments or otherwise), then the Collateral Agent shall remit to such Lender
a portion of the funds then held in the related Lender Collateral Subaccount in
an aggregate amount equal to such excess.  Upon the termination of the
Commitments (including following the occurrence of an Event of Default), the
Collateral Agent shall promptly (and no later than one Business Day after such
termination) remit to such Lender all of the funds then held in its related
Lender Collateral Subaccount and shall terminate such account.

121

 

--------------------------------------------------------------------------------

 

(v)Except as otherwise provided in this Agreement, for so long as any amounts
are on deposit in any Lender Collateral Subaccount, the Collateral Agent shall
invest and reinvest such funds in Eligible Investments of the type described in
clause (iv) of the definition thereof.  Interest received on such Eligible
Investments shall be retained in such Lender Collateral Subaccount and invested
and reinvested as aforesaid.  Any gain realized from such investments shall be
credited to such Lender Collateral Subaccount and any loss resulting from such
investments shall be charged to such Lender Collateral Subaccount.  Neither the
Borrower nor the Collateral Agent shall in any way be held liable by reason of
any insufficiency of such Lender Collateral Subaccount resulting from any loss
relating to any such investment.  The Lender Collateral Account shall remain at
all times with an Eligible Account Bank.  In the event that the account bank at
which the Lender Collateral Account is maintained ceases to be an Eligible
Account Bank, or the Account Bank with respect to the Lender Collateral Account
gives notice that it is terminating the Account Control Agreement, then Borrower
shall, within 60 days of such occurrence, move the Lender Collateral Account to
an Eligible Account Bank and cause the successor account bank to enter into a
control agreement.

(e)Closing Expense Account.  The Collateral Agent shall, on or prior to the
Closing Date, establish a single, segregated non-interest bearing trust account
in the name OR Tech Financing I LLC Closing Expense Account, subject to the lien
of the Collateral Agent for the benefit of the Secured Parties”, which shall be
designated as the “Closing Expense Account” and which shall be governed solely
by the terms of this Agreement and the Account Control Agreement.  The
Collateral Agent shall have exclusive control over such account, subject to the
Borrower’s right to give instructions specified herein, and the sole right of
withdrawal.  Any and all funds at any time on deposit in, or otherwise to the
credit of, the Closing Expense Account shall be held in trust by the Collateral
Agent for the benefit of the Secured Parties.  On or prior to the Closing Date,
the Borrower shall deposit or cause to be deposited approximately $3,550,999
into the Closing Expense Account.  On any Business Day during the period that
the Closing Expense Account is open, the Collateral Agent shall apply funds from
the Closing Expense Account, as directed by the Borrower (or the Services
Provider on behalf of the Borrower), to pay fees and expenses of the Borrower
incurred in connection with the structuring, consummation, closing and
post-closing of the transaction contemplated by this Agreement.  Upon the
delivery, on any date that is at least 60 days after the Closing Date, of a
Borrower Order instructing the Collateral Agent to close the Closing Expense
Account, all funds in the Closing Expense Account will be deposited in the
Collection Account as Interest Proceeds and the Closing Expense Account will be
closed.  By Borrower Order (which may be in the form of standing instructions),
the Borrower (or the Services Provider on behalf of the Borrower) may, so long
as no Event of Default has occurred and is continuing, direct the Collateral
Agent to, and, upon receipt of such Borrower Order, the Collateral Agent shall,
invest all funds received into the Closing Expense Account during a Due Period
as so directed by the Borrower (or the Services Provider on behalf of the
Borrower) in Eligible Investments.  Any income earned on amounts deposited in
the Closing Expense Account will be deposited in the Collection Account as
Interest Proceeds as it is received.  The Collateral Agent agrees to give the
Borrower and the Services Provider immediate notice if an Administrative Officer
of the Collateral Agent obtains actual knowledge of or receives written notice
that the Closing Expense Account or any funds on deposit therein, or otherwise
to the credit of the Closing Expense Account, shall become subject to any writ,
order, judgment, warrant of attachment, execution or similar process.  The
Closing Expense Account shall remain at all times with an

122

 

--------------------------------------------------------------------------------

 

Eligible Account Bank.  In the event that the account bank at which the Closing
Expense Account is maintained ceases to be an Eligible Account Bank, or the
account bank with respect to the Closing Expense Account gives notice that it is
terminating the Account Control Agreement, then Borrower shall, within 60 days
of such occurrence, move the Closing Expense Account to an Eligible Account Bank
and cause the successor account bank to enter into a control agreement.  The
only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Closing Expense Account shall be in accordance
with the provisions of this Section 8.3(e).

Custodial Account

.

(a)The Collateral Agent shall, on or prior to the Closing Date, establish a
single, segregated non-interest bearing trust account in the name OR Tech
Financing I LLC Custodial Account, subject to the lien of the Collateral Agent
for the benefit of the Secured Parties”, which shall be designated as the
“Custodial Account” and which shall be governed solely by the terms of this
Agreement and the Account Control Agreement.  Such account shall be maintained
with the Securities Intermediary pursuant to the terms of the Account Control
Agreement and over which the Collateral Agent shall have exclusive control,
subject to the Borrower’s right to give instructions specified herein, and the
sole right of withdrawal.  Any and all assets or securities at any time on
deposit in, or otherwise to the credit of, the Custodial Account shall be held
by the Custodian for the benefit for the Collateral Agent for the benefit of the
Secured Parties.  Except in connection with a liquidation pursuant to
Article VI, the only permitted withdrawal from the Custodial Account or in, or
otherwise to the credit of, the Custodial Account shall be as directed, upon
Borrower Order, in accordance with the provisions of Sections 8.5 and 8.6.  The
Collateral Agent agrees to give the Borrower, the Services Provider and the
Lenders immediate notice if an Administrative Officer of the Collateral Agent
obtains actual knowledge of or receives written notice that the Custodial
Account or any assets or securities on deposit therein, or otherwise to the
credit of the Custodial Account, has become subject to any writ, order,
judgment, warrant of attachment, execution or similar process.  The Custodial
Account shall remain at all times with an Eligible Account Bank and shall remain
uninvested.  In the event that the account bank at which the Custodial Account
is maintained ceases to be an Eligible Account Bank, or the account bank with
respect to the Custodial Account gives notice that it is terminating the Account
Control Agreement, then Borrower shall, within 60 days of such occurrence, move
the Custodial Account to an Eligible Account Bank and cause the successor
account bank to enter into a control agreement.

The Collateral Agent shall appoint a custodian (the “Custodian”) to act as a
securities intermediary for purposes of this Agreement and the other Loan
Documents.  Initially, such Custodian shall be State Street Bank and Trust
Company.  Any successor custodian shall be a state or national bank or trust
company which (i) is not an Affiliate of the Borrower, (ii) has a combined
capital and surplus of at least U.S.$200,000,000, (iii) has a rating of at least
“BBB+” by S&P and (iv) is a securities intermediary.  If at any time the
Custodian does not satisfy the conditions set forth in the foregoing sentence,
the Borrower (subject to the consent of the Majority Lenders) shall appoint a
replacement Custodian within 30 days of an Authorized Officer of the Borrower
becoming aware of such circumstance.  The rights, protections, immunities and
indemnities afforded to the Collateral Agent under this Agreement shall also be
afforded to the Custodian.

123

 

--------------------------------------------------------------------------------

 

(b)Except as otherwise provided in Sections 8.5 and 8.6, all right, title and
interest of the Borrower in and to the Custodial Account, all related property,
and all proceeds thereof shall be subject to the security interest of the
Collateral Agent hereunder.

(c)With respect to securities (including without limitation debt and equity
securities, bonds, money market funds and mutual funds) issued in the United
States, the Shareholders Communications Act of 1985 (the “Act”) requires the
Custodian to disclose to the issuers of such securities, upon their request, the
name, address and securities position of its customers who are (a) the
“beneficial owners” (as defined in the Act) of such issuer’s securities, if the
beneficial owner does not object to such disclosure, or (b) acting as a
“respondent bank” (as defined in the Act) with respect to such securities.
(Under the Act, “respondent banks” do not have the option of objecting to such
disclosure upon the issuers’ request.) The Act defines a “beneficial owner” as
any person who has, or shares, the power to vote a security (pursuant to an
agreement or otherwise), or who directs the voting of a security.  The Act
defines a “respondent bank” as any bank, association or other entity that
exercises fiduciary powers which holds securities on behalf of beneficial owners
and deposits such securities for safekeeping with a bank, such as the
Custodian.  Under the Act, a customer is either the “beneficial owner” or a
“respondent bank”.  The “customer” for purposes hereof shall mean the Borrower
and each Lender, each of which shall be deemed to be the “beneficial owner” (as
defined in the Act) of such securities to be held by the Custodian hereunder,
and each of the Borrower and the Lenders hereby waives any objection to the
disclosure of its name, address and securities position to any such issuer which
requests such information pursuant to the Act for the specific purpose of direct
communications between such issuer and the Borrower and each Lender.  Each of
the Borrower and the Lenders may, by written notice to the Custodian, opt out of
the waiver referred to in the foregoing sentence and elect not to consent to the
disclosure referred to in the foregoing sentence.  With respect to such
securities issued outside of the United States, information shall be released to
issuers only if required by law or regulation of the particular country in which
the securities are located.

(d)At any time and from time to time the Borrower, or the Services Provider on
the Borrower’s behalf, may deposit into the Custodial Account Collateral Loans
and/or Eligible Investments not previously subject to the Lien of the Collateral
Agent (for the benefit of the Secured Parties) granted under this Agreement;
provided that (i) the requirements of Section 6.5 are complied with and (ii)
upon such deposit into the Custodial Account, such assets shall automatically be
subject to the Lien of the Collateral Agent (for the benefit of the Secured
Parties) granted under this Agreement.  Any such deposit shall be
irrevocable.  The Borrower shall notify the Agents in writing of any such
deposit prior to or contemporaneously therewith.

Acquisition of Collateral Loans and Eligible Investments

.  Each time that the Borrower acquires any Collateral Loan, Eligible Investment
or other Collateral, the Borrower shall, if such Collateral Loan or Eligible
Investment or other Collateral has not already been transferred to the Custodial
Account, transfer or cause the transfer of such Collateral Loan or Eligible
Investment and other Collateral to the Custodian to be held for the benefit of
the Collateral Agent in accordance with the terms of this Agreement.  The
security interest of the Collateral Agent in the funds or other property
utilized in connection with such acquisition shall, immediately and without
further action on the part of the Collateral Agent, be released.  The security
interest of the Collateral Agent shall nevertheless come into existence and
continue in the Collateral Loans and Eligible Investments and other Collateral
so acquired, including all rights of the Borrower in

124

 

--------------------------------------------------------------------------------

 

and to any Related Contracts and Collections with respect to such Collateral
Loans and Eligible Investments and other Collateral.

Release of Security Interest in Sold Collateral Loans and Eligible Investments;
Release of Security Interests Upon Termination

.

(a)Upon any sale or other disposition of a Collateral Loan or Eligible
Investment or other Collateral (or portion thereof) in accordance with the terms
of this Agreement, the security interest of the Collateral Agent in such
Collateral Loan or Eligible Investment or other Collateral (or the portion
thereof which has been sold or otherwise disposed of), and in all Collections
and rights under Related Contracts with respect to such Collateral Loan or
Eligible Investment or other Collateral (but not in the proceeds of such sale or
other disposition) shall, immediately upon the sale or other disposition of such
Collateral Loan or Eligible Investment or other Collateral (or such portion),
and without any further action on the part of the Collateral Agent, be released,
except for the proceeds of such sale or other disposition and except to the
extent of the interest, if any, in such Collateral Loan or Eligible Investment
or other Collateral which is then retained by the Borrower or which thereafter
reverts to the Borrower for any reason.

(b)Upon the payment in full of the Obligations and termination of all
Commitments hereunder, the Collateral shall be released from the liens created
hereby and under the other Loan Documents, and this Agreement and all
obligations of the Agents and each Lender hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Borrower.  At the request and sole
expense of the Borrower following any such termination, the Administrative Agent
and/or the Collateral Agent, as applicable, shall promptly deliver to the
Borrower (or its designee) any Collateral held by such Agent hereunder, and
execute and deliver to the Borrower such documents as the Borrower shall
reasonably request to evidence such termination.  Any such release or
termination shall be subject to the provision that the Obligations shall be
reinstated if after such release or termination any portion of any payment in
respect of the Obligations shall be rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any substantial part of its property, or otherwise, all as though
such payment had not been made.

Method of Collateral Transfer

.  Notwithstanding any other provision of this Agreement, each item of
Collateral shall be delivered to the Custodian by:

(a)with respect to such of the Collateral as constitutes an instrument, tangible
chattel paper, a negotiable document (other than Related Contracts), or money,
causing the Custodian to take possession of such instrument indorsed to the
Custodian or in blank, or such money, negotiable document, or tangible chattel
paper, in the State of New York separate and apart from all other property held
by the Custodian;

(b)with respect to such of the Collateral as constitutes a certificated security
in bearer form, causing the Custodian to take possession of the related security
certificate in the State of New York;

125

 

--------------------------------------------------------------------------------

 

(c)with respect to such of the Collateral as constitutes a certificated security
in registered form, causing the Custodian to take possession of the related
security certificate in the State of New York or the Commonwealth of
Massachusetts, indorsed to the Custodian or in blank by an effective
indorsement, or registered in the name of the Custodian, upon original issue or
registration of transfer by the issuer of such certificated security;

(d)with respect to such of the Collateral as constitutes an uncertificated
security, causing the issuer of such uncertificated security to register the
Custodian or its nominee for the account of the Custodian as the registered
owner of such uncertificated security;

(e)with respect to such of the Collateral as constitutes a security entitlement,
causing the Securities Intermediary to indicate by book entry that the financial
asset relating to such security entitlement has been credited to the Custodial
Account;

(f)with respect to such of the Collateral as constitutes a deposit account,
causing such deposit account to be established and maintained in the name of the
Collateral Agent or the Custodian, as applicable, by a bank the jurisdiction of
which for purposes of the UCC is the State of New York;

(g)with respect to such of the Collateral as constitutes cash, causing such cash
to be credited to a Covered Account that is a deposit account; and

(h)taking such additional or alternative procedures as may hereafter become
appropriate to grant a first priority, perfected security interest in such items
of the Collateral to the Collateral Agent, consistent with Applicable Law or
regulations.

If any item of Collateral is a financial asset issued by an issuer that is not
the United States of America, an agency or instrumentality thereof, or some
other United States person or entity, and if such item cannot be delivered as
set forth above, such item may be delivered by the Collateral Agent holding such
item in an account created and maintained in the name of the Collateral Agent
with a banking or securities institution or a clearing agency or system located
outside the United States such that the Collateral Agent holds a first priority,
perfected security interest in such item of Collateral.

The Borrower agrees to record and file after the Closing Date all appropriate
UCC-1 financing statements, continuation statements, and other amendments,
meeting the requirements of Applicable Law in such manner and in such
jurisdictions as are necessary to perfect and protect the interests of the
Secured Parties in the Collateral under the applicable UCC against all creditors
of and purchasers from the Borrower.  The Borrower promptly shall deliver
file-stamped copies of such UCC-1 financing statements, continuation statements,
and amendments to the Agents.

In connection with each transfer of an item of Collateral to the Collateral
Agent and/or the Custodian, the Collateral Agent or the Custodian, as
applicable, shall make appropriate notations on its records indicating that such
item of the Collateral is held for the benefit of the Secured Parties pursuant
to and as provided in this Agreement and the other Loan Documents.  Effective
upon the transfer of an item of Collateral to the Collateral Agent and/or the
Custodian, the Collateral Agent or the Custodian, as applicable, shall be deemed
to acknowledge that it holds

126

 

--------------------------------------------------------------------------------

 

such item of Collateral as Collateral Agent or as Custodian, as applicable,
under this Agreement and the other Loan Documents for the benefit and security
of the Secured Parties.

Notwithstanding any other provision of this Agreement, the Collateral Agent
shall not hold any item of Collateral through an agent except as expressly
permitted by this Section 8.7.

Continuing Liability of the Borrower

.  Notwithstanding anything herein to the contrary, the Borrower shall remain
liable under each Related Contract, interest and obligation included in the
Collateral, to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with and pursuant to
the terms and provisions thereof, and shall do nothing to impair the security
interest of the Collateral Agent in any Collateral.  None of the Collateral
Agent, the Document Custodian, the Custodian or any Secured Party shall have any
obligation or liability under any such Related Contract, interest or obligation
by reason of or arising out of this Agreement or the receipt by the Collateral
Agent, the Document Custodian, the Custodian or any Secured Party of any payment
relating to any such Related Contract, interest or obligation pursuant hereto,
nor shall the Collateral Agent, the Document Custodian, the Custodian or any
Secured Party be required or obligated in any manner to perform or fulfill any
of the obligations of the Borrower thereunder or pursuant thereto, or to make
any payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any such Related Contract, interest or obligation, or to present or file any
claim, or to take any action to collect or enforce any performance or the
payment of any amount thereunder to which it may be entitled at any time.

Reports

.

(a)The Collateral Administrator shall deliver or make available to the Borrower
by 11:00 a.m. (New York time) on each Business Day a report describing all Money
(including but not limited to a breakdown of all such amounts into Interest
Proceeds and Principal Proceeds) and other property received by it pursuant to
the terms of this Agreement and the other Loan Documents on the preceding
Business Day (the “Daily Report”).  If any Money or property shall be received
by the Collateral Agent on a day that is not a Business Day, the Collateral
Administrator shall deliver the Daily Report with respect thereto to the
Borrower on the next Business Day.

(b)The Collateral Administrator shall compile and provide, subject to the
Collateral Administrator’s receipt from the Services Provider, the Borrower or
the Administrative Agent, as applicable, such information with respect to the
Collateral Loans and Eligible Investments to the extent not maintained or in the
possession of the Collateral Administrator, the Collateral Report, and the
Payment Date Report in accordance with Exhibit D and Exhibit E hereof,
respectively, and prepare drafts of such Collateral Report and Payment Date
Report and provide such drafts to the Services Provider for review and approval;
provided that each such draft is to be provided no later than four days prior to
the date the Collateral Report or the Payment Date Report, as applicable, is
due.  The Borrower shall cause the Services Provider to review and confirm the
calculations made by the Collateral Administrator in such Collateral Report or
Payment Date Report within one Business Day prior to the due date of the
Collateral Report or the Payment Date Report.

127

 

--------------------------------------------------------------------------------

 

The Services Provider, the Administrative Agent, the Collateral Agent and the
Borrower shall cooperate with the Collateral Administrator in connection with
the preparation by the Collateral Administrator of Collateral Reports and
Payment Date Reports.  The Services Provider shall review and verify the
contents of the aforesaid reports, instructions, statements and certificates,
and upon verification shall make such reports available to S&P.  Upon receipt of
approval from the Services Provider, the Collateral Administrator shall transmit
the same to the Borrower and shall make such reports available to the
Administrative Agent and each Lender.

(c)The Collateral Administrator may conclusively rely on and without any
investigation, information provided by the Services Provider, the Collateral
Agent, Borrower and Administrative Agent in preparation of the Collateral Report
and the Payment Date Report.  Nothing herein shall obligate the Collateral
Administrator to review or examine such information for accuracy, correctness or
validity.

The Collateral Administrator will make the Collateral Report and Payment Date
Report available via its internet website.  The Collateral Administrator’s
internet website shall initially be located at
http://www.mystatestreet.com.  The Collateral Administrator may change the way
such statements are distributed.  As a condition to access to the Collateral
Administrator’s internet website, the Collateral Administrator may require
registration and the acceptance of a disclaimer.  The Collateral Administrator
shall be entitled to rely on but shall not be responsible for the content or
accuracy of any information provided in the Collateral Report and the Payment
Date Report which the Collateral Administrator disseminates in accordance with
this Agreement and may affix thereto any disclaimer it deems appropriate in its
reasonable discretion.

(d)Nothing herein shall impose or imply any duty or obligation on the part of
the Collateral Administrator to verify, investigate or audit any such
information or data, or to determine or monitor on an independent basis whether
any issuer of the Collateral Loan is in default or in compliance with the
underlying documents governing or securing such securities, from time to time,
the role of the Collateral Administrator hereunder being solely to perform
certain mathematical computations and data comparisons as provided herein.

(e)The Collateral Administrator shall have no liability for any failure,
inability or unwillingness on the part of the Services Provider or the Borrower
or the Administrative Agent to provide accurate and complete information on a
timely basis to the Collateral Administrator, or otherwise on the part of any
such party to comply with the terms of this Agreement, and shall have no
liability for any inaccuracy or error in the performance or observance on the
Collateral Administrator’s part of any of its duties hereunder that is caused by
or results from any such inaccurate, incomplete or untimely information received
by it, or other failure on the part of any such other party to comply with the
terms hereof.

(f)If, in performing its duties under this Section 8.9 in connection with
compiling and delivering reports, the Collateral Administrator is required to
decide between alternative courses of action, the Collateral Administrator may
request written instructions from the Services Provider, acting on behalf of the
Borrower, as to the course of action desired by it.  If the Collateral
Administrator does not receive such instructions within three Business Days
after it has requested them, the Collateral Administrator may, but shall be
under no duty to, take or refrain from taking any such courses of action.  The
Collateral Administrator shall act in accordance with instructions

128

 

--------------------------------------------------------------------------------

 

received after such three-Business Day period except to the extent it has
already taken, or committed itself to take action inconsistent with such
instructions.  The Collateral Administrator shall be entitled to rely on the
advice of legal counsel and independent accountants in performing its duties
hereunder and shall be deemed to have acted in good faith if it acts in
accordance with such advice.

Certain ERISA Matters

. Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto
that none of its assets being used in connection with the Loans or this
Agreement are (A) Plan Assets, unless a Department of Labor prohibited
transaction exemption applies to each of transaction contemplated hereunder (and
all the conditions of such exemption have or will be satisfied in full), or (B)
“plan assets” of any governmental plan that is subject to Similar Law, unless
the transactions contemplated hereunder will not result in a violation of
Similar Law.

Article IX.

APPLICATION OF MONIES

Disbursements of Funds from Payment Account

.

(a)Notwithstanding any other provision of this Agreement other than Section 6.4,
but subject to the other subsections of this Section 9.1 and Article II (with
respect to optional repayment of Loans), on each Quarterly Payment Date, the
Collateral Agent shall disburse amounts transferred to the Payment Account from
the Collection Account pursuant to Section 8.2(h) as follows and for application
in accordance with the following priorities (the “Priority of Payments”):

(i)On each Quarterly Payment Date, prior to the distribution of any Principal
Proceeds, Interest Proceeds shall be applied as follows:

(A)to the payment of the following amounts in the following priority (without
duplication): (1) Taxes (but not including any accrued and unpaid Increased
Costs), registration and filing fees then due and owing by the Borrower, (2)
accrued and unpaid Administrative Expenses in the order set forth in the
definition thereof and (3) on any Quarterly Payment Date other than the final
Quarterly Payment Date, to the retention in the Collection Account of an amount
equal to the Retained Expense Amount for such Quarterly Payment Date; provided
that the aggregate amount of payments under this clause (A)(2) and (3) shall not
exceed on any Quarterly Payment Date the sum of (a) the Quarterly Cap plus (b)
the Retained Expense Amount determined on the immediately prior Quarterly
Payment Date less (c) Administrative Expenses paid pursuant to Section 8.2(d)
during the Due Period relating to such Quarterly Payment Date;

(B)if the Borrower is party to any Interest Hedge Agreements, to the payment of
any amounts owing by the Borrower to the Interest Hedge Counterparties
thereunder (exclusive of any early termination or liquidation

129

 

--------------------------------------------------------------------------------

 

payment owing by the Borrower by reason of the occurrence of an event of default
or termination event thereunder with respect to such Interest Hedge Counterparty
where such Interest Hedge Counterparty is the sole affected party or the
defaulting party);

(C)unless deferred by the Services Provider (or its designee), to the payment to
the Services Provider (or its designee) of all due and unpaid Senior Services
Fees that have not been deferred on prior Quarterly Payment Dates;

(D)to the Lenders for payment (on a pro rata basis) of accrued interest and
Commitment Fees (ratably in proportion to their respective Percentage Shares) on
the Loans due on such Quarterly Payment Date (excluding any interest payable at
the Post-Default Rate);

(E)if any of the Coverage Tests are not satisfied as of the related Calculation
Date or if a Market Trigger has occurred and is continuing, to the prepayment of
principal of the Loans (to be allocated to the Loans according to the Principal
Allocation Formula) until such tests are satisfied;

(F)to the payment of amounts described in clause (A) above to the extent not
paid thereunder (without regard to any cap or limitation);

(G)to the payment of any interest payable at the Post-Default Rate;

(H)to the payment of any Lender’s Increased Costs;

(I)to the payment to the Services Provider (or its designee) of any previously
deferred Senior Services Fees that the Services Provider elects to be paid on
such Quarterly Payment Date by notice to the Collateral Agent prior to the
related Calculation Date;

(J)unless deferred by the Services Provider (or its designee), to the payment to
the Services Provider (or its designee) of (1) all due and unpaid Subordinated
Services Fees that have not been deferred on prior Quarterly Payment Dates and
(2) any previously deferred Subordinated Services Fees that the Services
Provider elects to be paid on such Quarterly Payment Date by notice to the
Collateral Agent prior to the related Calculation Date;

(K)if the Borrower is party to any Interest Hedge Agreements, to any amounts
owing by the Borrower to the Interest Hedge Counterparties under such Interest
Hedge Agreements to the extent not paid under clause (B) above (without regard
to any cap or limitation);

(L)all remaining Interest Proceeds:

(1)during the Reinvestment Period, at the sole discretion of the Services
Provider, either (i) to the Borrower for payment as directed by the Borrower,
including as to make a distribution to the Parent; (ii) to the

130

 

--------------------------------------------------------------------------------

 

Collection Account to be applied as Principal Proceeds for the purchase of
additional Collateral Loans, (iii) to be applied to prepay the principal of the
Loans pursuant to Section 2.7, and/or (iv) for deposit into the Future Funding
Reserve Account; and

(2)after the Reinvestment Period, to the Borrower or for payment as directed by
the Borrower, either to (i) make a distribution to the Parent; or (ii) prepay
the principal of the Loans pursuant to Section 2.7.

(ii)On each Quarterly Payment Date, following the distribution of all Interest
Proceeds as set forth in Section 9.1(a)(i) above, Principal Proceeds (other than
Principal Proceeds previously reinvested in Collateral Loans or otherwise
designated by the Borrower for application pursuant to the parenthetical
contained in Section 8.2(a)(ii) or otherwise to provide for any Unsettled
Amount) shall be applied as follows; provided that after giving effect to any
such payment no Commitment Shortfall would exist (and, to the extent that any
Commitment Shortfall would exist, Principal Proceeds shall first be deposited in
the Future Funding Reserve Account in the amount needed to eliminate such
Commitment Shortfall):

(A)to the payment of unpaid amounts in items (A) through (C) in
Section 9.1(a)(i) above (in such order of priority stated therein);

(B)to the Lenders for payment (on a pro rata basis) of accrued interest and
Commitment Fees (ratably in proportion to their respective Percentage Shares) on
the Loans due on such Quarterly Payment Date (excluding any interest payable at
the Post-Default Rate);

(C)if any of the Coverage Tests are not satisfied as of the related Calculation
Date or if an Event of Default or a Market Trigger has occurred and is
continuing, to the prepayment of principal of the Loans (to be allocated to the
Loans according to the Principal Allocation Formula) until such tests are
satisfied or, with respect to an Event of Default, the Loans are paid in full;

(D)to the payment of any interest payable at the Post-Default Rate;

(E)during the Reinvestment Period, all remaining Principal Proceeds may, at the
sole discretion of the Services Provider:

(1)be deposited into the Collection Account for the purchase of additional
Collateral Loans;

(2)be applied to prepay the principal of the Loans pursuant to Section 2.7;
and/or

(3)be deposited into the Future Funding Reserve Account; and

(4)be used to make a Permitted Parent Distribution.

131

 

--------------------------------------------------------------------------------

 

(F)after the Reinvestment Period,

(1)first, to be applied to the payment of interest, principal, Commitment Fees
and other obligations on the Loans until repaid in full;

(2)second, to the payment of amounts referred to in items (E) through (J) in
Section 9.1(a)(i) above, in the priority set forth therein but only to the
extent not paid in full thereunder; and

(3)third, to the Borrower or for payment as directed by the Borrower, including
to make a distribution to the Parent.

(b)If on any Quarterly Payment Date the amount available in the Payment Account
from amounts received in the related Due Period is insufficient to make the full
amount of the disbursements required pursuant to any clause in the Priority of
Payments, the Collateral Agent shall make the disbursements called for in the
order and according to the priority set forth under Section 9.1(a) and ratably
or in the order provided within the applicable clause, as applicable, in
accordance with the respective amounts owing under any such clause, to the
extent funds are available therefor.

(c)On each Quarterly Payment Date, the Collateral Administrator (on behalf of
the Borrower) shall deliver to the Administrative Agent, the Collateral Agent,
the Services Provider and S&P (so long as S&P is rating the Loans) a report (the
“Payment Date Report”) containing the information described in Exhibit E hereto
pursuant to Section 8.9 specifying the amount of Interest Proceeds (and, of such
amount, the amount of Fee Proceeds) and Principal Proceeds received during the
preceding Due Period and the amounts to be applied to each purpose set forth in
Section 9.1(a).  The information in each Payment Date Report shall be determined
as of the Calculation Date immediately preceding the applicable Quarterly
Payment Date.  For the avoidance of doubt, in any month in which a Quarterly
Payment Date occurs, the Collateral Report and the Payment Date Report may be
combined into a single report.

(d)In the event that the Services Provider obtains actual knowledge of or
receives written notice that any Interest Hedge Counterparty defaults in the
payment of its obligations to the Borrower under any Interest Hedge Agreement on
the payment date therefor, the Services Provider shall notify the Borrower which
shall (or the Services Provider on behalf of the Borrower shall) make a demand
on such Interest Hedge Counterparty, or any guarantor, if applicable, demanding
payment by 12:00 noon, New York time, on the next Business Day.  The Services
Provider shall give notice to the Lenders, the Administrative Agent, S&P, the
Borrower and the Collateral Agent upon the continuing failure by such Interest
Hedge Counterparty (or applicable guarantor) to perform its obligations for one
Business Day following a demand made by the Borrower (or the Services Provider
on behalf of the Borrower) on such Interest Hedge Counterparty.

132

 

--------------------------------------------------------------------------------

 

Article X.

SALE OF COLLATERAL LOANS; ELIGIBILITY CRITERIA; CONDITIONS TO SALES AND
PURCHASES

Sale of Collateral Loans

.

(a)Sales, Substitutions and Assignments.  Provided that no Event of Default has
occurred and is continuing (except for sales pursuant to clauses (i), (iii),
(iv), (vi) or (viii) below which shall be permitted during the continuance of an
Event of Default but only so long as the Majority Lenders have provided their
written consent thereto pursuant to Section 6.2(a)) and subject to the
satisfaction of the conditions specified in this Agreement, including without
limitation Sections 5.33, 10.1(b) and 10.1(c), the Borrower or the Services
Provider (on behalf of the Borrower) may direct the Collateral Agent in writing
to sell, and the Collateral Agent shall sell or substitute in the manner
directed by the Borrower or the Services Provider (on behalf of the Borrower) in
writing, any Collateral Loan or other loan included in the Collateral (including
(x) subject to Section 10.1(b), the sale by participation of all or a portion of
the Borrower’s interest in any Collateral Loan or other loan and (y) without
limitation, the sale by assignment of a portion of the Borrower’s interest in
any Collateral Loan or other loan); provided that (x) such sale meets the
requirements of any one of clauses (i) through (viii) of this Section 10.1(a)
and (y) such substitution shall meet the requirements of clause (v) of this
Section 10.1(a), each of which requirements shall be satisfied upon receipt by
the Collateral Agent of a trade ticket or other direction to sell or substitute
(which shall be deemed to be a representation and certification from the
Borrower or the Services Provider that such conditions are satisfied):

(i)Credit Risk Loans.  The Borrower or the Services Provider (on behalf of the
Borrower) may direct the Collateral Agent in writing to sell any Credit Risk
Loan at any time during or after the Reinvestment Period without restriction.

(ii)Credit Improved Loans.  The Borrower or the Services Provider (on behalf of
the Borrower) may direct the Collateral Agent in writing to sell any Credit
Improved Loan either:

(A)at any time if the Sale Proceeds from such sale are at least equal to the
Investment Criteria Adjusted Balance of such Credit Improved Loan; or

(B)during the Reinvestment Period if the Borrower, or the Services Provider in
compliance with the Servicing Standard, reasonably believes prior to such sale
that it will be able to enter into binding commitments to reinvest all or a
portion of the proceeds of such sale in one or more additional Collateral Loans
with an Aggregate Principal Balance (together with any Collateral (which, for
the avoidance of doubt, may be Collateral Loans or Cash) contributed (which
contribution shall be irrevocable) by the Borrower or the Services Provider on
the Borrower’s behalf prior to such sale) at least equal to the Investment
Criteria Adjusted Balance of such Credit Improved Loan within 30 Business Days
of such sale.

133

 

--------------------------------------------------------------------------------

 

(iii)Defaulted Loans.  The Borrower or the Services Provider (on behalf of the
Borrower) may direct the Collateral Agent in writing to sell any Defaulted Loan
at any time during or after the Reinvestment Period without restriction.

(iv)Equity Securities.  The Borrower or the Services Provider (on behalf of the
Borrower) shall use its commercially reasonable efforts to effect the sale of
any Equity Security within 45 days after receipt if such Equity Security
constitutes Margin Stock, unless such sale is prohibited by Applicable Law, in
which case such Equity Security shall be sold as soon as such sale is permitted
by Applicable Law.  The Borrower shall deposit the proceeds therefrom in the
Collection Account and shall be treated as Principal Proceeds.

(v)Discretionary Sales.  The Borrower or the Services Provider on behalf of the
Borrower may at any time direct the Collateral Agent in writing to sell any
Collateral Loan that is not covered by another provision of this Section 10.1;
provided that during the Reinvestment Period, such sale shall only be permitted
so long as (A) (i) the Aggregate Principal Balance of all such Collateral Loans
(excluding (u) Equity Securities, (v) CCC Collateral Loans that at the time of
the commitment to sell constituted CCC Excess, (w) Credit Risk Loans, (x)
Post-Transition S&P CCC Collateral Loans, (y) Defaulted Loans and Ineligible
Assets, and (z) Collateral Loans subject to a Specified Change) sold during the
preceding period of twelve calendar months (or, for the first twelve calendar
months after the Closing Date, during the period commencing on the Closing Date)
is not greater than 25% of Total Capitalization, as of the first day of such
twelve calendar month period (or as of the Closing Date, as the case may be).
Any written direction given by the Borrower or the Services Provider on behalf
of the Borrower to the Collateral Agent that pursuant to this clause (v) shall
be deemed a representation and certification by the Borrower or the Services
Provider on behalf of the Borrower to the Collateral Agent this clause (v) has
been satisfied.

(vi)Mandatory Sales.  The Borrower or the Services Provider (on behalf of the
Borrower) shall use its commercially reasonable efforts to effect the sale of
any Collateral Loan (other than Defaulted Loans) that no longer meets the
criteria described in clause (n) in the definition of “Collateral Loan,” within
18 months of the failure of such Collateral Loan to meet any such criteria
(unless (1) the Rating Condition is satisfied or (2) the Borrower or the
Services Provider determines that such sale would not be in the best interests
of the Lenders).

(vii)Sales in Connection with Payment in Full and Termination of the
Facility.  The Borrower, or the Services Provider on behalf of the Borrower, may
direct the Collateral Agent in writing to sell, assign or transfer all or any
portion of the Collateral in connection with the payment in full of all of the
Obligations (other than any unasserted Contingent Obligations) and the payment
of any other amounts required to be paid pursuant to the Priority of Payments;
provided that the proceeds from any such sale, assignment or transfer directed
pursuant to this Section 10.1(a)(viii) are sufficient to pay in full all of the
Obligations (other than any unasserted Contingent Obligations) and any other
amounts required to be paid pursuant to the pursuant to the Priority of Payments
(as certified to the Collateral Agent by the Borrower).  For the avoidance of
doubt, the Borrower, or the

134

 

--------------------------------------------------------------------------------

 

Services Provider on behalf of the Borrower, may only direct such sales,
assignments or transfers contemplated by this Section 10.1(a)(viii) if no
Enforcement Event has occurred and is continuing at such time.

(b)Participations.  The Borrower may not sell a participation interest in a
Revolving Collateral Loan or a Delayed Funding Loan.

(c)Sales for Cash of Collateral Loans.  All sales of Collateral Loans or any
portion thereof pursuant to this Section 10.1 shall be for Cash on a
non-recourse basis, which shall be deemed Principal Proceeds for all purposes
hereunder.

Eligibility Criteria

.  Unless otherwise specified herein, on and after the Closing Date but solely
during the Reinvestment Period, a debt obligation will be eligible for purchase
(including in connection with a substitution pursuant to Section 10.1 by the
Borrower and inclusion in the Collateral only if as evidenced by an officer’s
certificate of an Authorized Officer of the Borrower (or the Services Provider
on behalf of the Borrower) delivered to the Collateral Agent, the (i)
Eligibility Criteria are satisfied at the time such debt obligation is purchased
(on a trade date basis), after giving effect to the inclusion of such debt
obligation, (ii) in the case of an additional Collateral Loan purchased with the
proceeds from the sale of a Credit Risk Loan, a Defaulted Loan, or a Collateral
Loan that is subject to a Specified Change, either (1) the aggregate outstanding
principal balance of all additional Collateral Loans purchased with the proceeds
from such sale will at least equal the sale proceeds from such sale or (2) the
aggregate outstanding principal balance of the Collateral Loans will be
maintained or increased (when compared to the aggregate outstanding principal
balance of the Collateral Loans immediately prior to such sale) and (iii) in the
case of any other purchase of additional Collateral Loans purchased with the
proceeds from the sale of a Collateral Loan, either (1) the aggregate
outstanding principal balance of the Collateral Obligations will be maintained
or increased (when compared to the aggregate outstanding principal balance of
the Collateral Obligations immediately prior to such sale) or (2) the Lender
Advance Rate Test would be satisfied immediately after giving effect to such
purchase and sale if such date were a Borrowing Date.

Conditions Applicable to all Sale and Purchase Transactions

.  Any transaction effected under this Article X or in connection with the
acquisition, disposition or substitution of any asset shall be conducted on an
arm’s length basis and, if effected with a Person Affiliated with the Services
Provider (or with an account or portfolio for which the Services Provider or any
of its Affiliates serves as investment adviser), shall be effected in accordance
with Section 5.33.

Article XI.

CHANGE IN CIRCUMSTANCES

Basis for Determining Interest Rate Inadequate or Unfair; LIBOR Transition Event

.  In the case of Eurodollar Rate Loans, if on or prior to the first day of any
Interest Period:

135

 

--------------------------------------------------------------------------------

 

(a)Unless a LIBOR Transition Event and its related LIBOR Replacement Date has
occurred, (i) the Administrative Agent is unable to obtain a quotation for the
London Interbank Offered Rate as contemplated by Section 2.5; or (ii) the
Majority Lenders advise the Administrative Agent that as a result of changes
arising after the date of this Agreement the London Interbank Offered Rate they
have determined, in their commercially reasonable judgment, that a material
disruption to LIBOR or a change in the methodology of calculating LIBOR has
occurred or the Majority Lenders advise the Administrative Agent that as a
result of changes arising after the date of this Agreement the London Interbank
Offered Rate as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding or maintaining their
Eurodollar Rate Loans for such Interest Period, in each case the Administrative
Agent shall forthwith give notice thereof (by telephone confirmed in writing) to
the Borrower, the Lenders and the Collateral Agent, whereupon until the
Administrative Agent notifies the Borrower and the Collateral Agent that the
circumstances giving rise to such suspension no longer exist, the obligations
(if any) of the Lenders to make Eurodollar Rate Loans shall be fulfilled based
on LIBOR in effect for the prior Interest Period; provided if such period of
unavailability continues for more than 30 days, then on the close of business on
the 30th day, a LIBOR Transition Event shall have been deemed to occur and the
following day shall be considered the LIBOR Replacement Date.

(b)If a LIBOR Transition Event and its related LIBOR Replacement Date have
occurred, then the Administrative Agent and the Borrower (in consultation with
the Lenders) may choose a replacement index for LIBOR and make adjustments to
applicable margins and related amendments to this Agreement as referred to below
such that, to the extent practicable, the all-in interest rate based on the
replacement index will be substantially equivalent to the all-in LIBOR-based
interest rate in effect prior to its replacement.  The Administrative Agent and
the Borrower shall enter into an amendment to this Agreement to reflect the
replacement index, the adjusted margins and such other related amendments as may
be appropriate, in the discretion of the Administrative Agent, for the
implementation and administration of the replacement index-based
rate.  Notwithstanding anything to the contrary in this Agreement or the other
Loan Documents (including, without limitation, Section 12.5), such amendment, if
unchanged from its final draft, shall become effective without any further
action or consent of any other party to this Agreement at 5:00 p.m.  New York
City time on the 10th Business Day after the date the final draft of the
amendment is provided to the Lenders, unless the Administrative Agent receives,
on or before such 10th Business Day, a written notice from the Majority Lenders
stating that such Lenders object to such amendment.

Selection of the replacement index, adjustments to the applicable margins, and
amendments to this Agreement (i) will be determined with due consideration to
the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States, loans converted from a
LIBOR-based rate to a replacement index-based rate and consistent with market
practices in the market for collateralized loan obligations, and (ii) may also
reflect adjustments, to the extent consistent with market practices in the
collateralized loan obligations market, to account for (x) the effects of the
transition from LIBOR to the replacement index and (y) yield- or risk-based
differences between LIBOR and the replacement index.  Any selection of the
replacement index, adjustments to the applicable margins, and amendments to this
Agreement will be after consultation and agreement of the Borrower, which
agreement will not be unreasonably withheld or delayed.

136

 

--------------------------------------------------------------------------------

 

Until an amendment reflecting a new replacement index in accordance with this
Section 11.1 is effective, each advance, conversion and renewal of a Loan will
continue to bear interest with reference to LIBOR and if no such rate is
provided, as set forth in the definition thereof, LIBOR for such Interest Period
will be LIBOR in effect for the prior Interest Period; provided however if the
parties have not executed an amendment within 30 days from the occurrence of the
related LIBOR Transition Event, then instead of referring to LIBOR in effect for
the prior Interest Period, LIBOR will be replaced with the single reference rate
that is used in calculating the interest rate of the highest percentage (by par
amount) of the Floating Rate Obligations then held by the Borrower (which the
Borrower shall (at the direction of the Services Provider) provide written
evidence of to the Administrative Agent) plus the reference rate modifier (which
shall include, as applicable, an adjustment to make such alternative reference
rate the quarterly equivalent thereof).

Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, at such times, such index shall be deemed
to be zero for purposes of this Agreement.

Illegality

.  If, on or after the date of this Agreement, the adoption of any Applicable
Law, rule or regulation, or any change in any Applicable Law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender in good
faith with any request or directive (whether or not having the force of law) of
any such authority, central bank or comparable agency shall make it unlawful or
impossible for any Lender to make, maintain or fund its Eurodollar Rate Loans
(if any) and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall forthwith give notice thereof (by telephone confirmed
in writing) to the Lenders, the Collateral Agent and the Borrower, whereupon
until such Lender notifies the Administrative Agent that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Eurodollar Rate Loans (if any) shall be suspended (provided that such
Lender shall instead fund Base Rate Loans (or in the case of outstanding Loans,
such Loans will be converted to Base Rate Loans at the end of such Interest
Period, or sooner if required by law).  Before giving any notice to the
Administrative Agent pursuant to this Section 11.2, such Lender shall designate
a different Applicable Lending Office if such designation would avoid the need
for giving such notice and would not be otherwise disadvantageous to such
Lender.  If circumstances subsequently change so that it is no longer unlawful
for an affected Lender to make or maintain Eurodollar Rate Loans as contemplated
hereunder, such Lender will, as soon as reasonably practicable after such Lender
becomes aware of such change in circumstances, notify the Borrower, the
Collateral Agent and the Administrative Agent and upon receipt of such notice,
the obligations of such Lender to make or continue Eurodollar Rate Loans shall
be reinstated.

Taxes

.

(a)Defined Terms. For purposes of this Section, the term “Applicable Law”
includes FATCA.

(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for

137

 

--------------------------------------------------------------------------------

 

any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 11.3) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.  

(c)Payment of Other Taxes by Borrower.  The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)Indemnification by Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes  (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.6(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

138

 

--------------------------------------------------------------------------------

 

(g)(i)Status of Lenders. Each Any that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in paragraphs (g)(ii)(A), (ii)(B) and (ii)(D)
of this Section 11.3) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or applicable successor form), establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or applicable successor form), establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)executed copies of IRS Form W-8ECI (or applicable successor form);

139

 

--------------------------------------------------------------------------------

 

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W‑8BEN-E, as applicable (or applicable successor form); or

(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W‑8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, in each case as applicable (or
applicable successor form), and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner.

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or
the  Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment.  Solely for purposes

140

 

--------------------------------------------------------------------------------

 

of this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)On or before the date of this Agreement (and on or before the date any
successor or replacement Administrative Agent becomes the Administrative Agent
herunder), to the extent copies thereof have not previously been so delivered,
the Administrative Agent shall deliver to the Borrower to the extent it is
legally able to do so, two duly executed copies of either  (i) IRS Form W-9 (or
an applicable successor form) or (ii) IRS Form W-8IMY (or an applicable
successor form) certifying that it is a “U.S. branch” of a foreign bank and
evidencing its agreement with the Borrower to be treated as a U.S. person with
respect to payments made to it by any Borrower.

(i)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (i) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (i), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (i) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(j)Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 11.4Increased Cost and Reduced Return.

(a)If, on or after the date hereof, the adoption of any Applicable Law, rule or
regulation, or any change in any Applicable Law, rule or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or

141

 

--------------------------------------------------------------------------------

 

comparable agency charged with the interpretation or administration thereof, or
compliance by any Lender (or its Applicable Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall impose, modify or deem applicable any
reserve (including, without limitation, any such requirement imposed by the
Federal Reserve Board, special deposit, insurance assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (or its Applicable Lending Office) or shall impose on
any Lender (or its Applicable Lending Office) or on the London interbank market
any other condition affecting its Eurodollar Rate Loans, its Notes evidencing
Eurodollar Rate Loans, or its obligation to make Eurodollar Rate Loans, and the
result of any of the foregoing is to increase the cost to such Lender (or its
Applicable Lending Office) of making or maintaining any Loan, or to reduce the
amount of any sum received or receivable by such Lender (or its Applicable
Lending Office) under this Agreement or under its Notes with respect thereto
(other than any increased costs on account of (x) Taxes imposed on or with
respect to a payment hereunder, (y) Taxes described in clauses (ii) through (iv)
of the definition of “Excluded Taxes” and (z) Connection Income Taxes), such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction shall constitute “Increased Costs” payable by the Borrower
pursuant to Sections 9.1(a) and 6.4.

(b)If any Lender shall have determined that, after the date hereof, the adoption
of any Applicable Law, rule or regulation regarding liquidity or capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Lender as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender could have achieved but for
such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then, upon demand (which demand shall set forth in reasonable
detail the basis for such demand for compensation) by such Lender (with a copy
to the Administrative Agent, the Collateral Agent and S&P), such additional
amount or amounts as will compensate such Lender for such reduction (to the
extent funds are available therefor in accordance with the Priority of Payments)
shall constitute “Increased Costs” payable by the Borrower pursuant to
Sections 9.1(a) and 6.4.

(c)Each Lender will promptly notify the Borrower, the Collateral Agent and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 11.4 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not be otherwise disadvantageous to such Lender.  A certificate of any
Lender claiming compensation under this Section 11.4 and setting forth in
reasonable detail a calculation of the additional amount or amounts to be paid
to it hereunder shall be delivered in connection with any request for
compensation and shall be conclusive in the absence of manifest error.  In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.  Failure or delay on the part of any Lender to demand
compensation under this Section 11.4 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 11.4 for any
increased costs or reductions incurred more than six

142

 

--------------------------------------------------------------------------------

 

months prior to the date on which the applicable Lender notifies the Borrower;
provided that if the event giving rise to such increased costs or reductions is
retroactive, then the six‑month period referred to above shall be extended to
include the period of retroactive effect thereof.

(d)Notwithstanding anything to the contrary contained herein, all requests,
rules, guidelines, requirements and directives promulgated (i) by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority), the Committee of European Banking Supervisors
or the United States or foreign regulatory authorities, in each case, pursuant
to Basel III or similar capital requirements directive existing on the Closing
Date impacting European banks and other regulated financial institutions, and
(ii) pursuant to the Dodd‑Frank Wall Street Reform and Consumer Protection Act
shall, in each case, be deemed to be a change or adoption of any law, rule or
regulation for purposes of this Section 11.4, regardless of the date enacted,
adopted, issued or implemented.

(e)Notwithstanding anything to the contrary in this Section 11.4, the Borrower
shall not be required to pay amounts to any Lender under this Section 11.4 to
the extent such amounts would be duplicative of amounts payable by the Borrower
under Section 11.3.  To the extent the Borrower is required to pay any Lender
additional amounts or indemnify any Lender in respect of Taxes or Other Taxes
pursuant to Section 11.3, the provisions of Section 11.3 shall control.

(f)For the avoidance of doubt, the Borrower shall not be obligated to pay
additional amounts to a Lender pursuant to clauses (a) or (b) of this
Section 11.4 to the extent any such additional amounts are attributable to a
failure by a Lender to comply with its obligations that are within its control.

Replacement of Lenders

.

(a)If any Lender requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 11.3, then such Lender shall (at the request
of the Borrower) use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section 11.3 in
the future,  and would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)(x) If and for so long as any Lender is (1) a Downgraded Lender (subject to
clauses (b) and (c) below), (2) a Defaulting Lender, (3) requesting compensation
under Section 11.4 or (4) unable to make Loans under Section 11.2, (y) if the
Borrower is required to pay any additional amount to such Lender or any
authority for the account of such Lender pursuant to Section 11.3, then the
Borrower may, at its sole expense and effort, upon notice to such Lender, the
Agents and S&P, direct such Lender to assign and delegate (and such Lender shall
comply with such direction but shall have no obligation to search for, seek,
designate or otherwise try to find, an assignee), without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 12.6), all of its interests, rights and obligations under
this Agreement and the Notes to a financial institution that is (I) eligible to
purchase the replaced Lender’s Loans under

143

 

--------------------------------------------------------------------------------

 

the terms hereof, and (II) not prohibited by any Applicable Law from making such
purchase (such purchaser, an “Approved Purchaser”), which shall assume such
obligations (and which may be another Lender, if such other Lender accepts such
assignment); provided that:

(i)such assigning Lender shall have received payment of an amount equal to the
aggregate outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under its Note (including
any amounts under Section 2.8) from such Approved Purchaser (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(ii)in the case of any such assignment or delegation resulting from a claim for
compensation under Section 11.4, or payments required to be made pursuant to
Section 11.3, such assignment or delegation will result in a reduction in such
compensation or payments thereafter; and

(iii)such assignment or delegation does not conflict with any Applicable Law.

(c)If and for so long as any Lender is a Downgraded Lender or a Defaulting
Lender hereunder:

(i)in the case of a Downgraded Lender, it holds any portion of the Commitments
that remain in effect, then, as soon as practicable and in any event within 30
days after becoming a Downgraded Lender, (x) it shall deposit an amount equal to
its Undrawn Commitments at such time into the Lender Collateral Account and (y)
all principal payments in respect of the Loans which would otherwise be made to
such Downgraded Lender shall be diverted to the Lender Collateral Subaccount of
such Downgraded Lender in accordance with Section 8.3(d), and any amounts in
such Lender Collateral Subaccount shall be applied to any future funding
obligations of such Downgraded Lender; and

(ii)in the case of a Defaulting Lender, (x) the Commitment and Loans of any such
Defaulting Lender shall not be included in determining whether the Majority
Lenders or Majority Revolving Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 12.5); provided that (i) a Defaulting Lender’s vote shall be
included with respect to any action hereunder relating to any change that would
require the consent of each Lender or each affected Lender under Section 12.5
(to the extent such Defaulting Lender is such an affected Lender) and (ii) a
Defaulting Lender shall retain its voting rights if such Defaulting Lender is
the only Lender, which vote shall not be unreasonably withheld, conditioned or
delayed, and (y) no Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which time that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender
during such time).

(d)Notwithstanding anything in Section 11.5(b) to the contrary, (i) a Lender
shall not be required to make any assignment or delegation referred to in
Section 11.5(b) if, prior thereto, as a result of a waiver by such Lender or the
Borrower or otherwise, the circumstances entitling

144

 

--------------------------------------------------------------------------------

 

the Borrower to require such assignment and delegation cease to apply and such
Lender gives notice thereof to the Borrower and (ii) the Borrower may not
require a Downgraded Lender to make any such assignment or delegation during the
30-day period referred to in clause (c)(i) above or at any time that a
Downgraded Lender is in compliance with clause (c)(i)(x) above.

(e)Each of the Administrative Agent and any replaced Lender will agree to
cooperate with all reasonable requests of the Borrower for the purpose of
effecting a transfer in compliance with this Section 11.5.

(f)Nothing in this Section 11.5 shall be deemed to release a Defaulting Lender
or Downgraded Lender from any liability arising from its failure to fund any
Loans it is required to make hereunder.

Article XII.

MISCELLANEOUS

Notices

.  All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, facsimile, facsimile transmission, email or
similar writing) and shall be given to such party: (i) in the case of the
Borrower, the Services Provider, the Administrative Agent, the Collateral Agent,
the Collateral Administrator, the Custodian or the Document Custodian, at its
address, facsimile number and/or email address set forth on the signature pages
hereof, (ii)(A) in the case of the Initial Lender, at its address, facsimile
number and/or email address set forth on the signature pages hereof and (B) in
the case of any other Lender, at its address, facsimile number and/or email
address set forth in its Administrative Questionnaire (which notices shall be
solely by facsimile or email if so indicated therein), (iii) in the case of S&P,
(A) any credit estimate related notifications/requests should be sent to by
email to creditestimates@spglobal.com; (B) any S&P CDO Monitor requests should
be sent by email to CDOMonitor@spglobal.com and (C) any other requests should be
sent by email to cdo_surveillance@spglobal.com or (iv) in the case of any party,
such other address, facsimile number and/or email address as such party may
hereafter specify for such purpose by notice to the Administrative Agent, the
Collateral Agent and the Borrower.  Each such notice, request or other
communication shall be effective (w) if given by facsimile, when such facsimile
is transmitted to the facsimile number specified in this Section 12.1 and the
appropriate answerback is received, (x) if given by certified or registered
mail, upon delivery, (y) if given by recognized courier guaranteeing overnight
delivery, one Business Day after such communication is delivered to such courier
or (z) if given by any other means, when delivered at the address or email
address specified in this Section 12.1; provided that notices to the
Administrative Agent under Article XI or to the Collateral Agent under
Article VIII shall not be effective until received.

The Collateral Agent agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured email, facsimile transmission or
other similar unsecured electronic methods; provided that any person providing
such instructions or directions shall provide to the Collateral Agent an
incumbency certificate listing persons designated to provide such instructions
or directions, which incumbency certificate shall be amended whenever a person
is added or deleted from the listing.  If such person elects to give the
Collateral Agent email or facsimile instructions (or instructions by a similar
electronic method) and the Collateral Agent in

145

 

--------------------------------------------------------------------------------

 

its discretion elects to act upon such instructions, the Collateral Agent’s
reasonable understanding of such instructions shall be deemed controlling.  The
Collateral Agent shall not be liable for any losses, costs or expenses arising
directly or indirectly from the Collateral Agent’s reliance upon and compliance
with such instructions notwithstanding such instructions conflicting with or
being inconsistent with a subsequent written instruction.  Any person providing
such instructions acknowledges and agrees that there may be more secure methods
of transmitting such instructions than the method(s) selected by it and agrees
that the security procedures (if any) to be followed in connection with its
transmission of such instructions provide to it a commercially reasonable degree
of protection in light of its particular needs and circumstances.

No Waivers

.  No failure or delay by either Agent, any Lender or the Borrower in exercising
any right, power or privilege hereunder or under any Note shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

Expenses; Indemnification

.

(a)The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses of the Agents, the Custodian, the Document Custodian, the Securities
Intermediary and each Lender, including, without limitation, reasonable and
documented fees and disbursements of counsel in connection with the preparation,
syndications and administration of this Agreement, the Loan Documents and any
documents and instruments referred to therein, and further modifications or
syndications of the Loans in connection therewith, the administration of the
Loans, any waiver or consent hereunder or any amendment or modification hereof
or any Default; and (ii) all reasonable and documented out-of-pocket expenses
incurred by any Agent and any Lender, including reasonable and documented fees
and disbursements of counsel for each Agent, in connection with the enforcement
of the Loan Documents and the instruments referred to therein and such
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom.  

(b)The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Collateral Administrator, the Custodian, the Document Custodian, the
Securities Intermediary and each Lender, their respective affiliates and the
respective directors, officers, agents and employees of the foregoing (each, an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable and documented fees and disbursements of counsel for
each Agent, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) that may at any time (including,
without limitation, at any time following the payment of the Obligations) be
imposed on, asserted against or incurred by any Indemnitee as a result of, or
arising out of, or in any way related to or by reason of, (i) any of the
transactions contemplated by the Loan Documents or the execution, delivery or
performance of any Loan Document, (ii) the grant to the Collateral Agent, the
Lenders of any Lien, on the Collateral, (iii) the exercise by the Administrative
Agent, the Collateral Agent, the Lenders or of their rights and remedies
(including, without limitation, foreclosure) under any agreements creating any
such Lien, (iv) the failure of the Collateral Agent to have a valid and
perfected Lien on any Collateral, (v) a breach by the Borrower

146

 

--------------------------------------------------------------------------------

 

of any representation, warranty or covenant contained in any Loan Document or
any document relating to any Collateral or (vi) any loss arising from any action
or inaction of the Borrower or any of its Affiliates regarding the
administration of any Collateral or otherwise relating to such Collateral (other
than an Obligor’s financial inability to make payments with respect to any such
Collateral) but excluding, in each case, as to any Indemnitee, any such losses,
liabilities, damages, expenses or costs incurred by reason of the bad faith,
gross negligence or willful misconduct by such Indemnitee with respect to its
obligations under this Agreement as finally determined by a court of competent
jurisdiction in a final and nonappealable decision.  The Borrower’s obligations
under this Section 12.3 shall survive the termination of this Agreement and the
payment of the Obligations and the resignation or removal of an Agent.  For the
sake of clarity, this Section 12.3(b) apply with respect to Taxes, other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

Sharing of Set-Offs

.  In addition to any rights now or hereafter granted under Applicable Law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of any Event of Default, each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to the Borrower or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final) and any other Indebtedness at any time held or owing by such Lender
(including, without limitation, by branches and agencies of such Lender wherever
located) to or for the credit or the account of the Borrower against and on
account of the Obligations of the Borrower then due and payable to such Lender
under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Lender.

Each Lender agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal, interest, fees and other amounts due with respect to any
Loan held by it which is greater than the proportion received by any other
Lender in respect of the aggregate amount of principal, interest, fees and other
amounts due with respect to the Loans held by such other Lender, the Lender
receiving such proportionately greater payment shall purchase such
participations in the Loans held by the other Lenders, and such other
adjustments shall be made, as may be required so that all such payments of
principal, interest, fees and other amounts with respect to the Loans held by
the Lenders shall be shared by the Lenders pro rata; provided that nothing in
this Section 12.4 shall impair the right of any Lender to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of Indebtedness of the Borrower other than its
Indebtedness under the Loans.  The Borrower agrees, to the fullest extent it may
effectively do so under Applicable Law, that any holder of a participation in a
Loan, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation.  Notwithstanding
anything to the contrary contained herein, any Lender may, by separate agreement
with the Borrower, waive its right to set off contained herein or granted by law
and any such written waiver shall be effective against such Lender under this
Section 12.4.  For the avoidance of doubt, for purposes of this Section 12.4, a
pro rata allocation will mean an allocation of the amount received by such
set-off or counterclaim and other rights as if such amount had been applied as a
prepayment of the Loans under Section 2.7.

147

 

--------------------------------------------------------------------------------

 

Amendments and Waivers

.

(a)Any provision of this Agreement, the Notes or any other Loan Document may be
amended or waived but only if any such amendment or waiver is in writing and is
signed by the Borrower and the Majority Lenders (and, if the rights,
protections, indemnities or duties of the Administrative Agent and/or the
Collateral Agent are affected thereby, by the Administrative Agent and/or the
Collateral Agent, as the case may be); provided that:

(i)no such amendment or waiver shall, unless signed by all the (1) Lenders,
extend the Stated Maturity; (2) Revolving Lenders, increase or decrease the
Revolving Commitment of any Revolving Lender or subject any Revolving Lender to
any additional obligation; (3) Revolving Lenders, change the Percentage Share of
the Revolving Commitments allocable to any Revolving Lender; (4) Term Lenders,
increase or decrease the Term Commitment of any Term Lender or subject any Term
Lender to any additional obligation; (4) Term Lenders, change the Percentage
Share of the Term Commitments allocable to any Term Lender; (5) Lenders, change
the Percentage Share of the aggregate unpaid principal amount of the Loans, or
the number of Lenders, which shall be required for the Lenders or any of them to
take any action under this Section 12.5 or any other provision of this
Agreement; (6) Lenders, release any Collateral except as expressly provided in
this Agreement or the other Loan Documents; or (7) Lenders, alter the terms of
Section 2.6, Section 2.7, Section 2.10, Section 6.4, Section 9.1 or this
Section 12.5 (or any defined term as it is used therein or any other pro rata
sharing terms contained herein) in a manner adverse to the interests of any
Lender;

(ii)no such amendment or waiver shall, unless signed by all Lenders affected
thereby, postpone, delay or extend the date fixed for any payment of principal
of or interest on any Loan or any fees or other amounts hereunder or for any
increase, reduction or termination (or period of time with respect to the
termination) of any Commitment;

(iii)no such amendment or waiver shall, unless signed by the applicable Lender,
reduce the principal of or rate of interest on any Loan held by such Lender or
any fees or indemnities payable for the account of such Lender; provided that
the foregoing shall not apply to the rescission of interest accruing at the
Post-Default Rate, which may be rescinded only by the Majority Lenders in
writing;

(iv)to the extent an amendment or waiver of any provision of this Agreement
directly affects only the Revolving Lenders, then such amendment, modification
or waiver shall be effective with the written consent of the Majority Revolving
Lenders; and

(v)no such amendment or waiver shall, unless signed by each of the Lenders,
consent to the Borrower’s assignment or transfer of any of its rights or
obligations under this Agreement or any other Loan Document.

(b)In addition to the requirements of clause (a) above, in connection with any
proposed amendment or waiver of this Agreement or any other Loan Document
pursuant to this Section 12.5, either (1) such proposed amendment or waiver will
be effective only upon satisfaction of the Rating Condition or the consent of
the Majority Lenders or (2) if, in the Borrower’s reasonable

148

 

--------------------------------------------------------------------------------

 

determination, such proposed amendment or waiver does not have a reasonable
likelihood of being adverse to the interests of any Lender, then the Borrower
shall, not later than ten Business Days prior to the execution of such proposed
amendment or waiver, deliver to each of the Lenders a copy of such proposed
amendment or waiver; provided, in the case of the foregoing clause (2), if any
Lender notifies the Borrower prior to the execution of such proposed amendment
or waiver that, based on its reasonable determination such proposed amendment or
waiver could adversely affect the interests of any Lender, such proposed
amendment or waiver will be effective only upon satisfaction of the Rating
Condition or the consent of the Majority Lenders.

(c)The Borrower shall, promptly following the execution of any amendment, waiver
or supplement to any Loan Document, provide copies thereof to each Lender, the
Administrative Agent, the Collateral Agent.  

(d)The Borrower shall use commercially reasonable efforts to provide S&P advance
notice and drafts of any proposed amendments to any Loan Documents that it
intends to enter into after the Closing Date. The Borrower shall promptly
following the execution of any amendment or supplement to any Loan Document
provide copies thereof to S&P.  

Successors and Assigns

.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations under this Agreement or the other Loan Documents without the
prior written consent of each of the Lenders except as permitted by this
Agreement.

(b)(i)Any Lender may at any time grant to one or more banks, commercial paper
conduits or other institutions (each, a “Participant”) participating interests
in any or all of its Loans; provided that each such Participant represents in
writing to such Lender that it (and each account for which it is acquiring such
participating interest) is a “qualified purchaser” for purposes of
Section 3(c)(7) of the Investment Company Act.  In the event of any such grant
by a Lender of a participating interest to a Participant, whether or not upon
notice to the Borrower and the Administrative Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  An assignment or other transfer which is not permitted by
subsection (c) or (d) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (b).

(ii)In the event any Lender sells a participation in any or all of its Loans
hereunder, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 11.3 and 11.4 (subject to the requirements and limitations
therein, including the requirements under Section 11.3(g) (it being understood
that the documentation required under Section 11.3(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (c) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 11.4(c) as if it were an assignee under paragraph (c) of this Section;
and (B) shall

149

 

--------------------------------------------------------------------------------

 

not be entitled to receive any greater payment under Sections 11.3 or 11.4, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after such Participant acquired
the applicable interest.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 11.5(b) with respect to any
Participant.

(iii)In the event that any Lender sells participations in any or all of its
Loans hereunder, such Lender shall, acting solely for this purposes as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of all Participants in the Loans held by it and the principal
amount of (and stated interest thereon) the portion of the Loans which is the
subject of the participation (the “Participant Register”).  A Loan may be
participated in whole or in part only by registration of such participation on
the Participant Register.  Any participation of such Loan may be effected only
by the registration of such participation on the Participant Register.  No
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loans or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other obligation is
in registered form under Section 5f.103-1(c) or Proposed Section 1.163-5(b) of
the United States Treasury Regulations (or any amended or successor version).The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(c)(i)With the prior written consent of the Administrative Agent (such consent
not to be unreasonably withheld) and the Borrower (provided that such consent
will not be required for an assignment to any existing Lender or Affiliate of a
Lender or any assignment during the existence of an Event of Default, any Lender
may at any time assign to one or more banks or other financial institutions
(each, an “Assignee”) all or any portion of its rights and obligations under
this Agreement, the Notes and the other Loan Documents, and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
executed by such Assignee and such transferor Lender; provided that (x) such
assignment is in an amount which is at least $10,000,000 or a multiple of
$1,000,000 in excess thereof (or the remainder of such Lender’s Loans).

(ii)Upon execution and delivery of such instrument and payment by such Assignee
to such transferor Lender of an amount equal to the purchase price agreed
between such transferor Lender and such Assignee, such Assignee shall be a party
to this Agreement and shall have all the rights, protections and obligations of
a Lender with Commitments as set forth in such instrument of assumption, and the
transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required.  Upon the consummation of any assignment pursuant to this
subsection (c), the transferor Lender, the Administrative Agent and the

150

 

--------------------------------------------------------------------------------

 

Borrower shall make appropriate arrangements so that, if required, a new Note is
issued to the Assignee.  In connection with any such assignment, the transferor
Lender shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $3,500 (unless such fee is waived by
the Administrative Agent).  Each Assignee shall deliver to the Borrower and the
Administrative Agent an Administrative Questionnaire and a properly completed
and duly executed IRS Form W-9 (or other applicable tax form) and any
documentation and other information reasonably requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

(d)Any Lender may at any time assign all or any portion of its rights under this
Agreement and its Note to a Federal Reserve Bank.  No such assignment shall
release the transferor Lender from its obligations hereunder.  Promptly upon
being notified in writing of such transfer, the Administrative Agent shall
notify the Borrower thereof.

(e)Reserved.

(f)The Administrative Agent, acting as non-fiduciary agent (solely for this
purpose) of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and the principal amount of (and stated interest thereon) the Loans owing to
each Lender from time to time.  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register as the owner of a Loan or
Note hereunder as the owner thereof for all purposes of this Agreement,
notwithstanding any notice to the contrary.  Any assignment of any Loan or Note
hereunder shall be effective only upon appropriate entries with respect thereto
being made in the Register.  If any assignment or transfer of all or any part of
a Loan that is then evidenced by a Note is made, such assignment or transfer
shall be registered on the Register only upon surrender for registration of
assignment or transfer of the related Note, duly endorsed by (or accompanied by
a written instrument of assignment or transfer duly executed by) the holder
thereof, and thereupon one or more new Note(s) in the same aggregate principal
amount shall be issued to the designated Assignee(s) (and, if applicable,
assignor) and the old Note shall be returned to the Borrower marked
“cancelled”.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
written notice.  The Administrative Agent shall provide to the Collateral Agent
from time to time at the written request of the Collateral Agent information
related to the Lenders (including, without limitation, all wire instructions and
other information necessary for distributions to the Lenders hereunder).

Collateral; QP Status

.  Each of the Lenders represents to the Administrative Agent, the Collateral
Agent, each of the other Lenders, and the Borrower that (i) it (and each account
for which it is acquiring a Loan) is a “qualified purchaser” for purposes of
Section 3(c)(7) of the Investment Company Act and (ii) it in good faith (and in
reliance on the accuracy as to factual matters of the representations contained
in the first two sentences of Section 4.10) is not relying upon any Margin Stock
as collateral in the extension or maintenance of the credit provided for in this
Agreement.  For the avoidance of doubt, the parties hereunder intend that the
advances made pursuant to this Agreement constitute loans and not securities.

151

 

--------------------------------------------------------------------------------

 

Governing Law; Submission to Jurisdiction

.

(a)THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(b)Any legal action or proceeding with respect to this Agreement or any other
Loan Document and any action for enforcement of any judgment in respect thereof
may be brought in the courts of the State of New York sitting in the Borough of
Manhattan or of the United States of America for the Southern District of New
York, and, by execution and delivery of this Agreement, each party hereto hereby
accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof.  Each party hereto irrevocably consents to
the service of process out of any of the aforementioned courts in any such
action or proceeding by the hand delivery, or mailing of copies thereof by
registered or certified mail, postage prepaid, to each party hereto at its
respective address on the signature pages hereto.  Each party hereto hereby
irrevocably waives, to the extent permitted by Applicable Law, any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document brought in the courts referred to above and
hereby further irrevocably waives, to the extent permitted by Applicable Law,
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient
forum.  Nothing herein shall affect the right of either Agent, any Lender, any
holder of a Note to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Borrower in any
other jurisdiction.

Marshalling; Recapture

.  Neither the Administrative Agent, the Collateral Agent nor any Lender shall
be under any obligation to marshal any assets in favor of the Borrower or any
other party or against or in payment of any or all of the Obligations.  To the
extent any Lender receives any payment by or on behalf of the Borrower, which
payment or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to the Borrower
or its estate, trustee, receiver, custodian or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such payment or repayment, the Obligation or part thereof which has
been paid, reduced or satisfied by the amount so repaid shall be reinstated by
the amount so repaid and shall be included within the liabilities of the
Borrower to such Lender, as of the date such initial payment, reduction or
satisfaction occurred.

Counterparts; Integration; Effectiveness

.  This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.  This Agreement shall become effective upon receipt by the
Administrative Agent of counterparts hereof signed by each of the parties hereto
(which counterparts may be delivered by facsimile, email or other electronic
transmission).  The parties agree that this Agreement may be electronically or
digitally signed and that such electronic or digital signatures appearing on
this Agreement are the

152

 

--------------------------------------------------------------------------------

 

same, and just as effective, as handwritten signatures for purposes of validity,
enforceability, admissibility or otherwise.

Waiver of Jury Trial

.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Survival

.  All indemnities set forth herein shall survive the execution and delivery of
this Agreement and the other Loan Documents, any assignment pursuant to
Section 12.6 and the making and repayment of the Loans hereunder.

Domicile of Loans

.  Each Lender may transfer and carry its Loans at, to or for the account of any
domestic or foreign branch office, subsidiary or affiliate of such Lender.

Limitation of Liability

.  No claim may be made by the Borrower, the Services Provider or any other
Person against the Administrative Agent, the Collateral Agent or any Lender or
the affiliates, directors, officers, employees, attorneys or agents of any of
them for any consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or by the other Loan Documents,
or any act, omission or event occurring in connection therewith; and each of the
Borrower and the Services Provider hereby waives, releases and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Recourse; Non-Petition

.

(a)All obligations, covenants and agreements of Borrower contained in or
evidenced by this Agreement, the Notes and any Loan Document shall be fully
recourse to the Borrower and each and every asset of Borrower.  Notwithstanding
the foregoing, no recourse under or upon any obligation, covenant, or agreement
contained in this Agreement, the Notes or any Loan Document shall be had against
any officer, director, limited liability company manager, limited partner,
member, agent or employee (solely by virtue of such capacity) of the Borrower (a
“Non-Recourse Party”) and no such Non-Recourse Party shall be personally liable
for payment of the Loans or other amounts due in respect thereof (all such
liability being expressly waived and released by each Lender and the Agents).

(b)Each Lender and each Agent hereby agrees that it will not institute against
the Borrower any proceeding seeking a judgment of insolvency or bankruptcy or
any other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, present a petition for the winding-up or
liquidation of the Borrower or seek the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for the Borrower or for all or substantially all of the assets
of the Borrower prior to the date that is one year and one day (or, if longer,
the applicable preference period then in effect) after the payment in full of
all Obligations and any securities issued by the Borrower that refinance any of
the Obligations.  Additionally, none of the Borrower shall be entitled to
petition or take any other steps

153

 

--------------------------------------------------------------------------------

 

for the winding up or bankruptcy of the other of the Borrower.  In the event
that, notwithstanding the provisions of this Agreement and the other Loan
Documents relating to “non-petition” of the Borrower, the Borrower becomes a
debtor in a bankruptcy case by the involuntary petition of any other Person, of
the Borrower hereby covenants to contest any such petition to the fullest extent
permitted by law.  The obligations under this Section 12.15(b) shall survive the
termination of this Agreement and the payment of the Obligations.

Confidentiality

.

(a)Each of the Lenders and the Agents agrees that it shall maintain
confidentiality with regard to nonpublic information concerning the Borrower,
the Collateral Loans, any Obligor, or the Services Provider obtained pursuant to
or in connection with this Agreement or any other Loan Document; provided that
the Lenders and the Agents shall not be precluded from making disclosure
regarding such information: (i) to the Lenders’ and Agents’ counsel, accountants
and other professional advisors (it being understood that the Persons to which
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential); (ii) to
officers, directors, employees, examiners, agents and partners of each Lender
and the Agents and their Affiliates who need to know such information in
accordance with customary practices for Lenders of such type (it being
understood that the Persons to which such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential); (iii) in response to a subpoena or order of a court
or governmental agency or regulatory authority (including bank examiners);
(iv) to any entity participating or considering participating in any credit made
under this Agreement, (provided that the Lenders and Agents shall require that
any such entity agree in writing to be subject to this Section 12.16, however,
the Lenders and Agents shall have no duty to monitor any participating entity
and shall have no liability in the event that any participating entity violates
this Section 12.16); (v) as required by law or legal process, GAAP or applicable
regulation; (vi) as reasonably necessary in connection with the exercise of any
remedy hereunder or under any other Loan Document to the extent the Person that
receives such information agrees in writing to be subject to this Section 12.16;
or (vii) to any Rating Agency then rating the Loans or any Conduit Rating
Agency.  In connection with enforcing its rights pursuant to this Section 12.16,
the Borrower shall be entitled to the equitable remedies of specific performance
and injunctive relief against the Agents, any Lender or any subsequent party
that agrees to be bound hereto which shall breach the confidentiality provisions
of this Section 12.16.

(b)Notwithstanding any contrary agreement or understanding, the Services
Provider, the Borrower, the Agents and the Lenders (and each of their respective
employees, representatives or other agents) may disclose to any and all Persons
the tax treatment and tax structure of the transactions contemplated by this
Agreement (and, for the avoidance of doubt, only those transactions contemplated
by this Agreement) and all materials of any kind (including opinions or other
tax analyses) that are provided to them relating to such tax treatment and tax
structure.  The foregoing provision shall apply from the beginning of
discussions between the parties hereto.  For this purpose, the tax treatment of
a transaction is the purported or claimed U.S. tax treatment of the transaction
under applicable U.S. federal, state or local law, and the tax structure of a
transaction is any fact that may be relevant to understanding the purported or
claimed U.S. tax treatment of the transaction under applicable U.S. federal,
state or local law.

154

 

--------------------------------------------------------------------------------

 

Section 12.17[Reserved].

Direction of Collateral Agent

.  By executing this Agreement, each Lender hereby consents to the terms of this
Agreement and to the Collateral Agent’s execution and delivery of this Agreement
and the other Loan Documents to which it is a party, and acknowledges and agrees
that the Collateral Agent shall be fully protected in relying upon the foregoing
consent and direction and hereby releases the Collateral Agent and its
respective officers, directors, agents, employees and shareholders, as
applicable, from any liability for complying with such direction, except as a
result of the bad faith, gross negligence or willful misconduct of the
Collateral Agent.

Borrowings/Loans Made in the Ordinary Course of Business

.  The Borrower represents, warrants and covenants that each payment by the
Borrower under this Agreement will have been made (i) in payment of a debt or
other obligation incurred by the Borrower hereunder or under any other Loan
Document and (ii) in the ordinary course of business or financial affairs of the
Borrower.

Section 12.20[Reserved].

PATRIOT Act

.  Each Lender that is subject to the requirements of the PATRIOT Act notifies
the Borrower that, pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the PATRIOT Act.

Severability

.  If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Credit Agreement, and the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.  If any provision of this
Agreement shall conflict with or be inconsistent with any provision of any of
the other Loan Documents, then the terms, conditions and provisions of this
Agreement shall prevail.

Article XIII.

ASSIGNMENT OF CORPORATE SERVICES AGREEMENT AND SALE AND CONTRIBUTION AGREEMENT

Assignment of Corporate Services Agreement and Sale and Contribution Agreement

.

(a)The Borrower hereby acknowledges that its Grant pursuant to the Granting
Clause hereof includes all of the Borrower’s estate, right, title and interest
in, to and under the Corporate Services Agreement and the Sale and Contribution
Agreement including (i) the right to give all notices, consents and releases
thereunder, (ii) the right to take any legal action upon the breach of an
obligation of the Services Provider under the Sale and Contribution Agreement or
the Seller

155

 

--------------------------------------------------------------------------------

 

under the Sale and Contribution Agreement, including the commencement, conduct
and consummation of proceedings at law or in equity, (iii) the right to receive
all notices, accountings, consents, releases and statements thereunder and (iv)
the right to do any and all other things whatsoever that the Borrower is or may
be entitled to do thereunder; provided that notwithstanding anything herein to
the contrary, the Agents shall not have the authority to exercise any of the
rights set forth in (i) through (iv) above or that may otherwise arise as a
result of the Grant until the occurrence of an Event of Default hereunder and
such authority shall terminate at such time, if any, as such Event of Default is
cured or waived (so long as the exercise of remedies has not commenced or such
Event of Default has been waived following the commencement of the exercise of
remedies).

(b)The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Borrower under the provisions of the Corporate Services
Agreement, Sale and Contribution Agreement or the other documents referred to in
clause (a) above, nor shall any of the obligations contained in Corporate
Services Agreement, or such other documents be imposed on the Agents.

(c)Upon the occurrence of the Stated Maturity (or, if earlier, the payment in
full of all of the Obligations), the payment of all amounts required to be paid
pursuant to the Priority of Payments and the release of the Collateral from the
lien of this Agreement, this assignment and all rights herein assigned to the
Collateral Agent for the benefit of the Lenders shall cease and terminate and
all the estate, right, title and interest of the Collateral Agent in, to and
under the Corporate Services Agreement, the Sale and Contribution Agreement and
the other documents referred to in this Section 13.1 shall revert to the
Borrower and no further instrument or act shall be necessary to evidence such
termination and reversion.

(d)The Borrower represents that it has not executed any other assignment of the
Corporate Services Agreement or the Sale and Contribution Agreement.

(e)The Borrower agrees that this assignment is irrevocable until the Obligations
have been repaid in full, and that it will not take any action which is
inconsistent with this assignment or make any other assignment inconsistent
herewith.  The Borrower will, from time to time, execute all instruments of
further assurance and all such supplemental instruments with respect to this
assignment as may be necessary to continue and maintain the effectiveness of
such assignment.

(f)The Borrower hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Services Provider in the Corporate Services Agreement and, as
applicable, the Seller in the Sale and Contribution Agreement, to the following:

(i)The Services Provider shall consent to the provisions of this assignment and
agree to perform any provisions of this Agreement applicable to the Services
Provider subject to the terms of the Corporate Services Agreement, and the
Seller shall consent to the provisions of this assignment and agree to perform
any provisions of this Agreement applicable to the Seller subject to the terms
of the Sale and Contribution Agreement.

(ii)The Services Provider shall acknowledge that the Borrower is collaterally
assigning all of its right, title and interest in, to and under the Corporate
Services

156

 

--------------------------------------------------------------------------------

 

Agreement to the Collateral Agent for the benefit of the Secured Parties, and
the Seller shall acknowledge that the Borrower is collaterally assigning all of
its right, title and interest in, to and under the Sale and Contribution
Agreement to the Collateral Agent for the benefit of the Secured Parties, in
each case subject to the proviso in Section 13.1(a).

(iii)The Services Provider shall deliver to the Agents copies of all notices,
statements, communications and instruments delivered or required to be delivered
by the Services Provider to the Borrower pursuant to the Corporate Services
Agreement, and the Seller shall deliver to the Agents copies of all notices,
statements communications and instruments delivered or required to be delivered
by the Seller to the Borrower pursuant to the Sale and Contribution Agreement.

(iv)Neither the Borrower nor the Services Provider will enter into any agreement
amending, modifying or terminating the Corporate Services Agreement without
complying with the applicable terms thereof, and neither the Borrower nor the
Seller will enter into any agreement amending, modifying or terminating the Sale
and Contribution Agreement without complying with the applicable terms thereof.

(v)Both the Services Provider and the Seller agree not to cause the filing of a
petition in bankruptcy against the Borrower for the nonpayment of the fees or
other amounts payable by the Borrower to the Services Provider under the
Corporate Services Agreement or to the Seller under the Sale and Contribution
Agreement, as applicable, until the payment in full of all of the Obligations
and the expiration of a period equal to one year and a day, or, if longer, the
applicable preference period, following such payment.  Nothing in this
Section 13.1 shall preclude, or be deemed to stop, the Services Provider or the
Seller (i) from taking any action prior to the expiration of the aforementioned
period in (A) any case or Proceeding voluntarily filed or commenced by the
Borrower or (B) any involuntary insolvency Proceeding filed or commenced by a
Person other than the Services Provider, the Seller or any of their respective
Affiliates or (ii) from commencing against the Borrower or any of its properties
any legal action which is not a bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceeding.

(vi)In exercising its discretion under the Loan Documents, the Services Provider
shall, and shall ensure that the Parent’s investment advisor will, act in
accordance with their generally applicable policies regarding conflicts of
interest.

Article XIV.

THE DOCUMENT CUSTODIAN

The Document Custodian

.

(a)Appointment.  Alter Domus (US) LLC is hereby appointed as Document Custodian
in accordance for the terms herein.  The Document Custodian hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein for the benefit of the Secured Parties until its
removal or resignation as Document Custodian pursuant to the terms hereof.  The
Administrative Agent hereby designates and appoints the Document Custodian to
act

157

 

--------------------------------------------------------------------------------

 

as its agent and hereby authorizes the Document Custodian to take such actions
on its behalf and to exercise such powers and perform such duties as are
expressly granted to the Document Custodian by this Agreement.  The rights,
protections, immunities and indemnities afforded to the Collateral Agent under
this Agreement shall also be afforded to the Document Custodian.

(b)Delivery of Related Contracts.  In connection with each Collateral Loan
included in the Collateral as of the Closing Date, and promptly following the
acquisition of a Collateral Loan after the date hereof, the Borrower shall
deliver, or cause to be delivered, to the Document Custodian the Related
Contracts in respect of each Collateral Loan in physical or electronic form, as
applicable; provided that for the avoidance of doubt, any Related Contracts
which constitute securities required to be delivered by the Borrower under
Section 8.7(b) or (c) shall be delivered to the Custodian in accordance with
such Section.  In connection with delivery of any Related Contracts to the
Document Custodian for any Collateral Loan, the Borrower (or the Services
Provider on behalf of the Borrower) shall deliver a Document Checklist (or, if
applicable, an updated Document Checklist) for such Collateral Loan.  All
Related Contracts that are delivered to the Document Custodian shall be
delivered to the Document Custodian at its document custody office located Alter
Domus (US) LLC, 225 W. Washington St., 9th Floor, Chicago, IL 60606, Attention:
Doc Custody and Legal Department], or at such other office as shall be specified
to the Borrower, the Services Provider, the Collateral Agent and the
Administrative Agent by the Document Custodian in a written notice prior to such
change (such office, the “Document Custodian Office”).  The Document Custodian
shall have no obligation to review or monitor any Related Contracts but shall
only be required to hold those Related Contracts received by it in safekeeping.

(c)Duties.  From the Closing Date until its resignation or removal pursuant to
Section 14.9, the Document Custodian shall perform the following duties and
obligations:

(i)The Document Custodian shall accept delivery and retain custody of the
Related Contracts listed on the related Document Checklist delivered by the
Borrower pursuant to clause (b) above in accordance with the terms and
conditions of this Agreement, all for the benefit of the Secured Parties.  All
Related Contracts shall be kept in fire resistant vaults, rooms or cabinets at
the Document Custodian Office.  All Related Contracts shall be placed together
with an appropriate identifying label and maintained in such a manner so as to
permit retrieval and access.  The Document Custodian shall segregate the Related
Contracts on its inventory system and will not commingle the physical Related
Contracts with any other files of the Document Custodian other than those, if
any, relating to the Borrower and its subsidiaries.

(ii)In taking and retaining custody of the Related Contracts, the Document
Custodian shall be deemed to be acting as the agent of the Secured Parties;
provided that, the Document Custodian makes no representations as to the
existence, perfection, enforceability or priority of any Lien on the Related
Contracts or the instruments therein or as to the adequacy or sufficiency of
such Related Contracts; provided further that the Document Custodian’s duties
shall be limited to those expressly contemplated herein.

(iii)On and after the Closing Date, the Document Custodian shall provide the
Collateral Agent, the Administrative Agent, the Borrower and the Services
Provider access

158

 

--------------------------------------------------------------------------------

 

to an electronic database maintained by the Document Custodian, which such
database shall identify the Related Contracts delivered to the Document
Custodian per the Document Checklist.

(iv)Notwithstanding any provision to the contrary elsewhere in the Loan
Documents, the Document Custodian shall not have or be deemed to have any
fiduciary relationship with any party hereto or any Secured Party in its
capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Loan Documents or
otherwise exist against the Document Custodian.  Without limiting the generality
of the foregoing, it is hereby expressly agreed and stipulated by the other
parties hereto that the Document Custodian shall not be required to exercise any
discretion hereunder and shall have no investment or management
responsibility.  The Document Custodian shall not be deemed to assume any
obligations or liabilities of the Borrower, the Administrative Agent or
Collateral Agent hereunder or under any other Loan Document.

(v)After the occurrence and during the continuance of an Event of Default, the
Document Custodian agrees to cooperate with the Collateral Agent (acting at the
direction of the Majority Lenders) and promptly deliver any Related Contracts to
the Collateral Agent as requested in order to take any action that the Majority
Lenders deem necessary or desirable in order for the Collateral Agent to
perfect, protect or more fully evidence the security interests granted by the
Borrower hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder.  In the event the Document Custodian receives
instructions from the Services Provider or the Borrower which conflict with any
instructions received from the Collateral Agent (acting at the direction of the
Majority Lenders) at any time other than following the occurrence and during the
continuance of an Event of Default, the Document Custodian shall rely on and
follow the instructions given by the Collateral Agent.  After the occurrence and
during the continuance of an Event of Default, the Document Custodian shall rely
on and follow only the instructions given by the Collateral Agent and shall not
follow any instructions given by the Borrower or the Services Provider.

(vi)The Collateral Agent or the Administrative Agent (each acting at the
direction of the Majority Lenders) may direct the Document Custodian in writing
to take any action incidental to its duties hereunder.  With respect to other
actions which are incidental to the actions specifically delegated to the
Document Custodian hereunder, the Document Custodian shall not be required to
take any such incidental action hereunder, but shall be required to act or to
refrain from acting (and shall be fully protected in acting or refraining from
acting) upon the direction of the Collateral Agent or Administrative Agent, as
applicable; provided that the Document Custodian shall not be required to take
any such action at the direction of the Administrative Agent, the Collateral
Agent, any Secured Party or otherwise if the taking of such action, in the
reasonable determination of the Document Custodian, (x) shall be in violation of
any Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Document Custodian to liability hereunder (unless it has been
provided with an indemnity agreement (including the indemnity provisions
contained herein and in the other Loan Documents) which it reasonably deems to
be satisfactory with respect thereto).  In the event the Document

159

 

--------------------------------------------------------------------------------

 

Custodian requests the consent of the Administrative Agent or Collateral Agent,
as applicable, and the Document Custodian does not receive a consent (either
positive or negative) from the Administrative Agent or the Collateral Agent, as
applicable, within 10 Business Days of its receipt of such request, then the
Administrative Agent or the Collateral Agent, as applicable, shall be deemed to
have declined to consent to the relevant action.

(vii)The Document Custodian shall not be liable for any action taken, suffered
or omitted by it in accordance with the request or direction of any Secured
Party, to the extent that this Agreement provides such Secured Party the right
to so direct the Document Custodian or the Administrative Agent or Collateral
Agent.  The Document Custodian shall not be deemed to have notice or knowledge
of any matter hereunder, including an Event of Default, unless an Administrative
Officer of the Document Custodian has. received written notice from a Lender or
the Borrower referring to this Agreement, describing such Event of Default, and
stating that such notice is a “Notice of Event of Default.”  In the absence of
receipt of such notice, the Document Custodian may conclusively assume that
there is no Event of Default.

Document Custodian Compensation

.  As compensation for its custodial activities hereunder, the Document
Custodian shall be entitled to compensation from the Borrower as set forth in
the Document Custodian Fee Letter.  The Document Custodian’s entitlement to
receive such compensation shall cease on the earlier to occur of (i) the
effective date of its removal as Document Custodian pursuant to Section 14.9 of
this Agreement, (b) the effective date of its resignation as Document Custodian
pursuant to Section 14.9 of this Agreement or (c) the termination of this
Agreement; provided that, for the avoidance of doubt, the Document Custodian
shall remain entitled to receive, as and when such amounts are payable under the
terms of this Agreement, any unpaid fees prior to the release of all Related
Contracts from the custody of the Document Custodian.

Limitation on Liability

.

(a) The Document Custodian may conclusively rely on and shall be fully protected
in acting upon any certificate, instrument, opinion, notice, instruction,
statement, request, waiver, consent, report, letter or other document delivered
to it and that in good faith it reasonably believes to be genuine and that has
been signed by the proper party or parties.  The Document Custodian shall not be
bound to make any independent investigation into the facts or matters stated in
any such notice, instruction, statement certificate, request, waiver, consent,
opinion, report, receipt or other paper or document.  The Document Custodian may
rely conclusively on and shall be fully protected in acting upon the written
instructions of the Administrative Agent or the Collateral Agent, as applicable,
and no party shall have any right of action whatsoever against the Document
Custodian as a result of the Document Custodian acting or (where so instructed)
refraining from acting hereunder in accordance with the instructions of the
Administrative Agent or the Collateral Agent.  The Document Custodian may
consult counsel satisfactory to it and the advice or opinion of such counsel
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in accordance with
the advice or opinion of such counsel.

160

 

--------------------------------------------------------------------------------

 

(b)Neither the Document Custodian nor any of its directors, officers, agents, or
employees shall be liable for any error of judgment, or for any action taken or
omitted to be taken by it or them as Document Custodian under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct (each as determined in a final, non-appealable judgment by a court of
competent jurisdiction).

(c)The Document Custodian makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Related Contracts, the
Collateral Loans or any other Collateral, and will not be required to and will
not make any representations as to the validity or value of any of the
Collateral.

(d)It is expressly agreed and acknowledged that the Document Custodian is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any other Loan Document.  In case any reasonable
question arises as to its duties hereunder, the Document Custodian may, prior to
the occurrence of an Event of Default, request instructions from the Borrower or
the Services Provider and may, after the occurrence of an Event of Default,
request instructions from the Administrative Agent or the Collateral Agent (each
on behalf of the Majority Lenders), and shall be entitled at all times to
refrain from taking any action unless it has received instructions from such
Persons, as applicable.  The Document Custodian shall in all events have no
liability, risk or cost for any action taken pursuant to and in compliance with
the instruction of the Administrative Agent or the Collateral Agent.  In no
event shall the Document Custodian be liable for punitive, special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Document Custodian has been advised of the
likelihood of such loss or damage and regardless of the form of action.

(e)The Document Custodian shall have no responsibilities or duties with respect
to any Related Contract while such Related Contract is not in its possession.

Document Custodian Resignation

.  Upon the effective date of the Document Custodian’s resignation pursuant to
Section 14.9, or if the Document Custodian is given written notice of an earlier
termination hereof pursuant to Section 14.9, the Document Custodian shall (i)
deliver all of the Related Contracts in the possession of Document Custodian to
the successor Document Custodian, and (ii) be reimbursed for any costs and
expenses Document Custodian shall incur in connection with the termination of
its duties under this Agreement.

Release of Documents

.

(a)Release for Servicing.  From time to time and as appropriate for the
enforcement or servicing of any of the Related Contracts or the related
Collateral, so long as no Event of Default then exists, the Document Custodian
is hereby authorized (unless and until such authorization is revoked by the
Administrative Agent), upon written receipt from an authorized representative of
the Services Provider (as listed on Exhibit K, as such exhibit may be amended
from time to time by the Services Provider with notice to the Administrative
Agent, the Collateral Agent and the Document Custodian) of a request for release
of documents and receipt in the form annexed hereto as Exhibit H, to release to
the Services Provider within five Business Days of receipt of such request, the
relevant Related Contracts set forth in such request.  All documents so released
to the

161

 

--------------------------------------------------------------------------------

 

Services Provider shall be held by the Services Provider in trust for the
benefit of the Collateral Agent, on behalf of the Secured Parties in accordance
with the terms of this Agreement.  The Services Provider shall return to the
Document Custodian the Related Contracts when the Services Provider’s need
therefor in connection with such enforcement or servicing no longer exists,
unless the relevant Collateral shall be liquidated, in which case, an authorized
representative of the Services Provider (as listed on Exhibit K, as such exhibit
may be amended from time to time by the Services Provider with notice to the
Administrative Agent, the Collateral Agent and the Document Custodian) shall
deliver an additional request for release of documents to the Document Custodian
and receipt certifying such liquidation from the Services Provider to the
Collateral Agent and the Document Custodian, all in the form annexed hereto as
Exhibit H.

(b)Limitation on Release.  During the occurrence and continuance of an Event of
Default, the foregoing clause (a) with respect to the release to the Services
Provider of the Related Contracts by the Document Custodian upon written receipt
from an authorized representative of the Services Provider of a request for
release of documents and receipt in the form annexed hereto as Exhibit H, shall
be operative only to the extent that the Administrative Agent (acting at the
direction of the Majority Lenders) has consented to such release by signing such
request.  Promptly after delivery to the Document Custodian of any request for
release of documents in the form of Exhibit H, the Services Provider shall
provide notice of the same to the Administrative Agent.

(c)Release for Payment.  Upon receipt by the Document Custodian of the Services
Provider’s request for release of documents and receipt in the form annexed
hereto as Exhibit H (which certification shall include a statement to the effect
that all amounts received in connection with any liquidation have been credited
to the Collection Account), the Document Custodian shall promptly release the
relevant Related Contracts to the Services Provider.

(d)Shipment of Related Contracts.  Written instructions as to the method of
shipment and shipper(s) the Document Custodian is requesting to utilize in
connection with the transmission of Related Contracts in the performance of the
Document Custodian’s duties hereunder shall be delivered by the Borrower, the
Services Provider or the Majority Lenders to the Document Custodian prior to any
shipment of any Related Contracts hereunder.  The Services Provider shall
arrange for the provision of such services at the cost and expense of the
Borrower (or, at the Document Custodian’s option, the Borrower shall reimburse
the Document Custodian for all reasonable and documented costs and expenses of
the Document Custodian consistent with such instructions) and shall maintain
such insurance against loss or damage to the Related Contracts as the Services
Provider deems appropriate.

Return of Related Contracts

.  An authorized representative of the Services Provider (as listed on
Exhibit K, as such exhibit may be amended from time to time by the Services
Provider with notice to the Administrative Agent, the Collateral Agent and the
Document Custodian) may request that the Document Custodian return each Related
Contract that is (a) delivered to the Document Custodian in error or (b)
released from the Lien of the Collateral Agent hereunder pursuant to the terms
of this Agreement, in each case by submitting to the Document Custodian and the
Collateral Agent a written request in the form of Exhibit H hereto (signed by
both the Borrower and the Administrative Agent) specifying the Related Contracts
to be so returned and reciting that the conditions to such release have been met
(and specifying the Section or Sections of this Agreement being relied upon for
such release).  The Document

162

 

--------------------------------------------------------------------------------

 

Custodian shall upon its receipt of each such request in the form of Exhibit H
promptly, but in any event within five Business Days, return the Related
Contracts so requested to the Services Provider.

Access to Certain Documentation and Information Regarding the Related Contracts

.  The Document Custodian shall provide to the Majority Lenders, the
Administrative Agent and the Collateral Agent access to the Related Contracts
including in such cases where the Collateral Agent is required in connection
with the enforcement of the rights or interests of the Secured Parties, or by
applicable statutes or regulations, to review such documentation, such access
being afforded at the expense of the Borrower pursuant to the this Agreement and
only (a) upon two Business Days prior written request, (b) during normal
business hours and (c) subject to the Document Custodian’s normal security and
confidentiality procedures.  Without limiting the foregoing provisions of this
Section 14.7, from time to time on request of the Administrative Agent, the
Document Custodian shall permit certified public accountants or other auditors
acceptable to the Administrative Agent (acting at the direction of the Majority
Lenders) to conduct, at the expense of the Borrower, a review of the Related
Contracts; provided that prior to the occurrence of an Event of Default, such
review shall be conducted no more than once in any calendar year.

Custodian Agent

.  The Document Custodian agrees that, with respect to any Related Contracts at
any time or times in its possession, the Document Custodian shall be the agent
of the Collateral Agent, for the benefit of the Secured Parties, for purposes of
perfecting (to the extent not otherwise perfected) the Collateral Agent’s
security interest in the Collateral and for the purpose of ensuring that such
security interest is entitled to first priority status under the UCC.

Removal and Resignation

.

(a)Document Custodian may be removed, with or without cause, by the
Administrative Agent upon 30 days prior written notice to the Document Custodian
(the “Document Custodian Termination Notice”); provided that, notwithstanding
its receipt of a Document Custodian Termination Notice, the Document Custodian
shall continue to act in such capacity (and, for the avoidance of doubt, so long
as it continues to act in such capacity, shall continue to receive any fees and
any other amounts to which it is entitled to receive in such capacity under the
terms of this Agreement and the Document Custodian Fee Letter) until a successor
Document Custodian has been appointed and has agreed to act as Document
Custodian hereunder.

(b)Document Custodian may resign and be discharged from its duties or
obligations hereunder, not earlier than thirty (30) days after delivery to the
Administrative Agent of written notice of such resignation specifying a date
when such resignation shall take effect.  If no successor collateral custodian
has accepted appointment as the Document Custodian by the date thirty (30) days
following a resigning Document Custodian’s notice of resignation, the resigning
Document Custodian’s resignation shall nevertheless thereupon become effective,
and the Collateral Agent (or its designee) shall perform the duties of the
Document Custodian hereunder until such time, if any, as the Collateral Agent
appoints a successor Document Custodian. Upon the effective date of such
resignation, or if the Administrative Agent gives Document Custodian written
notice of an earlier termination hereof, Document Custodian shall (i) be
reimbursed for any costs and expenses Document Custodian shall incur in
connection with the termination of its duties under this

163

 

--------------------------------------------------------------------------------

 

Agreement and (ii) deliver all of the required Loan Documents in the possession
of Document Custodian to the Administrative Agent or to such Person as the
Administrative Agent may designate to Document Custodian in writing upon the
receipt of a request in the form of Exhibit H.

For the avoidance of doubt, the Document Custodian shall be entitled to receive,
as and when such amounts are payable in accordance with this Agreement, any fees
accrued through the effective date of its resignation pursuant to and in
accordance with this Section 14.9.

[Remainder intentionally left blank]

 

164

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

OR Tech Financing I LLC,

as Borrower

 

 

By:

Name:

Title:

 

 

Address for notices:

 

399 Park Avenue, 38th Floor

New York, New York 10022

Attention: Bryan Cole

Email: bryan@owlrock.com

Phone: (212) 419-3035

 

 

 

 

NAI-1513975326v2

--------------------------------------------------------------------------------

 

Agents:

[ ● ],

as Administrative Agent

 

 

By:

Name:

Title:

 

 

 

 

Address for notices:

 




 

NAI-1513975326v2

--------------------------------------------------------------------------------

 

STATE STREET BANK AND TRUST COMPANY,

as Collateral Agent, Collateral Administrator and Custodian

 

 

By:

Name:

Title:

 

 

Address for notices to Collateral Agent, Collateral Administrator and Custodian:

 

State Street Bank and Trust Company



Attention: Structured Trust & Analytics

Mail Stop: JAB0577

1776 Heritage Drive

North Quincy, MA 02171

Tel.: (617) 662-9840

Facsimile No.: (617) 937-4358

Email: scott.berry@statestreet.com

 

 

 

 

 

 

 

 

 

NAI-1513975326v2

--------------------------------------------------------------------------------

 

Alter Domus (US) LLC,

as Document Custodian

 

 

By:

Name:

Title:

 

 

Address for notices to Document Custodian:

 

225 W. Washington St., 9th Floor

Chicago, IL 60606

Attention: Doc Custody and Legal Department

Facsimile No.: 312-378-0751





Email: DocCustody@alterdomus.com; legal@ alterdomus.com

 

 

with a copy to:

 

Holland & Knight LLP

150 N. Riverside Plaza, Suite 2700

Chicago, IL 60606

Attention: Josh Spencer

Email: joshua.spencer@hklaw.com

 

 

 

 

 

 

NAI-1513975326v2

--------------------------------------------------------------------------------

 


MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,

as the initial Lender

 

 

By:

Name:

Title:

 

 

 

 

 

Address for notices:

 

Massachusetts Mutual Life Insurance Company

One Marina Park Drive, 8th Floor

Boston, MA  02210

Email:DYan27@massmutual.com, DPITeam@massmutual.com and
MassMutualLoanServicing@citco.com  

Attention:  Dadong Yan

 

And

 

Massachusetts Mutual Life Insurance Company

470 Atlantic Avenue

MIP AT09

Boston, MA 02210

Telephone:  (617) 897-3605

Email:  SVaranasi43@massmutual.com

Attention:  Sucharita S.K. Varanasi, Lead Counsel, Corporate Law Department

 

With copy to (which shall not constitute notice):

 

Jones Day

100 High Street

Boston, MA 02110

Telephone: (617) 449-6902

Email: jcasais@jonesday.com

Attention: John D. Casais

 

 

NAI-1513975326v2

--------------------------------------------------------------------------------

 

SCHEDULE A

Approved Appraisal Firms

1.  Houlihan Lokey, Inc.

2.  Duff & Phelps LLC

3.  Murray, Devine and Company

4.  Lincoln Advisors

5.  Valuation Research Corporation

 

NAI-1513975326v2

--------------------------------------------------------------------------------

 

SCHEDULE B

S&P Industry Classifications

1.

1020000

Energy Equipment & Services

41.

6030000

Health Care Providers & Services

2.

1030000

Oil, Gas & Consumable Fuels

42.

6110000

Biotechnology

3.

2020000

Chemicals

43.

6120000

Pharmaceuticals

4.

2030000

Construction Materials

44.

7011000

Banks

5.

2040000

Containers & Packaging

45.

7020000

Thrifts & Mortgage Finance

6.

2050000

Metals & Mining

46.

7110000

Diversified Financial Services

7.

2060000

Paper & Forest Products

47.

7120000

Consumer Finance

8.

3020000

Aerospace & Defense

48.

7130000

Capital Markets

9.

3030000

Building Products

49.

7210000

Insurance

10.

3040000

Construction & Engineering

50.

7310000

Real Estate Management & Development

11.

3050000

Electrical Equipment

51.

7311000

Equity REITS

12.

3060000

Industrial Conglomerates

52.

8030000

IT Services

13.

3070000

Machinery

53.

8040000

Software

14.

3080000

Trading Companies & Distributors

54.

8110000

Communications Equipment

15.

3110000

Commercial Services & Supplies

55.

8120000

Technology Hardware, Storage & Peripherals

16.

3210000

Air Freight & Logistics

56.

8130000

Electronic Equipment, Instruments & Components

17.

3220000

Airlines

57.

8210000

Semiconductors & Semiconductor Equipment

18.

3230000

Marine

58.

9020000

Diversified Telecommunication Services

19.

3240000

Road & Rail

59.

9030000

Wireless Telecommunication Services

20.

3250000

Transportation Infrastructure

60.

9520000

Electric Utilities

21.

4011000

Auto Components

61.

9530000

Gas Utilities

22.

4020000

Automobiles

62.

9540000

Multi-Utilities

23.

4110000

Household Durables

63.

9550000

Water Utilities

24.

4120000

Leisure Products

64.

9551701

Diversified Consumer Services

25.

4130000

Textiles, Apparel & Luxury Goods

65.

9551702

Independent Power and Renewable Electricity Producers

26.

4210000

Hotels, Restaurants & Leisure

66.

9551727

Life Sciences Tools & Services

27.

4300001

Entertainment

67.

9551729

Health Care Technology

28.

4300002

Interactive media and services

68.

9612010

Professional Services

29.

4310000

Media

69.

PF1

Project finance: industrial equipment

30.

4410000

Distributors

70.

PF2

Project finance: leisure and gaming

Schedule B-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

31.

4420000

Internet and direct marketing retail

71.

PF3

Project finance: natural resources and mining

32.

4430000

Multiline Retail

72.

PF4

Project finance: oil and gas

33.

4440000

Specialty Retail

73.

PF5

Project finance: power

34.

5020000

Food & Staples Retailing

74.

PF6

Project finance: public finance and real estate

35.

5110000

Beverages

75.

PF7

Project finance: telecommunications

36.

5120000

Food Products

76.

PF8

Project finance: transport

37.

5130000

Tobacco

 

 

 

38.

5210000

Household Products

 

 

 

39.

5220000

Personal Products

 

 

 

40.

6020000

Health Care Equipment & Supplies

 

 

 

 

Schedule B-2

NAI-1513975326v2

--------------------------------------------------------------------------------

 

SCHEDULE C

Closing Date Portfolio

 

ConnectWise, LLC

$38,000,000

1st Lien

Maverick Midco Inc.

$21,750,000

1st Lien

VVC Holdings Corp. (dba Athenahealth, Inc.)

$19,500,000

1st Lien

Definitive Healthcare Holdings, LLC

$27,000,000

1st Lien

Interoperability Bidco, Inc.

$27,000,000

1st Lien

Litera Bidco LLC

$27,000,000

1st Lien

Gerson Lehrman Group, Inc.

$38,000,000

1st Lien

Reef Global, Inc. (fka Cheese Acquisition, LLC)

$20,400,000

1st Lien

GS Acquisitionco, Inc. (dba insightsoftware)

$20,400,000

1st Lien

Integrity Marketing Acquisition, LLC

$20,400,000

1st Lien

Acquia Inc.

$20,000,000

1st Lien

Apptio, Inc.

$20,000,000

1st Lien

Certify, Inc.

$20,000,000

1st Lien

Circle Internet Services, Inc.

$20,000,000

1st Lien

Intelerad

$20,000,000

1st Lien

Lightning Midco, LLC (dba Vector Solutions)

$20,000,000

1st Lien

Paysimple, Inc.

$20,000,000

1st Lien

Kaseya Inc.

$27,000,000

1st Lien

Dude Solutions Holdings, Inc.

$20,000,000

1st Lien

Instructure, Inc.

$16,500,000

1st Lien

MINDBODY, Inc.

$16,500,000

1st Lien

Aucerna

$15,500,000

1st Lien

Schedule C-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

Pec Veriforce

$15,000,000

1st Lien

Transact Holdings, Inc.

$8,500,000

1st Lien

Asurion, LLC

$8,500,000

2nd Lien

Hyland Software, Inc.

$5,000,000

2nd Lien

SURF HOLDINGS, LLC (dba Sophos Group plc)

$5,000,000

2nd Lien

Bracket Intermediate Holding Corp.

$8,500,000

2nd Lien

 

Schedule C-2

NAI-1513975326v2

--------------------------------------------------------------------------------

 

SCHEDULE D

S&P Recovery Rate and Default Rate Tables

Section 1 S&P Recovery Rate.

(a)(i)If a Collateral Loan has an S&P Recovery Rating, the S&P Recovery Rate for
such Collateral Loan shall be determined as follows:

S&P Recovery Rating of a Collateral Loan (and Recovery Point Estimate)

 

Initial Liability Rating

“AAA”

“AA”

“A”

“BBB”

“BB”

“B”

“CCC” or below

1+ (100)

75.0%

85.0%

88.0%

90.0%

92.0%

95.0%

95.0%

1 (95)

70.0%

80.0%

84.0%

87.5%

91.0%

95.0%

95.0%

1 (90)

65.0%

75.0%

80.0%

85.0%

90.0%

95.0%

95.0%

2 (85)

62.5%

72.5%

77.5%

83.0%

88.0%

92.0%

92.0%

2 (80)

60.0%

70.0%

75.0%

81.0%

86.0%

89.0%

89.0%

2 (75)

55.0%

65.0%

70.5%

77.0%

82.5%

84.0%

84.0%

2 (70)

50.0%

60.0%

66.0%

73.0%

79.0%

79.0%

79.0%

3 (65)

45.0%

55.0%

61.0%

68.0%

73.0%

74.0%

74.0%

3 (60)

40.0%

50.0%

56.0%

63.0%

67.0%

69.0%

69.0%

3 (55)

35.0%

45.0%

51.0%

58.0%

63.0%

64.0%

64.0%

3 (50)

30.0%

40.0%

46.0%

53.0%

59.0%

59.0%

59.0%

4 (45)

28.5%

37.5%

44.0%

49.5%

53.5%

54.0%

54.0%

4 (40)

27.0%

35.0%

42.0%

46.0%

48.0%

49.0%

49.0%

4 (35)

23.5%

30.5%

37.5%

42.5%

43.5%

44.0%

44.0%

4 (30)

20.0%

26.0%

33.0%

39.0%

39.0%

39.0%

39.0%

5 (25)

17.5%

23.0%

28.5%

32.5%

33.5%

34.0%

34.0%

5 (20)

15.0%

20.0%

24.0%

26.0%

28.0%

29.0%

29.0%

5 (15)

10.0%

15.0%

19.5%

22.5%

23.5%

24.0%

24.0%

5 (10)

5.0%

10.0%

15.0%

19.0%

19.0%

19.0%

19.0%

6 (5)

3.5%

7.0%

10.5%

13.5%

14.0%

14.0%

14.0%

6 (0)

2.0%

4.0%

6.0%

8.0%

9.0%

9.0%

9.0%

 

Recovery rate

 

Schedule D-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

*From S&P’s published reports.  If a recovery point estimate is not available
for a given loan; the lower range for the applicable recovery rating should be
assumed.

(ii)

If (x) a Collateral Loan does not have an S&P Recovery Rating, and such
Collateral Loan is a senior unsecured loan or second lien loan and (y) the
issuer of such Collateral Loan has issued another debt instrument that is
outstanding and senior to such Collateral Loan (a “Senior Debt Instrument”) that
has an S&P Recovery Rating, the S&P Recovery Rate for such Collateral Loan shall
be determined as follows:

For Collateral Loans Domiciled in Group A

S&P Recovery Rating of the Senior Debt Instrument

Initial Liability Rating

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and below

1+

18%

20%

23%

26%

29%

31%

1

18%

20%

23%

26%

29%

31%

2

18%

20%

23%

26%

29%

31%

3

12%

15%

18%

21%

22%

23%

4

5%

8%

11%

13%

14%

15%

5

2%

4%

6%

8%

9%

10%

6

0%

0%

0%

0%

0%

0%

 

Recovery rate

For Collateral Loans Domiciled in Group B

S&P Recovery Rating of the Senior Debt Instrument

Initial Liability Rating

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and below

1+

13%

16%

18%

21%

23%

25%

1

13%

16%

18%

21%

23%

25%

2

13%

16%

18%

21%

23%

25%

3

8%

11%

13%

15%

16%

17%

4

5%

5%

5%

5%

5%

5%

5

2%

2%

2%

2%

2%

2%

6

0%

0%

0%

0%

0%

0%

 

Recovery rate

Schedule D-2

NAI-1513975326v2

--------------------------------------------------------------------------------

 

For Collateral Loans Domiciled in Group C

S&P Recovery Rating of the Senior Debt Instrument

Initial Liability Rating

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and below

1+

10%

12%

14%

16%

18%

20%

1

10%

12%

14%

16%

18%

20%

2

10%

12%

14%

16%

18%

20%

3

5%

7%

9%

10%

11%

12%

4

2%

2%

2%

2%

2%

2%

5

0%

0%

0%

0%

0%

0%

6

0%

0%

0%

0%

0%

0%

 

Recovery rate

 

(iii)If (x) a Collateral Loan does not have an S&P Recovery Rating and such
Collateral Loan is a subordinated loan and (y) the issuer of such Collateral
Loan has issued another debt instrument that is outstanding and senior to such
Collateral Loan that is a Senior Debt Instrument that has an S&P Recovery
Rating, the S&P Recovery Rate for such Collateral Loan shall be determined as
follows:

For Collateral Loans Domiciled in Groups A and B

S&P Recovery Rating of the Senior Debt Instrument

Initial Liability Rating

 

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and below

1+

8%

8%

8%

8%

8%

8%

1

8%

8%

8%

8%

8%

8%

2

8%

8%

8%

8%

8%

8%

3

5%

5%

5%

5%

5%

5%

4

2%

2%

2%

2%

2%

2%

5

0%

0%

0%

0%

0%

0%

6

0%

0%

0%

0%

0%

0%

 

Recovery rate

 




Schedule D-3

NAI-1513975326v2

--------------------------------------------------------------------------------

 

For Collateral Loans Domiciled in Group C

S&P Recovery Rating
of the Senior Debt Instrument

Initial Liability Rating

 

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and below

1+

5%

5%

5%

5%

5%

5%

1

5%

5%

5%

5%

5%

5%

2

5%

5%

5%

5%

5%

5%

3

2%

2%

2%

2%

2%

2%

4

0%

0%

0%

0%

0%

0%

5

0%

0%

0%

0%

0%

0%

6

0%

0%

0%

0%

0%

0%

 

Recovery rate

 

(b)If a recovery rate cannot be determined using clause (a), the recovery rate
shall be determined using the following table.

Recovery rates for obligors Domiciled in Group A, B or C:

Priority Category

Initial Liability Rating

 

“AAA”

“AA”

“A”

“BBB”

“BB”

“B” and below

Senior Secured Loans*

Group A

50%

55%

59%

63%

75%

79%

Group B

39%

42%

46%

49%

60%

63%

Group C

17%

19%

27%

29%

31%

34%

Senior Secured Loans (Cov-Lite Loans) / Senior Secured Bonds*

Group A

41%

46%

49%

53%

63%

67%

Group B

32%

35%

39%

41%

50%

53%

Group C

17%

19%

27%

29%

31%

34%

Second Lien Loans, First Lien Last Out Loans, Unsecured Loans

Group A

18%

20%

23%

26%

29%

31%

Group B

13%

16%

18%

21%

23%

25%

Group C

10%

12%

14%

16%

18%

20%

Subordinated loans

Group A

8%

8%

8%

8%

8%

8%

Group B

8%

8%

8%

8%

8%

8%

Group C

5%

5%

5%

5%

5%

5%

Schedule D-4

NAI-1513975326v2

--------------------------------------------------------------------------------

 

Recovery rate

Group A:Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany,
Hong Kong, Ireland, Israel, Japan, Luxembourg, The Netherlands, Norway,
Portugal, Singapore, Spain, Sweden, Switzerland, U.K., U.S.

Group B:Brazil, the Czech Republic, Italy, Mexico, Poland, South Africa **

Group C:Dubai International Financial Centre, Greece, India, Indonesia,
Kazakhstan, Romania, Russia, Turkey, Ukraine, United Arab Emirates, Vietnam and
others not in Group A or Group B**

*

Solely for the purpose of determining the S&P Recovery Rate for such loan, no
loan will constitute a “Senior Secured Loan” or Senior Secured Bond unless such
loan (a) is secured by a valid first priority security interest in collateral,
(b) in the Services Provider’s commercially reasonable judgment (with such
determination being made in good faith by the Services Provider at the time of
such loan’s or bond's purchase and based upon information reasonably available
to the Services Provider at such time and without any requirement of additional
investigation beyond the Services Provider’s customary credit review
procedures), is secured by specified collateral that has a value not less than
an amount equal to the sum of (i) the aggregate principal amount of all
loans/bonds senior or pari passu to such loans/bonds and (ii) the outstanding
principal balance of such loan or bond, which value may be derived from, among
other things, the enterprise value of the issuer of such loan, excluding any
loan secured primarily by equity or goodwill and (c) is not secured primarily by
common stock or other equity interests (provided that the terms of this footnote
may be amended or revised at any time by a written agreement of the Borrower,
the Services Provider and the Administrative Agent (without the consent of any
Lender), subject to Rating Agency Confirmation from S&P only, in order to
conform to S&P then‑current criteria for such loans).  For the avoidance of
doubt, if a Cov-Lite Loan is also a First Lien/Last Out Loan, a Second Lien Loan
or an Unsecured Loan, the S&P Recovery Rate for such loan will be determined in
accordance with “Second Lien Loans, First Lien/Last Out Loans, Unsecured Loans”
hereunder.

**

In each case, or such other countries identified as such by S&P in a press
release, written criteria or other public announcement from time to time or as
may be notified by S&P to the Services Provider from time to time.

 

 

Schedule D-5

NAI-1513975326v2

--------------------------------------------------------------------------------

 

SCHEDULE E

[Reserved]

 

Schedule E-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

SCHEDULE F

[Reserved]

 

Schedule F-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

SCHEDULE G

COMMITMENTS

Revolving Commitments

Revolving Lender

Revolving Commitment

Percentage Share

N/A

$0

N/A

 

Term Commitments

Term Lender

Term Commitment

Percentage Share

Massachusetts Mutual Life Insurance Company

$300,000,000

100%

 

Schedule G-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT A

[FORM OF NOTE FOR [REVOLVING][TERM] LOANS]

$___________________, ____

 

FOR VALUE RECEIVED, the undersigned, OR Tech Financing I LLC, a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
[ ● ] (the “Lender”), or registered assigns, in lawful money of the United
States of America and in immediately available funds, the principal amount of
[ ● ] DOLLARS. The principal amount shall be paid in the amounts and on the
dates specified in the Credit Agreement.  The Borrower further agrees to pay
interest in like money on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in the Credit
Agreement.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

The holder of this Note is authorized to endorse on Schedule I annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each [Revolving][Term] Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof and each continuation thereof.  Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed.  The failure to make any such endorsement shall not affect
the obligations of the Borrower in respect of such [Revolving][Term] Loan.

This Note (a) is a term Note and evidences the [Revolving][Term] Loans made by
the Lender under, and is one of the Notes referred to in, the Credit Agreement,
dated as of August 11 2020 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders party
thereto from time to time and Alter Domus (US) LLC, as Administrative Agent,
State Street Bank and Trust Company, as Collateral Agent, Collateral
Administrator and Custodian and Alter Domus (US) LLC, as Document Custodian, (b)
is subject to the provisions of the Credit Agreement and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement.  This Note is secured as provided in the Loan Documents.  Reference
is hereby made to the Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security, the terms and conditions upon which the security interests were
granted and the rights of the holder of this Note in respect thereof.

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

Exhibit A-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, endorser or otherwise, hereby waive presentment, demand, protest and
all other notices of any kind.

Except as permitted by Section 12.6 of the Credit Agreement, this Note may not
be participated by the Lender to any other Person.  Without limiting the
generality of the foregoing, this Note may be participated in whole or in part
only by registration of such participation on the Participant Register.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

[ ● ]

 

 

By:

Name:

Title:

 

 

 

Exhibit A-2

NAI-1513975326v2

--------------------------------------------------------------------------------

 

SCHEDULE I

This Note evidences the [Revolving][Term] Loans made by [ ● ] (the “Lender”) to
OR Tech Financing I LLC (the “Borrower”) under the Credit Agreement dated as
of  August 11, 2020 among the Borrower, as borrower, the Lenders party thereto
from time to time, Alter Domus (US) LLC, as Administrative Agent, State Street
Bank and Trust Company, as Collateral Agent, Collateral Administrator and
Custodian and Alter Domus (US) LLC, as Document Custodian, in the principal
amounts and on the dates set forth below, subject to the payments and
prepayments of principal set forth below:

DATE

PRINCIPAL

AMOUNT

LOANED

PRINCIPAL

AMOUNT PAID

OR PREPAID

PRINCIPAL

BALANCE

OUTSTANDING

NOTATION

BY

 

 

 

 

 

 

 

Schedule I-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT B

[FORM OF NOTICE OF BORROWING]

 

[Date]

[ ● ]


State Street Bank and Trust Company,

as Custodian, Collateral Agent, Collateral Administrator and Securities
Intermediary

Attention: Structured Trust & Analytics

Mail Stop: JAB0577

1776 Heritage Drive

North Quincy, MA 02171




Facsimile No.: (617) 937-4358



Email: scott.berry@statestreet.com

Alter Domus (US) LLC,
as Document Custodian

225 W. Washington St., 9th Floor

Chicago, IL 60606

Attention: Doc Custody and Legal Department

Facsimile No.: 312-378-0751

Email: DocCustody@alterdomus.com; legal@alterdomus.com

 

NOTICE OF BORROWING

This Notice of Borrowing is made pursuant to Section 2.2 of that certain Credit
Agreement dated as of August 11, 2020 (as the same may from time to time be
amended, supplemented, waived or modified, the “Credit Agreement”) among OR Tech
Financing I LLC, as borrower (the “Borrower”), the Lenders parties thereto from
time to time (collectively, the “Lenders”), Alter Domus (US) LLC, as
administrative agent (the “Administrative Agent”), State Street Bank and Trust
Company, as Collateral Agent, Collateral Administrator and Custodian and Alter
Domus (US) LLC, as Document Custodian.  Capitalized terms used but not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Credit Agreement.

1.

The Borrower hereby requests that on ______________, ____ (the “Borrowing Date”)
it receive a Borrowing of [Revolving][Term] Loans under the Credit Agreement in
an aggregate principal amount of [ ● ] Dollars ($[ ● ]) (the “Requested
Amount”).

2.

The Borrower hereby gives notice of its request for such [Revolving][Term] Loans
in the aggregate principal amount equal to the Requested Amount to the Lenders
and the

Exhibit B-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

Administrative Agent pursuant to Section 2.2 of the Credit Agreement and
requests the Lenders to remit, or cause to be remitted, the proceeds thereof to
the Collection Account in its respective Percentage Share of the Requested
Amount.

3.

The Borrower certifies that immediately after giving effect to the proposed
Borrowing on the Borrowing Date each of the applicable conditions precedent set
forth in Section 3.2 of the Credit Agreement is satisfied, including:

 

[(i)

the conditions precedent set forth in Section 3.1 of the Credit Agreement shall
have been fully satisfied on or prior to the Borrowing Date referred to above;

 

(ii)

The Agents shall have received evidence satisfactory to the Administrative Agent
and the Lenders that (w) the grant of security pursuant to the Granting Clause
herein of all of the Borrower’s right, title and interest in and to the
Collateral pledged to the Collateral Agent on the Closing Date shall be
effective in all relevant jurisdictions, (x) delivery of such Collateral in
accordance with Section 8.7 of the Credit Agreement to the Custodian or the
Document Custodian, as applicable, shall have been effected, (y) the Borrower
(or the Services Provider on behalf of the Borrower) will deliver copies of all
Related Contracts in its possession to the Document Custodian in accordance with
Sections 5.26 and 14.1(b) of the Credit Agreement and (z) the Collateral Agent
(for the benefit of the Secured Parties) shall have a security interest in such
Collateral.

 

(iii)

The Agents shall have received a certificate of an Authorized Officer of the
Services Provider (which certificate shall include a schedule listing the
Collateral Loans owned by the Borrower on the Initial Borrowing Date), to the
effect that, (1) in the case of each item of Collateral pledged to the
Collateral Agent, on the Initial Borrowing Date and immediately prior to the
delivery thereof on or prior to the Initial Borrowing Date, (A)(w) the Borrower
is the owner of such Collateral free and clear of any liens, claims or
encumbrances of any nature whatsoever except for Permitted Liens and those which
have been released on or prior to the Initial Borrowing Date; (x) the Borrower
has acquired its ownership in such Collateral in good faith without notice of
any adverse claim, except as described in clause (w) above; (y) the Borrower has
not assigned, pledged or otherwise encumbered any interest in such Collateral
(or, if any such interest has been assigned, pledged or otherwise encumbered, it
has been released) other than pursuant to this Agreement; and (z) the Borrower
has full right to grant a security interest in and assign and pledge such
Collateral to the Collateral Agent; and (B) upon grant by the Borrower, the
Collateral Agent has a first priority perfected security interest in the
Collateral, except in respect of any Permitted Lien or as otherwise permitted by
this Agreement and (2) immediately before and after giving effect to the
Borrowings, the

Exhibit B-2

NAI-1513975326v2

--------------------------------------------------------------------------------

 

 

Overcollateralization Ratio Test shall be satisfied (as demonstrated in a
writing attached to the certificate of the Services Provider).]1

 

(1)

immediately after giving effect to such Borrowing (and, for the avoidance of
doubt, if any of the following limits would be exceeded on a pro forma basis,
such Borrowing shall not be permitted),

 



(i) in the case of the Borrowing of a Revolving Loan, (x) the aggregate
outstanding principal amount of the Revolving Loans shall not exceed the Total
Revolving Commitment as in effect on such Borrowing Date and (y) the Lender
Advance Rate Test is satisfied; and

 



(ii) in the case of a Borrowing of a Term Loan, the aggregate outstanding
principal amount of the Term Loans shall not exceed the Total Term Commitment as
in effect on such Borrowing Date;

 

(2)

no Commitment Shortfall shall exist after giving effect to such Borrowing;

 

(3)

[immediately before and after such Borrowing, no Default shall have occurred and
be continuing both before and after giving effect to the funding of such Loan;

 

(4)

the representations and warranties of the Borrower contained in this Agreement
and each of the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing (unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date) both before
and after giving effect to the funding of such Loan;

 

(5)

no law or regulation shall have been adopted, no order, judgment or decree of
any governmental authority shall have been issued, and no litigation shall be
pending or, to the actual knowledge of a Senior Authorized Officer of the
Borrower, threatened, which does or, with respect to any threatened litigation,
seeks to enjoin, prohibit or restrain the funding or repayment of the Loans or
the consummation of the transactions among the Borrower, the Services Provider,
the Lenders and the Agents contemplated by this Agreement;

 

(6)

each of the Loan Documents remains in full force and effect and is the binding
and enforceable obligation of the Borrower and the Services Provider, in each
case, to the extent such Person is a party thereto (except for those provisions
of any Loan Document not material, individually or in the aggregate with other
affected provisions, to the interests of any of the Lenders); and

 

1  

To be added only for the Initial Borrowing.

Exhibit B-3

NAI-1513975326v2

--------------------------------------------------------------------------------

 

 

(7)

immediately before and after giving effect to the requested Borrowing, the
Eligibility Criteria shall be satisfied (as demonstrated in a writing attached
to this Notice of Borrowing).]2




 

2    

Omit paragraphs 3 through 7 in the case of Loans obtained to fund Unfunded
Amounts.

Exhibit B-4

NAI-1513975326v2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Notice of Borrowing has been executed as of the date
first written above.

 

[ ● ]

 

By:

 

Name:

Title:

 

 

Exhibit B-5

NAI-1513975326v2

--------------------------------------------------------------------------------

 

Schedule I

to Notice of Borrowing

Calculation of the Eligibility Criteria

 

 

Exhibit B-5

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT C

[FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT]

Dated as of [ ● ]

Reference is made to the Credit Agreement, dated as of August 11, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OR Tech Financing I LLC, a Delaware limited liability company
(the “Borrower”), the Lenders party thereto from time to time, Alter Domus (US)
LLC, as administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”), State Street Bank and Trust Company, as Collateral
Agent, Collateral Administrator and Custodian and Alter Domus (US) LLC, as
Document Custodian.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

The Assignor identified on Schedule I hereto (the “Assignor”) and the Assignee
identified on Schedule I hereto (the “Assignee”) agree as follows:

(i) The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases [for an
agreed consideration] [for a purchase price of [ ● ]]3 and assumes from the
Assignor without recourse to the Assignor, as of the Effective Date (as defined
below), the interest described on Schedule I hereto (the “Assigned Interest”).

(ii) The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor is the legal
and beneficial owner of the interests being assigned by it hereunder and that
such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the Services Provider or the performance
or observance by the Borrower or the Services Provider of any of their
respective obligations under the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and (c)
attaches all Notes held by it evidencing the Assigned Interest and (1) requests
that the Administrative Agent, upon request by the Assignee, exchange the
attached Notes for a new Note or Notes payable to the Assignee and (2) if the
Assignor has retained any Loans, requests that the Administrative Agent exchange
the attached Notes for a new Note or Notes payable to the Assignor, in each case
in amounts which reflect the assignment being made hereby (and after giving
effect to any other assignments which have become effective on the Effective
Date).

(iii) The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements and other information delivered

 

3  

Insert the applicable formulation, based on the parties’ preference.

Exhibit C-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

pursuant to Section 5.1 of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption Agreement; (c) agrees
that, except as may be otherwise expressly agreed in writing between the
Assignee, on the one hand, and the Assignor, an Agent or a Lender, as the case
may be, on the other hand, it will, independently and without reliance upon the
Assignor, such Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; (e) agrees that it will be bound by the provisions of the
Credit Agreement (including Section 11.3(g) thereof) and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (f) represents and
warrants that it (and each account for which it is acquiring the Assigned
Interest) is a “qualified purchaser” for purposes of Section 3(c)(7) of the
Investment Company Act.

(iv) The effective date of this Assignment and Assumption Agreement shall be the
Effective Date of Assignment described on Schedule I hereto (the “Effective
Date”).  Following the execution of this Assignment and Assumption Agreement, it
will be delivered to the Administrative Agent for acceptance by it and recording
by the Administrative Agent pursuant to the Credit Agreement, effective as of
the Effective Date.

(v) Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) [to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date] [to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date]4.  The Assignor and the Assignee shall
make all appropriate adjustments in payments by the Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

(vi) From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption
Agreement, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption
Agreement, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

4  

Insert the applicable formulation, based on the agreement of the parties. If the
latter formulation is used,  consider including the amount of accrued interest
payable by the Assignee to the Assignor.

Exhibit C-2

NAI-1513975326v2

--------------------------------------------------------------------------------

 

(vii) This Assignment and Assumption Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

(viii) This Assignment and Assumption Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same
instrument.  This Assignment and Assumption Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

[Remainder of page intentionally left blank | signature page follows]

 

Exhibit C-3

NAI-1513975326v2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed as of the date first above written by their
respective duly authorized officers.

[INSERT NAME OF ASSIGNOR],

as Assignor

 

 

By:

Authorized Signatory

 

 

 

[INSERT NAME OF ASSIGNEE]

as Assignee

 

 

By:

Authorized Signatory

 

 

NAI-1513975326v2

--------------------------------------------------------------------------------

 

Schedule I

to Assignment and Assumption Agreement

 

Name of Assignor: ___________________________

Name and address of Assignee: _______________________

_______________________

_______________________

Effective Date of Assignment: ______________________

Principal Amount of Loans Assigned: $ ______

Percentage of Loans Assigned: ___%

U.S. Tax Compliance Certificate and applicable withholding forms (select one):

□ Attached
□ Previously provided

 

 

Exhibit C-4

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT D

Scope of Collateral Report

1.The Aggregate Principal Balance of all Collateral Loans and Equity Securities

2.

The balance of all Eligible Investments and Cash in each of (together with
location of each such Account):

a.

The Collection Account

b.

The Payment Account

c.

The Future Funding Reserve Account

d.

The Interest Reserve Account

e.

The Lender Collateral Account (and each Lender Collateral Subaccount)

f.

The Custodial Account

g.

The Closing Expense Account

3.

Commitment, rating of and outstanding amounts for the Loans

4.

The nature, source and amount of any proceeds in the Collection Account
(including Principal Proceeds and Interest Proceeds received since the date of
determination of the last Collateral Report or Payment Date Report) and the
Future Funding Reserve Account

5.

Compliance level of Coverage Tests vs. test level then in effect

a.

Calculation of Overcollateralization Ratio

b.

Calculation of Interest Coverage Ratio

c.

Compliance with Collateral Quality Test

 

d.

Minimum Weighted Average S&P Spread Test and Minimum Weighted Average Lender
Spread Test

e.

Maximum Weighted Average Life Test

f.

Minimum Weighted Average S&P Recovery Rate Test

7.

Compliance with Concentration Limitations

a.

Obligor concentrations

b.

Sponsor concentration

Exhibit D-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

c.

Recurring Revenue Loans

d.

First Lien/Last Out Loans and Second Lien Loans

e.

Fixed Rate Obligations

f.

Current Pay Obligations

g.

Collateral Loans that permit payment of interest less frequently than quarterly

h.

Revolving Collateral Loans and Delayed Funding Loans

i.

Aggregate Participation Exposure

j.

The country of Domicile

k.

Collateral Loans with an S&P Rating of “CCC” or below

l.

Long Dated Loans

m.

Effective LTV above 40%

8.

Listing of all Collateral Loans with attributes including

a.

Obligor name

b.

Maximum Principal Balance (commitment amount)

c.

Principal Balance (outstanding amount)

d.

Exposure Amount

e.

Unsettled Amount

f.

S&P Industry Classification

g.

Whether each loan is fixed or floating

h.

Spread over the applicable index or benchmark rate (for Floating Rate
Obligations)

i.

Interest coupon (for Fixed Rate Obligations)

j.

Maturity date

k.

public rating by Moody’s (if any)

 

l.

S&P Rating, unless such rating is based on a Credit Estimate unpublished by S&P
(and, in the event of a downgrade or withdrawal of the applicable S&P Rating,
the prior rating and the date such S&P Rating was changed)

Exhibit D-2

NAI-1513975326v2

--------------------------------------------------------------------------------

 

 

m.

S&P Recovery Rate

 

n.

S&P Weighted Average Rating Factor

 

o.

Whether such Collateral Loan is a Credit Risk Loan, Credit Improved Loan,
Defaulted Loan, Current Pay Obligation, Discount Loan, CCC Collateral Loan or
First Lien/Last Out Loan

 

p.

Country of Domicile

 

q.

Frequency of interest payment

 

r.

Revolving Collateral Loans or Delayed Funding Loans

 

s.

Whether such Collateral Loan is owned via Participation Interest or is an
Eligible Cov-Lite Loan

 

t.

The LIBOR floor in effect (if any) for each Collateral Loan

u.  Whether the Obligor has a trailing twelve month EBITDA of less than
$15,000,000 at the time of acquisition

9.Collateral Loan rating status (listing of all Collateral Loans)

a.

Obligor name

b.

Collateral Loan purchase date

 

c.

S&P Rating, unless such rating is based on a Credit Estimate unpublished by S&P
(and, in the event of a downgrade or withdrawal of the applicable S&P Rating,
the prior rating and the date such S&P Rating was changed)

d.

Credit Estimate issue date (if applicable)

e.

Date of expiry of Credit Estimate (if applicable)

f.

Date of last amendment

10.For Defaulted Loans

a.

Default Date

b.

Days in Default

c.

Principal Balance

d.

Principal Collateralization Amount (and the method of calculation thereof)

e.

If an appraisal has been received in last 3 months

Exhibit D-3

NAI-1513975326v2

--------------------------------------------------------------------------------

 

f.

Market Value

 

g.

Whether any default of the type specified in clauses (a) and (b) of the
definition of “Defaulted Loan” is unrelated to credit-related issues

11.Participations

a.

All loans owned via Participation Interest

b.

Selling Institution for each Participation Interest

c.

S&P Rating for each Selling Institution

12.Weighted Average S&P Recovery Rate

13.Diversity Score

14.

List of all First Lien/Last Out Loans

15.

List all Discount Loans and applicable purchase price

16.

List all Defaulted Loans

17.

List all Long Dated Loans

18.

Five S&P Monitor benchmarks

19.  S&P Rating

20.

Calculation of concentration of Collateral Loans whose Obligors have a trailing
twelve month EBITDA of less than $15,000,000 at the time of such acquisition

21.

List of all unelevated participations

22.

Assets purchased or sold within the Due Period including

a.

Facility Name

b.

Trade/Settlement Dates

 

c.

Reason for sale/ Transaction Motivation (e.g.  Discretionary, Credit Risk,
Credit Improved)

d.

Purchaser or seller is an affiliate of the Borrower?

e.

Par amount

f.

Price

Exhibit D-4

NAI-1513975326v2

--------------------------------------------------------------------------------

 

g.

Proceeds

h.

Accrued interest

23.List all Collateral Loans rated “CCC” (high) or below.

 

 

Exhibit D-5

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT E

Scope of Payment Date Report

1.

Quarterly Payment Date waterfall list application of all Interest Proceeds and
Principal Proceeds

2.

Beginning and ending balance of the Loans

3.

Beginning and ending balance of all Covered Accounts

4.

Calculations of the Collateral Quality Test and Coverage Tests

 

Exhibit E-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT F

Scope of Asset-Level Reporting to Lenders

1.

At the request of the Administrative Agent (which request may only be made once
every 12 months unless an Event of Default has occurred and is continuing or any
of the Coverage Tests are not satisfied, in which case such request may be made
without any limitation), an information package (which may be provided via
access to an online data site to be specified to the Lenders by the Borrower)
with respect to each asset that is Pledged Collateral, which will contain
information as requested by the Administrative Agent, which may include credit
agreements, amendments thereto, financial information (including any “Management
Discussion and Analysis” provided by such Obligor), financial statements and
other summary financial data, and other material information as provided by such
Obligor with respect to the applicable Related Contracts (the “Asset Report”).

2.

Beginning on the first Quarterly Payment Date, an information package (which may
be provided via access to an online data site to be specified to the Lenders by
the Borrower) to be provided on the 15th day of each calendar month (or if such
date is not a Business Day, the next succeeding Business Day), which will
contain information with respect to all amendments to any Related
Contracts.  Such information package will be sorted by sections with credits
that require Credit Estimates to be listed first and will also include the
Obligor’s name, date of each amendment to any such Related Contracts and a
summary of each such amendment.

3.

At any time that an Event of Default has occurred and is continuing or any of
the Coverage Tests are not satisfied, any Lender may request the following
information: (i) the Asset Report to be delivered on a weekly basis, (ii) the
information package referred to in paragraph (2) above to be delivered on an
every two-week basis and (iii) all other material information received by the
Borrower from each Obligor and its Affiliates with respect to the applicable
Related Contracts.

 

Exhibit F-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT G

[RESERVED]

 

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT H

[FORM OF RELATED CONTRACT DOCUMENT REQUEST]

[Delivery Date]

Alter Domus (US) LLC, as Document Custodian

225 W. Washington St., 9th Floor

Chicago, IL 60606

Attention: Doc Custody and Legal Department

Facsimile No.: 312-378-0751

Email: DocCustody@alterdomus.com; legal@alterdomus.com

 

With a copy to:

 

State Street Bank and Trust Company,

as Collateral Agent



Attention: Structured Trust & Analytics

Mail Stop: JAB0577

1776 Heritage Drive

North Quincy, MA 02171

Facsimile No.: (617) 937-4358

Email: scott.berry@statestreet.com

Re:

Credit Agreement, dated as of [ ● ]2020, among [ ● ], as the Borrower, the
Lenders party thereto from time to time, Alter Domus (US) LLC, as Administrative
Agent, State Street Bank and Trust Company, as Collateral Agent, Collateral
Administrator and Custodian and Alter Domus (US) LLC, as Document Custodian (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”)

Ladies and Gentlemen:

Pursuant to Article XV of the Credit Agreement and in connection with the
custody of the Related Contracts held by Alter Domus (US) LLC, as the Document
Custodian, for the benefit of the Secured Parties, under the Credit Agreement,
we request the release of the Related Contracts (or such documents as specified
below) for the Collateral Loans described below or in the attached Excel
spreadsheet, for the reason indicated below.5 In connection with such request,
the Services Provider hereby confirms that [no Event of Default has occurred and
is continuing] [an Event of Default has occurred and is continuing and the
Administrative Agent has consented to the release of the documents specified
below], all amounts received in connection with any liquidation of the
Collateral Loans described below or in the attached Excel spreadsheet have been
credited to the Collection Account and the conditions to release have been met
as specified in Section 14.5 of the

 

5  

Please specify the Related Contracts to be returned and recite reason for such
return.

Exhibit H-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

Credit Agreement.  All capitalized terms used but not defined herein shall have
the meaning provided in the Credit Agreement.

Obligor’s Name, Address & Zip Code:

Collateral Loan Number:

Collateral Loan File:

Reason for Requested Documents (check one)

____ 1.Pledged Collateral Paid in Full.

____ 2.Pledged Asset Being Sold in Whole (and Not in Part).

____ 3.Other (explain)

____________________________________________

____________________________________________

____________________________________________

If box 1 or 2 above is checked, and if all or part of the Related Contracts were
previously released to us, please release to us the Related Contracts, requested
in our previous request and receipt on file with you, as well as any additional
documents in your possession relating to the specified Collateral Loan.

Delivery Instructions – Address Needed:

____________________________________________

____________________________________________

____________________________________________

____________________________________________

[Remainder intentionally left blank]

 

Exhibit H-2

NAI-1513975326v2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Related Contract Document Request has been executed as
of the date first written above:

 

[ ● ]as the Services Provider

 

 

By:



Name:

Title:

Date:

 

 

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT I-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 11, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OR Tech Financing I, LLC, as the Borrower, the Lender party
thereto from time to time, Alter Domus (US) LLC, as Administrative Agent, State
Street Bank and Trust Company, as Collateral Agent, Collateral Administrator and
Custodian and Alter Domus (US) LLC, as Document Custodian.

Pursuant to the provisions of Section 11.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable (or applicable successor form).  By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

 

Date: ________ __, 20[ ● ]

 

 

Exhibit I-1-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT I-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 11, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OR Tech Financing I, LLC as the Borrower, the Lenders party
thereto from time to time, Alter Domus (US) LLC, as Administrative Agent, State
Street Bank and Trust Company, as Collateral Agent, Collateral Administrator and
Custodian and Alter Domus (US) LLC, as Document Custodian.

Pursuant to the provisions of Section 11.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 871(h)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(or applicable successor form).  By executing this certificate, the undersigned
agrees that (1) if the information provided in this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

 

Date: ________ __, 20[ ● ]

 

 

Exhibit H-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT I-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 11, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OR Tech Financing I, LLC, as the Borrower, the Lenders party
thereto from time to time, Alter Domus (US) LLC, as Administrative Agent, State
Street Bank and Trust Company, as Collateral Agent, Collateral Administrator and
Custodian and Alter Domus (US) LLC, as Document Custodian.

Pursuant to the provisions of Section 11.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable or (applicable successor form), or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable or (applicable successor form), from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

 

Date: ________ __, 20[ ● ]

Exhibit H-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

 

 

Exhibit H-2

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT I-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of August 11, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among OR Tech Financing I, LLC, as the Borrower, the Lenders party
thereto from time to time, Alter Domus (US) LLC, as Administrative Agent, State
Street Bank and Trust Company, as Collateral Agent, Collateral Administrator and
Custodian and Alter Domus (US) LLC, as Document Custodian.

Pursuant to the provisions of Section 11.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable or (applicable successor form), or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable or (applicable successor form), from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

 

Exhibit I-4-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

Date: ________ __, 20[ ● ]

 

Exhibit I-4-2

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT J

DOCUMENT CHECKLIST

Collateral Loan: ______________

Obligor Name:_____________________

Date:_______________________

 

Required Related Contract

Description of Related Contract

Original or Copy/Status

a) original promissory note/copy of original

promissory note [and lost note affidavit]

 

 

b) [copies of each transfer document or

instrument from the prior owner to the Borrower

 

 

c) guaranty, if any

 

 

d) loan agreement

 

 

e) note purchase agreement, if any

 

 

f) security agreement

 

 

g) [Any other documents as the Document

Custodian may deem necessary, as notified to

the Borrower prior to delivery of the Document Checklist]

 

 

 

The undersigned certifies that the above Related Contracts have been delivered
to Alter Domus (US) LLC, as Document Custodian, on the date referenced above.

[Borrower] or [Services Provider]





By:__________________________

Name:________________________

Title:_________________________

Exhibit J-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

 

 

 

Exhibit J-2

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT K

AUTHORIZED REPRESENTATIVES OF SERVICES PROVIDER

 

Name

Signature

__________________________

__________________________

__________________________

__________________________

__________________________

__________________________

 

 

Exhibit K-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT L

form of [prepayment][commitment reductIon]6 Notice

 

[ ● ]

 

Standard & Poor’s Rating Service
55 Water Street, 41st Floor
New York, New York 10041-0003
Email: cdo_surveillance@spglobal.com

Date: [ ● ]/20[ ● ]

RE: [Voluntary Prepayment][Commitment Reduction]7

Reference is made to the Credit Agreement, dated as of August 11, 2020, among OR
Tech Financing I LLC, as Borrower, the Lenders party thereto from time to time,
Alter Domus (US) LLC, as Administrative Agent, State Street Bank and Trust
Company, as Collateral Agent, Collateral Administrator and Custodian and Alter
Domus (US) LLC, as Document Custodian, as amended from time to time in
accordance with its terms, (the “Credit Agreement”).  Capitalized terms used but
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Credit Agreement.

In accordance with Section 2.7 of the Credit Agreement, we hereby provide notice
that as of [ ● ], 20[ ● ], the [Revolving Loans][Term Loans]8 will be prepaid in
the principal amount of $[ ● ] together with accrued interest thereon to the
date of prepayment [and the Commitment Reduction Amount shall be $[ ● ]]9.

I, the undersigned, an Authorized Officer of the Borrower hereby certifies that
the requirements set forth in Section 2.7(d) of the Credit Agreement with
respect to such proposed prepayment of the [Revolving Loans][Term Loans]10 have
been satisfied.

[Signature page follows]

 

 

6 

Delete as appropriate

7 

Delete as appropriate

8 

Delete as appropriate

9 

Insert if there is a reduction of the Total Revolving Commitment.

10 

Delete as appropriate

Exhibit L-1

NAI-1513975326v2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Certificate has been executed as of the date first
written above.

 

 

OR Tech Financing I LLC, as Borrower

 

 

By: __________________________________

Name:

Title:

 

Exhibit L-2

NAI-1513975326v2

--------------------------------------------------------------------------------

 

EXHIBIT M

Form of FINANCIAL STATEMENT CERTIFICATE of an Authorized Officer of the Borrower
pursuant to Section 5.1(B)

[ ● ]




State Street Bank and Trust Company,
as Custodian, Collateral Agent, Collateral Administrator and Securities
Intermediary
Attention: Structured Trust & Analytics
Mail Stop: JAB0577
1776 Heritage Drive
North Quincy, MA 02171
Facsimile No.: (617) 937-4358
Email: scott.berry@statestreet.com

Alter Domus (US) LLC,
as Document Custodian
225 W. Washington St., 9th Floor
Chicago, IL 60606
Attention: Doc Custody and Legal Department
Facsimile No.: 312-378-0751
Email: DocCustody@alterdomus.com; legal@alterdomus.com

Standard & Poor’s Rating Service
55 Water Street, 41st Floor
New York, New York 10041-0003
Email: cdo_surveillance@spglobal.com

Date: [l]/20[l]

This certificate (the “Certificate”) is being delivered in connection with
Section 5.1(b) of the Credit Agreement, dated as of August 11, 2020, among OR
Tech Financing I LLC, as Borrower, the Lenders party thereto from time to time,
Alter Domus (US) LLC, as Administrative Agent, State Street Bank and Trust
Company, as Collateral Agent, Collateral Administrator and Custodian and Alter
Domus (US) LLC, as Document Custodian, as amended from time to time in
accordance with its terms, (the “Credit Agreement”).  Capitalized terms used but
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Credit Agreement.

I, the undersigned, am an Authorized Officer of OR Tech Financing I LLC, a
Delaware limited liability company (the “Company”), and do hereby certify to my
knowledge, as of the date of this certificate, (x) that the financial statements
delivered with this Certificate fairly present in all material respects the
financial condition and the results of operations of the Borrower on the dates
and for the periods indicated, on the basis of GAAP, subject, in the case of
interim financial statements, to normally recurring year-end adjustments and the
absence of notes, and (y) that I

Exhibit M-1

[AM_ACTIVE 402045253_1]

NAI-1513975326v2

--------------------------------------------------------------------------------

 

have reviewed the terms of the Loan Documents and have made, or caused to be
made under my supervision, a review in reasonable detail of the business and
condition of the Borrower during the period beginning on the date through which
the last such review was made pursuant to Section 5.1(b) of the Credit Agreement
(or, in the case of the first certification pursuant to Section 5.1(b) of the
Credit Agreement, the Closing Date) and ending on a date not more than [five]
Business Days prior to the date of such delivery and that on the basis of such
financial statements and such review of the Loan Documents, [no Default has
occurred and is continuing][a Default has occurred and is continuing with
respect to [ ● ], and the Services Provider [is taking] [proposes to take] the
following actions to cure such Default:

[ ● ]]11.

Attached hereto are the balance sheet of the Borrower as of the end of the most
recently concluded fiscal quarter and any related statements of operations for
such fiscal quarter and for the portion of the Borrower’s fiscal year ended at
the end of such quarter.

IN WITNESS WHEREOF, this Certificate has been executed as of the date first
written above.

 

OR Tech Financing I LLC, as Borrower

 

 

By: __________________________________

Name:

Title:

 

 

 

 

 

11 

Please provide nature and extent of Default, and if continuing, the action the
Services Provider is taking or proposed to take in respect thereof.

Exhibit M-2

[AM_ACTIVE 402045253_1]

NAI-1513975326v2

--------------------------------------------------------------------------------

 

 

 

 

 

NAI-1513975326v2